Due to filesize constraints, this filing is being made in 6 related submissions. This submission is the 3rd of the 6 related submissions. UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N -PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-01944 Principal Variable Contracts Funds, Inc. (Exact name of registrant as specified in charter) 711 High Street Des Moines, IA 50392 (Address of principal executive offices) (Zip code) MICHAEL D. ROUGHTON Copy to: The Principal Financial Group John W. Blouch, Esq. Des Moines, Iowa 50392-0300 Drinker Biddle & Reath, LLP 1treet, N.W. Washington, DC 20005-1209 (Name and address of agent for service) Registrant's telephone number, including area code: 515-248-3842 Date of fiscal year end: 12/31 Date of reporting period: 07/01/2010 - 06/30/2011 FUND: Principal Variable Contracts Funds, Inc.  LargeCap Value Account SUB-ADVISOR: Principal Global Investors Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Global Investors Institution Account(s): PVC Funds, Inc - LargeCap Value Qwest Communications International Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan Q 24-Aug-10 USA 749121109 Special 13-Jul-10 311,499 0 Vote Proponent Mgmt Rec Instruction 1 Approve Merger Agreement Mgmt For For 2 Adjourn Meeting Mgmt For For The Procter & Gamble Company Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan PG 12-Oct-10 USA 742718109 Annual 13-Aug-10 36,377 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director Angela F. Braly Mgmt For For 2 Elect Director Kenneth I. Chenault Mgmt For For 3 Elect Director Scott D. Cook Mgmt For For 4 Elect Director Rajat K. Gupta Mgmt For For 5 Elect Director Robert A. Mcdonald Mgmt For For 6 Elect Director W. James Mcnerney, Jr. Mgmt For For 7 Elect Director Johnathan A. Rodgers Mgmt For For 8 Elect Director Mary A. Wilderotter Mgmt For For 9 Elect Director Patricia A. Woertz Mgmt For For 10 Elect Director Ernesto Zedillo Mgmt For For 11 Ratify Auditors Mgmt For For 12 Provide for Cumulative Voting SH Against For CareFusion Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan CFN 03-Nov-10 USA 14170T101 Annual 07-Sep-10 19,676 0 Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Global Investors Institution Account(s): PVC Funds, Inc - LargeCap Value Vote Proponent Mgmt Rec Instruction 1 Elect Director David L. Schlotterbeck Mgmt For For 2 Elect Director J. Michael Losh Mgmt For For 3 Elect Director Edward D. Miller Mgmt For For 4 Ratify Auditors Mgmt For For 5 Amend Omnibus Stock Plan Mgmt For For 6 Approve Executive Incentive Bonus Plan Mgmt For For Archer-Daniels-Midland Company Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan ADM 04-Nov-10 USA 039483102 Annual 09-Sep-10 56,574 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director George W. Buckley Mgmt For For 2 Elect Director Mollie Hale Carter Mgmt For For 3 Elect Director Pierre Dufour Mgmt For For 4 Elect Director Donald E. Felsinger Mgmt For For 5 Elect Director Victoria F. Haynes Mgmt For For 6 Elect Director Antonio Maciel Neto Mgmt For For 7 Elect Director Patrick J. Moore Mgmt For For 8 Elect Director Thomas F. O'Neill Mgmt For For 9 Elect Director Kelvin R. Westbrook Mgmt For For 10 Elect Director Patricia A. Woertz Mgmt For For 11 Ratify Auditors Mgmt For For 12 Adopt Policy to Prohibit Political Spending SH Against Against 13 Report on Political Contributions SH Against For Microsoft Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan MSFT 16-Nov-10 USA 594918104 Annual 03-Sep-10 142,963 0 Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Global Investors Institution Account(s): PVC Funds, Inc - LargeCap Value Vote Proponent Mgmt Rec Instruction 1 Elect Director Steven A. Ballmer Mgmt For For 2 Elect Director Dina Dublon Mgmt For For 3 Elect Director William H. Gates III Mgmt For For 4 Elect Director Raymond V. Gilmartin Mgmt For For 5 Elect Director Reed Hastings Mgmt For For 6 Elect Director Maria M. Klawe Mgmt For For 7 Elect Director David F. Marquardt Mgmt For For 8 Elect Director Charles H. Noski Mgmt For For 9 Elect Director Helmut Panke Mgmt For For 10 Ratify Auditors Mgmt For For 11 Amend Bylaws to Establish a Board Committee onEnvironmental Sustainability SH Against Against Energizer Holdings, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan ENR 18-Jan-11 USA 29266R108 Annual 19-Nov-10 20,850 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Ward M. Klein Mgmt For For 1.2 Elect Director W. Patrick McGinnis Mgmt For For 1.3 Elect Director John R. Roberts Mgmt For For 2 Amend Omnibus Stock Plan Mgmt For For 3 Approve Executive Incentive Bonus Plan Mgmt For For 4 Ratify Auditors Mgmt For For Ralcorp Holdings, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan RAH 18-Jan-11 USA 751028101 Annual 15-Nov-10 14,021 0 Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Global Investors Institution Account(s): PVC Funds, Inc - LargeCap Value Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Benjamin Ola. Akande Mgmt For For 1.2 Elect Director Jonathan E. Baum Mgmt For For 1.3 Elect Director Kevin J. Hunt Mgmt For For 1.4 Elect Director David W. Kemper Mgmt For For 1.5 Elect Director David R. Wenzel Mgmt For For 2 Ratify Auditors Mgmt For For UGI Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan UGI 20-Jan-11 USA 902681105 Annual 15-Nov-10 52,377 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director S.D. Ban Mgmt For For 1.2 Elect Director L.R. Greenberg Mgmt For For 1.3 Elect Director M.O. Schlanger Mgmt For For 1.4 Elect Director A. Pol Mgmt For For 1.5 Elect Director E.E. Jones Mgmt For For 1.6 Elect Director J.L. Walsh Mgmt For For 1.7 Elect Director R.B. Vincent Mgmt For For 1.8 Elect Director M.S. Puccio Mgmt For For 1.9 Elect Director R.W. Gochnauer Mgmt For For 2 Ratify Auditors Mgmt For For Discover Financial Services Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan DFS 07-Apr-11 USA 254709108 Annual 07-Feb-11 108,228 0 Vote Proponent Mgmt Rec Instruction Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Global Investors Institution Account(s): PVC Funds, Inc - LargeCap Value 1 Elect Director Jeffrey S. Aronin Mgmt For For 2 Elect Director Mary K. Bush Mgmt For For 3 Elect Director Gregory C. Case Mgmt For For 4 Elect Director Robert M. Devlin Mgmt For For 5 Elect Director Cynthia A. Glassman Mgmt For For 6 Elect Director Richard H. Lenny Mgmt For For 7 Elect Director Thomas G. Maheras Mgmt For For 8 Elect Director Michael H. Moskow Mgmt For For 9 Elect Director David W. Nelms Mgmt For For 10 Elect Director E. Follin Smith Mgmt For For 11 Elect Director Lawrence A.Weinbach Mgmt For For 12 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 13 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year 14 Amend Non-Employee Director Omnibus Stock Plan Mgmt For For 15 Ratify Auditors Mgmt For For Crane Co. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan CR 18-Apr-11 USA 224399105 Annual 28-Feb-11 33,255 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director E. Thayer Bigelow Mgmt For For 2 Elect Director Philip R. Lochner, Jr. Mgmt For For 3 Elect Director Ronald F. McKenna Mgmt For For 4 Ratify Auditors Mgmt For For 5 Approve Executive Incentive Bonus Plan Mgmt For For 6 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 7 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year M&T Bank Corporation Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Global Investors Institution Account(s): PVC Funds, Inc - LargeCap Value Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan MTB 19-Apr-11 USA 55261F104 Annual 28-Feb-11 21,601 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Brent D. Baird Mgmt For For 1.2 Elect Director Robert J. Bennett Mgmt For For 1.3 Elect Director C. Angela Bontempo Mgmt For For 1.4 Elect Director Robert T. Brady Mgmt For Withhold 1.5 Elect Director Michael D. Buckley Mgmt For For 1.6 Elect Director T. Jefferson Cunningham, III Mgmt For For 1.7 Elect Director Mark J. Czarnecki Mgmt For For 1.8 Elect Director Gary N. Geisel Mgmt For For 1.9 Elect Director Patrick W.E. Hodgson Mgmt For For 1.10 Elect Director Richard G. King Mgmt For For 1.11 Elect Director Jorge G. Pereira Mgmt For For 1.12 Elect Director Michael P. Pinto Mgmt For For 1.13 Elect Director Melinda R. Rich Mgmt For For 1.14 Elect Director Robert E. Sadler, Jr. Mgmt For For 1.15 Elect Director Herbert L. Washington Mgmt For For 1.16 Elect Director Robert G. Wilmers Mgmt For For 2 Advisory Vote on Executive Compensation Mgmt For For 3 Ratify Auditors Mgmt For For U.S. Bancorp Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan USB 19-Apr-11 USA 902973304 Annual 22-Feb-11 131,487 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director Douglas M. Baker, Jr. Mgmt For For 2 Elect Director Y. Marc Belton Mgmt For For 3 Elect Director Victoria Buyniski Gluckman Mgmt For For 4 Elect Director Arthur D. Collins, Jr. Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Global Investors Institution Account(s): PVC Funds, Inc - LargeCap Value 5 Elect Director Richard K. Davis Mgmt For For 6 Elect Director Joel W. Johnson Mgmt For For 7 Elect Director Olivia F. Kirtley Mgmt For For 8 Elect Director Jerry W. Levin Mgmt For For 9 Elect Director David B. O'Maley Mgmt For For 10 Elect Director O Dell M. Owens Mgmt For For 11 Elect Director Richard G. Reiten Mgmt For For 12 Elect Director Craig D. Schnuck Mgmt For For 13 Elect Director Patrick T. Stokes Mgmt For For 14 Ratify Auditors Mgmt For For 15 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 16 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year 17 Advisory Vote to Ratify Directors' Compensation SH Against Against AGCO Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan AGCO 21-Apr-11 USA 001084102 Annual 11-Mar-11 32,636 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Wolfgang Deml Mgmt For For 1.2 Elect Director Luiz F. Furlan Mgmt For For 1.3 Elect Director Gerald B. Johanneson Mgmt For For 1.4 Elect Director Thomas W. LaSorda Mgmt For For 1.5 Elect Director George E. Minnich Mgmt For For 1.6 Elect Director Martin H. Richenhagen Mgmt For For 1.7 Elect Director Daniel C. Ustian Mgmt For For 2 Amend Omnibus Stock Plan Mgmt For Against 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year 5 Ratify Auditors Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Global Investors Institution Account(s): PVC Funds, Inc - LargeCap Value Ameren Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan AEE 21-Apr-11 USA 023608102 Annual 28-Feb-11 47,453 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Stephen F. Brauer Mgmt For For 1.2 Elect Director Ellen M. Fitzsimmons Mgmt For For 1.3 Elect Director Walter J. Galvin Mgmt For For 1.4 Elect Director Gayle P.W. Jackson Mgmt For For 1.5 Elect Director James C. Johnson Mgmt For For 1.6 Elect Director Steven H. Lipstein Mgmt For For 1.7 Elect Director Patrick T. Stokes Mgmt For For 1.8 Elect Director Thomas R. Voss Mgmt For For 1.9 Elect Director Stephen R. Wilson Mgmt For For 1.10 Elect Director Jack D. Woodard Mgmt For For 2 Approve Director Liability and Indemnification Mgmt For For 3 Amend Omnibus Stock Plan Mgmt For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 5 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 6 Ratify Auditors Mgmt For For 7 Report on Coal Combustion Waste Hazard and Risk Mitigation SH Against For Efforts Humana Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan HUM 21-Apr-11 USA 444859102 Annual 25-Feb-11 18,557 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director Frank A. D'Amelio Mgmt For For 2 Elect Director W. Roy Dunbar Mgmt For For 3 Elect Director Kurt J. Hilzinger Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Global Investors Institution Account(s): PVC Funds, Inc - LargeCap Value 4 Elect Director David A. Jones, Jr. Mgmt For For 5 Elect Director Michael B. McCallister Mgmt For For 6 Elect Director William J. McDonald Mgmt For For 7 Elect Director William E. Mitchell Mgmt For For 8 Elect Director David B. Nash Mgmt For For 9 Elect Director James J. O'Brien Mgmt For For 10 Elect Director Marissa T. Peterson Mgmt For For 11 Ratify Auditors Mgmt For For 12 Approve Omnibus Stock Plan Mgmt For For 13 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 14 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year Huntington Bancshares Incorporated Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan HBAN 21-Apr-11 USA 446150104 Annual 16-Feb-11 206,709 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Don M. Casto III Mgmt For For 1.2 Elect Director Ann B. Crane Mgmt For For 1.3 Elect Director Steven G. Elliott Mgmt For For 1.4 Elect Director Michael J. Endres Mgmt For For 1.5 Elect Director John B. Gerlach, Jr. Mgmt For For 1.6 Elect Director D. James Hilliker Mgmt For For 1.7 Elect Director David P. Lauer Mgmt For For 1.8 Elect Director Jonathan A. Levy Mgmt For For 1.9 Elect Director Gerard P. Mastroianni Mgmt For For 1.10 Elect Director Richard W. Neu Mgmt For For 1.11 Elect Director David L. Porteous Mgmt For For 1.12 Elect Director Kathleen H. Ransier Mgmt For For 1.13 Elect Director William R. Robertson Mgmt For For 1.14 Elect Director Stephen D. Steinour Mgmt For For 2 Approve Executive Incentive Bonus Plan Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Global Investors Institution Account(s): PVC Funds, Inc - LargeCap Value 3 Approve Deferred Compensation Plan Mgmt For For 4 Ratify Auditors Mgmt For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 6 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year Ameriprise Financial, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan AMP 27-Apr-11 USA 03076C106 Annual 28-Feb-11 40,667 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director Siri S. Marshall Mgmt For For 2 Elect Director W. Walker Lewis Mgmt For For 3 Elect Director William H. Turner Mgmt For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 5 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 6 Ratify Auditors Mgmt For For General Electric Company Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan GE 27-Apr-11 USA 369604103 Annual 28-Feb-11 218,954 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director W. Geoffrey Beattie Mgmt For For 2 Elect Director James I. Cash, Jr. Mgmt For For 3 Elect Director Ann M. Fudge Mgmt For For 4 Elect Director Susan Hockfield Mgmt For For 5 Elect Director Jeffrey R. Immelt Mgmt For For 6 Elect Director Andrea Jung Mgmt For For 7 Elect Director Alan G. Lafley Mgmt For For 8 Elect Director Robert W. Lane Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Global Investors Institution Account(s): PVC Funds, Inc - LargeCap Value 9 Elect Director Ralph S. Larsen Mgmt For For 10 Elect Director Rochelle B. Lazarus Mgmt For For 11 Elect Director James J. Mulva Mgmt For For 12 Elect Director Sam Nunn Mgmt For For 13 Elect Director Roger S. Penske Mgmt For For 14 Elect Director Robert J. Swieringa Mgmt For For 15 Elect Director James S. Tisch Mgmt For For 16 Elect Director Douglas A. Warner III Mgmt For For 17 Ratify Auditors Mgmt For For 18 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 19 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 20 Provide for Cumulative Voting SH Against For 21 Performance-Based Equity Awards SH Against For 22 Withdraw Stock Options Granted to Executive Officers SH Against Against 23 Report on Climate Change Business Risk SH Against Against 24 Report on Animal Testing and Plans for Reduction SH Against Against Marathon Oil Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan MRO 27-Apr-11 USA 565849106 Annual 28-Feb-11 43,014 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director Gregory H. Boyce Mgmt For Against 2 Elect Director Pierre Brondeau Mgmt For For 3 Elect Director Clarence P. Cazalot, Jr. Mgmt For Against 4 Elect Director David A. Daberko Mgmt For Against 5 Elect Director William L. Davis Mgmt For Against 6 Elect Director Shirley Ann Jackson Mgmt For Against 7 Elect Director Philip Lader Mgmt For Against 8 Elect Director Charles R. Lee Mgmt For Against 9 Elect Director Michael E. J. Phelps Mgmt For Against 10 Elect Director Dennis H. Reilley Mgmt For Against Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Global Investors Institution Account(s): PVC Funds, Inc - LargeCap Value 11 Elect Director Seth E. Schofield Mgmt For Against 12 Elect Director John W. Snow Mgmt For Against 13 Elect Director Thomas J. Usher Mgmt For Against 14 Ratify Auditors Mgmt For For 15 Provide Right to Call Special Meeting Mgmt For Against 16 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For Against 17 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 18 Report on Accident Risk Reduction Efforts SH Against Against The McGraw-Hill Companies, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan MHP 27-Apr-11 USA 580645109 Annual 07-Mar-11 49,654 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director Pedro Aspe Mgmt For For 2 Elect Director Winfried Bischoff Mgmt For For 3 Elect Director Douglas N. Daft Mgmt For For 4 Elect Director William D. Green Mgmt For For 5 Elect Director Linda Koch Lorimer Mgmt For For 6 Elect Director Harold McGraw III Mgmt For For 7 Elect Director Robert P. McGraw Mgmt For For 8 Elect Director Hilda Ochoa-Brillembourg Mgmt For For 9 Elect Director Michael Rake Mgmt For For 10 Elect Director Edward B. Rust, Jr. Mgmt For For 11 Elect Director Kurt L. Schmoke Mgmt For For 12 Elect Director Sidney Taurel Mgmt For For 13 Provide Right to Call Special Meeting Mgmt For For 14 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 15 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 16 Ratify Auditors Mgmt For For 17 Provide Right to Act by Written Consent SH Against For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Global Investors Institution Account(s): PVC Funds, Inc - LargeCap Value Baker Hughes Incorporated Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan BHI 28-Apr-11 USA 057224107 Annual 01-Mar-11 43,241 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Larry D. Brady Mgmt For For 1.2 Elect Director Clarence P. Cazalot, Jr. Mgmt For For 1.3 Elect Director Chad C. Deaton Mgmt For For 1.4 Elect Director Anthony G. Fernandes Mgmt For For 1.5 Elect Director Claire W. Gargalli Mgmt For For 1.6 Elect Director Pierre H. Jungels Mgmt For For 1.7 Elect Director James A. Lash Mgmt For For 1.8 Elect Director J. Larry Nichols Mgmt For For 1.9 Elect Director H. John Riley, Jr. Mgmt For For 1.10 Elect Director J. W. Stewart Mgmt For For 1.11 Elect Director Charles L. Watson Mgmt For For 2 Ratify Auditors Mgmt For For 3 Amend Executive Incentive Bonus Plan Mgmt For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 5 Advisory Vote on Say on Pay Frequency Mgmt None One Year 6 Require a Majority Vote for the Election of Directors SH Against For Johnson & Johnson Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan JNJ 28-Apr-11 USA 478160104 Annual 01-Mar-11 23,178 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director Mary Sue Coleman Mgmt For For 2 Elect Director James G. Cullen Mgmt For For 3 Elect Director Ian E.L. Davis Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Global Investors Institution Account(s): PVC Funds, Inc - LargeCap Value 4 Elect Director Michael M.e. Johns Mgmt For For 5 Elect Director Susan L. Lindquist Mgmt For For 6 Elect Director Anne M. Mulcahy Mgmt For For 7 Elect Director Leo F. Mullin Mgmt For For 8 Elect Director William D. Perez Mgmt For For 9 Elect Director Charles Prince Mgmt For For 10 Elect Director David Satcher Mgmt For For 11 Elect Director William C. Weldon Mgmt For For 12 Ratify Auditors Mgmt For For 13 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For Against 14 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 15 Adopt Policy to Restrain Pharmaceutical Price Increases SH Against Against 16 Amend EEO Policy to Prohibit Discrimination Based on Applicant's Health Status SH Against Against 17 Adopt Animal-Free Training Methods SH Against Against Pfizer Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan PFE 28-Apr-11 USA 717081103 Annual 01-Mar-11 43,545 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director Dennis A. Ausiello Mgmt For For 2 Elect Director Michael S. Brown Mgmt For For 3 Elect Director M. Anthony Burns Mgmt For For 4 Elect Director W. Don Cornwell Mgmt For For 5 Elect Director Frances D. Fergusson Mgmt For For 6 Elect Director William H. Gray III Mgmt For For 7 Elect Director Constance J. Horner Mgmt For For 8 Elect Director James M. Kilts Mgmt For For 9 Elect Director George A. Lorch Mgmt For For 10 Elect Director John P. Mascotte Mgmt For For 11 Elect Director Suzanne Nora Johnson Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Global Investors Institution Account(s): PVC Funds, Inc - LargeCap Value 12 Elect Director Ian C. Read Mgmt For For 13 Elect Director Stephen W. Sanger Mgmt For For 14 Ratify Auditors Mgmt For For 15 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For Against 16 Advisory Vote on Say on Pay Frequency Mgmt Two Years One Year 17 Publish Political Contributions SH Against Against 18 Report on Public Policy Advocacy Process SH Against Against 19 Adopt Policy to Restrain Pharmaceutical Price Increases SH Against Against 20 Provide Right to Act by Written Consent SH Against For 21 Amend Articles/Bylaws/Charter Call Special Meetings SH Against For 22 Report on Animal Testing and Plans for Reduction SH Against Against AT&T Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan T 29-Apr-11 USA 00206R102 Annual 01-Mar-11 59,122 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director Randall L. Stephenson Mgmt For For 2 Elect Director Gilbert F. Amelio Mgmt For For 3 Elect Director Reuben V. Anderson Mgmt For For 4 Elect Director James H. Blanchard Mgmt For For 5 Elect Director Jaime Chico Pardo Mgmt For For 6 Elect Director James P. Kelly Mgmt For For 7 Elect Director Jon C. Madonna Mgmt For For 8 Elect Director Lynn M. Martin Mgmt For For 9 Elect Director John B. McCoy Mgmt For For 10 Elect Director Joyce M. Roche Mgmt For For 11 Elect Director Matthew K. Rose Mgmt For For 12 Elect Director Laura D Andrea Tyson Mgmt For For 13 Ratify Auditors Mgmt For For 14 Approve Omnibus Stock Plan Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Global Investors Institution Account(s): PVC Funds, Inc - LargeCap Value 15 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 16 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year 17 Report on Political Contributions SH Against For 18 Amend Articles/Bylaws/Charter Call Special Meetings SH Against For 19 Provide Right to Act by Written Consent SH Against For Berkshire Hathaway Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan BRK.B 30-Apr-11 USA 084670702 Annual 02-Mar-11 30,022 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Warren E. Buffett Mgmt For For 1.2 Elect Director Charles T. Munger Mgmt For For 1.3 Elect Director Howard G. Buffett Mgmt For For 1.4 Elect Director Stephen B. Burke Mgmt For For 1.5 Elect Director Susan L. Decker Mgmt For For 1.6 Elect Director William H. Gates III Mgmt For For 1.7 Elect Director David S. Gottesman Mgmt For For 1.8 Elect Director Charlotte Guyman Mgmt For For 1.9 Elect Director Donald R. Keough Mgmt For For 1.10 Elect Director Thomas S. Murphy Mgmt For For 1.11 Elect Director Ronald L. Olson Mgmt For For 1.12 Elect Director Walter Scott, Jr. Mgmt For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 3 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year 4 Adopt Quantitative GHG Goals for Products and Operations SH Against For Hubbell Incorporated Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan HUB.B 02-May-11 USA 443510201 Annual 04-Mar-11 15,335 0 Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Global Investors Institution Account(s): PVC Funds, Inc - LargeCap Value Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Timothy H. Powers Mgmt For For 1.2 Elect Director Lynn J. Good Mgmt For For 1.3 Elect Director Anthony J. Guzzi Mgmt For For 1.4 Elect Director Neal J. Keating Mgmt For For 1.5 Elect Director Andrew McNally, IV Mgmt For For 1.6 Elect Director G. Jackson Ratcliffe Mgmt For For 1.7 Elect Director Carlos A. Rodriguez Mgmt For For 1.8 Elect Director Richard J. Swift Mgmt For For 1.9 Elect Director Daniel S. Van Riper Mgmt For For 2 Ratify Auditors Mgmt For For 3 Amend Executive Incentive Bonus Plan Mgmt For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 5 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year Motorola Solutions, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan MSI 02-May-11 USA 620076307 Annual 07-Mar-11 25,182 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director Gregory Q. Brown Mgmt For For 2 Elect Director William J. Bratton Mgmt For For 3 Elect Director David W. Dorman Mgmt For For 4 Elect Director Michael V. Hayden Mgmt For For 5 Elect Director Vincent J. Intrieri Mgmt For For 6 Elect Director Judy C. Lewent Mgmt For For 7 Elect Director Samuel C. Scott III Mgmt For For 8 Elect Director John A. White Mgmt For For 9 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 10 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Global Investors Institution Account(s): PVC Funds, Inc - LargeCap Value 11 Amend Omnibus Stock Plan Mgmt For For 12 Ratify Auditors Mgmt For For 13 Amend Human Rights Policies SH Against Against Bristol-Myers Squibb Company Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan BMY 03-May-11 USA 110122108 Annual 10-Mar-11 94,471 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director L. Andreotti Mgmt For For 2 Elect Director L.B. Campbell Mgmt For For 3 Elect Director J.M. Cornelius Mgmt For For 4 Elect Director L.J. Freeh Mgmt For For 5 Elect Director L.H. Glimcher Mgmt For For 6 Elect Director M. Grobstein Mgmt For For 7 Elect Director L. Johansson Mgmt For For 8 Elect Director A.J. Lacy Mgmt For For 9 Elect Director V.L. Sato Mgmt For For 10 Elect Director E. Sigal Mgmt For For 11 Elect Director T.D. West, Jr. Mgmt For For 12 Elect Director R.S. Williams Mgmt For For 13 Ratify Auditors Mgmt For For 14 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 15 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year 16 Increase Disclosure of Executive Compensation SH Against Against 17 Provide Right to Act by Written Consent SH Against For 18 Adopt Policy to Restrain Pharmaceutical Price Increases SH Against Against Great Plains Energy Incorporated Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan GXP 03-May-11 USA 391164100 Annual 22-Feb-11 39,062 0 Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Global Investors Institution Account(s): PVC Funds, Inc - LargeCap Value Vote Proponent Mgmt Rec Instruction 1.1 Elect Director D.L. Bodde Mgmt For For 1.2 Elect Director M.J. Chesser Mgmt For For 1.3 Elect Director W.H. Downey Mgmt For For 1.4 Elect Director R.C. Ferguson, Jr. Mgmt For For 1.5 Elect Director G.D. Forsee Mgmt For For 1.6 Elect Director J.A. Mitchell Mgmt For For 1.7 Elect Director W.C. Nelson Mgmt For For 1.8 Elect Director J.J. Sherman Mgmt For For 1.9 Elect Director L.H. Talbott Mgmt For For 1.10 Elect Director R.H. West Mgmt For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 3 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 4 Amend Omnibus Stock Plan Mgmt For For 5 Ratify Auditors Mgmt For For Wells Fargo & Company Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan WFC 03-May-11 USA 949746101 Annual 04-Mar-11 47,062 0 Vote Proponent Mgmt Rec Instruction 1 Election Director John D. Baker II Mgmt For For 2 Election Director John S. Chen Mgmt For For 3 Election Director Lloyd H. Dean Mgmt For For 4 Election Director Susan E. Engel Mgmt For For 5 Election Director Enrique Hernandez, Jr. Mgmt For For 6 Election Director Donald M. James Mgmt For For 7 Election Director Mackey J. McDonald Mgmt For For 8 Election Director Cynthia H. Milligan Mgmt For For 9 Elect Director Nicholas G. Moore Mgmt For For 10 Elect Director Philip J. Quigley Mgmt For Against Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Global Investors Institution Account(s): PVC Funds, Inc - LargeCap Value 11 Elect Director Judith M. Runstad Mgmt For For 12 Elect Director Stephen W. Sanger Mgmt For For 13 Elect Director John G. Stumpf Mgmt For For 14 Elect Director an G. Swenson Mgmt For For 15 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 16 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 17 Ratify Auditors Mgmt For For 18 Amend Articles/Bylaws/Charter Call Special Meetings SH Against For 19 Provide for Cumulative Voting SH Against For 20 Require Independent Board Chairman SH Against For 21 Advisory Vote to Ratify Directors' Compensation SH Against Against 22 Require Audit Committee Review and Report on Controls Related to Loans, Foreclosure and Securitizations SH Against For CSX Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan CSX 04-May-11 USA 126408103 Annual 04-Mar-11 27,946 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director Donna M. Alvarado Mgmt For For 2 Elect Director John B. Breaux Mgmt For For 3 Elect Director Pamela L. Carter Mgmt For For 4 Elect Director Steven T. Halverson Mgmt For For 5 Elect Director Edward J. Kelly, III Mgmt For For 6 Elect Director Gilbert H. Lamphere Mgmt For For 7 Elect Director John D. McPherson Mgmt For For 8 Elect Director Timothy T. O'Toole Mgmt For For 9 Elect Director David M. Ratcliffe Mgmt For For 10 Elect Director Donald J. Shepard Mgmt For For 11 Elect Director Michael J. Ward Mgmt For For 12 Elect Director J.C. Watts, Jr. Mgmt For For 13 Elect Director J. Steven Whisler Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Global Investors Institution Account(s): PVC Funds, Inc - LargeCap Value 14 Ratify Auditors Mgmt For For 15 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 16 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year EMC Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan EMC 04-May-11 USA 268648102 Annual 07-Mar-11 43,504 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director Michael W. Brown Mgmt For For 2 Elect Director Randolph L. Cowen Mgmt For For 3 Elect Director Michael J. Cronin Mgmt For For 4 Elect Director Gail Deegan Mgmt For For 5 Elect Director James S. DiStasio Mgmt For For 6 Elect Director John R. Egan Mgmt For For 7 Elect Director Edmund F. Kelly Mgmt For For 8 Elect Director Windle B. Priem Mgmt For For 9 Elect Director Paul Sagan Mgmt For For 10 Elect Director David N. Strohm Mgmt For For 11 Elect Director Joseph M. Tucci Mgmt For For 12 Ratify Auditors Mgmt For For 13 Amend Omnibus Stock Plan Mgmt For For 14 Provide Right to Call Special Meeting Mgmt For For 15 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 16 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year Hess Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan HES 04-May-11 USA 42809H107 Annual 14-Mar-11 18,110 0 Vote Proponent Mgmt Rec Instruction Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Global Investors Institution Account(s): PVC Funds, Inc - LargeCap Value 1 Elect Director E.E. Holiday Mgmt For For 2 Elect Director J.H. Mullin Mgmt For For 3 Elect Director F.B. Walker Mgmt For For 4 Elect Director R.N. Wilson Mgmt For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 6 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 7 Ratify Auditors Mgmt For For 8 Amend Executive Incentive Bonus Plan Mgmt For For Thomas & Betts Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan TNB 04-May-11 USA 884315102 Annual 04-Mar-11 33,623 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Michael L. Ducker Mgmt For For 1.2 Elect Director Jeananne K. Hauswald Mgmt For For 1.3 Elect Director Dean Jernigan Mgmt For For 1.4 Elect Director Ronald B. Kalich, Sr. Mgmt For For 1.5 Elect Director Kenneth R. Masterson Mgmt For For 1.6 Elect Director Dominic J. Pileggi Mgmt For For 1.7 Elect Director Jean-Paul Richard Mgmt For For 1.8 Elect Director Rufus H. Rivers Mgmt For For 1.9 Elect Director Kevin L. Roberg Mgmt For For 1.10 Elect Director David D. Stevens Mgmt For For 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year Verizon Communications Inc. Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Global Investors Institution Account(s): PVC Funds, Inc - LargeCap Value Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan VZ 05-May-11 USA 92343V104 Annual 07-Mar-11 97,820 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director Richard L. Carrion Mgmt For For 2 Elect Director M. Frances Keeth Mgmt For For 3 Elect Director Robert W. Lane Mgmt For For 4 Elect Director Lowell C. Mcadam Mgmt For For 5 Elect Director Sandra O. Moose Mgmt For For 6 Elect Director Joseph Neubauer Mgmt For For 7 Elect Director Donald T. Nicolaisen Mgmt For For 8 Elect Director Clarence Otis, Jr. Mgmt For For 9 Elect Director Hugh B. Price Mgmt For For 10 Elect Director Ivan G. Seidenberg Mgmt For For 11 Elect Director Rodney E. Slater Mgmt For For 12 Elect Director John W. Snow Mgmt For For 13 Ratify Auditors Mgmt For For 14 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 15 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 16 Disclose Prior Government Service SH Against Against 17 Performance-Based Equity Awards SH Against For 18 Restore or Provide for Cumulative Voting SH Against For 19 Amend Articles/Bylaws/Charter Call Special Meetings SH Against For American Water Works Company, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan AWK 06-May-11 USA 030420103 Annual 14-Mar-11 52,415 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director Stephen P. Adik Mgmt For For 2 Elect Director Martha Clark Goss Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Global Investors Institution Account(s): PVC Funds, Inc - LargeCap Value 3 Elect Director Julie A. Dobson Mgmt For For 4 Elect Director Richard R. Grigg Mgmt For For 5 Elect Director Julia L. Johnson Mgmt For For 6 Elect Director George Mackenzie Mgmt For For 7 Elect Director William J. Marrazzo Mgmt For For 8 Election Of Director: Jeffry E. Sterba Mgmt For For 9 Ratify Auditors Mgmt For For 10 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 11 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year Occidental Petroleum Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan OXY 06-May-11 USA 674599105 Annual 15-Mar-11 16,560 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director Spencer Abraham Mgmt For For 2 Elect Director Howard I. Atkins Mgmt For For 3 Elect Director Stephen I. Chazen Mgmt For For 4 Elect Director Edward P. Djerejian Mgmt For Against 5 Elect Director John E. Feick Mgmt For For 6 Elect Director Margaret M. Foran Mgmt For For 7 Elect Director Carlos M. Gutierrez Mgmt For For 8 Elect Director Ray R. Irani Mgmt For Against 9 Elect Director Avedick B. Poladian Mgmt For For 10 Elect Director Rodolfo Segovia Mgmt For Against 11 Elect Director Aziz D. Syriani Mgmt For Against 12 Elect Director Rosemary Tomich Mgmt For Against 13 Elect Director Walter L. Weisman Mgmt For Against 14 Ratify Auditors Mgmt For For 15 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 16 Advisory Vote on Say on Pay Frequency Mgmt None One Year Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Global Investors Institution Account(s): PVC Funds, Inc - LargeCap Value 17 Review Political Expenditures and Processes SH Against For 18 Request Director Nominee with Environmental Qualifications SH Against Against International Paper Company Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan IP 09-May-11 USA 460146103 Annual 15-Mar-11 51,726 0 Vote Proponent Mgmt Rec Instruction 1 Elect Directors David J. Bronczek Mgmt For For 2 Elect Director Ahmet C. Dorduncu Mgmt For For 3 Elect Directors Lynn Laverty Elsenhans Mgmt For For 4 Elect Directors John V. Faraci Mgmt For For 5 Elect Director Samir G. Gibara Mgmt For For 6 Elect Directors Stacey J. Mobley Mgmt For For 7 Elect Directors John L. Townsend, III Mgmt For For 8 Elect Director John F. Turner Mgmt For For 9 Elect Directors William G. Walter Mgmt For For 10 Elect Directors Alberto Weisser Mgmt For For 11 Elect Directors J. Steven Whisler Mgmt For For 12 Ratify Auditors Mgmt For For 13 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 14 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 15 Provide Right to Act by Written Consent SH Against For Protective Life Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan PL 09-May-11 USA 743674103 Annual 11-Mar-11 65,453 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Robert O. Burton Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Global Investors Institution Account(s): PVC Funds, Inc - LargeCap Value 1.2 Elect Director Thomas L. Hamby Mgmt For For 1.3 Elect Director John D. Johns Mgmt For For 1.4 Elect Director Vanessa Leonard Mgmt For For 1.5 Elect Director Charles D. McCrary Mgmt For For 1.6 Elect Director John J. McMahon, Jr. Mgmt For For 1.7 Elect Director Hans H. Miller Mgmt For For 1.8 Elect Director Malcolm Portera Mgmt For For 1.9 Elect Director C. Dowd Ritter Mgmt For For 1.10 Elect Director Jesse J. Spikes Mgmt For For 1.11 Elect Director William A. Terry Mgmt For For 1.12 Elect Director W. Michael Warren, Jr. Mgmt For For 1.13 Elect Director Vanessa Wilson Mgmt For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 3 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 4 Ratify Auditors Mgmt For For Prudential Financial, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan PRU 10-May-11 USA 744320102 Annual 11-Mar-11 33,592 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director Thomas J. Baltimore, Jr. Mgmt For For 2 Elect Director Gordon M. Bethune Mgmt For For 3 Elect Director Gaston Caperton Mgmt For For 4 Elect Director Gilbert F. Casellas Mgmt For For 5 Elect Director James G. Cullen Mgmt For For 6 Elect Director William H. Gray, III Mgmt For For 7 Elect Director Mark B. Grier Mgmt For For 8 Elect Director Constance J. Horner Mgmt For For 9 Elect Director Martina Hund-Mejean Mgmt For For 10 Elect Director Karl J. Krapek Mgmt For For 11 Elect Director Christine A. Poon Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Global Investors Institution Account(s): PVC Funds, Inc - LargeCap Value 12 Elect Director John R. Strangfield Mgmt For For 13 Elect Director James A. Unruh Mgmt For For 14 Ratify Auditors Mgmt For For 15 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 16 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 17 Reduce Supermajority Vote Requirement SH For For 18 Report on Lobbying Contributions and Expenses SH Against Against Questar Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan STR 10-May-11 USA 748356102 Annual 02-Mar-11 78,763 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director Teresa Beck Mgmt For For 2 Elect Director R.D. Cash Mgmt For For 3 Elect Director Laurence M. Downes Mgmt For For 4 Elect Director Ronald W. Jibson Mgmt For For 5 Elect Director Gary G. Michael Mgmt For For 6 Elect Director Bruce A. Williamson Mgmt For For 7 Ratify Auditors Mgmt For For 8 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 9 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year The Timken Company Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan TKR 10-May-11 USA 887389104 Annual 22-Feb-11 30,994 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director John M. Ballbach Mgmt For For 1.2 Elect Director Phillip R. Cox Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Global Investors Institution Account(s): PVC Funds, Inc - LargeCap Value 1.3 Elect Director Ward J. Timken, Jr Mgmt For For 2 Ratify Auditors Mgmt For For 3 Approve Omnibus Stock Plan Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year 5 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For Bank of America Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan BAC 11-May-11 USA 060505104 Annual 16-Mar-11 64,341 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director Mukesh D. Ambani Mgmt For For 2 Elect Director Susan S. Bies Mgmt For For 3 Elect Director Frank P. Bramble, Sr. Mgmt For For 4 Elect Director Virgis W. Colbert Mgmt For For 5 Elect Director Charles K. Gifford Mgmt For For 6 Elect Director Charles O. Holliday, Jr. Mgmt For For 7 Elect Director D. Paul Jones, Jr. Mgmt For For 8 Elect Director Monica C. Lozano Mgmt For For 9 Elect Director Thomas J. May Mgmt For For 10 Elect Director Brian T. Moynihan Mgmt For For 11 Elect Director Donald E. Powell Mgmt For For 12 Elect Director Charles O. Rossotti Mgmt For For 13 Elect Director Robert W. Scully Mgmt For For 14 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 15 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 16 Ratify Auditors Mgmt For For 17 Disclose Prior Government Service SH Against Against 18 Provide Right to Act by Written Consent SH Against For 19 Require Audit Committee Review and Report on Controls Relatedto Loans, Foreclosure and Securitizations SH Against For 20 Report on Lobbying Expenses SH Against For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Global Investors Institution Account(s): PVC Funds, Inc - LargeCap Value 21 Report on Collateral in Derivatives Trading SH Against For 22 Restore or Provide for Cumulative Voting SH Against For 23 Claw-back of Payments under Restatements SH Against For 24 Prohibit Certain Relocation Benefits to Senior Executives SH Against For Capital One Financial Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan COF 11-May-11 USA 14040H105 Annual 16-Mar-11 51,205 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director Patrick W. Gross Mgmt For For 2 Elect Director Ann Fritz Hackett Mgmt For For 3 Elect Director Pierre E. Leroy Mgmt For For 4 Ratify Auditors Mgmt For For 5 Declassify the Board of Directors Mgmt For For 6 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 7 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year Comcast Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan CMCSA 11-May-11 USA 20030N101 Annual 08-Mar-11 126,904 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director S. Decker Anstrom Mgmt For For 1.2 Elect Director Kenneth J. Bacon Mgmt For For 1.3 Elect Director Sheldon M. Bonovitz Mgmt For For 1.4 Elect Director Edward D. Breen Mgmt For For 1.5 Elect Director Joseph J. Collins Mgmt For For 1.6 Elect Director J. Michael Cook Mgmt For For 1.7 Elect Director Gerald L. Hassell Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Global Investors Institution Account(s): PVC Funds, Inc - LargeCap Value 1.8 Elect Director Jeffrey A. Honickman Mgmt For For 1.9 Elect Director Eduardo G. Mestre Mgmt For For 1.10 Elect Director Brian L. Roberts Mgmt For For 1.11 Elect Director Ralph J. Roberts Mgmt For For 1.12 Elect Director Judith Rodin Mgmt For For 2 Ratify Auditors Mgmt For For 3 Approve Nonqualified Employee Stock Purchase Plan Mgmt For For 4 Amend Restricted Stock Plan Mgmt For For 5 Amend Stock Option Plan Mgmt For For 6 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 7 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year 8 Provide for Cumulative Voting SH Against For 9 Require Independent Board Chairman SH Against For LSI Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan LSI 11-May-11 USA 502161102 Annual 14-Mar-11 187,275 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director Charles A. Haggerty Mgmt For For 2 Elect Director Richard S. Hill Mgmt For Against 3 Elect Director John H.f. Miner Mgmt For For 4 Elect Director Arun Netravali Mgmt For For 5 Elect Director Charles C. Pope Mgmt For For 6 Elect Director Gregorio Reyes Mgmt For For 7 Elect Director Michael G. Strachan Mgmt For For 8 Elect Director Abhijit Y. Talwalkar Mgmt For For 9 Elect Director Susan M. Whitney Mgmt For For 10 Ratify Auditors Mgmt For For 11 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 12 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Global Investors Institution Account(s): PVC Funds, Inc - LargeCap Value Assurant, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan AIZ 12-May-11 USA 04621X108 Annual 17-Mar-11 40,789 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director Elaine D. Rosen Mgmt For For 2 Elect Director Howard L. Carver Mgmt For For 3 Elect Director Juan N. Cento Mgmt For For 4 Elect Director Lawrence V. Jackson Mgmt For For 5 Elect Director David B. Kelso Mgmt For For 6 Elect Director Charles J. Koch Mgmt For For 7 Elect Director H. Carroll Mackin Mgmt For For 8 Elect Director Robert B. Pollock Mgmt For For 9 Elect Director John A.C. Swainson Mgmt For For 10 Ratify Auditors Mgmt For For 11 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 12 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year Host Hotels & Resorts, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan HST 12-May-11 USA 44107P104 Annual 16-Mar-11 118,544 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director Robert M. Baylis Mgmt For For 2 Elect Director Willard W. Brittain Mgmt For For 3 Elect Director Terence C. Golden Mgmt For For 4 Elect Director Ann M. Korologos Mgmt For For 5 Elect Director Richard E. Marriott Mgmt For For 6 Elect Director John B. Morse, Jr. Mgmt For For 7 Elect Director Gordon H. Smith Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Global Investors Institution Account(s): PVC Funds, Inc - LargeCap Value 8 Elect Director W. Edward Walter Mgmt For For 9 Ratify Auditors Mgmt For For 10 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 11 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year Norfolk Southern Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan NSC 12-May-11 USA 655844108 Annual 04-Mar-11 16,587 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director Gerald L. Baliles Mgmt For For 2 Elect Director Erskine B. Bowles Mgmt For For 3 Elect Director Karen N. Horn Mgmt For For 4 Elect Director J. Paul Reason Mgmt For For 5 Ratify Auditors Mgmt For For 6 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 7 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year Wyndham Worldwide Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan WYN 12-May-11 USA 98310W108 Annual 17-Mar-11 27,983 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director James E. Buckman Mgmt For For 1.2 Elect Director George Herrera Mgmt For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 3 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 4 Ratify Auditors Mgmt For For 5 Declassify the Board of Directors SH Against For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Global Investors Institution Account(s): PVC Funds, Inc - LargeCap Value Carlisle Companies Incorporated Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan CSL 13-May-11 USA 142339100 Annual 16-Mar-11 4,108 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director Robert G. Bohn Mgmt For For 2 Elect Director Terry D. Growcock Mgmt For For 3 Elect Director Gregg A. Ostrander Mgmt For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 5 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year 6 Ratify Auditors Mgmt For For Anadarko Petroleum Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan APC 17-May-11 USA 032511107 Annual 22-Mar-11 16,395 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director John R. Butler, Jr. Mgmt For For 2 Elect Director Kevin P. Chilton Mgmt For For 3 Elect Director Luke R. Corbett Mgmt For Against 4 Elect Director H. Paulett Eberhart Mgmt For For 5 Elect Director Preston M. Geren, III Mgmt For For 6 Elect Director John R. Gordon Mgmt For For 7 Elect Director James T. Hackett Mgmt For For 8 Ratify Auditors Mgmt For For 9 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 10 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year 11 Amend EEO Policy to Prohibit Discrimination based on Gender Identity SH Against For 12 Require Independent Board Chairman SH Against For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Global Investors Institution Account(s): PVC Funds, Inc - LargeCap Value 13 Pro-rata Vesting of Equity Plans SH Against For 14 Report on Political Contributions SH Against For Essex Property Trust, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan ESS 17-May-11 USA 297178105 Annual 28-Feb-11 12,291 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director David W. Brady Mgmt For For 1.2 Elect Director Byron A. Scordelis Mgmt For For 1.3 Elect Director Janice L. Sears Mgmt For For 1.4 Elect Director Claude J. Zinngrabe, Jr Mgmt For For 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year JPMorgan Chase & Co. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan JPM 17-May-11 USA 46625h100 Annual 18-Mar-11 142,439 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director Crandall C. Bowles Mgmt For For 2 Elect Director Stephen B. Burke Mgmt For For 3 Elect Director David M. Cote Mgmt For For 4 Elect Director James S. Crown Mgmt For For 5 Elect Director James Dimon Mgmt For For 6 Elect Director Ellen V. Futter Mgmt For For 7 Elect Director William H. Gray, III Mgmt For For 8 Elect Director Laban P. Jackson, Jr. Mgmt For For 9 Elect Director David C. Novak Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Global Investors Institution Account(s): PVC Funds, Inc - LargeCap Value 10 Elect Director Lee R. Raymond Mgmt For For 11 Elect Director William C. Weldon Mgmt For For 12 Ratify Auditors Mgmt For For 13 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For Against 14 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 15 Amend Omnibus Stock Plan Mgmt For Against 16 Affirm Political Non-Partisanship SH Against Against 17 Provide Right to Act by Written Consent SH Against For 18 Report on Loan Modifications SH Against Against 19 Report on Political Contributions SH Against For 20 Institute Procedures to Prevent Investments in Companies that Contribute to Genocide or Crimes Against Humanity SH Against Against 21 Require Independent Board Chairman SH Against Against Oil States International, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan OIS 17-May-11 USA 678026105 Annual 31-Mar-11 20,898 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Christopher T. Seaver Mgmt For For 1.2 Elect Director Douglas E. Swanson Mgmt For Withhold 1.3 Elect Director Cindy B. Taylor Mgmt For For 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year Pioneer Natural Resources Company Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan PXD 17-May-11 USA 723787107 Annual 21-Mar-11 12,605 0 Vote Proponent Mgmt Rec Instruction Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Global Investors Institution Account(s): PVC Funds, Inc - LargeCap Value 1.1 Elect Director Edison C. Buchanan Mgmt For Withhold 1.2 Elect Director R. Hartwell Gardner Mgmt For Withhold 1.3 Elect Director Jim A. Watson Mgmt For Withhold 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 5 Require a Majority Vote for the Election of Directors SH Against For 6 Declassify the Board of Directors SH Against For ACE Limited Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan ACE 18-May-11 Switzerland H0023R105 Annual 30-Mar-11 24,011 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Evan G. Greenberg as Director Mgmt For For 1.2 Elect Leo F. Mullin as Director Mgmt For For 1.3 Elect Olivier Steimer as Director Mgmt For For 1.4 Elect Michael P. Connors as Director Mgmt For For 1.5 Elect Eugene B. Shanks, Jr as Director Mgmt For For 1.6 Elect John A. Krol as Director Mgmt For For 2.1 Approve Annual Report Mgmt For For 2.2 Accept Statutory Financial Statements Mgmt For For 2.3 Accept Consolidated Financial Statements Mgmt For For 3 Approve Allocation of Income and Dividends Mgmt For For 4 Approve Discharge of Board and Senior Management Mgmt For For 5.1 Ratify PricewaterhouseCoopers AG as Auditors Mgmt For For 5.2 Ratify Ratify PricewaterhouseCoopers LLC as IndependentRegistered Public Accounting Firm as Auditors Mgmt For For 5.3 Ratify BDO AG as Special Auditors Mgmt For For 6 Approve Dividend Distribution from Legal Reserves Mgmt For For 7 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For Against Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Global Investors Institution Account(s): PVC Funds, Inc - LargeCap Value 8 Advisory Vote on Say on Pay Frequency Mgmt None One Year Corn Products International, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan CPO 18-May-11 USA 219023108 Annual 21-Mar-11 42,610 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Richard J. Almeida Mgmt For For 1.2 Elect Director Gregory B. Kenny Mgmt For For 1.3 Elect Director James M. Ringler Mgmt For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 3 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 4 Ratify Auditors Mgmt For For Pinnacle West Capital Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan PNW 18-May-11 USA 723484101 Annual 21-Mar-11 37,368 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Edward N. Basha, Jr. Mgmt For For 1.2 Elect Director Donald E. Brandt Mgmt For For 1.3 Elect Director Susan Clark-Johnson Mgmt For For 1.4 Elect Director Denis A. Cortese Mgmt For For 1.5 Elect Director Michael L. Gallagher Mgmt For For 1.6 Elect Director Pamela Grant Mgmt For For 1.7 Elect Director R.A. Herberger, Jr Mgmt For For 1.8 Elect Director Dale E. Klein Mgmt For For 1.9 Elect Director Humberto S. Lopez Mgmt For For 1.10 Elect Director Kathryn L. Munro Mgmt For For 1.11 Elect Director Bruce J. Nordstrom Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Global Investors Institution Account(s): PVC Funds, Inc - LargeCap Value 1.12 Elect Director W. Douglas Parker Mgmt For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 3 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year 4 Ratify Auditors Mgmt For For TRW Automotive Holdings Corp. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan TRW 18-May-11 USA 87264S106 Annual 21-Mar-11 28,980 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Francois J. Castaing Mgmt For For 1.2 Elect Director Michael R. Gambrell Mgmt For For 1.3 Elect Director Paul H. O'neill Mgmt For For 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year Altria Group, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan MO 19-May-11 USA 02209S103 Annual 28-Mar-11 59,615 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director Elizabeth E. Bailey Mgmt For For 2 Elect Director Gerald L. Baliles Mgmt For For 3 Elect Director John T. Casteen III Mgmt For For 4 Elect Director Dinyar S. Devitre Mgmt For For 5 Elect Director Thomas F. Farrell II Mgmt For For 6 Elect Director Thomas W. Jones Mgmt For For 7 Elect Director George Munoz Mgmt For For 8 Elect Director Nabil Y. Sakkab Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Global Investors Institution Account(s): PVC Funds, Inc - LargeCap Value 9 Elect Director Michael E. Szymanczyk Mgmt For For 10 Ratify Auditors Mgmt For For 11 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 12 Advisory Vote on Say on Pay Frequency Mgmt None One Year 13 Cease Production of Flavored Tobacco Products SH Against Against KeyCorp Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan KEY 19-May-11 USA 493267108 Annual 22-Mar-11 167,337 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Edward P. Campbell Mgmt For For 1.2 Elect Director Joseph A. Carrabba Mgmt For For 1.3 Elect Director Carol A. Cartwright Mgmt For For 1.4 Elect Director Alexander M. Cutler Mgmt For For 1.5 Elect Director H. James Dallas Mgmt For For 1.6 Elect Director Elizabeth R. Gile Mgmt For For 1.7 Elect Director Ruth Ann M. Gillis Mgmt For For 1.8 Elect Director Kristen L. Manos Mgmt For For 1.9 Elect Director Beth E. Mooney Mgmt For For 1.10 Elect Director Bill R. Sanford Mgmt For For 1.11 Elect Director Barbara R. Snyder Mgmt For For 1.12 Elect Director Edward W. Stack Mgmt For For 1.13 Elect Director Thomas C. Stevens Mgmt For For 2 Approve Executive Incentive Bonus Plan Mgmt For For 3 Amend Code of Regulations Removing All Shareholder VotingRequirements Greater than the Statutory Norm Mgmt For For 4 Ratify Auditors Mgmt For For 5 Advisory Vote to Ratify Named Executive Officer's Compensation Mgmt For For 6 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Global Investors Institution Account(s): PVC Funds, Inc - LargeCap Value National Oilwell Varco, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan NOV 19-May-11 USA 637071101 Annual 28-Mar-11 40,494 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director Robert E. Beauchamp Mgmt For For 2 Elect Director Jeffery A. Smisek Mgmt For For 3 Ratify Auditors Mgmt For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 5 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 6 Declassify the Board of Directors Mgmt For For 7 Increase Authorized Common Stock Mgmt For For 8 Report on Political Contributions SH Against For OGE Energy Corp. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan OGE 19-May-11 USA 670837103 Annual 21-Mar-11 37,219 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Kirk Humphreys Mgmt For For 1.2 Elect Director Linda Petree Lambert Mgmt For For 1.3 Elect Director Leroy C. Richie Mgmt For For 2 Increase Authorized Common Stock Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 5 Ratify Auditors Mgmt For For Aetna Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan AET 20-May-11 USA 00817Y108 Annual 18-Mar-11 60,094 0 Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Global Investors Institution Account(s): PVC Funds, Inc - LargeCap Value Vote Proponent Mgmt Rec Instruction 1 Elect Director Mark T. Bertolini Mgmt For For 2 Elect Director Frank M. Clark Mgmt For For 3 Elect Director Betsy Z. Cohen Mgmt For For 4 Elect Director Molly J. Coye Mgmt For For 5 Elect Director Roger N. Farah Mgmt For For 6 Elect Director Barbara Hackman Franklin Mgmt For For 7 Elect Director Jeffrey E. Garten Mgmt For For 8 Elect Director Gerald Greenwald Mgmt For For 9 Elect Director Ellen M. Hancock Mgmt For For 10 Elect Director Richard J. Harrington Mgmt For For 11 Elect Director Edward J. Ludwig Mgmt For For 12 Elect Director Joseph P. Newhouse Mgmt For For 13 Ratify Auditors Mgmt For For 14 Amend Omnibus Stock Plan Mgmt For For 15 Approve Qualified Employee Stock Purchase Plan Mgmt For For 16 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 17 Advisory Vote on Say on Pay Frequency Mgmt None One Year 18 Provide for Cumulative Voting SH Against For 19 Require Independent Board Chairman SH Against For Amgen Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan AMGN 20-May-11 USA 031162100 Annual 21-Mar-11 40,317 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director David Baltimore Mgmt For For 2 Elect Director Frank J. Biondi, Jr. Mgmt For For 3 Elect Director Francois De Carbonnel Mgmt For For 4 Elect Director Vance D. Coffman Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Global Investors Institution Account(s): PVC Funds, Inc - LargeCap Value 5 Elect Director Rebecca M. Henderson Mgmt For For 6 Elect Director Frank C. Herringer Mgmt For For 7 Elect Director Gilbert S. Omenn Mgmt For For 8 Elect Director Judith C. Pelham Mgmt For For 9 Elect Director J. Paul Reason Mgmt For For 10 Elect Director Leonard D. Schaeffer Mgmt For For 11 Elect Director Kevin W. Sharer Mgmt For For 12 Elect Director Ronald D. Sugar Mgmt For For 13 Ratify Auditors Mgmt For For 14 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For Against 15 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 16 Provide Right to Act by Written Consent SH Against For UnitedHealth Group Incorporated Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan UNH 23-May-11 USA 91324P102 Annual 24-Mar-11 83,555 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director William C. Ballard, Jr. Mgmt For For 2 Elect Director Richard T. Burke Mgmt For For 3 Elect Director Robert J. Darretta Mgmt For For 4 Elect Director Stephen J. Hemsley Mgmt For For 5 Elect Director Michele J. Hooper Mgmt For For 6 Elect Director Rodger A. Lawson Mgmt For For 7 Elect Director Douglas W. Leatherdale Mgmt For For 8 Elect Director Glenn M. Renwick Mgmt For For 9 Elect Director Kenneth I. Shine Mgmt For For 10 Elect Director Gail R. Wilensky Mgmt For For 11 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 12 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 13 Approve Omnibus Stock Plan Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Global Investors Institution Account(s): PVC Funds, Inc - LargeCap Value 14 Amend Qualified Employee Stock Purchase Plan Mgmt For For 15 Ratify Auditors Mgmt For For East West Bancorp, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan EWBC 24-May-11 USA 27579R104 Annual 31-Mar-11 70,086 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Iris S. Chan Mgmt For For 1.2 Elect Director Rudolph I. Estrada Mgmt For For 1.3 Elect Director Julia S. Gouw Mgmt For For 1.4 Elect Director Paul H. Irving Mgmt For For 1.5 Elect Director Andrew S. Kane Mgmt For For 1.6 Elect Director John Lee Mgmt For For 1.7 Elect Director Herman Y. Li Mgmt For For 1.8 Elect Director Jack C. Liu Mgmt For For 1.9 Elect Director Dominic Ng Mgmt For For 1.10 Elect Director Keith W. Renken Mgmt For For 2 Ratify Auditors Mgmt For For 3 Amend Omnibus Stock Plan Mgmt For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 5 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year Chevron Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan CVX 25-May-11 USA 166764100 Annual 01-Apr-11 76,219 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director L.F. Deily Mgmt For For 2 Elect Director R.E. Denham Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Global Investors Institution Account(s): PVC Funds, Inc - LargeCap Value 3 Elect Director R.J. Eaton Mgmt For For 4 Elect Director C. Hagel Mgmt For For 5 Elect Director E. Hernandez Mgmt For For 6 Elect Director G.L. Kirkland Mgmt For For 7 Elect Director D.B. Rice Mgmt For For 8 Elect Director K.W. Sharer Mgmt For For 9 Elect Director C.R. Shoemate Mgmt For For 10 Elect Director J.G. Stumpf Mgmt For For 11 Elect Director R.D. Sugar Mgmt For For 12 Elect Director C. Ware Mgmt For For 13 Elect Director J.S. Watson Mgmt For For 14 Ratify Auditors Mgmt For For 15 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 16 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 17 Request Director Nominee with Environmental Qualifications SH Against For 18 Amend Bylaws to Establish a Board Committee on Human Rights SH Against Against 19 Include Sustainability as a Performance Measure for Senior SH Against Against 20 Adopt Guidelines for Country Selection SH Against For 21 Report on Financial Risks of Climate Change SH Against Against 22 Report on Environmental Impacts of Natural Gas Fracturing SH Against For 23 Report on Offshore Oil Wells and Spill Mitigation Measures SH Against Against Endo Pharmaceuticals Holdings Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan ENDP 25-May-11 USA 29264F205 Annual 15-Apr-11 59,689 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director John J. Delucca Mgmt For For 1.2 Elect Director David P. Holveck Mgmt For For 1.3 Elect Director Nancy J. Hutson Mgmt For For 1.4 Elect Director Michael Hyatt Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Global Investors Institution Account(s): PVC Funds, Inc - LargeCap Value 1.5 Elect Director Roger H. Kimmel Mgmt For For 1.6 Elect Director William P. Montague Mgmt For For 1.7 Elect Director David B. Nash Mgmt For For 1.8 Elect Director Joseph C. Scodari Mgmt For For 1.9 Elect Director William F. Spengler Mgmt For For 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 5 Approve Qualified Employee Stock Purchase Plan Mgmt For For Exxon Mobil Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan XOM 25-May-11 USA 30231G102 Annual 06-Apr-11 6,491 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director M.J. Boskin Mgmt For For 1.2 Elect Director P. Brabeck-Letmathe Mgmt For For 1.3 Elect Director L.R. Faulkner Mgmt For For 1.4 Elect Director J.S. Fishman Mgmt For For 1.5 Elect Director K.C. Frazier Mgmt For For 1.6 Elect Director W.W. George Mgmt For For 1.7 Elect Director M.C. Nelson Mgmt For For 1.8 Elect Director S.J. Palmisano Mgmt For For 1.9 Elect Director S.S. Reinemund Mgmt For For 1.10 Elect Director R.W. Tillerson Mgmt For For 1.11 Elect Director E.E. Whitacre, Jr. Mgmt For For 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For Against 4 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year 5 Require Independent Board Chairman SH Against For 6 Report on Political Contributions SH Against For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Global Investors Institution Account(s): PVC Funds, Inc - LargeCap Value 7 Amend EEO Policy to Prohibit Discrimination based on SexualOrientation and Gender Identity SH Against Against 8 Adopt Policy on Human Right to Water SH Against Against 9 Report on Environmental Impact of Oil Sands Operations inCanada SH Against For 10 Report on Environmental Impacts of Natural Gas Fracturing SH Against For 11 Report on Energy Technologies Development SH Against Against 12 Adopt Quantitative GHG Goals for Products and Operations SH Against For ONEOK, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan OKE 25-May-11 USA 682680103 Annual 28-Mar-11 23,687 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director James C. Day Mgmt For For 2 Elect Director Julie H. Edwards Mgmt For For 3 Elect Director William L. Ford Mgmt For For 4 Elect Director John W. Gibson Mgmt For For 5 Elect Director Bert H. Mackie Mgmt For For 6 Elect Director Jim W. Mogg Mgmt For For 7 Elect Director Pattye L. Moore Mgmt For For 8 Elect Director Gary D. Parker Mgmt For For 9 Elect Director Eduardo A. Rodriguez Mgmt For For 10 Elect Director Gerald B. Smith Mgmt For For 11 Elect Director David J. Tippeconnic Mgmt For For 12 Ratify Auditors Mgmt For For 13 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 14 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year Thermo Fisher Scientific Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan TMO 25-May-11 USA 883556102 Annual 28-Mar-11 29,519 0 Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Global Investors Institution Account(s): PVC Funds, Inc - LargeCap Value Vote Proponent Mgmt Rec Instruction 1 Elect Director Thomas J. Lynch Mgmt For For 2 Elect Director William G. Parrett Mgmt For For 3 Elect Director Michael E. Porter Mgmt For For 4 Elect Director Scott M. Sperling Mgmt For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 6 Advisory Vote on Say on Pay Frequency Mgmt Two Years One Year 7 Ratify Auditors Mgmt For For 8 Declassify the Board of Directors SH Against For Jones Lang LaSalle Incorporated Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan JLL 26-May-11 USA 48020Q107 Annual 18-Mar-11 20,055 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director Hugo Bague Mgmt For For 2 Elect Director Colin Dyer Mgmt For For 3 Elect Director Darryl Hartley-Leonard Mgmt For For 4 Elect Director Deanne Julius Mgmt For For 5 Elect Director Ming Lu Mgmt For For 6 Elect Director Lauralee E. Martin Mgmt For For 7 Elect Director Martin H. Nesbitt Mgmt For For 8 Elect Director Sheila A. Penrose Mgmt For For 9 Elect Director David B. Rickard Mgmt For For 10 Elect Director Roger T. Staubach Mgmt For For 11 Elect Director Thomas C. Theobald Mgmt For For 12 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 13 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 14 Provide Right to Call Special Meeting Mgmt For For 15 Ratify Auditors Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Global Investors Institution Account(s): PVC Funds, Inc - LargeCap Value Wal-Mart Stores, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan WMT 03-Jun-11 USA 931142103 Annual 06-Apr-11 73,786 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director Aida M. Alvarez Mgmt For For 2 Elect Director James W. Breyer Mgmt For For 3 Elect Director M. Michele Burns Mgmt For For 4 Elect Director James I. Cash, Jr. Mgmt For For 5 Elect Director Roger C. Corbett Mgmt For For 6 Elect Director Douglas N. Daft Mgmt For For 7 Elect Director Michael T. Duke Mgmt For For 8 Elect Director Gregory B. Penner Mgmt For For 9 Elect Director Steven S Reinemund Mgmt For For 10 Elect Director H. Lee Scott, Jr. Mgmt For For 11 Elect Director Arne M. Sorenson Mgmt For For 12 Elect Director Jim C. Walton Mgmt For For 13 Elect Director S. Robson Walton Mgmt For For 14 Elect Director Christopher J. Williams Mgmt For For 15 Elect Director Linda S. Wolf Mgmt For For 16 Ratify Auditors Mgmt For For 17 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 18 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 19 Amend EEO Policy to Prohibit Discrimination based on GenderIdentity SH Against For 20 Report on Political Contributions SH Against For 21 Amend Articles/Bylaws/Charter Call Special Meetings SH Against For 22 Require Suppliers to Produce Sustainability Reports SH Against Against 23 Report on Climate Change Business Risks SH Against Against Freeport-McMoRan Copper & Gold Inc. Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Global Investors Institution Account(s): PVC Funds, Inc - LargeCap Value Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan FCX 15-Jun-11 USA 35671D857 Annual 19-Apr-11 30,145 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Richard C. Adkerson Mgmt For For 1.2 Elect Director Robert J. Allison, Jr. Mgmt For For 1.3 Elect Director Robert A. Day Mgmt For For 1.4 Elect Director Gerald J. Ford Mgmt For For 1.5 Elect Director H. Devon Graham, Jr. Mgmt For For 1.6 Elect Director Charles C. Krulak Mgmt For For 1.7 Elect Director Bobby Lee Lackey Mgmt For For 1.8 Elect Director Jon C. Madonna Mgmt For For 1.9 Elect Director Dustan E. McCoy Mgmt For For 1.10 Elect Director James R. Moffett Mgmt For For 1.11 Elect Director B.M. Rankin, Jr. Mgmt For For 1.12 Elect Director Stephen H. Siegele Mgmt For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For Against 3 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 4 Ratify Auditors Mgmt For For 5 Request Director Nominee with Environmental Qualifications SH Against For Signet Jewelers Limited Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan SIG 16-Jun-11 Bermuda G81276100 Annual 14-Apr-11 41,769 0 Vote Proponent Mgmt Rec Instruction 1 Declassify the Board of Directors Mgmt For For 2a Elect Sir Malcolm Williamson as Director Mgmt For For 2b Elect Michael W. Barnes as Director Mgmt For For 2c Elect Robert Blanchard as Director Mgmt For For 2d Elect Dale Hilpert as Director Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Global Investors Institution Account(s): PVC Funds, Inc - LargeCap Value 2e Elect Russell Walls as Director Mgmt For For 2f Elect Marianne Parrs as Director Mgmt For For 2g Elect Thomas Plaskett as Director Mgmt For For 3a Elect Sir Malcolm Williamson as Director Mgmt For For 3b Elect Michael W. Barnes as Director Mgmt For For 3c Elect Robert Blanchard as Director Mgmt For For 3d Elect Dale Hilpert as Director Mgmt For For 3e Elect Russell Walls as Director Mgmt For For 3f Elect Marianne Parrs as Director Mgmt For For 3g Elect Thomas Plaskett as Director Mgmt For For 4 Approve KPMG LLP as Auditors and Authorize Board to Fix TheirRemuneration Mgmt For For 5 Approve Executive Incentive Bonus Plan Mgmt For For 6 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 7 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year The Kroger Co. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan KR 23-Jun-11 USA 501044101 Annual 25-Apr-11 102,758 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director Reuben V. Anderson Mgmt For For 2 Elect Director Robert D. Beyer Mgmt For For 3 Elect Director David B. Dillon Mgmt For For 4 Elect Director Susan J. Kropf Mgmt For For 5 Elect Director John T. Lamacchia Mgmt For For 6 Elect Director David B. Lewis Mgmt For For 7 Elect Director W. Rodney Mcmullen Mgmt For For 8 Elect Director Jorge P. Montoya Mgmt For For 9 Elect Director Clyde R. Moore Mgmt For For 10 Elect Director Susan M. Phillips Mgmt For For 11 Elect Director Steven R. Rogel Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Global Investors Institution Account(s): PVC Funds, Inc - LargeCap Value 12 Elect Director James A. Runde Mgmt For For 13 Elect Director Ronald L. Sargent Mgmt For For 14 Elect Director Bobby S. Shackouls Mgmt For For 15 Approve Omnibus Stock Plan Mgmt For For 16 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 17 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year 18 Ratify Auditors Mgmt For For 19 Adopt ILO Based Code of Conduct SH Against Against Fund: Principal Variable Contracts Funds, Inc.  LargeCap Value Account III Sub-Advisor: AllianceBernstein L.P. Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Institutional Account(s): PRINCIPAL VARIABLE CONTRACTS FUND, INC. - 03749200 Constellation Brands, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted STZ 22-Jul-10 USA 21036P108 Annual 24-May-10 51,900 CUSIP: 21036P108 ISIN: US21036P1084 SEDOL: Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Jerry Fowden Mgmt For For 1.2 Elect Director Barry A. Fromberg Mgmt For For 1.3 Elect Director Jeananne K. Hauswald Mgmt For For 1.4 Elect Director James A. Locke III Mgmt For For 1.5 Elect Director Richard Sands Mgmt For For 1.6 Elect Director Robert Sands Mgmt For For 1.7 Elect Director Paul L. Smith Mgmt For For 1.8 Elect Director Mark Zupan Mgmt For For 2 Ratify Auditors Mgmt For For Vodafone Group plc Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted N/A 27-Jul-10 United Kingdom G93882135 Annual 04-Jun-10 23,700 CUSIP: G93882135 ISIN: GB00B16GWD56 SEDOL: B16GWD5 Vote Proponent Mgmt Rec Instruction Meeting for ADR Holders Mgmt 1 Accept Financial Statements and Statutory Reports Mgmt For For 2 Re-elect Sir John Bond as Director Mgmt For For 3 Re-elect John Buchanan as Director Mgmt For For 4 Re-elect Vittorio Colao as Director Mgmt For For 5 Re-elect Michel Combes as Director Mgmt For For 6 Re-elect Andy Halford as Director Mgmt For For 7 Re-elect Stephen Pusey as Director Mgmt For For 8 Re-elect Alan Jebson as Director Mgmt For For 9 Re-elect Samuel Jonah as Director Mgmt For For Fund: Principal Variable Contracts Funds, Inc.  LargeCap Value Account III Sub-Advisor: AllianceBernstein L.P. Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Institutional Account(s): PRINCIPAL VARIABLE CONTRACTS FUND, INC. - 03749200 10 Re-elect Nick Land as Director Mgmt For For 11 Re-elect Anne Lauvergeon as Director Mgmt For For 12 Re-elect Luc Vandevelde as Director Mgmt For For 13 Re-elect Anthony Watson as Director Mgmt For For 14 Re-elect Philip Yea as Director Mgmt For For 15 Approve Final Dividend Mgmt For For 16 Approve Remuneration Report Mgmt For For 17 Reappoint Deloitte LLP as Auditors Mgmt For For 18 Authorise Audit Committee to Fix Remuneration of Auditors Mgmt For For 19 Authorise Issue of Equity with Pre-emptive Rights Mgmt For For 20 Authorise Issue of Equity without Pre-emptive Rights Mgmt For For 21 Authorise Market Purchase Mgmt For For 22 Adopt New Articles of Association Mgmt For For 23 Authorise the Company to Call EGM with Two Weeks' Notice Mgmt For For 24 Approve Share Incentive Plan Mgmt For For Dell Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted DELL 12-Aug-10 USA 24702R101 Annual 21-May-10 44,900 CUSIP: 24702R101 ISIN: US24702R1014 SEDOL: Vote Proponent Mgmt Rec Instruction 1.1 Elect Director James W. Breyer Mgmt For For 1.2 Elect Director Donald J. Carty Mgmt For For 1.3 Elect Director Michael S. Dell Mgmt For Withhold 1.4 Elect Director William H. Gray, III Mgmt For For 1.5 Elect Director Judy C. Lewent Mgmt For For 1.6 Elect Director Thomas W. Luce, III Mgmt For For 1.7 Elect Director Klaus S. Luft Mgmt For For 1.8 Elect Director Alex J. Mandl Mgmt For For 1.9 Elect Director Shantanu Narayen Mgmt For For 1.10 Elect Director Sam Nunn Mgmt For For 1.11 Elect Director H. Ross Perot, Jr. Mgmt For For 2 Ratify Auditors Mgmt For For Fund: Principal Variable Contracts Funds, Inc.  LargeCap Value Account III Sub-Advisor: AllianceBernstein L.P. Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Institutional Account(s): PRINCIPAL VARIABLE CONTRACTS FUND, INC. - 03749200 3 Reduce Supermajority Vote Requirement Mgmt For For 4 Reimburse Proxy Contest Expenses SH Against Against 5 Advisory Vote to Ratify Named Executive Officers' Compensation SH Against For The J. M. Smucker Company Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted SJM 18-Aug-10 USA 832696405 Annual 23-Jun-10 1,900 CUSIP: ISIN: US8326964058 SEDOL: Vote Proponent Mgmt Rec Instruction 1 Elect Director Kathryn W. Dindo Mgmt For For 2 Elect Director Richard K. Smucker Mgmt For For 3 Elect Director William H. Steinbrink Mgmt For For 4 Elect Director Paul Smucker Wagstaff Mgmt For For 5 Ratify Auditors Mgmt For For 6 Approve Omnibus Stock Plan Mgmt For For Smithfield Foods, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted SFD 01-Sep-10 USA 832248108 Annual 30-Jun-10 43,400 CUSIP: ISIN: US8322481081 SEDOL: Vote Proponent Mgmt Rec Instruction 1 Elect Director Carol T. Crawford Mgmt For For 2 Elect Director John T. Schwieters Mgmt For For 3 Elect Director Melvin O. Wright Mgmt For For 4 Ratify Auditors Mgmt For For 5 Phase in Controlled-Atmosphere Killing SH Against Against 6 Adopt Quantitative GHG Goals for Products and Operations SH Against Against Conagra Foods, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted CAG 24-Sep-10 USA 205887102 Annual 02-Aug-10 29,600 Fund: Principal Variable Contracts Funds, Inc.  LargeCap Value Account III Sub-Advisor: AllianceBernstein L.P. Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Institutional Account(s): PRINCIPAL VARIABLE CONTRACTS FUND, INC. - 03749200 CUSIP: ISIN: US2058871029 SEDOL: Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Mogens C. Bay Mgmt For For 1.2 Elect Director Stephen G. Butler Mgmt For For 1.3 Elect Director Steven F. Goldstone Mgmt For For 1.4 Elect Director Joie A. Gregor Mgmt For For 1.5 Elect Director Rajive Johri Mgmt For For 1.6 Elect Director W.G. Jurgensen Mgmt For For 1.7 Elect Director Richard H. Lenny Mgmt For For 1.8 Elect Director Ruth Ann Marshall Mgmt For For 1.9 Elect Director Gary M. Rodkin Mgmt For For 1.10 Elect Director Andrew J. Schindler Mgmt For For 1.11 Elect Director Kenneth E. Stinson Mgmt For For 2 Ratify Auditors Mgmt For For The Procter & Gamble Company Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted PG 12-Oct-10 USA 742718109 Annual 13-Aug-10 54,700 CUSIP: ISIN: US7427181091 SEDOL: Vote Proponent Mgmt Rec Instruction 1 Elect Director Angela F. Braly Mgmt For For 2 Elect Director Kenneth I. Chenault Mgmt For For 3 Elect Director Scott D. Cook Mgmt For For 4 Elect Director Rajat K. Gupta Mgmt For For 5 Elect Director Robert A. Mcdonald Mgmt For For 6 Elect Director W. James Mcnerney, Jr. Mgmt For For 7 Elect Director Johnathan A. Rodgers Mgmt For For 8 Elect Director Mary A. Wilderotter Mgmt For For 9 Elect Director Patricia A. Woertz Mgmt For For 10 Elect Director Ernesto Zedillo Mgmt For For 11 Ratify Auditors Mgmt For For Fund: Principal Variable Contracts Funds, Inc.  LargeCap Value Account III Sub-Advisor: AllianceBernstein L.P. Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Institutional Account(s): PRINCIPAL VARIABLE CONTRACTS FUND, INC. - 03749200 12 Provide for Cumulative Voting SH Against Against Parker-Hannifin Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted PH 27-Oct-10 USA 701094104 Annual 31-Aug-10 12,500 CUSIP: ISIN: US7010941042 SEDOL: Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Robert G. Bohn Mgmt For For 1.2 Elect Director Linda S. Harty Mgmt For For 1.3 Elect Director William E. Kassling Mgmt For For 1.4 Elect Director Robert J. Kohlhepp Mgmt For For 1.5 Elect Director Klaus-Peter Müller Mgmt For For 1.6 Elect Director Candy M. Obourn Mgmt For For 1.7 Elect Director Joseph M. Scaminace Mgmt For For 1.8 Elect Director Wolfgang R. Schmitt Mgmt For For 1.9 Elect Director Åke Svensson Mgmt For For 1.10 Elect Director Markos I. Tambakeras Mgmt For For 1.11 Elect Director James L. Wainscott Mgmt For For 1.12 Elect Director Donald E. Washkewicz Mgmt For For 2 Ratify Auditors Mgmt For For 3 Approve Executive Incentive Bonus Plan Mgmt For For 4 Require Independent Board Chairman SH Against Against Sara Lee Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted SLE 28-Oct-10 USA 803111103 Annual 07-Sep-10 72,200 CUSIP: ISIN: US8031111037 SEDOL: Vote Proponent Mgmt Rec Instruction 1 Elect Director Christopher B. Begley Mgmt For For 2 Elect Director Crandall C. Bowles Mgmt For For 3 Elect Director Virgis W. Colbert Mgmt For For 4 Elect Director James S. Crown Mgmt For For Fund: Principal Variable Contracts Funds, Inc.  LargeCap Value Account III Sub-Advisor: AllianceBernstein L.P. Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Institutional Account(s): PRINCIPAL VARIABLE CONTRACTS FUND, INC. - 03749200 5 Elect Director Laurette T. Koellner Mgmt For For 6 Elect Director Cornelis J.A. Van Lede Mgmt For For 7 Elect Director Dr. John Mcadam Mgmt For For 8 Elect Director Sir Ian Prosser Mgmt For For 9 Elect Director Norman R. Sorensen Mgmt For For 10 Elect Director Jeffrey W. Ubben Mgmt For For 11 Elect Director Jonathan P. Ward Mgmt For For 12 Ratify Auditors Mgmt For For Archer-Daniels-Midland Company Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted ADM 04-Nov-10 USA 039483102 Annual 09-Sep-10 24,700 CUSIP: ISIN: US0394831020 SEDOL: Vote Proponent Mgmt Rec Instruction 1 Elect Director George W. Buckley Mgmt For For 2 Elect Director Mollie Hale Carter Mgmt For For 3 Elect Director Pierre Dufour Mgmt For For 4 Elect Director Donald E. Felsinger Mgmt For For 5 Elect Director Victoria F. Haynes Mgmt For For 6 Elect Director Antonio Maciel Neto Mgmt For For 7 Elect Director Patrick J. Moore Mgmt For For 8 Elect Director Thomas F. O'Neill Mgmt For For 9 Elect Director Kelvin R. Westbrook Mgmt For For 10 Elect Director Patricia A. Woertz Mgmt For For 11 Ratify Auditors Mgmt For For 12 Adopt Policy to Prohibit Political Spending SH Against Against 13 Report on Political Contributions SH Against Against Microsoft Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted MSFT 16-Nov-10 USA 594918104 Annual 03-Sep-10 40,800 CUSIP: ISIN: US5949181045 SEDOL: Vote Fund: Principal Variable Contracts Funds, Inc.  LargeCap Value Account III Sub-Advisor: AllianceBernstein L.P. Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Institutional Account(s): PRINCIPAL VARIABLE CONTRACTS FUND, INC. - 03749200 Proponent Mgmt Rec Instruction 1 Elect Director Steven A. Ballmer Mgmt For For 2 Elect Director Dina Dublon Mgmt For For 3 Elect Director William H. Gates III Mgmt For For 4 Elect Director Raymond V. Gilmartin Mgmt For For 5 Elect Director Reed Hastings Mgmt For For 6 Elect Director Maria M. Klawe Mgmt For For 7 Elect Director David F. Marquardt Mgmt For For 8 Elect Director Charles H. Noski Mgmt For For 9 Elect Director Helmut Panke Mgmt For For 10 Ratify Auditors Mgmt For For 11 Amend Bylaws to Establish a Board Committee on Environmental Sustainability SH Against Against Motorola, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted MOT 29-Nov-10 USA 620076109 Special 08-Oct-10 93,700 CUSIP: ISIN: US6200761095 SEDOL: Vote Proponent Mgmt Rec Instruction 1 Approve Reverse Stock Split Mgmt For For 2 Amend Certificate of Incorporation to Effect Reverse Stock Mgmt For For Split and Reduce Proportionately the Number of CommonShares Commercial Metals Company Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted CMC 17-Jan-11 USA 201723103 Annual 22-Nov-10 34,800 CUSIP: ISIN: US2017231034 SEDOL: Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Robert L. Guido Mgmt For For 1.2 Elect Director Sarah E. Raiss Mgmt For For 1.3 Elect Director J. David Smith Mgmt For For Fund: Principal Variable Contracts Funds, Inc.  LargeCap Value Account III Sub-Advisor: AllianceBernstein L.P. Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Institutional Account(s): PRINCIPAL VARIABLE CONTRACTS FUND, INC. - 03749200 1.4 Elect Director Robert R. Womack Mgmt For For 2 Ratify Auditors Mgmt For For D.R. Horton, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted DHI 20-Jan-11 USA 23331A109 Annual 29-Nov-10 20,925 CUSIP: 23331A109 ISIN: US23331A1097 SEDOL: Vote Proponent Mgmt Rec Instruction 1 Elect Director Donald R. Horton Mgmt For For 2 Elect Director Bradley S. Anderson Mgmt For For 3 Elect Director Michael R. Buchanan Mgmt For For 4 Elect Director Michael W. Hewatt Mgmt For For 5 Elect Director Bob G. Scott Mgmt For For 6 Elect Director Donald J. Tomnitz Mgmt For For 7 Amend Omnibus Stock Plan Mgmt For For 8 Ratify Auditors Mgmt For For 9 Adopt Quantitative GHG Goals for Products and Operations SH Against Against Tyco Electronics Ltd. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted TEL 09-Mar-11 Switzerland H8912P106 Annual 17-Feb-11 40,000 CUSIP: H8912P106 ISIN: CH0102993182 SEDOL: B62B7C3 Vote Proponent Mgmt Rec Instruction 1 Reelect Pierre Brondeau as Director Mgmt For For 2 Reelect Juergen Gromer as Director Mgmt For For 3 Reelect Robert Hernandez as Director Mgmt For For 4 Reelect Thomas Lynch as Director Mgmt For For 5 Reelect Daniel Phelan as Director Mgmt For For 6 Reelect Frederic Poses as Director Mgmt For For 7 Reelect Lawrence Smith as Director Mgmt For For 8 Reelect Paula Sneed as Director Mgmt For For 9 Reelect David Steiner as Director Mgmt For For Fund: Principal Variable Contracts Funds, Inc.  LargeCap Value Account III Sub-Advisor: AllianceBernstein L.P. Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Institutional Account(s): PRINCIPAL VARIABLE CONTRACTS FUND, INC. - 03749200 10 Reelect John Van Scoter as Director Mgmt For For 11 Accept Annual Report for Fiscal 2009/2010 Mgmt For For 12 Accept Statutory Financial Statements for Fiscal 2010/2011 Mgmt For For 13 Accept Consolidated Financial Statements for Fiscal 2010/2011 Mgmt For For 14 Approve Discharge of Board and Senior Management Mgmt For For 15 Ratify Deloitte & Touche LLP as Independent Registered Mgmt For For Public Accounting Firm for Fiscal 2010/2011 16 Ratify Deloitte AG as Swiss Registered Auditors for Fiscal2010/2011 Mgmt For For 17 Ratify PricewaterhouseCoopers AG as Special Auditor for Fiscal 2010/2011 Mgmt For For 18 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 19 Advisory Vote on Say on Pay Frequency Mgmt None One Year 20 Approve Ordinary Cash Dividend Mgmt For For 21 Change Company Name to TE Connectivity Ltd Mgmt For For 22 Amend Articles to Renew Authorized Share Capital Mgmt For For 23 Approve Reduction in Share Capital Mgmt For For 24 Authorize Repurchase of up to USD 800 million of Share Capital Mgmt For For 25 Adjourn Meeting Mgmt For Against Hewlett-Packard Company Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted HPQ 23-Mar-11 USA 428236103 Annual 24-Jan-11 34,800 CUSIP: ISIN: US4282361033 SEDOL: Vote Proponent Mgmt Rec Instruction 1 Elect Director M. L. Andreessen Mgmt For For 2 Elect Director L. Apotheker Mgmt For For 3 Elect Director L.T. Babbio, Jr. Mgmt For For 4 Elect Director S.M. Baldauf Mgmt For For 5 Elect Director S. Banerji Mgmt For For 6 Elect Director R.L. Gupta Mgmt For For 7 Elect Director J.H. Hammergren Mgmt For For 8 Elect Director R.J. Lane Mgmt For For Fund: Principal Variable Contracts Funds, Inc.  LargeCap Value Account III Sub-Advisor: AllianceBernstein L.P. Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Institutional Account(s): PRINCIPAL VARIABLE CONTRACTS FUND, INC. - 03749200 9 Elect Director G.M. Reiner Mgmt For For 10 Elect Director P.F. Russo Mgmt For For 11 Elect Director D. Senequier Mgmt For For 12 Elect Director G.K. Thompson Mgmt For For 13 Elect Director M.C. Whitman Mgmt For For 14 Ratify Auditors Mgmt For For 15 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 16 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 17 Approve Qualified Employee Stock Purchase Plan Mgmt For For 18 Amend Executive Incentive Bonus Plan Mgmt For For Fifth Third Bancorp Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted FITB 19-Apr-11 USA 316773100 Annual 28-Feb-11 49,800 CUSIP: ISIN: US3167731005 SEDOL: Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Darryl F. Allen Mgmt For Withhold 1.2 Elect Director Ulysses L. Bridgeman, Jr. Mgmt For Withhold 1.3 Elect Director Emerson L. Brumback Mgmt For Withhold 1.4 Elect Director James P. Hackett Mgmt For Withhold 1.5 Elect Director Gary R. Heminger Mgmt For Withhold 1.6 Elect Director Jewell D. Hoover Mgmt For Withhold 1.7 Elect Director William M. Isaac Mgmt For For 1.8 Elect Director Kevin T. Kabat Mgmt For Withhold 1.9 Elect Director Mitchel D. Livingston Mgmt For Withhold 1.10 Elect Director Hendrik G. Meijer Mgmt For Withhold 1.11 Elect Director John J. Schiff, Jr. Mgmt For Withhold 1.12 Elect Director Marsha C. Williams Mgmt For Withhold 2 Ratify Auditors Mgmt For For 3 Approve Omnibus Stock Plan Mgmt For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 5 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year Fund: Principal Variable Contracts Funds, Inc.  LargeCap Value Account III Sub-Advisor: AllianceBernstein L.P. Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Institutional Account(s): PRINCIPAL VARIABLE CONTRACTS FUND, INC. - 03749200 Kimberly-Clark Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted KMB 21-Apr-11 USA 494368103 Annual 22-Feb-11 14,600 CUSIP: ISIN: US4943681035 SEDOL: Vote Proponent Mgmt Rec Instruction 1 Elect Director John R. Alm Mgmt For For 2 Elect Director John F. Bergstrom Mgmt For For 3 Elect Director Abelardo E. Bru Mgmt For For 4 Elect Director Robert W. Decherd Mgmt For For 5 Elect Director Thomas J. Falk Mgmt For For 6 Elect Director Mae C. Jemison Mgmt For For 7 Elect Director James M. Jenness Mgmt For For 8 Elect Director Nancy J. Karch Mgmt For For 9 Elect Director Ian C. Read Mgmt For For 10 Elect Director Linda Johnson Rice Mgmt For For 11 Elect Director Marc J. Shapiro Mgmt For For 12 Elect Director G. Craig Sullivan Mgmt For For 13 Ratify Auditors Mgmt For For 14 Approve Non-Employee Director Omnibus Stock Plan Mgmt For For 15 Approve Omnibus Stock Plan Mgmt For For 16 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 17 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year Office Depot, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted ODP 21-Apr-11 USA 676220106 Annual 03-Mar-11 67,100 CUSIP: ISIN: US6762201068 SEDOL: Vote Proponent Mgmt Rec Instruction 1 Elect Director Neil R. Austrian Mgmt For For 2 Elect Director Justin Bateman Mgmt For For Fund: Principal Variable Contracts Funds, Inc.  LargeCap Value Account III Sub-Advisor: AllianceBernstein L.P. Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Institutional Account(s): PRINCIPAL VARIABLE CONTRACTS FUND, INC. - 03749200 3 Elect Director Thomas J. Colligan Mgmt For For 4 Elect Director Marsha J. Evans Mgmt For For 5 Elect Director David I. Fuente Mgmt For For 6 Elect Director Brenda J. Gaines Mgmt For For 7 Elect Director Myra M. Hart Mgmt For For 8 Elect Director W. Scott Hedrick Mgmt For For 9 Elect Director Kathleen Mason Mgmt For For 10 Elect Director James S. Rubin Mgmt For For 11 Elect Director Raymond Svider Mgmt For For 12 Ratify Auditors Mgmt For For 13 Advisory Vote to Ratify Named Executive Officers'Compensation Mgmt For For 14 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 15 Amend Omnibus Stock Plan Mgmt For For 16 Amend Articles/Bylaws/Charter Call Special Meetings SH Against For BB&T Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted BBT 26-Apr-11 USA 054937107 Annual 23-Feb-11 39,200 CUSIP: ISIN: US0549371070 SEDOL: Vote Proponent Mgmt Rec Instruction 1.1 Elect Director John A. Allison IV Mgmt For For 1.2 Elect Director Jennifer S. Banner Mgmt For For 1.3 Elect Director K. David Boyer, Jr. Mgmt For For 1.4 Elect Director Anna R. Cablik Mgmt For For 1.5 Elect Director Ronald E. Deal Mgmt For For 1.6 Elect Director J. Littleton Glover, Jr. Mgmt For Withhold 1.7 Elect Director Jane P. Helm Mgmt For For 1.8 Elect Director John P. Howe III Mgmt For For 1.9 Elect Director Kelly S. King Mgmt For For 1.10 Elect Director Valeria Lynch Lee Mgmt For For 1.11 Elect Director J. Holmes Morrison Mgmt For For 1.12 Elect Director Nido R. Qubein Mgmt For For 1.13 Elect Director Thomas E. Skains Mgmt For For Fund: Principal Variable Contracts Funds, Inc.  LargeCap Value Account III Sub-Advisor: AllianceBernstein L.P. Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Institutional Account(s): PRINCIPAL VARIABLE CONTRACTS FUND, INC. - 03749200 1.14 Elect Director Thomas N. Thompson Mgmt For For 1.15 Elect Director Stephen T. Williams Mgmt For Withhold 2 Amend Executive Incentive Bonus Plan Mgmt For For 3 Ratify Auditors Mgmt For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 5 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 6 Report on Political Contributions SH Against For 7 Require a Majority Vote for the Election of Directors SH Against For Comerica Incorporated Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted CMA 26-Apr-11 USA 200340107 Annual 25-Feb-11 15,400 CUSIP: ISIN: US2003401070 SEDOL: Vote Proponent Mgmt Rec Instruction 1 Elect Director Roger A. Cregg Mgmt For For 2 Elect Director T. Kevin DeNicola Mgmt For For 3 Elect Director Alfred A. Piergallini Mgmt For For 4 Elect Director Nina G. Vaca Mgmt For For 5 Ratify Auditors Mgmt For For 6 Approve Executive Incentive Bonus Plan Mgmt For For 7 Reduce Supermajority Vote Requirement Mgmt For For 8 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 9 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year Eaton Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted ETN 27-Apr-11 USA 278058102 Annual 28-Feb-11 15,300 CUSIP: ISIN: US2780581029 SEDOL: Vote Proponent Mgmt Rec Instruction 1 Elect Director George S. Barrett Mgmt For For 2 Elect Director Todd M. Bluedorn Mgmt For For Fund: Principal Variable Contracts Funds, Inc.  LargeCap Value Account III Sub-Advisor: AllianceBernstein L.P. Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Institutional Account(s): PRINCIPAL VARIABLE CONTRACTS FUND, INC. - 03749200 3 Elect Director Ned C. Lautenbach Mgmt For For 4 Elect Director Gregory R. Page Mgmt For For 5 Declassify the Board of Directors Mgmt For For 6 Eliminate Cumulative Voting Mgmt For For 7 Ratify Auditors Mgmt For For 8 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 9 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year General Electric Company Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted GE 27-Apr-11 USA 369604103 Annual 28-Feb-11 73,200 CUSIP: ISIN: US3696041033 SEDOL: Vote Proponent Mgmt Rec Instruction 1 Elect Director W. Geoffrey Beattie Mgmt For For 2 Elect Director James I. Cash, Jr. Mgmt For For 3 Elect Director Ann M. Fudge Mgmt For For 4 Elect Director Susan Hockfield Mgmt For For 5 Elect Director Jeffrey R. Immelt Mgmt For For 6 Elect Director Andrea Jung Mgmt For For 7 Elect Director Alan G. Lafley Mgmt For For 8 Elect Director Robert W. Lane Mgmt For For 9 Elect Director Ralph S. Larsen Mgmt For For 10 Elect Director Rochelle B. Lazarus Mgmt For For 11 Elect Director James J. Mulva Mgmt For For 12 Elect Director Sam Nunn Mgmt For For 13 Elect Director Roger S. Penske Mgmt For For 14 Elect Director Robert J. Swieringa Mgmt For For 15 Elect Director James S. Tisch Mgmt For For 16 Elect Director Douglas A. Warner III Mgmt For For 17 Ratify Auditors Mgmt For For 18 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 19 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year Fund: Principal Variable Contracts Funds, Inc.  LargeCap Value Account III Sub-Advisor: AllianceBernstein L.P. Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Institutional Account(s): PRINCIPAL VARIABLE CONTRACTS FUND, INC. - 03749200 20 Provide for Cumulative Voting SH Against Against 21 Performance-Based Equity Awards SH Against Against 22 Withdraw Stock Options Granted to Executive Officers SH Against Against 23 Report on Climate Change Business Risk SH Against Against 24 Report on Animal Testing and Plans for Reduction SH Against Against Marathon Oil Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted MRO 27-Apr-11 USA 565849106 Annual 28-Feb-11 62,100 CUSIP: ISIN: US5658491064 SEDOL: Vote Proponent Mgmt Rec Instruction 1 Elect Director Gregory H. Boyce Mgmt For Against 2 Elect Director Pierre Brondeau Mgmt For For 3 Elect Director Clarence P. Cazalot, Jr. Mgmt For Against 4 Elect Director David A. Daberko Mgmt For Against 5 Elect Director William L. Davis Mgmt For Against 6 Elect Director Shirley Ann Jackson Mgmt For Against 7 Elect Director Philip Lader Mgmt For Against 8 Elect Director Charles R. Lee Mgmt For Against 9 Elect Director Michael E. J. Phelps Mgmt For Against 10 Elect Director Dennis H. Reilley Mgmt For Against 11 Elect Director Seth E. Schofield Mgmt For Against 12 Elect Director John W. Snow Mgmt For Against 13 Elect Director Thomas J. Usher Mgmt For Against 14 Ratify Auditors Mgmt For For 15 Provide Right to Call Special Meeting Mgmt For Against 16 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 17 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 18 Report on Accident Risk Reduction Efforts SH Against Against Nexen Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted NXY 27-Apr-11 Canada 65334H102 Annual 07-Mar-11 34,600 Fund: Principal Variable Contracts Funds, Inc.  LargeCap Value Account III Sub-Advisor: AllianceBernstein L.P. Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Institutional Account(s): PRINCIPAL VARIABLE CONTRACTS FUND, INC. - 03749200 CUSIP: 65334H102 ISIN: CA65334H1029 SEDOL: Vote Proponent Mgmt Rec Instruction 1.1 Elect Director W.B. Berry Mgmt For Withhold 1.2 Elect Director R.G. Bertram Mgmt For Withhold 1.3 Elect Director D.G. Flanagan Mgmt For Withhold 1.4 Elect Director S.B. Jackson Mgmt For Withhold 1.5 Elect Director K.J. Jenkins Mgmt For Withhold 1.6 Elect Director A.A. McLellan Mgmt For Withhold 1.7 Elect Director E.P. Newell Mgmt For Withhold 1.8 Elect Director T.C. O'Neill Mgmt For Withhold 1.9 Elect Director M.F. Romanow Mgmt For Withhold 1.10 Elect Director F.M. Saville Mgmt For Withhold 1.11 Elect Director J.M. Willson Mgmt For Withhold 1.12 Elect Director V.J. Zaleschuk Mgmt For Withhold 2 Ratify Deloitte & Touche LLP as Auditors Mgmt For For 3 Approve Shareholder Rights Plan Mgmt For Against 4 Advisory Vote on Executive Compensation Approach Mgmt For Against AstraZeneca plc Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted AZN 28-Apr-11 United Kingdom G0593M107 Annual 16-Mar-11 66,600 CUSIP: G0593M107 ISIN: GB0009895292 SEDOL: Vote Proponent Mgmt Rec Instruction Meeting for ADR Holders Mgmt 1 Accept Financial Statements and Statutory Reports Mgmt For For 2 Confirm First Interim Dividend; Confirm as Final Dividend the Mgmt For For Second Interim Dividend 3 Reappoint KPMG Audit plc as Auditors Mgmt For For 4 Authorise Board to Fix Remuneration of Auditors Mgmt For For 5(a) Re-elect Louis Schweitzer as Director Mgmt For For 5(b) Re-elect David Brennan as Director Mgmt For For 5(c) Re-elect Simon Lowth as Director Mgmt For For Fund: Principal Variable Contracts Funds, Inc.  LargeCap Value Account III Sub-Advisor: AllianceBernstein L.P. Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Institutional Account(s): PRINCIPAL VARIABLE CONTRACTS FUND, INC. - 03749200 5(d) Elect Bruce Burlington as Director Mgmt For For 5(e) Re-elect Jean-Philippe Courtois as Director Mgmt For For 5(f) Re-elect Michele Hooper as Director Mgmt For For 5(g) Re-elect Rudy Markham as Director Mgmt For For 5(h) Re-elect Nancy Rothwell as Director Mgmt For For 5(i) Elect Shriti Vadera as Director Mgmt For For 5(j) Re-elect John Varley as Director Mgmt For For 5(k) Re-elect Marcus Wallenberg as Director Mgmt For Against 6 Approve Remuneration Report Mgmt For For 7 Authorise EU Political Donations and Expenditure Mgmt For For 8 Authorise Issue of Equity with Pre-emptive Rights Mgmt For For 9 Authorise Issue of Equity without Pre-emptive Rights Mgmt For For 10 Authorise Market Purchase Mgmt For For 11 Authorise the Company to Call EGM with Two Weeks' Notice Mgmt For For DIRECTV Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted DTV 28-Apr-11 USA 25490A101 Annual 14-Mar-11 38,100 CUSIP: 25490A101 ISIN: US25490A1016 SEDOL: B42SH20 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director David B. Dillon Mgmt For For 1.2 Elect Director Samuel A. DiPiazza, Jr. Mgmt For For 1.3 Elect Director Lorrie M. Norrington Mgmt For For 2 Ratify Auditors Mgmt For For 3 Reduce Authorized Class B Shares, Eliminate Class C Mgmt For For Common Stock and Deletion of Rights to Call Special Meetings to Certain Stockholders 4 Declassify the Board of Directors Mgmt For For 5 Adopt Majority Voting for Uncontested Election of Directors Mgmt For For 6 Provide Right to Call Special Meeting Mgmt For For 7 Adopt the Jurisdiction of Incorporation as the Exclusive Mgmt For Against Forum for Certain Disputes 8 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 9 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year Fund: Principal Variable Contracts Funds, Inc.  LargeCap Value Account III Sub-Advisor: AllianceBernstein L.P. Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Institutional Account(s): PRINCIPAL VARIABLE CONTRACTS FUND, INC. - 03749200 Edison International Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted EIX 28-Apr-11 USA 281020107 Annual 02-Mar-11 19,900 CUSIP: ISIN: US2810201077 SEDOL: Vote Proponent Mgmt Rec Instruction 1 Elect Director Jagjeet S. Bindra Mgmt For For 2 Elect Director Vanessa C.L. Chang Mgmt For For 3 Elect Director France A. Cordova Mgmt For For 4 Elect Director Theodore F. Craver, Jr. Mgmt For For 5 Elect Director Charles B. Curtis Mgmt For For 6 Elect Director Bradford M. Freeman Mgmt For For 7 Elect Director Luis G. Nogales Mgmt For For 8 Elect Director Ronald L. Olson Mgmt For For 9 Elect Director James M. Rosser Mgmt For For 10 Elect Director Richard T. Schlosberg, III Mgmt For For 11 Elect Director Thomas C. Sutton Mgmt For For 12 Elect Director Brett White Mgmt For For 13 Ratify Auditors Mgmt For For 14 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 15 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 16 Amend Omnibus Stock Plan Mgmt For For Johnson & Johnson Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted JNJ 28-Apr-11 USA 478160104 Annual 01-Mar-11 76,000 CUSIP: ISIN: US4781601046 SEDOL: Vote Proponent Mgmt Rec Instruction 1 Elect Director Mary Sue Coleman Mgmt For For 2 Elect Director James G. Cullen Mgmt For For 3 Elect Director Ian E.L. Davis Mgmt For For Fund: Principal Variable Contracts Funds, Inc.  LargeCap Value Account III Sub-Advisor: AllianceBernstein L.P. Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Institutional Account(s): PRINCIPAL VARIABLE CONTRACTS FUND, INC. - 03749200 4 Elect Director Michael M.e. Johns Mgmt For For 5 Elect Director Susan L. Lindquist Mgmt For For 6 Elect Director Anne M. Mulcahy Mgmt For For 7 Elect Director Leo F. Mullin Mgmt For For 8 Elect Director William D. Perez Mgmt For For 9 Elect Director Charles Prince Mgmt For For 10 Elect Director David Satcher Mgmt For For 11 Elect Director William C. Weldon Mgmt For For 12 Ratify Auditors Mgmt For For 13 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For Against 14 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 15 Adopt Policy to Restrain Pharmaceutical Price Increases SH Against Against 16 Amend EEO Policy to Prohibit Discrimination Based on SH Against Abstain Applicant's Health Status 17 Adopt Animal-Free Training Methods SH Against Against Pfizer Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted PFE 28-Apr-11 USA 717081103 Annual 01-Mar-11 238,200 CUSIP: ISIN: US7170811035 SEDOL: Vote Proponent Mgmt Rec Instruction 1 Elect Director Dennis A. Ausiello Mgmt For For 2 Elect Director Michael S. Brown Mgmt For For 3 Elect Director M. Anthony Burns Mgmt For For 4 Elect Director W. Don Cornwell Mgmt For For 5 Elect Director Frances D. Fergusson Mgmt For For 6 Elect Director William H. Gray III Mgmt For For 7 Elect Director Constance J. Horner Mgmt For For 8 Elect Director James M. Kilts Mgmt For For 9 Elect Director George A. Lorch Mgmt For For 10 Elect Director John P. Mascotte Mgmt For For 11 Elect Director Suzanne Nora Johnson Mgmt For For 12 Elect Director Ian C. Read Mgmt For For 13 Elect Director Stephen W. Sanger Mgmt For For Fund: Principal Variable Contracts Funds, Inc.  LargeCap Value Account III Sub-Advisor: AllianceBernstein L.P. Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Institutional Account(s): PRINCIPAL VARIABLE CONTRACTS FUND, INC. - 03749200 14 Ratify Auditors Mgmt For For 15 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 16 Advisory Vote on Say on Pay Frequency Mgmt Two Years One Year 17 Publish Political Contributions SH Against Against 18 Report on Public Policy Advocacy Process SH Against Against 19 Adopt Policy to Restrain Pharmaceutical Price Increases SH Against Against 20 Provide Right to Act by Written Consent SH Against For 21 Amend Articles/Bylaws/Charter Call Special Meetings SH Against For 22 Report on Animal Testing and Plans for Reduction SH Against Against Motorola Solutions, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted MSI 02-May-11 USA 620076307 Annual 07-Mar-11 3,800 CUSIP: ISIN: US6200761095 SEDOL: Vote Proponent Mgmt Rec Instruction 1 Elect Director Gregory Q. Brown Mgmt For For 2 Elect Director William J. Bratton Mgmt For For 3 Elect Director David W. Dorman Mgmt For For 4 Elect Director Michael V. Hayden Mgmt For For 5 Elect Director Vincent J. Intrieri Mgmt For For 6 Elect Director Judy C. Lewent Mgmt For For 7 Elect Director Samuel C. Scott III Mgmt For For 8 Elect Director John A. White Mgmt For For 9 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 10 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 11 Amend Omnibus Stock Plan Mgmt For For 12 Ratify Auditors Mgmt For For 13 Amend Human Rights Policies SH Against Against Gannett Co., Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted GCI 03-May-11 USA 364730101 Annual 04-Mar-11 39,900 Fund: Principal Variable Contracts Funds, Inc.  LargeCap Value Account III Sub-Advisor: AllianceBernstein L.P. Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Institutional Account(s): PRINCIPAL VARIABLE CONTRACTS FUND, INC. - 03749200 CUSIP: ISIN: US3647301015 SEDOL: Vote Proponent Mgmt Rec Instruction 1.1 Elect Director John E. Cody Mgmt For For 1.2 Elect Director Craig A. Dubow Mgmt For For 1.3 Elect Director Howard D. Elias Mgmt For For 1.4 Elect Director Arthur H. Harper Mgmt For For 1.5 Elect Director John Jeffry Louis Mgmt For For 1.6 Elect Director Marjorie Magner Mgmt For For 1.7 Elect Director Scott K. McCune Mgmt For For 1.8 Elect Director Duncan M. McFarland Mgmt For For 1.9 Elect Director Neal Shapiro Mgmt For For 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year NVR, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted NVR 03-May-11 USA 62944T105 Annual 04-Mar-11 1,300 CUSIP: 62944T105 ISIN: US62944T1051 SEDOL: Vote Proponent Mgmt Rec Instruction 1 Elect Director C. E. Andrews Mgmt For For 2 Elect Director Robert C. Butler Mgmt For For 3 Elect Director Timothy M. Donahue Mgmt For For 4 Elect Director Alfred E. Festa Mgmt For For 5 Elect Director Manuel H. Johnson Mgmt For For 6 Elect Director William A. Moran Mgmt For For 7 Elect Director David A. Preiser Mgmt For For 8 Elect Director W. Grady Rosier Mgmt For For 9 Elect Director Dwight C. Schar Mgmt For For 10 Elect Director John M. Toups Mgmt For For 11 Elect Director Paul W. Whetsell Mgmt For For Fund: Principal Variable Contracts Funds, Inc.  LargeCap Value Account III Sub-Advisor: AllianceBernstein L.P. Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Institutional Account(s): PRINCIPAL VARIABLE CONTRACTS FUND, INC. - 03749200 12 Ratify Auditors Mgmt For For 13 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For Against 14 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year Wells Fargo & Company Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted WFC 03-May-11 USA 949746101 Annual 04-Mar-11 121,400 CUSIP: ISIN: US9497461015 SEDOL: Vote Proponent Mgmt Rec Instruction 1 Election Director John D. Baker II Mgmt For For 2 Election Director John S. Chen Mgmt For For 3 Election Director Lloyd H. Dean Mgmt For For 4 Election Director Susan E. Engel Mgmt For For 5 Election Director Enrique Hernandez, Jr. Mgmt For For 6 Election Director Donald M. James Mgmt For For 7 Election Director Mackey J. McDonald Mgmt For For 8 Election Director Cynthia H. Milligan Mgmt For For 9 Elect Director Nicholas G. Moore Mgmt For For 10 Elect Director Philip J. Quigley Mgmt For For 11 Elect Director Judith M. Runstad Mgmt For For 12 Elect Director Stephen W. Sanger Mgmt For For 13 Elect Director John G. Stumpf Mgmt For For 14 Elect Director an G. Swenson Mgmt For For 15 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 16 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 17 Ratify Auditors Mgmt For For 18 Amend Articles/Bylaws/Charter Call Special Meetings SH Against For 19 Provide for Cumulative Voting SH Against Against 20 Require Independent Board Chairman SH Against Against 21 Advisory Vote to Ratify Directors' Compensation SH Against Against 22 Require Audit Committee Review and Report on Controls SH Against Against Related to Loans, Foreclosure and Securitizations Fund: Principal Variable Contracts Funds, Inc.  LargeCap Value Account III Sub-Advisor: AllianceBernstein L.P. Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Institutional Account(s): PRINCIPAL VARIABLE CONTRACTS FUND, INC. - 03749200 Hess Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted HES 04-May-11 USA 42809H107 Annual 14-Mar-11 20,600 CUSIP: 42809H107 ISIN: US42809H1077 SEDOL: Vote Proponent Mgmt Rec Instruction 1 Elect Director E.E. Holiday Mgmt For For 2 Elect Director J.H. Mullin Mgmt For For 3 Elect Director F.B. Walker Mgmt For For 4 Elect Director R.N. Wilson Mgmt For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 6 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 7 Ratify Auditors Mgmt For For 8 Amend Executive Incentive Bonus Plan Mgmt For For Tesoro Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted TSO 04-May-11 USA 881609101 Annual 15-Mar-11 23,400 CUSIP: ISIN: US8816091016 SEDOL: Vote Proponent Mgmt Rec Instruction 1 Elect Director Rodney F. Chase Mgmt For For 2 Elect Director Gregory J. Goff Mgmt For For 3 Elect Director Robert W. Goldman Mgmt For For 4 Elect Director Steven H. Grapstein Mgmt For For 5 Elect Director J.w. Nokes Mgmt For For 6 Elect Director Susan Tomasky Mgmt For For 7 Elect Director Michael E. Wiley Mgmt For For 8 Elect Director Patrick Y. Yang Mgmt For For 9 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 10 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 11 Approve Omnibus Stock Plan Mgmt For For 12 Ratify Auditors Mgmt For For Fund: Principal Variable Contracts Funds, Inc.  LargeCap Value Account III Sub-Advisor: AllianceBernstein L.P. Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Institutional Account(s): PRINCIPAL VARIABLE CONTRACTS FUND, INC. - 03749200 13 Report on Accident Risk Reduction Efforts SH Against Against Newfield Exploration Company Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted NFX 05-May-11 USA 651290108 Annual 09-Mar-11 15,400 CUSIP: ISIN: US6512901082 SEDOL: Vote Proponent Mgmt Rec Instruction 1 Elect Director Lee K. Boothby Mgmt For For 2 Elect Director Philip J. Burguieres Mgmt For For 3 Elect Director Pamela J. Gardner Mgmt For For 4 Elect Director John Randolph Kemp, lll Mgmt For For 5 Elect Director J. Michael Lacey Mgmt For For 6 Elect Director Joseph H. Netherland Mgmt For For 7 Elect Director Howard H. Newman Mgmt For For 8 Elect Director Thomas G. Ricks Mgmt For For 9 Elect Director Juanita F. Romans Mgmt For For 10 Elect Director C. E. (Chuck) Shultz Mgmt For For 11 Elect Director J. Terry Strange Mgmt For For 12 Approve Omnibus Stock Plan Mgmt For For 13 Approve Omnibus Stock Plan Mgmt For For 14 Ratify Auditors Mgmt For For 15 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 16 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year Alcoa Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted AA 06-May-11 USA 013817101 Annual 11-Feb-11 73,600 CUSIP: ISIN: US0138171014 SEDOL: Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Klaus Kleinfeld Mgmt For For 1.2 Elect Director James W. Owens Mgmt For For Fund: Principal Variable Contracts Funds, Inc.  LargeCap Value Account III Sub-Advisor: AllianceBernstein L.P. Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Institutional Account(s): PRINCIPAL VARIABLE CONTRACTS FUND, INC. - 03749200 1.3 Elect Director Ratan N. Tata Mgmt For For 2 Ratify Auditor Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers'Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year 5 Approve Executive Incentive Bonus Plan Mgmt For For 6 Reduce Supermajority Vote Requirement Relating to Fair Mgmt For For Price Protection 7 Reduce Supermajority Vote Requirement Relating to Director Mgmt For For Elections 8 Reduce Supermajority Vote Requirement Relating to the Mgmt For For Removal of Directors 9 Provide Right to Act by Written Consent SH Against For 10 Declassify the Board of Directors SH Against For The Goldman Sachs Group, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted GS 06-May-11 USA 38141G104 Annual 07-Mar-11 6,100 CUSIP: 38141G104 ISIN: US38141G1040 SEDOL: Vote Proponent Mgmt Rec Instruction 1 Elect Director Lloyd C. Blankfein Mgmt For For 2 Elect Director John H. Bryan Mgmt For For 3 Elect Director Gary D. Cohn Mgmt For For 4 Elect Director Claes Dahlback Mgmt For For 5 Elect Director Stephen Friedman Mgmt For For 6 Elect Director William W. George Mgmt For For 7 Elect Director James A. Johnson Mgmt For For 8 Elect Director Lois D. Juliber Mgmt For For 9 Elect Director Lakshmi N. Mittal Mgmt For For 10 Elect Director James J. Schiro Mgmt For For 11 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 12 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 13 Ratify Auditors Mgmt For For 14 Provide for Cumulative Voting SH Against Against 15 Amend Bylaws Call Special Meetings SH Against For Fund: Principal Variable Contracts Funds, Inc.  LargeCap Value Account III Sub-Advisor: AllianceBernstein L.P. Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Institutional Account(s): PRINCIPAL VARIABLE CONTRACTS FUND, INC. - 03749200 16 Stock Retention/Holding Period SH Against Against 17 Review Executive Compensation SH Against Against 18 Report on Climate Change Business Risks SH Against Against 19 Report on Political Contributions SH Against Against NiSource Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted NI 10-May-11 USA 65473P105 Annual 15-Mar-11 32,000 CUSIP: 65473P105 ISIN: US65473P1057 SEDOL: Vote Proponent Mgmt Rec Instruction 1 Elect Director Richard A. Abdoo Mgmt For For 2 Elect Director Steven C. Beering Mgmt For For 3 Elect Director Michael E. Jesanis Mgmt For For 4 Elect Director Marty R. Kittrell Mgmt For For 5 Elect Director W. Lee Nutter Mgmt For For 6 Elect Director Deborah S. Parker Mgmt For For 7 Elect Director Ian M. Rolland Mgmt For For 8 Elect Director Robert C. Skaggs, Jr. Mgmt For For 9 Elect Director Richard L. Thompson Mgmt For For 10 Elect Director Carolyn Y. Woo Mgmt For For 11 Ratify Auditors Mgmt For For 12 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 13 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 14 Provide Right to Act by Written Consent SH Against For Capital One Financial Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted COF 11-May-11 USA 14040H105 Annual 16-Mar-11 11,400 CUSIP: 14040H105 ISIN: US14040H1059 SEDOL: Proponent Mgmt Rec Vote Instruction 1 Elect Director Patrick W. Gross Mgmt For For Fund: Principal Variable Contracts Funds, Inc.  LargeCap Value Account III Sub-Advisor: AllianceBernstein L.P. Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Institutional Account(s): PRINCIPAL VARIABLE CONTRACTS FUND, INC. - 03749200 2 Elect Director Ann Fritz Hackett Mgmt For For 3 Elect Director Pierre E. Leroy Mgmt For For 4 Ratify Auditors Mgmt For For 5 Declassify the Board of Directors Mgmt For For 6 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 7 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year Comcast Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted CMCSA 11-May-11 USA 20030N101 Annual 08-Mar-11 112,600 CUSIP: 20030N101 ISIN: US20030N1019 SEDOL: Vote Proponent Mgmt Rec Instruction 1.1 Elect Director S. Decker Anstrom Mgmt For For 1.2 Elect Director Kenneth J. Bacon Mgmt For For 1.3 Elect Director Sheldon M. Bonovitz Mgmt For For 1.4 Elect Director Edward D. Breen Mgmt For For 1.5 Elect Director Joseph J. Collins Mgmt For For 1.6 Elect Director J. Michael Cook Mgmt For For 1.7 Elect Director Gerald L. Hassell Mgmt For For 1.8 Elect Director Jeffrey A. Honickman Mgmt For For 1.9 Elect Director Eduardo G. Mestre Mgmt For For 1.10 Elect Director Brian L. Roberts Mgmt For For 1.11 Elect Director Ralph J. Roberts Mgmt For For 1.12 Elect Director Judith Rodin Mgmt For For 2 Ratify Auditors Mgmt For For 3 Approve Nonqualified Employee Stock Purchase Plan Mgmt For For 4 Amend Restricted Stock Plan Mgmt For For 5 Amend Stock Option Plan Mgmt For For 6 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 7 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year 8 Provide for Cumulative Voting SH Against Against 9 Require Independent Board Chairman SH Against Against Fund: Principal Variable Contracts Funds, Inc.  LargeCap Value Account III Sub-Advisor: AllianceBernstein L.P. Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Institutional Account(s): PRINCIPAL VARIABLE CONTRACTS FUND, INC. - 03749200 ConocoPhillips Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted COP 11-May-11 USA 20825C104 Annual 14-Mar-11 23,400 CUSIP: 20825C104 ISIN: US20825C1045 SEDOL: Vote Proponent Mgmt Rec Instruction 1 Elect Director Richard L. Armitage Mgmt For For 2 Elect Director Richard H. Auchinleck Mgmt For For 3 Elect Director James E. Copeland, Jr. Mgmt For For 4 Elect Director Kenneth M. Duberstein Mgmt For For 5 Elect Director Ruth R. Harkin Mgmt For For 6 Elect Director Harold W. McGraw III Mgmt For For 7 Elect Director James J. Mulva Mgmt For For 8 Elect Director Robert A. Niblock Mgmt For For 9 Elect Director Harald J. Norvik Mgmt For For 10 Elect Director William K. Reilly Mgmt For For 11 Elect Director Victoria J. Tschinkel Mgmt For For 12 Elect Director Kathryn C. Turner Mgmt For For 13 Elect Director William E. Wade, Jr. Mgmt For For 14 Ratify Auditors Mgmt For For 15 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For Against 16 Advisory Vote on Say on Pay Frequency Mgmt None One Year 17 Approve Omnibus Stock Plan Mgmt For For 18 Amend EEO Policy to Prohibit Discrimination based on Gender Identity SH Against Abstain 19 Report on Political Contributions SH Against Against 20 Report on Lobbying Expenses SH Against Against 21 Report on Accident Risk Reduction Efforts SH Against Against 22 Adopt Policy to Address Coastal Louisiana Environmental Impacts SH Against Against 23 Adopt Quantitative GHG Goals for Products and Operations SH Against Against 24 Report on Financial Risks of Climate Change SH Against Against 25 Report on Environmental Impact of Oil Sands Operations inCanada SH Against Against Fund: Principal Variable Contracts Funds, Inc.  LargeCap Value Account III Sub-Advisor: AllianceBernstein L.P. Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Institutional Account(s): PRINCIPAL VARIABLE CONTRACTS FUND, INC. - 03749200 Ford Motor Company Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted F 12-May-11 USA 345370860 Annual 16-Mar-11 37,600 CUSIP: ISIN: US3453708600 SEDOL: Vote Proponent Mgmt Rec Instruction 1 Elect Director Stephen G. Butler Mgmt For For 2 Elect Director Kimberly A. Casiano Mgmt For For 3 Elect Director Anthony F. Earley, Jr. Mgmt For For 4 Elect Director Edsel B. Ford II Mgmt For For 5 Elect Director William Clay Ford, Jr. Mgmt For For 6 Elect Director Richard A. Gephardt Mgmt For For 7 Elect Director James H. Hance, Jr. Mgmt For For 8 Elect Director Irvine O. Hockaday, Jr. Mgmt For For 9 Elect Director Richard A. Manoogian Mgmt For For 10 Elect Director Ellen R. Marram Mgmt For For 11 Elect Director Alan Mulally Mgmt For For 12 Elect Director Homer A. Neal Mgmt For For 13 Elect Director Gerald L. Shaheen Mgmt For For 14 Elect Director John L. Thornton Mgmt For For 15 Ratify Auditors Mgmt For For 16 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 17 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 18 Publish Political Contributions SH Against Against 19 Approve Recapitalization Plan for all Stock to have One-vote SH Against For per Share 20 Amend Articles/Bylaws/Charter Call Special Meetings SH Against For Gilead Sciences, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted GILD 12-May-11 USA 375558103 Annual 16-Mar-11 44,200 CUSIP: ISIN: US3755581036 SEDOL: Vote Proponent Mgmt Rec Instruction Fund: Principal Variable Contracts Funds, Inc.  LargeCap Value Account III Sub-Advisor: AllianceBernstein L.P. Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Institutional Account(s): PRINCIPAL VARIABLE CONTRACTS FUND, INC. - 03749200 1.1 Elect Director John F. Cogan Mgmt For For 1.2 Elect Director Etienne F. Davignon Mgmt For For 1.3 Elect Director James M. Denny Mgmt For For 1.4 Elect Director Carla A. Hills Mgmt For For 1.5 Elect Director Kevin E. Lofton Mgmt For For 1.6 Elect Director John W. Madigan Mgmt For For 1.7 Elect Director John C. Martin Mgmt For For 1.8 Elect Director Gordon E. Moore Mgmt For For 1.9 Elect Director Nicholas G. Moore Mgmt For For 1.10 Elect Director Richard J. Whitley Mgmt For For 1.11 Elect Director Gayle E. Wilson Mgmt For For 1.12 Elect Director Per Wold-Olsen Mgmt For For 2 Ratify Auditors Mgmt For For 3 Amend Executive Incentive Bonus Plan Mgmt For For 4 Reduce Supermajority Vote Requirement Mgmt For For 5 Provide Right to Call Special Meeting Mgmt For For 6 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 7 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year Kohl's Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted KSS 12-May-11 USA 500255104 Annual 09-Mar-11 27,000 CUSIP: ISIN: US5002551043 SEDOL: Vote Proponent Mgmt Rec Instruction 1 Elect Director Peter Boneparth Mgmt For For 2 Elect Director Steven A. Burd Mgmt For For 3 Elect Director John F. Herma Mgmt For For 4 Elect Director Dale E. Jones Mgmt For For 5 Elect Director William S. Kellogg Mgmt For For 6 Elect Director Kevin Mansell Mgmt For For 7 Elect Director Frank V. Sica Mgmt For For 8 Elect Director Peter M. Sommerhauser Mgmt For For Fund: Principal Variable Contracts Funds, Inc.  LargeCap Value Account III Sub-Advisor: AllianceBernstein L.P. Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Institutional Account(s): PRINCIPAL VARIABLE CONTRACTS FUND, INC. - 03749200 9 Elect Director Stephanie A. Streeter Mgmt For For 10 Elect Director Nina G. Vaca Mgmt For For 11 Elect Director Stephen E. Watson Mgmt For For 12 Ratify Auditors Mgmt For For 13 Reduce Supermajority Vote Requirement Relating to Director Mgmt For For Elections 14 Reduce Supermajority Vote Requirement Mgmt For For 15 Amend Executive Incentive Bonus Plan Mgmt For For 16 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 17 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 18 Provide Right to Act by Written Consent SH Against For 19 Adopt Policy on Succession Planning SH Against Against Lear Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted LEA 12-May-11 USA 521865204 Annual 25-Mar-11 20,000 CUSIP: ISIN: US5218652049 SEDOL: B570P91 Vote Proponent Mgmt Rec Instruction 1 Elect Director Thomas P. Capo Mgmt For For 2 Elect Director Curtis J. Clawson Mgmt For For 3 Elect Director Jonathon F. Foster Mgmt For For 4 Elect Director Conrad L. Mallett, Jr. Mgmt For For 5 Elect Director Robert E. Rossiter Mgmt For For 6 Elect Director Donald L. Runkle Mgmt For For 7 Elect Director Gregory C. Smith Mgmt For For 8 Elect Director Henry D.G. Wallace Mgmt For For 9 Ratify Auditors Mgmt For For 10 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 11 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year The Dow Chemical Company Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted DOW 12-May-11 USA 260543103 Annual 14-Mar-11 61,200 Fund: Principal Variable Contracts Funds, Inc.  LargeCap Value Account III Sub-Advisor: AllianceBernstein L.P. Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Institutional Account(s): PRINCIPAL VARIABLE CONTRACTS FUND, INC. - 03749200 CUSIP: ISIN: US2605431038 SEDOL: Vote Proponent Mgmt Rec Instruction 1 Elect Director Arnold A. Allemang Mgmt For For 2 Elect Director Jacqueline K. Barton Mgmt For For 3 Elect Director James A. Bell Mgmt For For 4 Elect Director Jeff M. Fettig Mgmt For For 5 Elect Director Barbara H. Franklin Mgmt For For 6 Elect Director Jennifer M. Granholm Mgmt For For 7 Elect Director John B. Hess Mgmt For For 8 Elect Director Andrew N. Liveris Mgmt For For 9 Elect Director Paul Polman Mgmt For For 10 Elect Director Dennis H. Reilley Mgmt For For 11 Elect Director James M. Ringler Mgmt For For 12 Elect Director Ruth G. Shaw Mgmt For For 13 Elect Director Paul G. Stern Mgmt For For 14 Ratify Auditors Mgmt For For 15 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 16 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year 17 Provide Right to Act by Written Consent SH Against For JPMorgan Chase & Co. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted JPM 17-May-11 USA 46625h100 Annual 18-Mar-11 107,300 CUSIP: 46625H100 ISIN: US46625H1005 SEDOL: Vote Proponent Mgmt Rec Instruction 1 Elect Director Crandall C. Bowles Mgmt For For 2 Elect Director Stephen B. Burke Mgmt For For 3 Elect Director David M. Cote Mgmt For For 4 Elect Director James S. Crown Mgmt For For 5 Elect Director James Dimon Mgmt For For 6 Elect Director Ellen V. Futter Mgmt For For Fund: Principal Variable Contracts Funds, Inc.  LargeCap Value Account III Sub-Advisor: AllianceBernstein L.P. Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Institutional Account(s): PRINCIPAL VARIABLE CONTRACTS FUND, INC. - 03749200 7 Elect Director William H. Gray, III Mgmt For For 8 Elect Director Laban P. Jackson, Jr. Mgmt For For 9 Elect Director David C. Novak Mgmt For For 10 Elect Director Lee R. Raymond Mgmt For For 11 Elect Director William C. Weldon Mgmt For For 12 Ratify Auditors Mgmt For For 13 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 14 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 15 Amend Omnibus Stock Plan Mgmt For For 16 Affirm Political Non-Partisanship SH Against Against 17 Provide Right to Act by Written Consent SH Against For 18 Report on Loan Modifications SH Against Against 19 Report on Political Contributions SH Against Against 20 Institute Procedures to Prevent Investments in Companies SH Against Against that Contribute to Genocide or Crimes Against Humanity 21 Require Independent Board Chairman SH Against Against The Gap, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted GPS 17-May-11 USA 364760108 Annual 21-Mar-11 53,600 CUSIP: ISIN: US3647601083 SEDOL: Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Adrian D.P. Bellamy Mgmt For For 1.2 Elect Director Domenico De Sole Mgmt For For 1.3 Elect Director Robert J. Fisher Mgmt For For 1.4 Elect Director William S. Fisher Mgmt For For 1.5 Elect Director Bob L. Martin Mgmt For For 1.6 Elect Director Jorge P. Montoya Mgmt For For 1.7 Elect Director Glenn K. Murphy Mgmt For For 1.8 Elect Director Mayo A. Shattuck III Mgmt For For 1.9 Elect Director Katherine Tsang Mgmt For For 1.10 Elect Director Kneeland C. Youngblood Mgmt For For 2 Ratify Auditors Mgmt For For 3 Amend Omnibus Stock Plan Mgmt For For Fund: Principal Variable Contracts Funds, Inc.  LargeCap Value Account III Sub-Advisor: AllianceBernstein L.P. Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Institutional Account(s): PRINCIPAL VARIABLE CONTRACTS FUND, INC. - 03749200 4 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 5 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year WellPoint, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted WLP 17-May-11 USA 94973V107 Annual 17-Mar-11 16,300 CUSIP: 94973V107 ISIN: US94973V1070 SEDOL: Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Angela F. Braly Mgmt For For 1.2 Elect Director Warren Y. Jobe Mgmt For For 1.3 Elect Director William G. Mays Mgmt For For 1.4 Elect Director William J. Ryan Mgmt For For 2 Ratify Auditors Mgmt For For 3a Reduce Supermajority Vote Requirement Relating to Vote Mgmt For For Requirement 3b Reduce Supermajority Vote Requirement Relating to Removal Mgmt For For of Directors 3c Opt Out of State's Control Share Acquisition Law Mgmt For For 3d Amend Articles of Incorporation to Remove Certain Obsolete Mgmt For For Provisions 3e Amend Articles of Incorporation to Remove Other Obsolete Mgmt For For Provisions and Make Conforming Changes 4 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 5 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 6 Feasibility Study for Converting to Nonprofit Status SH Against Against 7 Reincorporate in Another State [from Indiana to Delaware] SH Against Against 8 Require Independent Board Chairman SH Against Against ACE Limited Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted ACE 18-May-11 Switzerland H0023R105 Annual 30-Mar-11 3,800 CUSIP: H0023R105 ISIN: CH0044328745 SEDOL: B3BQMF6 Vote Proponent Mgmt Rec Instruction Fund: Principal Variable Contracts Funds, Inc.  LargeCap Value Account III Sub-Advisor: AllianceBernstein L.P. Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Institutional Account(s): PRINCIPAL VARIABLE CONTRACTS FUND, INC. - 03749200 1.1 Elect Evan G. Greenberg as Director Mgmt For For 1.2 Elect Leo F. Mullin as Director Mgmt For For 1.3 Elect Olivier Steimer as Director Mgmt For For 1.4 Elect Michael P. Connors as Director Mgmt For For 1.5 Elect Eugene B. Shanks, Jr as Director Mgmt For For 1.6 Elect John A. Krol as Director Mgmt For For 2.1 Approve Annual Report Mgmt For For 2.2 Accept Statutory Financial Statements Mgmt For For 2.3 Accept Consolidated Financial Statements Mgmt For For 3 Approve Allocation of Income and Dividends Mgmt For For 4 Approve Discharge of Board and Senior Management Mgmt For For 5.1 Ratify PricewaterhouseCoopers AG as Auditors Mgmt For For 5.2 Ratify Ratify PricewaterhouseCoopers LLC as Independent Mgmt For For Registered Public Accounting Firm as Auditors 5.3 Ratify BDO AG as Special Auditors Mgmt For For 6 Approve Dividend Distribution from Legal Reserves Mgmt For For 7 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 8 Advisory Vote on Say on Pay Frequency Mgmt None One Year CenturyLink, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted CTL 18-May-11 USA 156700106 Annual 21-Mar-11 23,800 CUSIP: ISIN: US1567001060 SEDOL: Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Virginia Boulet Mgmt For For 1.2 Elect Director Peter C. Brown Mgmt For For 1.3 Elect Director Richard A. Gephardt Mgmt For For 1.4 Elect Director Gregory J. McCray Mgmt For For 1.5 Elect Director Michael J. Roberts Mgmt For For 2 Ratify Auditors Mgmt For For 3 Approve Omnibus Stock Plan Mgmt For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 5 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year Fund: Principal Variable Contracts Funds, Inc.  LargeCap Value Account III Sub-Advisor: AllianceBernstein L.P. Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Institutional Account(s): PRINCIPAL VARIABLE CONTRACTS FUND, INC. - 03749200 6 Report on Political Contributions SH Against Against 7 Declassify the Board of Directors SH Against For Health Net, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted HNT 18-May-11 USA 42222G108 Annual 28-Mar-11 17,300 CUSIP: 42222G108 ISIN: US42222G1085 SEDOL: Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Mary Anne Citrino Mgmt For For 1.2 Elect Director Theodore F. Craver, Jr. Mgmt For For 1.3 Elect Director Vicki B. Escarra Mgmt For For 1.4 Elect Director Gale S. Fitzgerald Mgmt For For 1.5 Elect Director Parick Foley Mgmt For For 1.6 Elect Director Jay M. Gellert Mgmt For For 1.7 Elect Director Roger F. Greaves Mgmt For For 1.8 Elect Director Bruce G. Willison Mgmt For For 1.9 Elect Director Frederick C. Yeager Mgmt For For 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 5 Reduce Supermajority Vote Requirement Mgmt For For Morgan Stanley Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted MS 18-May-11 USA 617446448 Annual 21-Mar-11 35,500 CUSIP: ISIN: US6174464486 SEDOL: Vote Proponent Mgmt Rec Instruction 1 Elect Director Roy J. Bostock Mgmt For For 2 Elect Director Erskine B. Bowles Mgmt For For 3 Elect Director Howard J. Davies Mgmt For For 4 Elect Director James P. Gorman Mgmt For For Fund: Principal Variable Contracts Funds, Inc.  LargeCap Value Account III Sub-Advisor: AllianceBernstein L.P. Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Institutional Account(s): PRINCIPAL VARIABLE CONTRACTS FUND, INC. - 03749200 5 Elect Director James H. Hance Jr. Mgmt For For 6 Elect Director C. Robert Kidder Mgmt For For 7 Elect Director John J. Mack Mgmt For For 8 Elect Director Donald T. Nicolaisen Mgmt For For 9 Elect Director Hutham S. Olayan Mgmt For For 10 Elect Director James. W. Owens Mgmt For For 11 Elect Director O. Griffith Sexton Mgmt For For 12 Elect Director Masaaki Tanaka Mgmt For For 13 Elect Director Laura D. Tyson Mgmt For For 14 Ratify Auditors Mgmt For For 15 Amend Omnibus Stock Plan Mgmt For For 16 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 17 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year Northrop Grumman Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted NOC 18-May-11 USA 666807102 Annual 22-Mar-11 50,700 CUSIP: ISIN: US6668071029 SEDOL: Vote Proponent Mgmt Rec Instruction 1 Elect Director Wesley G. Bush Mgmt For For 2 Elect Director Lewis W. Coleman Mgmt For For 3 Elect Director Victor H. Fazio Mgmt For For 4 Elect Director Donald E. Felsinger Mgmt For For 5 Elect Director Stephen E. Frank Mgmt For For 6 Elect Director Bruce S. Gordon Mgmt For For 7 Elect Director Madeleine Kleiner Mgmt For For 8 Elect Director Karl J. Krapek Mgmt For For 9 Elect Director Richard B. Myers Mgmt For For 10 Elect Director Aulana L. Peters Mgmt For For 11 Elect Director Kevin W. Sharer Mgmt For For 12 Ratify Auditors Mgmt For For 13 Approve Omnibus Stock Plan Mgmt For For 14 Advisory Vote to Ratify Named Executive Officers' Mgmt For For Fund: Principal Variable Contracts Funds, Inc.  LargeCap Value Account III Sub-Advisor: AllianceBernstein L.P. Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Institutional Account(s): PRINCIPAL VARIABLE CONTRACTS FUND, INC. - 03749200 Compensation 15 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 16 Provide for Cumulative Voting SH Against Against 17 Report on Political Contributions SH Against Against 18 Provide Right to Act by Written Consent SH Against For Reliance Steel & Aluminum Co. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted RS 18-May-11 USA 759509102 Annual 01-Apr-11 5,858 CUSIP: ISIN: US7595091023 SEDOL: Vote Proponent Mgmt Rec Instruction 1.1 Elect Director John G. Figueroa Mgmt For For 1.2 Elect Director Thomas W. Gimbel Mgmt For For 1.3 Elect Director Douglas M. Hayes Mgmt For For 1.4 Elect Director Franklin R. Johnson Mgmt For For 1.5 Elect Director Leslie A. Waite Mgmt For For 2 Declassify the Board of Directors Mgmt For For 3 Approve Non-Employee Director Omnibus Stock Plan Mgmt For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 5 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 6 Ratify Auditors Mgmt For For 7 Other Business Mgmt For Against Altria Group, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted MO 19-May-11 USA 02209S103 Annual 28-Mar-11 67,500 CUSIP: 02209S103 ISIN: US02209S1033 SEDOL: Vote Proponent Mgmt Rec Instruction 1 Elect Director Elizabeth E. Bailey Mgmt For For 2 Elect Director Gerald L. Baliles Mgmt For For 3 Elect Director John T. Casteen III Mgmt For For Fund: Principal Variable Contracts Funds, Inc.  LargeCap Value Account III Sub-Advisor: AllianceBernstein L.P. Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Institutional Account(s): PRINCIPAL VARIABLE CONTRACTS FUND, INC. - 03749200 4 Elect Director Dinyar S. Devitre Mgmt For For 5 Elect Director Thomas F. Farrell II Mgmt For For 6 Elect Director Thomas W. Jones Mgmt For For 7 Elect Director George Munoz Mgmt For For 8 Elect Director Nabil Y. Sakkab Mgmt For For 9 Elect Director Michael E. Szymanczyk Mgmt For For 10 Ratify Auditors Mgmt For For 11 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 12 Advisory Vote on Say on Pay Frequency Mgmt None One Year 13 Cease Production of Flavored Tobacco Products SH Against Against Steel Dynamics, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted STLD 19-May-11 USA 858119100 Annual 21-Mar-11 26,000 CUSIP: ISIN: US8581191009 SEDOL: Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Keith E. Busse Mgmt For For 1.2 Elect Director Mark D. Millett Mgmt For For 1.3 Elect Director Richard . Teets, Jr. Mgmt For For 1.4 Elect Director John C. Bates Mgmt For For 1.5 Elect Director Frank D. Byrne Mgmt For For 1.6 Elect Director Paul B. Edgerley Mgmt For For 1.7 Elect Director Richard J. Freeland Mgmt For For 1.8 Elect Director Jurgen Kolb Mgmt For For 1.9 Elect Director James C. Marcuccilli Mgmt For For 1.10 Elect Director Joseph D. Ruffolo Mgmt For For 1.11 Elect Director Gabriel L. Shaheen Mgmt For For 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 5 Other Business Mgmt For Against Fund: Principal Variable Contracts Funds, Inc.  LargeCap Value Account III Sub-Advisor: AllianceBernstein L.P. Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Institutional Account(s): PRINCIPAL VARIABLE CONTRACTS FUND, INC. - 03749200 Time Warner Cable Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted TWC 19-May-11 USA 88732J207 Annual 24-Mar-11 40,600 CUSIP: 88732J207 ISIN: US88732J2078 SEDOL: B63BPC8 Vote Proponent Mgmt Rec Instruction 1 Elect Director Carole Black Mgmt For For 2 Elect Director Glenn A. Britt Mgmt For For 3 Elect Director Thomas H. Castro Mgmt For For 4 Elect Director David C. Chang Mgmt For For 5 Elect Director James E. Copeland, Jr. Mgmt For For 6 Elect Director Peter R. Haje Mgmt For For 7 Elect Director Donna A. James Mgmt For For 8 Elect Director Don Logan Mgmt For For 9 Elect Director N.J. Nicholas, Jr. Mgmt For For 10 Elect Director Wayne H. Pace Mgmt For For 11 Elect Director Edward D. Shirley Mgmt For For 12 Elect Director John E. Sununu Mgmt For For 13 Ratify Auditors Mgmt For For 14 Approve Omnibus Stock Plan Mgmt For For 15 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 16 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year Time Warner Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted TWX 20-May-11 USA 887317303 Annual 25-Mar-11 33,100 CUSIP: ISIN: US8873173038 SEDOL: B63QTN2 Vote Proponent Mgmt Rec Instruction 1 Elect Director James L. Barksdale Mgmt For For 2 Elect Director William P. Barr Mgmt For For 3 Elect Director Jeffrey L. Bewkes Mgmt For For 4 Elect Director Stephen F. Bollenbach Mgmt For For Fund: Principal Variable Contracts Funds, Inc.  LargeCap Value Account III Sub-Advisor: AllianceBernstein L.P. Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Institutional Account(s): PRINCIPAL VARIABLE CONTRACTS FUND, INC. - 03749200 5 Elect Director Frank J. Caufield Mgmt For For 6 Elect Director Robert C. Clark Mgmt For For 7 Elect Director Mathias Dopfner Mgmt For For 8 Elect Director Jessica P. Einhorn Mgmt For For 9 Elect Director Fred Hassan Mgmt For For 10 Elect Director Michael A. Miles Mgmt For For 11 Elect Director Kenneth J. Novack Mgmt For For 12 Elect Director Paul D. Wachter Mgmt For For 13 Elect Director Deborah C. Wright Mgmt For For 14 Ratify Auditors Mgmt For For 15 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 16 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year 17 Reduce Supermajority Vote Requirement Mgmt For For 18 Provide Right to Act by Written Consent SH Against For Ensco plc Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted ESV 24-May-11 United Kingdom 29358Q109 Annual 31-Mar-11 20,800 CUSIP: 29358Q109 ISIN: US29358Q1094 SEDOL: B57S1N1 Vote Proponent Mgmt Rec Instruction Meeting for ADR Holders Mgmt 1 Re-elect J. Roderick Clark as Director Mgmt For For 2 Re-elect Daniel W. Rabun as Director Mgmt For For 3 Re-elect Keith O. Rattie as Director Mgmt For For 4 Appoint KPMG LLP as Independent Registered Auditors of the MgmtCompany For For 5 Reappoint KPMG Audit Plc as Auditors of the Company Mgmt For For 6 Authorize Board to Fix Remuneration of Auditors Mgmt For For 7 Approve Special Dividends Mgmt For For 8 Authorize Associated Deed of Release for Historic Dividends Mgmt For For 9 Authorize Release All Claims Against Directors for Historic Dividends Mgmt For For 10 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For Fund: Principal Variable Contracts Funds, Inc.  LargeCap Value Account III Sub-Advisor: AllianceBernstein L.P. Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Institutional Account(s): PRINCIPAL VARIABLE CONTRACTS FUND, INC. - 03749200 11 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year Royal Caribbean Cruises Ltd. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted N/A 24-May-11 Liberia V7780T103 Annual 25-Mar-11 17,400 CUSIP: V7780T103 ISIN: LR0008862868 SEDOL: Vote Proponent Mgmt Rec Instruction 1 Elect Laura D.B. Laviada as Director Mgmt For For 2 Elect Eyal M. Ofer as Director Mgmt For For 3 Elect William K. Relly as Director Mgmt For For 4 Elect A. Alexander Wihelmsen as Director Mgmt For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 6 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year 7 Ratify PricewaterhouseCoopers LLP as Auditors Mgmt For For 8 Advisory Vote to Ratify Directors' Compensation SH Against Against Raytheon Company Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted RTN 26-May-11 USA 755111507 Annual 01-Apr-11 6,700 CUSIP: ISIN: US7551115071 SEDOL: Vote Proponent Mgmt Rec Instruction 1 Elect Director Vernon E. Clark Mgmt For For 2 Elect Director John M. Deutch Mgmt For For 3 Elect Director Stephen J. Hadley Mgmt For For 4 Elect Director Frederic M. Poses Mgmt For For 5 Elect Director Michael C. Ruettgers Mgmt For For 6 Elect Director Ronald L. Skates Mgmt For For 7 Elect Director William R. Spivey Mgmt For For 8 Elect Director Linda G. Stuntz Mgmt For For 9 Elect Director William H. Swanson Mgmt For For 10 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For Fund: Principal Variable Contracts Funds, Inc.  LargeCap Value Account III Sub-Advisor: AllianceBernstein L.P. Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Institutional Account(s): PRINCIPAL VARIABLE CONTRACTS FUND, INC. - 03749200 11 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 12 Ratify Auditors Mgmt For For 13 Provide Right to Act by Written Consent SH Against For 14 Stock Retention/Holding Period SH Against Against 15 Report on Lobbying Contributions and Expenses SH Against Against 16 Submit SERP to Shareholder Vote SH Against Against The Travelers Companies, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted TRV 26-May-11 USA 89417E109 Annual 28-Mar-11 37,700 CUSIP: 89417E109 ISIN: US89417E1091 SEDOL: Vote Proponent Mgmt Rec Instruction 1 Elect Director Alan L. Beller Mgmt For For 2 Elect Director John H. Dasburg Mgmt For For 3 Elect Director Janet M. Dolan Mgmt For For 4 Elect Director Kenneth M. Duberstein Mgmt For For 5 Elect Director Jay S. Fishman Mgmt For For 6 Elect Director Lawrence G. Graev Mgmt For For 7 Elect Director Patricia L. Higgins Mgmt For For 8 Elect Director Thomas R. Hodgson Mgmt For For 9 Elect Director Cleve L. Killingsworth, Jr. Mgmt For For 10 Elect Director Donald J. Shepard Mgmt For For 11 Elect Director Laurie J. Thomsen Mgmt For For 12 Ratify Auditors Mgmt For For 13 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 14 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year Bunge Limited Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted BG 27-May-11 Bermuda G16962105 Annual 31-Mar-11 13,700 CUSIP: G16962105 ISIN: BMG169621056 SEDOL: Vote Fund: Principal Variable Contracts Funds, Inc.  LargeCap Value Account III Sub-Advisor: AllianceBernstein L.P. Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Institutional Account(s): PRINCIPAL VARIABLE CONTRACTS FUND, INC. - 03749200 Proponent Mgmt Rec Instruction 1.1 Elect Director Ernest G. Bachrach Mgmt For For 1.2 Elect Director Enrique H. Boilini Mgmt For For 2 Approve Deloitte & Touche LLP as Auditors and Authorize Mgmt For For Board to Fix Their Remuneration 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year Constellation Energy Group, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted CEG 27-May-11 USA 210371100 Annual 18-Mar-11 24,100 CUSIP: ISIN: US2103711006 SEDOL: Vote Proponent Mgmt Rec Instruction 1 Elect Director Yves C. De Balmann Mgmt For For 2 Elect Director Ann C. Berzin Mgmt For For 3 Elect Director James T. Brady Mgmt For For 4 Elect Director James R. Curtiss Mgmt For For 5 Elect Director Freeman A. Hrabowski, III Mgmt For For 6 Elect Director Nancy Lampton Mgmt For For 7 Elect Director Robert J. Lawless Mgmt For For 8 Elect Director Mayo A. Shattuck III Mgmt For For 9 Elect Director John L. Skolds Mgmt For For 10 Elect Director Michael D. Sullivan Mgmt For For 11 Ratify Auditors Mgmt For For 12 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For Against 13 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year Lowe's Companies, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted LOW 27-May-11 USA 548661107 Annual 25-Mar-11 65,100 CUSIP: ISIN: US5486611073 SEDOL: Vote Fund: Principal Variable Contracts Funds, Inc.  LargeCap Value Account III Sub-Advisor: AllianceBernstein L.P. Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Institutional Account(s): PRINCIPAL VARIABLE CONTRACTS FUND, INC. - 03749200 Proponent Mgmt Rec Instruction 1.1 Elect Director Raul Alvarez Mgmt For For 1.2 Elect Director David W. Bernauer Mgmt For For 1.3 Elect Director Leonard L. Berry Mgmt For For 1.4 Elect Director Peter C. Browning Mgmt For For 1.5 Elect Director Dawn E. Hudson Mgmt For For 1.6 Elect Director Robert L. Johnson Mgmt For For 1.7 Elect Director Marshall O. Larsen Mgmt For For 1.8 Elect Director Richard K. Lochridge Mgmt For For 1.9 Elect Director Robert A. Niblock Mgmt For For 1.10 Elect Director Stephen F. Page Mgmt For For 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 5 Approve Executive Incentive Bonus Plan Mgmt For For 6 Submit Severance Agreement (Change-in-Control) to SH Against For Shareholder Vote 7 Include Sustainability as a Performance Measure for Senior SH Against Against Executive Compensation 8 Report on Political Contributions SH Against Against Ingersoll-Rand plc Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted IR 02-Jun-11 Ireland G47791101 Annual 06-Apr-11 52,300 CUSIP: G47791101 ISIN: IE00B6330302 SEDOL: B633030 Vote Proponent Mgmt Rec Instruction 1 Elect Director Ann C. Berzin Mgmt For For 2 Elect Director John Bruton Mgmt For For 3 Elect Director Jared L. Cohon Mgmt For For 4 Elect Director Gary D. Forsee Mgmt For For 5 Elect Director Peter C. Godsoe Mgmt For For 6 Elect Director Edward E. Hagenlocker Mgmt For For 7 Elect Director Constance J. Horner Mgmt For For Fund: Principal Variable Contracts Funds, Inc.  LargeCap Value Account III Sub-Advisor: AllianceBernstein L.P. Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Institutional Account(s): PRINCIPAL VARIABLE CONTRACTS FUND, INC. - 03749200 8 Elect Director Michael W. Lamach Mgmt For For 9 Elect Director Theodore E. Martin Mgmt For For 10 Elect Director Richard J. Swift Mgmt For For 11 Elect Director Tony L. White Mgmt For For 12 Approve Executive Incentive Scheme Mgmt For For 13 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 14 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 15 Authorize Market Purchase Mgmt For For 16 Ratify Auditors Mgmt For For Garmin Ltd. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted GRMN 03-Jun-11 Switzerland H2906T109 Annual 08-Apr-11 9,625 CUSIP: G37260109 ISIN: CH0114405324 SEDOL: B3Z5T14 Vote Proponent Mgmt Rec Instruction 1 Accept Consolidated Financial Statements and Statutory Mgmt For For Reports 2 Approve Discharge of Board and Senior Management Mgmt For For 3.1 Elect Director Donald H. Eller Mgmt For For 3.2 Elect Director Clifton A. Pemble Mgmt For For 4 Ratify Auditors Mgmt For For 5 Approve Dividends Mgmt For For 6 Approve Non-Employee Director Omnibus Stock Plan Mgmt For For 7 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 8 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year General Motors Company Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted GM 07-Jun-11 USA 37045V100 Annual 08-Apr-11 11,000 CUSIP: 37045V100 ISIN: US37045V1008 SEDOL: B665KZ5 Vote Proponent Mgmt Rec Instruction Fund: Principal Variable Contracts Funds, Inc.  LargeCap Value Account III Sub-Advisor: AllianceBernstein L.P. Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Institutional Account(s): PRINCIPAL VARIABLE CONTRACTS FUND, INC. - 03749200 1 Elect Director Daniel F. Akerson Mgmt For For 2 Elect Director David Bonderman Mgmt For For 3 Elect Director Erroll B. Davis, Jr. Mgmt For For 4 Elect Director Stephen J. Girsky Mgmt For For 5 Elect Director E. Neville Isdell Mgmt For For 6 Elect Director Robert D. Krebs Mgmt For For 7 Elect Director Philip A. Laskawy Mgmt For For 8 Elect Director Kathryn V. Marinello Mgmt For For 9 Elect Director Patricia F. Russo Mgmt For For 10 Elect Director Carol M. Stephenson Mgmt For For 11 Elect Director Cynthia A. Telles Mgmt For For 12 Ratify Auditors Mgmt For For 13 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For Nabors Industries Ltd. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted NBR 07-Jun-11 Bermuda G6359F103 Annual 08-Apr-11 27,100 CUSIP: G6359F103 ISIN: BMG6359F1032 SEDOL: Vote Proponent Mgmt Rec Instruction 1.1 Elect Anthony G. Petrello as Director Mgmt For Withhold 1.2 Elect Myron M. Sheinfeld as Director Mgmt For Withhold 2 Approve Pricewaterhouse Coopers LLP as Auditors and Mgmt For For Authorize Board to Fix Their Remuneration 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For Against 4 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year 5 Require a Majority Vote for the Election of Directors SH Against For 6 Declassify the Board of Directors SH Against For FUND: Principal Variable Contracts Funds, Inc.  LargeCap Value Account III ADVISOR: Principal Management Corporation Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC LARGE CAP VALUE ACCT III - PMC Armstrong World Industries, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan AWI 02-Jul-10 USA 04247X102 Annual 05-Apr-10 215 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Stan A. Askren Mgmt For For 1.2 Elect Director David Bonderman Mgmt For For 1.3 Elect Director Kevin R. Burns Mgmt For For 1.4 Elect Director James J. Gaffney Mgmt For For 1.5 Elect Director Tao Huang Mgmt For For 1.6 Elect Director Michael F. Johnston Mgmt For For 1.7 Elect Director Larry S. McWilliams Mgmt For For 1.8 Elect Director James J. O'Connor Mgmt For For 1.9 Elect Director John J. Roberts Mgmt For For 1.10 Elect Director Richard E. Wenz Mgmt For For 1.11 Elect Director Bettina M. Whyte Mgmt For For 2 Ratify Auditors Mgmt For For Marvell Technology Group Ltd Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan MRVL 08-Jul-10 Bermuda G5876H105 Annual 20-May-10 967 0 Vote Proponent Mgmt Rec Instruction 1a Elect Ta-lin Hsu as Director Mgmt For For 1b Elect John G. Kassakian as Director Mgmt For For 2 Declassify the Board of Directors Mgmt For For 3 Adopt Simple Majority Vote for Election of Directors Mgmt For For 4 Approve Executive Incentive Bonus Plan Mgmt For For 5 Amend Omnibus Stock Plan Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC LARGE CAP VALUE ACCT III - PMC 6 Approve Auditors and Authorize Board to Fix Their Remuneration Mgmt For For AVX Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan AVX 21-Jul-10 USA 002444107 Annual 28-May-10 717 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Kazuo Inamori Mgmt For Withhold 1.2 Elect Director David A. Decenzo Mgmt For For 1.3 Elect Director Tetsuo Kuba Mgmt For Withhold 1.4 Elect Director Tatsumi Maeda Mgmt For Withhold 2 Ratify Auditors Mgmt For For Constellation Brands, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan STZ 22-Jul-10 USA 21036P108 Annual 24-May-10 3,553 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Jerry Fowden Mgmt For For 1.2 Elect Director Barry A. Fromberg Mgmt For For 1.3 Elect Director Jeananne K. Hauswald Mgmt For Withhold 1.4 Elect Director James A. Locke III Mgmt For Withhold 1.5 Elect Director Richard Sands Mgmt For For 1.6 Elect Director Robert Sands Mgmt For For 1.7 Elect Director Paul L. Smith Mgmt For For 1.8 Elect Director Mark Zupan Mgmt For For 2 Ratify Auditors Mgmt For For Tidewater Inc. Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC LARGE CAP VALUE ACCT III - PMC Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan TDW 22-Jul-10 USA 886423102 Annual 28-May-10 941 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director M. Jay Allison Mgmt For For 1.2 Elect Director James C. Day Mgmt For For 1.3 Elect Director Richard T. Du Moulin Mgmt For For 1.4 Elect Director Morris E. Foster Mgmt For For 1.5 Elect Director J. Wayne Leonard Mgmt For For 1.6 Elect Director Jon C. Madonna Mgmt For For 1.7 Elect Director Joseph H. Netherland Mgmt For For 1.8 Elect Director Richard A. Pattarozzi Mgmt For For 1.9 Elect Director Nicholas Sutton Mgmt For For 1.10 Elect Director Cindy B. Taylor Mgmt For For 1.11 Elect Director Dean E. Taylor Mgmt For For 1.12 Elect Director Jack E. Thompson Mgmt For For 2 Ratify Auditors Mgmt For For CA, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan CA 27-Jul-10 USA 12673P105 Annual 01-Jun-10 1,628 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director Raymond J. Bromark Mgmt For For 2 Elect Director Gary J. Fernandes Mgmt For For 3 Elect Director Kay Koplovitz Mgmt For For 4 Elect Director Christopher B. Lofgren Mgmt For For 5 Elect Director William E. McCracken Mgmt For For 6 Elect Director Richard Sulpizio Mgmt For For 7 Elect Director Laura S. Unger Mgmt For For 8 Elect Director Arthur F. Weinbach Mgmt For For 9 Elect Director Renato (Ron) Zambonini Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC LARGE CAP VALUE ACCT III - PMC 10 Ratify Auditors Mgmt For For 11 Amend Shareholder Rights Plan (Poison Pill) Mgmt For For 12 Adopt Policy on Bonus Banking SH Against For McKesson Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan MCK 28-Jul-10 USA 58155Q103 Annual 01-Jun-10 1,552 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director Andy D. Bryant Mgmt For For 2 Elect Director Wayne A. Budd Mgmt For For 3 Elect Director John H. Hammergren Mgmt For For 4 Elect Director Alton F. Irby III Mgmt For Against 5 Elect Director M. Christine Jacobs Mgmt For Against 6 Elect Director Marie L. Knowles Mgmt For For 7 Elect Director David M. Lawrence Mgmt For Against 8 Elect Director Edward A. Mueller Mgmt For Against 9 Elect Director Jane E. Shaw Mgmt For For 10 Amend Omnibus Stock Plan Mgmt For For 11 Amend Executive Incentive Bonus Plan Mgmt For For 12 Ratify Auditors Mgmt For For 13 Stock Retention/Holding Period SH Against For 14 Report on Pay Disparity SH Against Against BE Aerospace, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan BEAV 29-Jul-10 USA 073302101 Annual 01-Jun-10 882 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Jim C. Cowart Mgmt For For 1.2 Elect Director Arthur E. Wegner Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC LARGE CAP VALUE ACCT III - PMC 2 Ratify Auditors Mgmt For For 3 Amend Qualified Employee Stock Purchase Plan Mgmt For For Polo Ralph Lauren Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan RL 05-Aug-10 USA 731572103 Annual 21-Jun-10 60 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Frank A. Bennack, Jr Mgmt For For 1.2 Elect Director Joel L. Fleishman Mgmt For For 1.3 Elect Director Steven P. Murphy Mgmt For For 2 Approve Omnibus Stock Plan Mgmt For For 3 Ratify Auditors Mgmt For For Computer Sciences Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan CSC 09-Aug-10 USA 205363104 Annual 14-Jun-10 1,893 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Irving W. Bailey, II Mgmt For Withhold 1.2 Elect Director David J. Barram Mgmt For For 1.3 Elect Director Stephen L. Baum Mgmt For For 1.4 Elect Director Rodney F. Chase Mgmt For For 1.5 Elect Director Judith R. Haberkorn Mgmt For Withhold 1.6 Elect Director Michael W. Laphen Mgmt For For 1.7 Elect Director F. Warren McFarlan Mgmt For Withhold 1.8 Elect Director Chong Sup Park Mgmt For Withhold 1.9 Elect Director Thomas H. Patrick Mgmt For For 2 Eliminate Cumulative Voting Mgmt For For 3 Adopt Majority Voting for Uncontested Election of Directors Mgmt For For 4 Approve Non-Employee Director Restricted Stock Plan Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC LARGE CAP VALUE ACCT III - PMC 5 Ratify Auditors Mgmt For For Forest Laboratories, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan FRX 09-Aug-10 USA 345838106 Annual 18-Jun-10 4,239 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Howard Solomon Mgmt For For 1.2 Elect Director Lawrence S. Olanoff Mgmt For For 1.3 Elect Director Nesli Basgoz Mgmt For For 1.4 Elect Director William J. Candee Mgmt For For 1.5 Elect Director George S. Cohan Mgmt For For 1.6 Elect Director Dan L. Goldwasser Mgmt For For 1.7 Elect Director Kenneth E. Goodman Mgmt For For 1.8 Elect Director Lester B. Salans Mgmt For For 1.9 Elect Director Peter J. Zimetbaum Mgmt For For 2 Amend Omnibus Stock Plan Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Ratify Auditors Mgmt For For 5 Reimburse Proxy Contest Expenses SH Against For The J. M. Smucker Company Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan SJM 18-Aug-10 USA 832696405 Annual 23-Jun-10 1,553 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director Kathryn W. Dindo Mgmt For For 2 Elect Director Richard K. Smucker Mgmt For For 3 Elect Director William H. Steinbrink Mgmt For For 4 Elect Director Paul Smucker Wagstaff Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC LARGE CAP VALUE ACCT III - PMC 5 Ratify Auditors Mgmt For For 6 Approve Omnibus Stock Plan Mgmt For For Microchip Technology Incorporated Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan MCHP 20-Aug-10 USA 595017104 Annual 21-Jun-10 299 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Steve Sanghi Mgmt For For 1.2 Elect Director Albert J. Hugo-Martinez Mgmt For For 1.3 Elect Director L.B. Day Mgmt For For 1.4 Elect Director Matthew W. Chapman Mgmt For For 1.5 Elect Director Wade F. Meyercord Mgmt For For 2 Ratify Auditors Mgmt For For CenturyLink, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan CTL 24-Aug-10 USA 156700106 Special 13-Jul-10 3,264 0 Vote Proponent Mgmt Rec Instruction 1 Issue Shares in Connection with Acquisition Mgmt For For 2 Adjourn Meeting Mgmt For For Compuware Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan CPWR 24-Aug-10 USA 205638109 Annual 28-Jun-10 4,151 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Dennis W. Archer Mgmt For Withhold Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC LARGE CAP VALUE ACCT III - PMC 1.2 Elect Director Gurminder S. Bedi Mgmt For For 1.3 Elect Director William O. Grabe Mgmt For Withhold 1.4 Elect Director William R. Halling Mgmt For For 1.5 Elect Director Peter Karmanos, Jr. Mgmt For For 1.6 Elect Director Faye Alexander Nelson Mgmt For For 1.7 Elect Director Glenda D. Price Mgmt For For 1.8 Elect Director Robert C. Paul Mgmt For For 1.9 Elect Director W. James Prowse Mgmt For For 1.10 Elect Director G. Scott Romney Mgmt For For 1.11 Elect Director Ralph J. Szygenda Mgmt For For 2 Ratify Auditors Mgmt For For Qwest Communications International Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan Q 24-Aug-10 USA 749121109 Special 13-Jul-10 22,233 0 Vote Proponent Mgmt Rec Instruction 1 Approve Merger Agreement Mgmt For For 2 Adjourn Meeting Mgmt For For Smith International, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan SII 24-Aug-10 USA 832110100 Annual 26-Jul-10 2,695 0 Vote Proponent Mgmt Rec Instruction 1 Approve Merger Agreement Mgmt For For 2.1 Elect Director James R. Gibbs Mgmt For For 2.2 Elect Director Duane C. Radtke Mgmt For For 2.3 Elect Director John Yearwood Mgmt For For 3 Amend Omnibus Stock Plan Mgmt For For 4 Ratify Auditors Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC LARGE CAP VALUE ACCT III - PMC 5 Adjourn Meeting Mgmt For For H. J. Heinz Company Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan HNZ 31-Aug-10 USA 423074103 Annual 02-Jun-10 1,090 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director William R. Johnson Mgmt For For 2 Elect Director Charles E. Bunch Mgmt For For 3 Elect Director Leonard S. Coleman Mgmt For For 4 Elect Director John G. Drosdick Mgmt For For 5 Elect Director Edith E. Holiday Mgmt For For 6 Elect Director Candace Kendle Mgmt For For 7 Elect Director Dean R. O'Hare Mgmt For For 8 Elect Director Nelson Peltz Mgmt For For 9 Elect Director Dennis H. Reilley Mgmt For For 10 Elect Director Lynn C. Swann Mgmt For For 11 Elect Director Thomas J. Usher Mgmt For For 12 Elect Director Michael F. Weinstein Mgmt For For 13 Ratify Auditors Mgmt For For 14 Provide Right to Act by Written Consent SH Against For Towers Watson & Co. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan TW 09-Sep-10 USA 891894107 Special 23-Jul-10 611 0 Vote Proponent Mgmt Rec Instruction 1 Amend Certificate of Incorporation to Eliminate Five Percent Mgmt For For Share Conversion Provision Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC LARGE CAP VALUE ACCT III - PMC FirstEnergy Corp. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan FE 14-Sep-10 USA 337932107 Special 16-Jul-10 3,418 0 Vote Proponent Mgmt Rec Instruction 1 Issue Shares in Connection with Acquisition Mgmt For For 2 Increase Authorized Common Stock Mgmt For For 3 Adjourn Meeting Mgmt For For Piedmont Office Realty Trust, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan PDM 15-Sep-10 USA 720190206 Annual 16-Jul-10 841 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director W. Wayne Woody Mgmt For For 1.2 Elect Director Michael R. Buchanan Mgmt For For 1.3 Elect Director Wesley E. Cantrell Mgmt For For 1.4 Elect Director William H. Keogler, Jr. Mgmt For For 1.5 Elect Director Donald S. Moss Mgmt For For 1.6 Elect Director Frank C. McDowell Mgmt For For 1.7 Elect Director Donald A. Miller Mgmt For For 1.8 Elect Director Jeffrey L. Swope Mgmt For For 2 Ratify Auditors Mgmt For For UAL Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan UAUA 17-Sep-10 USA 902549807 Special 12-Aug-10 733 0 Vote Proponent Mgmt Rec Instruction Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC LARGE CAP VALUE ACCT III - PMC 1 Issue Shares in Connection with Acquisition Mgmt For For 2 Amend Certificate of Information Mgmt For For 3 Adjourn Meeting Mgmt For For Aon Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan AON 20-Sep-10 USA 037389103 Special 16-Aug-10 3,808 0 Vote Proponent Mgmt Rec Instruction 1 Issue Shares in Connection with Acquisition Mgmt For For 2 Adjourn Meeting Mgmt For For Symantec Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan SYMC 20-Sep-10 USA 871503108 Annual 26-Jul-10 8,974 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director Stephen M. Bennett Mgmt For For 2 Elect Director Michael A. Brown Mgmt For For 3 Elect Director William T. Coleman, III Mgmt For For 4 Elect Director Frank E. Dangeard Mgmt For For 5 Elect Director Geraldine B. Laybourne Mgmt For For 6 Elect Director David L. Mahoney Mgmt For For 7 Elect Director Robert S. Miller Mgmt For For 8 Elect Director Enrique Salem Mgmt For For 9 Elect Director Daniel H. Schulman Mgmt For For 10 Elect Director John W. Thompson Mgmt For For 11 Elect Director V. Paul Unruh Mgmt For For 12 Ratify Auditors Mgmt For For 13 Amend Omnibus Stock Plan Mgmt For For 14 Amend Qualified Employee Stock Purchase Plan Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC LARGE CAP VALUE ACCT III - PMC Del Monte Foods Company Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan DLM 23-Sep-10 USA 24522P103 Annual 29-Jul-10 3,604 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director Victor L. Lund Mgmt For For 2 Elect Director Joe L. Morgan Mgmt For For 3 Elect Director David R. Williams Mgmt For For 4 Reduce Supermajority Vote Requirement Mgmt For For 5 Ratify Auditors Mgmt For For Conagra Foods, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan CAG 24-Sep-10 USA 205887102 Annual 02-Aug-10 4,344 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Mogens C. Bay Mgmt For For 1.2 Elect Director Stephen G. Butler Mgmt For For 1.3 Elect Director Steven F. Goldstone Mgmt For For 1.4 Elect Director Joie A. Gregor Mgmt For For 1.5 Elect Director Rajive Johri Mgmt For For 1.6 Elect Director W.G. Jurgensen Mgmt For For 1.7 Elect Director Richard H. Lenny Mgmt For For 1.8 Elect Director Ruth Ann Marshall Mgmt For For 1.9 Elect Director Gary M. Rodkin Mgmt For For 1.10 Elect Director Andrew J. Schindler Mgmt For For 1.11 Elect Director Kenneth E. Stinson Mgmt For For 2 Ratify Auditors Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC LARGE CAP VALUE ACCT III - PMC Frontline Ltd. (Formerly London & Overseas Freighters) Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan FRO 24-Sep-10 Bermuda G3682E127 Annual 20-Jul-10 136 0 Vote Proponent Mgmt Rec Instruction 1 To Reelect John Fredriksen as a Director Mgmt For Against 2 To Reelect Kate Blankenship as a Director Mgmt For For 3 To Reelect Frixos Savvides as a Director Mgmt For For 4 To Reelect W.A. Tony Curry as a Director Mgmt For For 5 To Elect Cecilie Fredriksen as a Director Mgmt For Against 6 Approve PricewaterhouseCoopers AS of Oslo, Norway asAuditors and Authorize Board to Fix Their Remuneration Mgmt For For 7 Approve Remuneration of Directors Not Exceeding USD 450,000 Mgmt For For FedEx Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan FDX 27-Sep-10 USA 31428X106 Annual 02-Aug-10 1,224 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director James L. Barksdale Mgmt For For 2 Elect Director John A. Edwardson Mgmt For For 3 Elect Director J.R. Hyde, III Mgmt For For 4 Elect Director Shirley A. Jackson Mgmt For For 5 Elect Director Steven R. Loranger Mgmt For For 6 Elect Director Gary W. Loveman Mgmt For For 7 Elect Director Susan C. Schwab Mgmt For For 8 Elect Director Frederick W. Smith Mgmt For For 9 Elect Director Joshua I. Smith Mgmt For For 10 Elect Director David P. Steiner Mgmt For For 11 Elect Director Paul S. Walsh Mgmt For For 12 Approve Omnibus Stock Plan Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC LARGE CAP VALUE ACCT III - PMC 13 Ratify Auditors Mgmt For For 14 Require Independent Board Chairman SH Against For 15 Provide Right to Act by Written Consent SH Against For 16 Adopt Policy on Succession Planning SH Against For General Mills, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan GIS 27-Sep-10 USA 370334104 Annual 29-Jul-10 4,216 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director Bradbury H. Anderson Mgmt For For 2 Elect Director R. Kerry Clark Mgmt For For 3 Elect Director Paul Danos Mgmt For For 4 Elect Director William T. Esrey Mgmt For For 5 Elect Director Raymond V. Gilmartin Mgmt For For 6 Elect Director Judith Richards Hope Mgmt For For 7 Elect Director Heidi G. Miller Mgmt For For 8 Elect Director Hilda Ochoa-Brillembourg Mgmt For For 9 Elect Director Steve Odland Mgmt For For 10 Elect Director Kendall J. Powell Mgmt For For 11 Elect Director Lois E. Quam Mgmt For For 12 Elect Director Michael D. Rose Mgmt For For 13 Elect Director Robert L. Ryan Mgmt For For 14 Elect Director Dorothy A. Terrell Mgmt For For 15 Approve Executive Incentive Bonus Plan Mgmt For For 16 Ratify Auditors Mgmt For For 17 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For H&R Block, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan HRB 30-Sep-10 USA 093671105 Annual 27-Jul-10 3,263 0 Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC LARGE CAP VALUE ACCT III - PMC Vote Proponent Mgmt Rec Instruction 1 Elect Director Alan M. Bennett Mgmt For For 2 Elect Director Richard C. Breeden Mgmt For For 3 Elect Director William C. Cobb Mgmt For For 4 Elect Director Robert A. Gerard Mgmt For For 5 Elect Director Len J. Lauer Mgmt For For 6 Elect Director David B. Lewis Mgmt For For 7 Elect Director Bruce C. Rohde Mgmt For For 8 Elect Director Tom D. Seip Mgmt For For 9 Elect Director L. Edward Shaw, Jr. Mgmt For For 10 Elect Director Christianna Wood Mgmt For For 11 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 12 Amend Omnibus Stock Plan Mgmt For For 13 Amend Executive Incentive Bonus Plan Mgmt For For 14 Reduce Supermajority Vote Requirement SH For For 15 Provide Right to Call Special Meeting Mgmt For For 16 Reduce Supermajority Vote Requirement Relating to theRemoval of Directors Mgmt For For 17 Reduce Supermajority Vote Requirement Relating to Amendments to Articles of Incorporation and Bylaws Mgmt For For 18 Reduce Supermajority Vote Requirement Regarding the RelatedPerson Transaction Provision Mgmt For For 19 Ratify Auditors Mgmt For For Coca-Cola Enterprises Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan CCE 01-Oct-10 USA 191219104 Special 24-Aug-10 2,251 0 Vote Proponent Mgmt Rec Instruction 1 Approve Merger Agreement Mgmt For For 2 Adjourn Meeting Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC LARGE CAP VALUE ACCT III - PMC RPM International Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan RPM 07-Oct-10 USA 749685103 Annual 13-Aug-10 1,107 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director David A. Daberko Mgmt For Withhold 1.2 Elect Director William A. Papenbrock Mgmt For Withhold 1.3 Elect Director Frank C. Sullivan Mgmt For Withhold 1.4 Elect Director Thomas C. Sullivan Mgmt For Withhold 2 Ratify Auditors Mgmt For For The Procter & Gamble Company Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan PG 12-Oct-10 USA 742718109 Annual 13-Aug-10 29,236 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director Angela F. Braly Mgmt For For 2 Elect Director Kenneth I. Chenault Mgmt For For 3 Elect Director Scott D. Cook Mgmt For For 4 Elect Director Rajat K. Gupta Mgmt For For 5 Elect Director Robert A. Mcdonald Mgmt For For 6 Elect Director W. James Mcnerney, Jr. Mgmt For For 7 Elect Director Johnathan A. Rodgers Mgmt For For 8 Elect Director Mary A. Wilderotter Mgmt For For 9 Elect Director Patricia A. Woertz Mgmt For For 10 Elect Director Ernesto Zedillo Mgmt For For 11 Ratify Auditors Mgmt For For 12 Provide for Cumulative Voting SH Against For Cintas Corporation Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC LARGE CAP VALUE ACCT III - PMC Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan CTAS 26-Oct-10 USA 172908105 Annual 27-Aug-10 2,467 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director Gerald S. Adolph Mgmt For For 2 Elect Director Richard T. Farmer Mgmt For For 3 Elect Director Scott D. Farmer Mgmt For For 4 Elect Director James J. Johnson Mgmt For For 5 Elect Director Robert J. Kohlhepp Mgmt For For 6 Elect Director David C. Phillips Mgmt For For 7 Elect Director Joseph Scaminace Mgmt For For 8 Elect Director Ronald W. Tysoe Mgmt For For 9 Ratify Auditors Mgmt For For Parker-Hannifin Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan PH 27-Oct-10 USA 701094104 Annual 31-Aug-10 1,500 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Robert G. Bohn Mgmt For For 1.2 Elect Director Linda S. Harty Mgmt For For 1.3 Elect Director William E. Kassling Mgmt For For 1.4 Elect Director Robert J. Kohlhepp Mgmt For For 1.5 Elect Director Klaus-Peter Müller Mgmt For For 1.6 Elect Director Candy M. Obourn Mgmt For For 1.7 Elect Director Joseph M. Scaminace Mgmt For For 1.8 Elect Director Wolfgang R. Schmitt Mgmt For For 1.9 Elect Director Åke Svensson Mgmt For For 1.10 Elect Director Markos I. Tambakeras Mgmt For For 1.11 Elect Director James L. Wainscott Mgmt For For 1.12 Elect Director Donald E. Washkewicz Mgmt For For 2 Ratify Auditors Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC LARGE CAP VALUE ACCT III - PMC 3 Approve Executive Incentive Bonus Plan Mgmt For For 4 Require Independent Board Chairman SH Against Against Cardinal Health, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan CAH 03-Nov-10 USA 14149Y108 Annual 07-Sep-10 3,358 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director Colleen F. Arnold Mgmt For For 2 Elect Director George S. Barrett Mgmt For For 3 Elect Director Glenn A. Britt Mgmt For For 4 Elect Director Carrie S. Cox Mgmt For For 5 Elect Director Calvin Darden Mgmt For For 6 Elect Director Bruce L. Downey Mgmt For For 7 Elect Director John F. Finn Mgmt For For 8 Elect Director Gregory B. Kenny Mgmt For For 9 Elect Director James J. Mongan Mgmt For For 10 Elect Director Richard C. Notebaert Mgmt For For 11 Elect Director David W. Raisbeck Mgmt For For 12 Elect Director Jean G. Spaulding Mgmt For For 13 Ratify Auditors Mgmt For For 14 Permit Board to Amend Bylaws Without Shareholder Consent Mgmt For For 15 Performance-Based Equity Awards SH Against For 16 Require Independent Board Chairman SH Against Against 17 Amend Articles/Bylaws/Charter Call Special Meetings SH Against For Meredith Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan MDP 03-Nov-10 USA 589433101 Annual 20-Sep-10 357 0 Vote Proponent Mgmt Rec Instruction Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC LARGE CAP VALUE ACCT III - PMC 1.1 Elect Director Mary Sue Coleman Mgmt For For 1.2 Elect Director D. Mell Meredith Frazier Mgmt For Withhold 1.3 Elect Director Joel W. Johnson Mgmt For For 1.4 Elect Director Stephen M. Lacy Mgmt For For 2 Ratify Auditors Mgmt For For Archer-Daniels-Midland Company Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan ADM 04-Nov-10 USA 039483102 Annual 09-Sep-10 10,577 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director George W. Buckley Mgmt For For 2 Elect Director Mollie Hale Carter Mgmt For For 3 Elect Director Pierre Dufour Mgmt For For 4 Elect Director Donald E. Felsinger Mgmt For For 5 Elect Director Victoria F. Haynes Mgmt For For 6 Elect Director Antonio Maciel Neto Mgmt For For 7 Elect Director Patrick J. Moore Mgmt For For 8 Elect Director Thomas F. O'Neill Mgmt For For 9 Elect Director Kelvin R. Westbrook Mgmt For For 10 Elect Director Patricia A. Woertz Mgmt For For 11 Ratify Auditors Mgmt For For 12 Adopt Policy to Prohibit Political Spending SH Against Against 13 Report on Political Contributions SH Against For Avnet, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan AVT 05-Nov-10 USA 053807103 Annual 08-Sep-10 2,820 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Eleanor Baum Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC LARGE CAP VALUE ACCT III - PMC 1.2 Elect Director J. Veronica Biggins Mgmt For Withhold 1.3 Elect Director Ehud Houminer Mgmt For Withhold 1.4 Elect Director Frank R. Noonan Mgmt For For 1.5 Elect Director Ray M. Robinson Mgmt For For 1.6 Elect Director William H. Schumann III Mgmt For For 1.7 Elect Director William P. Sullivan Mgmt For Withhold 1.8 Elect Director Gary L. Tooker Mgmt For Withhold 1.9 Elect Director Roy Vallee Mgmt For For 2 Approve Omnibus Stock Plan Mgmt For For 3 Ratify Auditors Mgmt For For Education Management Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan EDMC 05-Nov-10 USA 28140M103 Annual 17-Sep-10 157 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Todd S. Nelson Mgmt For Withhold 1.2 Elect Director Mick J. Beekhuizen Mgmt For Withhold 1.3 Elect Director Samuel C. Cowley Mgmt For For 1.4 Elect Director Adrian M. Jones Mgmt For Withhold 1.5 Elect Director Jeffrey T. Leeds Mgmt For Withhold 1.6 Elect Director John R. McKernan, Jr. Mgmt For Withhold 1.7 Elect Director Leo F. Mullin Mgmt For For 1.8 Elect Director Michael K. Powell Mgmt For For 1.9 Elect Director Paul J. Salem Mgmt For Withhold 1.10 Elect Director Peter O. Wilde Mgmt For Withhold 2 Ratify Auditors Mgmt For For Western Digital Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan WDC 11-Nov-10 USA 958102105 Annual 16-Sep-10 3,142 0 Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC LARGE CAP VALUE ACCT III - PMC Vote Proponent Mgmt Rec Instruction 1 Elect Director Peter D. Behrendt Mgmt For For 2 Elect Director Kathleen A. Cote Mgmt For For 3 Elect Director John F. Coyne Mgmt For For 4 Elect Director Henry T. DeNero Mgmt For For 5 Elect Director William L. Kimsey Mgmt For For 6 Elect Director Michael D. Lambert Mgmt For For 7 Elect Director Len J. Lauer Mgmt For For 8 Elect Director Matthew E. Massengill Mgmt For For 9 Elect Director Roger H. Moore Mgmt For For 10 Elect Director Thomas E. Pardun Mgmt For For 11 Elect Director Arif Shakeel Mgmt For For 12 Ratify Auditors Mgmt For For International Rectifier Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan IRF 12-Nov-10 USA 460254105 Annual 24-Sep-10 1,344 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Mary B. Cranston Mgmt For For 1.2 Elect Director Thomas A. Lacey Mgmt For For 2 Ratify Auditors Mgmt For For Pactiv Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan PTV 15-Nov-10 USA 695257105 Special 14-Oct-10 204 0 Vote Proponent Mgmt Rec Instruction 1 Approve Merger Agreement Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC LARGE CAP VALUE ACCT III - PMC 2 Adjourn Meeting Mgmt For For Microsoft Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan MSFT 16-Nov-10 USA 594918104 Annual 03-Sep-10 32,442 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director Steven A. Ballmer Mgmt For For 2 Elect Director Dina Dublon Mgmt For For 3 Elect Director William H. Gates III Mgmt For For 4 Elect Director Raymond V. Gilmartin Mgmt For For 5 Elect Director Reed Hastings Mgmt For For 6 Elect Director Maria M. Klawe Mgmt For For 7 Elect Director David F. Marquardt Mgmt For For 8 Elect Director Charles H. Noski Mgmt For For 9 Elect Director Helmut Panke Mgmt For For 10 Ratify Auditors Mgmt For For 11 Amend Bylaws to Establish a Board Committee on EnvironmentalSustainability SH Against Against Broadridge Financial Solutions, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan BR 17-Nov-10 USA 11133T103 Annual 20-Sep-10 204 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director Leslie A. Brun Mgmt For For 2 Elect Director Richard J. Daly Mgmt For For 3 Elect Director Robert N. Duelks Mgmt For For 4 Elect Director Richard J. Haviland Mgmt For For 5 Elect Director Sandra S. Jaffee Mgmt For For 6 Elect Director Alexandra Lebenthal Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC LARGE CAP VALUE ACCT III - PMC 7 Elect Director Stuart R. Levine Mgmt For For 8 Elect Director Thomas J. Perna Mgmt For For 9 Elect Director Alan J. Weber Mgmt For For 10 Elect Director Arthur F. Weinbach Mgmt For For 11 Ratify Auditors Mgmt For For 12 Amend Omnibus Stock Plan Mgmt For For The Clorox Company Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan CLX 17-Nov-10 USA 189054109 Annual 20-Sep-10 136 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director Daniel Boggan, Jr. Mgmt For For 2 Elect Director Richard H. Carmona Mgmt For For 3 Elect Director Tully M. Friedman Mgmt For For 4 Elect Director George J. Harad Mgmt For For 5 Elect Director Donald R. Knauss Mgmt For For 6 Elect Director Robert W. Matschullat Mgmt For For 7 Elect Director Gary G. Michael Mgmt For For 8 Elect Director Edward A. Mueller Mgmt For For 9 Elect Director Jan L. Murley Mgmt For For 10 Elect Director Pamela Thomas-Graham Mgmt For For 11 Elect Director Carolyn M. Ticknor Mgmt For For 12 Ratify Auditors Mgmt For For 13 Amend Omnibus Stock Plan Mgmt For For 14 Amend Executive Incentive Bonus Plan Mgmt For For 15 Require Independent Board Chairman SH Against Against Allied World Assurance Company Holdings, Ltd. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan AWH 18-Nov-10 Bermuda G0219G203 Court 12-Oct-10 948 0 Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC LARGE CAP VALUE ACCT III - PMC Vote Proponent Mgmt Rec Instruction A. Approve Scheme of Arrangement Mgmt For For B. Adjourn Meeting Mgmt For For Campbell Soup Company Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan CPB 18-Nov-10 USA 134429109 Annual 20-Sep-10 1,210 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Edmund M. Carpenter Mgmt For For 1.2 Elect Director Paul R. Charron Mgmt For For 1.3 Elect Director Douglas R. Conant Mgmt For For 1.4 Elect Director Bennett Dorrance Mgmt For For 1.5 Elect Director Harvey Golub Mgmt For For 1.6 Elect Director Lawrence C. Karlson Mgmt For For 1.7 Elect Director Randall W. Larrimore Mgmt For For 1.8 Elect Director Mary Alice D. Malone Mgmt For For 1.9 Elect Director Sara Mathew Mgmt For For 1.10 Elect Director Denise M. Morrison Mgmt For For 1.11 Elect Director William D. Perez Mgmt For For 1.12 Elect Director Charles R. Perrin Mgmt For For 1.13 Elect Director A. Barry Rand Mgmt For For 1.14 Elect Director Nick Shreiber Mgmt For For 1.15 Elect Director Archbold D. Van Beuren Mgmt For For 1.16 Elect Director Les C. Vinney Mgmt For For 1.17 Elect Director Charlotte C. Weber Mgmt For For 2 Ratify Auditors Mgmt For For 3 Amend Omnibus Stock Plan Mgmt For For Motorola, Inc. Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC LARGE CAP VALUE ACCT III - PMC Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan MOT 29-Nov-10 USA 620076109 Special 08-Oct-10 30,011 0 Vote Proponent Mgmt Rec Instruction 1 Approve Reverse Stock Split Mgmt For For 2 Amend Certificate of Incorporation to Effect Reverse Stock Splitand Reduce Proportionately the Number of Common Shares Mgmt For For Aaron's, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan AAN 07-Dec-10 USA 002535201 Special 28-Oct-10 594 0 Vote Proponent Mgmt Rec Instruction 1 Eliminate Class of Common Stock Mgmt For For 2 Other Business Mgmt For Against Micron Technology, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan MU 16-Dec-10 USA 595112103 Annual 18-Oct-10 15,894 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director Steven R. Appleton Mgmt For For 2 Elect Director Teruaki Aoki Mgmt For Against 3 Elect Director James W. Bagley Mgmt For For 4 Elect Director Robert L. Bailey Mgmt For For 5 Elect Director Mercedes Johnson Mgmt For For 6 Elect Director Lawrence N. Mondry Mgmt For Against 7 Elect Director Robert E. Switz Mgmt For For 8 Amend Omnibus Stock Plan Mgmt For For 9 Ratify Auditors Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC LARGE CAP VALUE ACCT III - PMC Alberto-Culver Company Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan ACV 17-Dec-10 USA 013078100 Special 08-Nov-10 1,234 0 Vote Proponent Mgmt Rec Instruction 1 Approve Merger Agreement Mgmt For For 2 Adjourn Meeting Mgmt For For First Niagara Financial Group, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan FNFG 20-Dec-10 USA 33582V108 Special 01-Nov-10 3,991 0 Vote Proponent Mgmt Rec Instruction 1 Issue Shares in Connection with Acquisition Mgmt For For 2 Adjourn Meeting Mgmt For For Walgreen Co. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan WAG 12-Jan-11 USA 931422109 Annual 15-Nov-10 1,499 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director David J. Brailer Mgmt For For 2 Elect Director Steven A. Davis Mgmt For For 3 Elect Director William C. Foote Mgmt For For 4 Elect Director Mark P. Frissora Mgmt For For 5 Elect Director Ginger L. Graham Mgmt For For 6 Elect Director Alan G. McNally Mgmt For For 7 Elect Director Nancy M. Schlichting Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC LARGE CAP VALUE ACCT III - PMC 8 Elect Director David Y. Schwartz Mgmt For For 9 Elect Director Alejandro Silva Mgmt For For 10 Elect Director James A. Skinner Mgmt For For 11 Elect Director Gregory D. Wasson Mgmt For For 12 Ratify Auditors Mgmt For For 13 Amend Articles of Incorporation to Revise the Purpose Clause Mgmt For For 14 Reduce Supermajority Vote Requirement Mgmt For For 15 Rescind Fair Price Provision Mgmt For For 16 Amend Articles/Bylaws/Charter Call Special Meetings SH Against For 17 Performance-Based Equity Awards SH Against For The Shaw Group Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan SHAW 17-Jan-11 USA 820280105 Annual 14-Dec-10 567 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director J.M. Bernhard, Jr. Mgmt For For 1.2 Elect Director James F. Barker Mgmt For For 1.3 Elect Director Thos. E. Capps Mgmt For For 1.4 Elect Director Daniel A. Hoffler Mgmt For For 1.5 Elect Director David W. Hoyle Mgmt For For 1.6 Elect Director Michael J. Mancuso Mgmt For For 1.7 Elect Director Albert D. McAlister Mgmt For For 1.8 Elect Director Stephen R. Tritch Mgmt For For 2 Ratify Auditors Mgmt For For 3 Amend Omnibus Stock Plan Mgmt For For Energizer Holdings, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan ENR 18-Jan-11 USA 29266R108 Annual 19-Nov-10 1,213 0 Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC LARGE CAP VALUE ACCT III - PMC Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Ward M. Klein Mgmt For For 1.2 Elect Director W. Patrick McGinnis Mgmt For For 1.3 Elect Director John R. Roberts Mgmt For For 2 Amend Omnibus Stock Plan Mgmt For For 3 Approve Executive Incentive Bonus Plan Mgmt For For 4 Ratify Auditors Mgmt For For Ralcorp Holdings, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan RAH 18-Jan-11 USA 751028101 Annual 15-Nov-10 1,019 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Benjamin Ola. Akande Mgmt For For 1.2 Elect Director Jonathan E. Baum Mgmt For For 1.3 Elect Director Kevin J. Hunt Mgmt For For 1.4 Elect Director David W. Kemper Mgmt For For 1.5 Elect Director David R. Wenzel Mgmt For For 2 Ratify Auditors Mgmt For For Seagate Technology PLC Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan STX 18-Jan-11 Ireland G7945M107 Annual 07-Dec-10 2,050 0 Vote Proponent Mgmt Rec Instruction 1a Reelect Stephen Luczo as a Director Mgmt For For 1b Reelect Frank Biondi, Jr. as a Director Mgmt For For 1c Reelect Lydia Marshall as a Director Mgmt For For 1d Reelect Chong Sup Park as a Director Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC LARGE CAP VALUE ACCT III - PMC 1e Reelect Albert Pimentel as a Director Mgmt For For 1f Reelect Gregorio Reyes as a Director Mgmt For For 1g Reelect John Thompson as a Director Mgmt For For 1h Reelect Edward Zander as a Director Mgmt For For 2 Accept Financial Statements and Statutory Reports Mgmt For For 3 Authorize the Holding of the 2011 AGM at a Location Outside Mgmt For For Ireland 4 Authorize Share Repurchase Program Mgmt For Against 5 Determine Price Range for Reissuance of Treasury Shares Mgmt For Against 6 Approve Ernst & Young as Auditors and Authorize Board to FixTheir Remuneration Mgmt For For Schnitzer Steel Industries, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan SCHN 19-Jan-11 USA 806882106 Annual 23-Nov-10 323 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Wayland R. Hicks Mgmt For For 1.2 Elect Director Judith A. Johansen Mgmt For For 1.3 Elect Director Tamara L. Lundgren Mgmt For For D.R. Horton, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan DHI 20-Jan-11 USA 23331A109 Annual 29-Nov-10 4,521 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director Donald R. Horton Mgmt For For 2 Elect Director Bradley S. Anderson Mgmt For For 3 Elect Director Michael R. Buchanan Mgmt For For 4 Elect Director Michael W. Hewatt Mgmt For For 5 Elect Director Bob G. Scott Mgmt For For 6 Elect Director Donald J. Tomnitz Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC LARGE CAP VALUE ACCT III - PMC 7 Amend Omnibus Stock Plan Mgmt For For 8 Ratify Auditors Mgmt For For 9 Adopt Quantitative GHG Goals for Products and Operations SH Against For Jabil Circuit, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan JBL 20-Jan-11 USA 466313103 Annual 23-Nov-10 962 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Mel S. Lavitt Mgmt For For 1.2 Elect Director Timothy L. Main Mgmt For For 1.3 Elect Director William D. Morean Mgmt For For 1.4 Elect Director Lawrence J. Murphy Mgmt For For 1.5 Elect Director Frank A. Newman Mgmt For For 1.6 Elect Director Steven A. Raymund Mgmt For For 1.7 Elect Director Thomas A. Sansone Mgmt For For 1.8 Elect Director David M. Stout Mgmt For For 2 Ratify Auditors Mgmt For For 3 Approve Omnibus Stock Plan Mgmt For For 4 Amend Executive Incentive Bonus Plan Mgmt For For 5 Approve Qualified Employee Stock Purchase Plan Mgmt For For 6 Other Business Mgmt For Against UGI Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan UGI 20-Jan-11 USA 902681105 Annual 15-Nov-10 2,027 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director S.D. Ban Mgmt For For 1.2 Elect Director L.R. Greenberg Mgmt For For 1.3 Elect Director M.O. Schlanger Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC LARGE CAP VALUE ACCT III - PMC 1.4 Elect Director A. Pol Mgmt For For 1.5 Elect Director E.E. Jones Mgmt For For 1.6 Elect Director J.L. Walsh Mgmt For For 1.7 Elect Director R.B. Vincent Mgmt For For 1.8 Elect Director M.S. Puccio Mgmt For For 1.9 Elect Director R.W. Gochnauer Mgmt For For 2 Ratify Auditors Mgmt For For Amdocs Limited Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan DOX 26-Jan-11 Guernsey G02602103 Annual 22-Nov-10 2,643 0 Vote Proponent Mgmt Rec Instruction 1.a Reelect Bruce Anderson as a Director Mgmt For For 1.b Reelect Adrian Gardner as a Director Mgmt For For 1.c Reelect Charles Foster as a Director Mgmt For For 1.d Reelect James Kahan as a Director Mgmt For For 1.e Reelect Zohar Zisapel as a Director Mgmt For For 1.f Reelect Julian Brodsky as a Director Mgmt For For 1.g Reelect Eli Gelman as a Director Mgmt For For 1.h Reelect Nehemia Lemelbaum as a Director Mgmt For For 1.i Reelect John McLennan as a Director Mgmt For For 1.j Reelect Robert Minicucci as a Director Mgmt For For 1.k Reelect Simon Olswang as a Director Mgmt For For 1.l Elect Richard Sarnoff as a Director Mgmt For For 1.m Reelect Giora Yaron as a Director Mgmt For For 2 Accept Consolidated Financial Statements and Statutory Reports Mgmt For For 3 Approve Ernst & Young LLP as Auditors and Authorize Board to Mgmt For For Fix Their Remuneration Ashland Inc. Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC LARGE CAP VALUE ACCT III - PMC Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan ASH 27-Jan-11 USA 044209104 Annual 01-Dec-10 1,202 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Kathleen Ligocki Mgmt For For 1.2 Elect Director James J. O'Brien Mgmt For For 1.3 Elect Director Barry W. Perry Mgmt For For 2 Ratify Auditors Mgmt For For 3 Approve Omnibus Stock Plan Mgmt For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 5 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year Jacobs Engineering Group Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan JEC 27-Jan-11 USA 469814107 Annual 01-Dec-10 745 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director John F. Coyne Mgmt For For 2 Elect Director Linda Fayne Levinson Mgmt For For 3 Elect Director Craig L. Martin Mgmt For For 4 Elect Director John P. Jumper Mgmt For For 5 Ratify Auditors Mgmt For For 6 Amend Qualified Employee Stock Purchase Plan Mgmt For For 7 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For Against 8 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year Hormel Foods Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan HRL 31-Jan-11 USA 440452100 Annual 03-Dec-10 1,115 0 Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC LARGE CAP VALUE ACCT III - PMC Vote Proponent Mgmt Rec Instruction 1 Elect Director Terrell K. Crews Mgmt For For 2 Elect Director Jeffrey M. Ettinger Mgmt For For 3 Elect Director Jody H. Feragen Mgmt For For 4 Elect Director Susan I. Marvin Mgmt For For 5 Elect Director John L. Morrison Mgmt For For 6 Elect Director Elsa A. Murano Mgmt For For 7 Elect Director Robert C. Nakasone Mgmt For For 8 Elect Director Susan K. Nestegard Mgmt For For 9 Elect Director Ronald D. Pearson Mgmt For For 10 Elect Director Dakota A. Pippins Mgmt For For 11 Elect Director Hugh C. Smith Mgmt For For 12 Elect Director John G. Turner Mgmt For For 13 Amend Certificate of Incorporation to Increase Common Stock,Reduce Par Value to Effect a Stock Split and Increase Non-votingCommon Stock and Preferred Stock Mgmt For Against 14 Ratify Auditors Mgmt For For 15 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 16 Advisory Vote on Say on Pay Frequency Mgmt Two Years One Year Rockwell Collins, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan COL 04-Feb-11 USA 774341101 Annual 06-Dec-10 1,249 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director C.A. Davis Mgmt For For 1.2 Elect Director R.E. Eberhart Mgmt For For 1.3 Elect Director D. Lilley Mgmt For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 3 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year 4 Ratify Auditors Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC LARGE CAP VALUE ACCT III - PMC Tyson Foods, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan TSN 04-Feb-11 USA 902494103 Annual 08-Dec-10 4,998 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Don Tyson Mgmt For For 1.2 Elect Director John Tyson Mgmt For For 1.3 Elect Director Jim Kever Mgmt For For 1.4 Elect Director Kevin M. McNamara Mgmt For For 1.5 Elect Director Brad T. Sauer Mgmt For For 1.6 Elect Director Robert Thurber Mgmt For For 1.7 Elect Director Barbara A. Tyson Mgmt For For 1.8 Elect Director Albert C. Zapanta Mgmt For For 2 Ratify Auditors Mgmt For For 3 Phase in Controlled-Atmosphere Killing SH Against Against 4 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For Against 5 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year Atwood Oceanics, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan ATW 10-Feb-11 USA 050095108 Annual 10-Jan-11 712 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Deborah A. Beck Mgmt For Withhold 1.2 Elect Director Robert W. Burgess Mgmt For Withhold 1.3 Elect Directo George S. Dotson Mgmt For Withhold 1.4 Elect Director Jack E. Golden Mgmt For Withhold 1.5 Elect Directo Hans Helmerich Mgmt For For 1.6 Elect Director James R. Montague Mgmt For Withhold 1.7 Elect Director Robert J. Saltiel Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC LARGE CAP VALUE ACCT III - PMC 2 Amend Omnibus Stock Plan Mgmt For For 3 Ratify Auditors Mgmt For Against 4 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 5 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year Novell, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan NOVL 17-Feb-11 USA 670006105 Special 12-Jan-11 5,902 0 Vote Proponent Mgmt Rec Instruction 1 Approve Merger Agreement Mgmt For For 2 Adjourn Meeting Mgmt For For The Valspar Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan VAL 17-Feb-11 USA 920355104 Annual 27-Dec-10 1,494 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Ian R. Friendly Mgmt For For 1.2 Elect Director Janel S. Haugarth Mgmt For For 1.3 Elect Director William L. Mansfield Mgmt For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 3 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year 4 Ratify Auditors Mgmt For For Deere & Company Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan DE 23-Feb-11 USA 244199105 Annual 31-Dec-10 403 0 Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC LARGE CAP VALUE ACCT III - PMC Vote Proponent Mgmt Rec Instruction 1 Elect Director Charles O. Holliday, Jr. Mgmt For For 2 Elect Director Dipak C. Jain Mgmt For For 3 Elect Director Joachim Milberg Mgmt For For 4 Elect Director Richard B. Myers Mgmt For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 6 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 7 Ratify Auditors Mgmt For For Alberto-Culver Company Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan ACV 24-Feb-11 USA 013078100 Annual 20-Jan-11 1,074 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Thomas A. Dattilo Mgmt For For 1.2 Elect Director Jim Edgar Mgmt For For 1.3 Elect Director Sam J. Susser Mgmt For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 3 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year Helmerich & Payne, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan HP 02-Mar-11 USA 423452101 Annual 10-Jan-11 1,520 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director John D. Zeglis Mgmt For For 1.2 Elect Director William L. Armstrong Mgmt For For 2 Ratify Auditors Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC LARGE CAP VALUE ACCT III - PMC 3 Approve Omnibus Stock Plan Mgmt For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 5 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year 6 Declassify the Board of Directors SH Against For AECOM Technology Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan ACM 03-Mar-11 USA 00766T100 Annual 03-Jan-11 1,055 0 Vote Proponent Mgmt Rec Instruction 1.1 Director Francis S.Y. Bong Mgmt For For 1.2 Director S. Malcolm Gillis Mgmt For For 1.3 Director Robert J. Routs Mgmt For For 2 Ratify Auditors Mgmt For For 3 Increase Authorized Common Stock Mgmt For For 4 Amend Omnibus Stock Plan Mgmt For Against 5 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For Against 6 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year Northeast Utilities Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan NU 04-Mar-11 USA 664397106 Special 04-Jan-11 2,945 0 Vote Proponent Mgmt Rec Instruction 1 Approve Merger Agreement Mgmt For For 2 Increase Authorized Common Stock Mgmt For For 3 Fix Number of Trustees at Fourteen Mgmt For For 4 Adjourn Meeting Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC LARGE CAP VALUE ACCT III - PMC NSTAR Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan NST 04-Mar-11 USA 67019E107 Special 04-Jan-11 1,733 0 Vote Proponent Mgmt Rec Instruction 1 Approve Merger Agreement Mgmt For For 2 Adjourn Meeting Mgmt For For Del Monte Foods Company Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan DLM 07-Mar-11 USA 24522P103 Special 10-Jan-11 3,295 0 Vote Proponent Mgmt Rec Instruction 1 Approve Merger Agreement Mgmt For For 2 Adjourn Meeting Mgmt For For Hill-Rom Holdings, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan HRC 08-Mar-11 USA 431475102 Annual 28-Dec-10 118 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Charles E. Golden Mgmt For For 1.2 Elect Director W August Hillenbrand Mgmt For For 1.3 Elect Director Joanne C. Smith Mgmt For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 3 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 4 Approve Executive Incentive Bonus Plan Mgmt For For 5 Ratify Auditors Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC LARGE CAP VALUE ACCT III - PMC Tyco International, Ltd. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan TYC 09-Mar-11 Switzerland H89128104 Annual 10-Jan-11 5,036 0 Vote Proponent Mgmt Rec Instruction 1 Accept Financial Statements and Statutory Reports for Fiscal Mgmt For For 2009/2010 2 Approve Discharge of Board and Senior Management Mgmt For For 3.1 Elect Edward D. Breen as Director Mgmt For For 3.2 Elect Michael Daniels as Director Mgmt For For 3.3 Reelect Timothy Donahue as Director Mgmt For For 3.4 Reelect Brian Duperreault as Director Mgmt For For 3.5 Reelect Bruce Gordon as Director Mgmt For For 3.6 Reelect Rajiv L. Gupta as Director Mgmt For For 3.7 Reelect John Krol as Director Mgmt For For 3.8 Reelect Brendan O'Neill as Director Mgmt For For 3.9 Reelect Dinesh Paliwal as Director Mgmt For For 3.10 Reelect William Stavropoulos as Director Mgmt For For 3.11 Reelect Sandra Wijnberg as Director Mgmt For For 3.12 Reelect R. David Yost as Director Mgmt For For 4a Ratify Deloitte AG as Auditors Mgmt For For 4b Appoint Deloitte & Touche LLP as Independent Registered Public Mgmt For For Accounting Firm for Fiscal 2010/2011 4c Ratify PricewaterhouseCoopers AG as Special Auditors Mgmt For For 5a Approve Carrying Forward of Net Loss Mgmt For For 5b Approve Ordinary Cash Dividend Mgmt For For 6 Amend Articles to Renew Authorized Share Capital Mgmt For For 7 Approve CHF 188,190,276.70 Reduction in Share Capital Mgmt For For 8a Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For Against 8b Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year Cabot Corporation Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC LARGE CAP VALUE ACCT III - PMC Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan CBT 10-Mar-11 USA 127055101 Annual 14-Jan-11 1,090 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Juan Enriquez-Cabot Mgmt For For 1.2 Elect Director Gautam S. Kaji Mgmt For For 1.3 Elect Director Henry F. McCance Mgmt For For 1.4 Elect Director Patrick M. Prevost Mgmt For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 3 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year 4 Approve Executive Incentive Bonus Plan Mgmt For For 5 Ratify Auditors Mgmt For For The Cooper Companies, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan COO 16-Mar-11 USA 216648402 Annual 28-Jan-11 583 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director A. Thomas Bender Mgmt For For 2 Elect Director Michael H. Kalkstein Mgmt For For 3 Elect Director Jody S. Lindell Mgmt For For 4 Elect Director Donald Press Mgmt For For 5 Elect Director Steven Rosenberg Mgmt For For 6 Elect Director Allan E. Rubenstein Mgmt For For 7 Elect Director Robert S. Weiss Mgmt For For 8 Elect Director Stanley Zinberg Mgmt For For 9 Ratify Auditors Mgmt For For 10 Amend Omnibus Stock Plan Mgmt For For 11 Amend Non-Employee Director Omnibus Stock Plan Mgmt For For 12 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 13 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC LARGE CAP VALUE ACCT III - PMC The Walt Disney Company Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan DIS 23-Mar-11 USA 254687106 Annual 24-Jan-11 21,922 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director Susan E. Arnold Mgmt For For 2 Elect Director John E. Bryson Mgmt For For 3 Elect Director John S. Chen Mgmt For For 4 Elect Director Judith L. Estrin Mgmt For For 5 Elect Director Robert A. Iger Mgmt For For 6 Elect Director Steven P. Jobs Mgmt For For 7 Elect Director Fred H. Langhammer Mgmt For For 8 Elect Director Aylwin B. Lewis Mgmt For For 9 Elect Director Monica C. Lozano Mgmt For For 10 Elect Director Robert W. Matschullat Mgmt For For 11 Elect Director John E. Pepper, Jr. Mgmt For For 12 Elect Director Sheryl Sandberg Mgmt For For 13 Elect Director Orin C. Smith Mgmt For For 14 Ratify Auditors Mgmt For For 15 Approve Omnibus Stock Plan Mgmt For For 16 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 17 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 18 Prohibit Retesting Performance Goals SH Against For Synopsys, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan SNPS 24-Mar-11 USA 871607107 Annual 28-Jan-11 2,352 0 Vote Proponent Mgmt Rec Instruction Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC LARGE CAP VALUE ACCT III - PMC 1.1 Elect Director Aart J. De Geus Mgmt For For 1.2 Elect Director Alfred Castino Mgmt For For 1.3 Elect Director Chi-Foon Chan Mgmt For For 1.4 Elect Director Bruce R. Chizen Mgmt For For 1.5 Elect Director Deborah A. Coleman Mgmt For For 1.6 Elect Director John Schwarz Mgmt For For 1.7 Elect Director Roy Vallee Mgmt For For 1.8 Elect Director Steven C. Walske Mgmt For For 2 Amend Omnibus Stock Plan Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 5 Ratify Auditors Mgmt For For IDEX Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan IEX 05-Apr-11 USA 45167R104 Annual 23-Feb-11 177 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Bradley J. Bell Mgmt For For 1.2 Elect Director Lawrence D. Kingsley Mgmt For For 1.3 Elect Director Gregory F. Milzcik Mgmt For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 3 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year 4 Ratify Auditors Mgmt For For Schlumberger Limited Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan SLB 06-Apr-11 NetherlandsAntilles 806857108 Annual 16-Feb-11 1,726 0 Vote Proponent Mgmt Rec Instruction Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC LARGE CAP VALUE ACCT III - PMC 1.1 Elect Director Philippe Camus Mgmt For For 1.2 Elect Director Peter L.S. Currie Mgmt For For 1.3 Elect Director Andrew Gould Mgmt For For 1.4 Elect Director Tony Isaac Mgmt For For 1.5 Elect Director K. Vaman Kamath Mgmt For For 1.6 Elect Director Nikolay Kudryavtsev Mgmt For For 1.7 Elect Director Adrian Lajous Mgmt For For 1.8 Elect Director Michael E. Marks Mgmt For For 1.9 Elect Director Elizabeth Moler Mgmt For For 1.10 Elect Director Leo Rafael Reif Mgmt For For 1.11 Elect Director Tore I. Sandvold Mgmt For For 1.12 Elect Director Henri Seydoux Mgmt For For 1.13 Elect Director Paal Kibsgaard Mgmt For For 1.14 Elect Director Lubna S. Olayan Mgmt For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 3 Advisory Vote on Say on Pay Frequency Mgmt Two Years One Year 4 Increase Authorized Common Stock Mgmt For For 5 Adopt Plurality Voting for Contested Election of Directors Mgmt For For 6 Adopt and Approve Financials and Dividends Mgmt For For 7 Ratify PricewaterhouseCoopers LLP as Auditors Mgmt For For Discover Financial Services Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan DFS 07-Apr-11 USA 254709108 Annual 07-Feb-11 6,666 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director Jeffrey S. Aronin Mgmt For For 2 Elect Director Mary K. Bush Mgmt For For 3 Elect Director Gregory C. Case Mgmt For For 4 Elect Director Robert M. Devlin Mgmt For For 5 Elect Director Cynthia A. Glassman Mgmt For For 6 Elect Director Richard H. Lenny Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC LARGE CAP VALUE ACCT III - PMC 7 Elect Director Thomas G. Maheras Mgmt For For 8 Elect Director Michael H. Moskow Mgmt For For 9 Elect Director David W. Nelms Mgmt For For 10 Elect Director E. Follin Smith Mgmt For For 11 Elect Director Lawrence A.Weinbach Mgmt For For 12 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 13 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year 14 Amend Non-Employee Director Omnibus Stock Plan Mgmt For For 15 Ratify Auditors Mgmt For For Brocade Communications Systems, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan BRCD 12-Apr-11 USA 111621306 Annual 18-Feb-11 7,178 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director John Gerdelman Mgmt For For 2 Elect Director Glenn Jones Mgmt For For 3 Elect Director Michael Klayko Mgmt For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 5 Advisory Vote on Say on Pay Frequency Mgmt Two Years One Year 6 Ratify Auditors Mgmt For For The Bank of New York Mellon Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan BK 12-Apr-11 USA 064058100 Annual 11-Feb-11 14,802 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director Ruth E. Bruch Mgmt For For 2 Elect Director Nicholas M. Donofrio Mgmt For For 3 Elect Director Gerald L. Hassell Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC LARGE CAP VALUE ACCT III - PMC 4 Elect Director Edmund F. Kelly Mgmt For For 5 Elect Director Robert P. Kelly Mgmt For For 6 Elect Director Richard J. Kogan Mgmt For For 7 Elect Director Michael J. Kowalski Mgmt For For 8 Elect Director John A. Luke, Jr. Mgmt For For 9 Elect Director Mark A. Nordenberg Mgmt For For 10 Elect Director Catherine A. Rein Mgmt For For 11 Elect Director William C. Richardson Mgmt For For 12 Elect Director Samuel C. Scott III Mgmt For For 13 Elect Director John P. Surma Mgmt For For 14 Elect Director Wesley W. von Schack Mgmt For For 15 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 16 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 17 Amend Omnibus Stock Plan Mgmt For For 18 Amend Executive Incentive Bonus Plan Mgmt For For 19 Ratify Auditors Mgmt For For 20 Provide for Cumulative Voting SH Against For Carnival Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan CCL 13-Apr-11 Panama 143658300 Annual 14-Feb-11 3,084 0 Vote Proponent Mgmt Rec Instruction 1 Reelect Micky Arison As A Director Of Carnival Corporation And Mgmt For For As A Director Of Carnival Plc 2 Reelect Sir Jonathon Band As A Director Of Carnival Corporation Mgmt For For And As A Director Of Carnival Plc 3 Reelect Robert H. Dickinson As A Director Of Carnival Mgmt For For Corporation And As A Director Of Carnival Plc 4 Reelect Arnold W. Donald As A Director Of Carnival Corporation Mgmt For For And As A Director Of Carnival Plc 5 Reelect Pier Luigi Foschi As A Director Of Carnival Corporation Mgmt For For And As A Director Of Carnival Plc 6 Reelect Howard S. Frank As A Director Of Carnival Corporation Mgmt For For And As A Director Of Carnival Plc Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC LARGE CAP VALUE ACCT III - PMC 7 Reelect Richard J. Glasier As A Director Of Carnival CorporationAnd As A Director Of Carnival Plc Mgmt For For 8 Reelect Modesto A. Maidique As A Director Of CarnivalCorporation And As A Director Of Carnival Plc Mgmt For For 9 Reelect Sir John Parker As A Director Of Carnival Corporation Mgmt For For And As A Director Of Carnival Plc 10 Reelect Peter G. Ratcliffe As A Director Of Carnival CorporationAnd As A Director Of Carnival Plc Mgmt For For 11 Reelect Stuart Subotnick As A Director Of Carnival CorporationAnd As A Director Of Carnival Plc Mgmt For For 12 Reelect Laura Weil As A Director Of Carnival Corporation And AsA Director Of Carnival Plc Mgmt For For 13 Reelect Randall J. Weisenburger As A Director Of CarnivalCorporation And As A Director Of Carnival Plc Mgmt For For 14 Reelect Uzi Zucker As A Director Of Carnival Corporation And AsA Director Of Carnival Plc Mgmt For For 15 Reappoint The UK Firm Of PricewaterhouseCoopers LLP AsIndependent Auditors For Carnival Plc And Ratify The U.S. FirmOf PricewaterhouseCoopers LLP As The Independent Auditor ForCarnival Corporation Mgmt For For 16 Authorize The Audit Committee Of Carnival Plc To FixRemuneration Of The Independent Auditors Of Carnival Plc Mgmt For For 17 Receive The UK Accounts And Reports Of The Directors AndAuditors Of Carnival Plc For The Year Ended November 30, 2010 Mgmt For For 18 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 19 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 20 Approve Remuneration of Executive and Non-Executive Directors Mgmt For For 21 Authorize Issue of Equity with Pre-emptive Rights Mgmt For For 22 Authorize Issue of Equity without Pre-emptive Rights Mgmt For For 23 Authorise Shares for Market Purchase Mgmt For For 24 Approve Omnibus Stock Plan Mgmt For For United Technologies Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan UTX 13-Apr-11 USA 913017109 Annual 15-Feb-11 1,342 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director Louis R. Chenevert Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC LARGE CAP VALUE ACCT III - PMC 2 Elect Director John V. Faraci Mgmt For For 3 Elect Director Jean-Pierre Garnier Mgmt For For 4 Elect Director Jamie S. Gorelick Mgmt For For 5 Elect Director Edward A. Kangas Mgmt For For 6 Elect Director Ellen J. Kullman Mgmt For For 7 Elect Director Charles R. Lee Mgmt For For 8 Elect Director Richard D. McCormick Mgmt For For 9 Elect Director Harold McGraw III Mgmt For For 10 Elect Director Richard B. Myers Mgmt For For 11 Elect Director H. Patrick Swygert Mgmt For For 12 Elect Director Andre Villeneuve Mgmt For For 13 Elect Director Christine Todd Whitman Mgmt For For 14 Ratify Auditors Mgmt For For 15 Amend Omnibus Stock Plan Mgmt For For 16 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 17 Advisory Vote on Say on Pay Frequency Mgmt None One Year 18 Stock Retention/Holding Period SH Against For Valley National Bancorp Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan VLY 13-Apr-11 USA 919794107 Annual 18-Feb-11 2,601 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Andrew B. Abramson Mgmt For For 1.2 Elect Director Pamela R. Bronander Mgmt For For 1.3 Elect Director Eric P. Edelstein Mgmt For For 1.4 Elect Director Mary J. Steele Guilfoile Mgmt For For 1.5 Elect Director Graham O. Jones Mgmt For For 1.6 Elect Director Walter H. Jones, III Mgmt For For 1.7 Elect Director Gerald Korde Mgmt For For 1.8 Elect Director Michael L. LaRusso Mgmt For For 1.9 Elect Director Marc J. Lenner Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC LARGE CAP VALUE ACCT III - PMC 1.10 Elect Director Gerald H. Lipkin Mgmt For For 1.11 Elect Director Robinson Markel Mgmt For Withhold 1.12 Elect Director Richard S. Miller Mgmt For Withhold 1.13 Elect Director Barnett Rukin Mgmt For For 1.14 Elect Director Suresh L. Sani Mgmt For For 1.15 Elect Director Robert C. Soldoveri Mgmt For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 3 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year 4 Ratify Auditors Mgmt For For Weyerhaeuser Company Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan WY 14-Apr-11 USA 962166104 Annual 18-Feb-11 5,350 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director Wayne W. Murdy Mgmt For For 2 Elect Director John I. Kieckhefer Mgmt For For 3 Elect Director Charles R. Williamson Mgmt For For 4 Provide Right to Call Special Meeting Mgmt For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For Against 6 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 7 Ratify Auditors Mgmt For For Crane Co. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan CR 18-Apr-11 USA 224399105 Annual 28-Feb-11 797 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director E. Thayer Bigelow Mgmt For For 2 Elect Director Philip R. Lochner, Jr. Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC LARGE CAP VALUE ACCT III - PMC 3 Elect Director Ronald F. McKenna Mgmt For For 4 Ratify Auditors Mgmt For For 5 Approve Executive Incentive Bonus Plan Mgmt For For 6 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 7 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year Eli Lilly and Company Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan LLY 18-Apr-11 USA 532457108 Annual 15-Feb-11 9,383 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director M.L. Eskew Mgmt For For 2 Elect Director A.G. Gilman Mgmt For For 3 Elect Director K.N. Horn Mgmt For For 4 Elect Director J.C. Lechleiter Mgmt For For 5 Ratify Auditors Mgmt For For 6 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 7 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 8 Declassify the Board of Directors Mgmt For For 9 Reduce Supermajority Vote Requirement Mgmt For For 10 Approve Executive Incentive Bonus Plan Mgmt For For Genuine Parts Company Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan GPC 18-Apr-11 USA 372460105 Annual 10-Feb-11 1,833 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Mary B. Bullock Mgmt For For 1.2 Elect Director Jean Douville Mgmt For For 1.3 Elect Director Thomas C. Gallagher Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC LARGE CAP VALUE ACCT III - PMC 1.4 Elect Director George C. Guynn Mgmt For For 1.5 Elect Director John R. Holder Mgmt For For 1.6 Elect Director John D. Johns Mgmt For For 1.7 Elect Director Michael M.E. Johns Mgmt For For 1.8 Elect Director J. Hicks Lanier Mgmt For For 1.9 Elect Director Robert C. Loudermilk, Jr. Mgmt For For 1.10 Elect Director Wendy B. Needham Mgmt For For 1.11 Elect Director Jerry W. Nix Mgmt For For 1.12 Elect Director Gary W. Rollins Mgmt For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 3 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 4 Amend Omnibus Stock Plan Mgmt For For 5 Ratify Auditors Mgmt For For MeadWestvaco Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan MWV 18-Apr-11 USA 583334107 Annual 01-Mar-11 2,852 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director Michael E. Campbell Mgmt For For 2 Elect Director Thomas W. Cole, Jr. Mgmt For For 3 Elect Director James G. Kaiser Mgmt For For 4 Elect Director Richard B. Kelson Mgmt For For 5 Elect Director James M. Kilts Mgmt For For 6 Elect Director Susan J. Kropf Mgmt For For 7 Elect Director Douglas S. Luke Mgmt For For 8 Elect Director John A. Luke, Jr. Mgmt For For 9 Elect Director Robert C. McCormack Mgmt For For 10 Elect Director Timothy H. Powers Mgmt For For 11 Elect Director Jane L. Warner Mgmt For For 12 Ratify Auditors Mgmt For For 13 Amend Omnibus Stock Plan Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC LARGE CAP VALUE ACCT III - PMC 14 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 15 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year Fifth Third Bancorp Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan FITB 19-Apr-11 USA 316773100 Annual 28-Feb-11 10,393 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Darryl F. Allen Mgmt For For 1.2 Elect Director Ulysses L. Bridgeman, Jr. Mgmt For For 1.3 Elect Director Emerson L. Brumback Mgmt For For 1.4 Elect Director James P. Hackett Mgmt For For 1.5 Elect Director Gary R. Heminger Mgmt For For 1.6 Elect Director Jewell D. Hoover Mgmt For For 1.7 Elect Director William M. Isaac Mgmt For For 1.8 Elect Director Kevin T. Kabat Mgmt For For 1.9 Elect Director Mitchel D. Livingston Mgmt For For 1.10 Elect Director Hendrik G. Meijer Mgmt For For 1.11 Elect Director John J. Schiff, Jr. Mgmt For For 1.12 Elect Director Marsha C. Williams Mgmt For For 2 Ratify Auditors Mgmt For For 3 Approve Omnibus Stock Plan Mgmt For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 5 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year Goodrich Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan GR 19-Apr-11 USA 382388106 Annual 28-Feb-11 1,007 0 Vote Proponent Mgmt Rec Instruction Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC LARGE CAP VALUE ACCT III - PMC 1.1 Elect Director Carolyn Corvi Mgmt For For 1.2 Elect Director Diane C. Creel Mgmt For For 1.3 Elect Director Harris E. Deloach, Jr. Mgmt For For 1.4 Elect Director James W. Griffith Mgmt For For 1.5 Elect Director William R. Holland Mgmt For For 1.6 Elect Director John P. Jumper Mgmt For For 1.7 Elect Director Marshall O. Larsen Mgmt For For 1.8 Elect Director Lloyd W. Newton Mgmt For For 1.9 Elect Director Alfred M. Rankin, Jr. Mgmt For For 2 Ratify Auditors Mgmt For For 3 Approve Omnibus Stock Plan Mgmt For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 5 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year Hudson City Bancorp, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan HCBK 19-Apr-11 USA 443683107 Annual 01-Mar-11 7,250 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director Ronald E. Hermance, Jr. Mgmt For For 2 Elect Director William G. Bardel Mgmt For For 3 Elect Director Scott A. Belair Mgmt For For 4 Elect Director Cornelius E. Golding Mgmt For For 5 Ratify Auditors Mgmt For For 6 Approve Omnibus Stock Plan Mgmt For For 7 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 8 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 9 Declassify the Board of Directors SH Against For M&T Bank Corporation Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC LARGE CAP VALUE ACCT III - PMC Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan MTB 19-Apr-11 USA 55261F104 Annual 28-Feb-11 1,195 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Brent D. Baird Mgmt For For 1.2 Elect Director Robert J. Bennett Mgmt For For 1.3 Elect Director C. Angela Bontempo Mgmt For For 1.4 Elect Director Robert T. Brady Mgmt For Withhold 1.5 Elect Director Michael D. Buckley Mgmt For For 1.6 Elect Director T. Jefferson Cunningham, III Mgmt For For 1.7 Elect Director Mark J. Czarnecki Mgmt For For 1.8 Elect Director Gary N. Geisel Mgmt For For 1.9 Elect Director Patrick W.E. Hodgson Mgmt For For 1.10 Elect Director Richard G. King Mgmt For For 1.11 Elect Director Jorge G. Pereira Mgmt For For 1.12 Elect Director Michael P. Pinto Mgmt For For 1.13 Elect Director Melinda R. Rich Mgmt For For 1.14 Elect Director Robert E. Sadler, Jr. Mgmt For For 1.15 Elect Director Herbert L. Washington Mgmt For For 1.16 Elect Director Robert G. Wilmers Mgmt For For 2 Advisory Vote on Executive Compensation Mgmt For For 3 Ratify Auditors Mgmt For For Northern Trust Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan NTRS 19-Apr-11 USA 665859104 Annual 28-Feb-11 1,454 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Linda Walker Bynoe Mgmt For For 1.2 Elect Director Nicholas D. Chabraja Mgmt For For 1.3 Elect Director Susan Crown Mgmt For For 1.4 Elect Director Dipak C. Jain Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC LARGE CAP VALUE ACCT III - PMC 1.5 Elect Director Robert W. Lane Mgmt For For 1.6 Elect Director Robert C. McCormack Mgmt For For 1.7 Elect Director Edward J. Mooney Mgmt For For 1.8 Elect Director John W. Rowe Mgmt For For 1.9 Elect DirectorMartin P. Slark Mgmt For For 1.10 Elect Director David H.B. Smith, Jr. Mgmt For For 1.11 Elect Director Enrique J. Sosa Mgmt For For 1.12 Elect Director Charles A. Tribbett, III Mgmt For For 1.13 Elect Director Frederick H. Waddell Mgmt For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For Against 3 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 4 Ratify Auditors Mgmt For For Public Service Enterprise Group Incorporated Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan PEG 19-Apr-11 USA 744573106 Annual 18-Feb-11 5,721 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director Albert R. Gamper, Jr. Mgmt For For 2 Elect Director Conrad K. Harper Mgmt For For 3 Elect Director William V. Hickey Mgmt For For 4 Elect Director Ralph Izzo Mgmt For For 5 Elect Director Shirley Ann Jackson Mgmt For For 6 Elect Director David Lilley Mgmt For For 7 Elect Director Thomas A. Renyi Mgmt For For 8 Elect Director Hak Cheol Shin Mgmt For For 9 Elect Director Richard J. Swift Mgmt For For 10 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 11 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 12 Ratify Auditors Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC LARGE CAP VALUE ACCT III - PMC Spectra Energy Corp Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan SE 19-Apr-11 USA 847560109 Annual 18-Feb-11 7,559 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director William T. Esrey Mgmt For For 1.2 Elect Director Gregory L. Ebel Mgmt For For 1.3 Elect Director Austin A. Adams Mgmt For For 1.4 Elect Director Paul M. Anderson Mgmt For For 1.5 Elect Director Pamela L. Carter Mgmt For For 1.6 Elect Director F. Anthony Comper Mgmt For For 1.7 Elect Director Peter B. Hamilton Mgmt For For 1.8 Elect Director Dennis R. Hendrix Mgmt For For 1.9 Elect Director Michael Mcshane Mgmt For For 1.10 Elect Director Joseph H. Netherland Mgmt For For 1.11 Elect Director Michael E.J. Phelps Mgmt For For 2 Ratify Auditors Mgmt For For 3 Amend Omnibus Stock Plan Mgmt For For 4 Amend Executive Incentive Bonus Plan Mgmt For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 6 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year 7 Require a Majority Vote for the Election of Directors SH Against For Stanley Black & Decker, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan SWK 19-Apr-11 USA 854502101 Annual 25-Feb-11 1,604 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director George W. Buckley Mgmt For Withhold 1.2 Elect Director Carlos M. Cardoso Mgmt For Withhold 1.3 Elect Director Robert B. Coutts Mgmt For Withhold Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC LARGE CAP VALUE ACCT III - PMC 1.4 Elect Director Manuel A. Fernandez Mgmt For Withhold 1.5 Elect Director Marianne M. Parrs Mgmt For Withhold 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For Against 4 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year U.S. Bancorp Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan USB 19-Apr-11 USA 902973304 Annual 22-Feb-11 21,516 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director Douglas M. Baker, Jr. Mgmt For For 2 Elect Director Y. Marc Belton Mgmt For For 3 Elect Director Victoria Buyniski Gluckman Mgmt For For 4 Elect Director Arthur D. Collins, Jr. Mgmt For For 5 Elect Director Richard K. Davis Mgmt For For 6 Elect Director Joel W. Johnson Mgmt For For 7 Elect Director Olivia F. Kirtley Mgmt For For 8 Elect Director Jerry W. Levin Mgmt For For 9 Elect Director David B. O'Maley Mgmt For For 10 Elect Director O Dell M. Owens Mgmt For For 11 Elect Director Richard G. Reiten Mgmt For For 12 Elect Director Craig D. Schnuck Mgmt For For 13 Elect Director Patrick T. Stokes Mgmt For For 14 Ratify Auditors Mgmt For For 15 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 16 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year 17 Advisory Vote to Ratify Directors' Compensation SH Against Against Whirlpool Corporation Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC LARGE CAP VALUE ACCT III - PMC Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan WHR 19-Apr-11 USA 963320106 Annual 21-Feb-11 683 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director Samuel R. Allen Mgmt For For 2 Elect Director Jeff M. Fettig Mgmt For For 3 Elect Director Michael F. Johnston Mgmt For For 4 Elect Director William T. Kerr Mgmt For For 5 Elect Director John D. Liu Mgmt For For 6 Elect Director Miles L. Marsh Mgmt For For 7 Elect Director William D. Perez Mgmt For For 8 Elect Director Michael D. White Mgmt For For 9 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 10 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 11 Ratify Auditors Mgmt For For 12 Provide Right to Act by Written Consent SH Against For 13 Submit Severance Agreement (Change-in-Control) to SH Against For Shareholder Vote City National Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan CYN 20-Apr-11 USA 178566105 Annual 22-Feb-11 717 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Richard L. Bloch Mgmt For For 1.2 Elect Director Bram Goldsmith Mgmt For For 1.3 Elect Director Ashok Israni Mgmt For For 1.4 Elect Director Kenneth Ziffren Mgmt For For 2 Ratify Auditors Mgmt For For 3 Amend Omnibus Stock Plan Mgmt For Against 4 Amend Executive Incentive Bonus Plan Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC LARGE CAP VALUE ACCT III - PMC 5 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 6 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 7 Declassify the Board of Directors SH Against For Commerce Bancshares, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan CBSH 20-Apr-11 USA 200525103 Annual 22-Feb-11 1,173 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director John R. Capps Mgmt For For 1.2 Elect Director W. Thomas Grant, Ii Mgmt For For 1.3 Elect Director James B. Hebenstreit Mgmt For For 1.4 Elect Director David W. Kemper Mgmt For For 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year Sonoco Products Company Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan SON 20-Apr-11 USA 835495102 Annual 18-Feb-11 1,663 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director J.L. Coker Mgmt For For 1.2 Elect Director J.M. Micali Mgmt For For 1.3 Elect Director L.W. Newton Mgmt For For 1.4 Elect Director M.D. Oken Mgmt For For 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC LARGE CAP VALUE ACCT III - PMC The Sherwin-Williams Company Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan SHW 20-Apr-11 USA 824348106 Annual 25-Feb-11 558 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director A.F. Anton Mgmt For For 1.2 Elect Director J.C. Boland Mgmt For For 1.3 Elect Director C.M. Connor Mgmt For For 1.4 Elect Director D.F. Hodnik Mgmt For For 1.5 Elect Director T.G. Kadien Mgmt For For 1.6 Elect Director S.J. Kropf Mgmt For For 1.7 Elect Director G.E. McCullough Mgmt For For 1.8 Elect Director A.M. Mixon, III Mgmt For For 1.9 Elect Director C.E. Moll Mgmt For For 1.10 Elect Director R.K. Smucker Mgmt For For 1.11 Elect Director J.M. Stropki, Jr. Mgmt For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 3 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 4 Permit Board to Amend Bylaws Without Shareholder Consent Mgmt For For 5 Ratify Auditors Mgmt For For 6 Require a Majority Vote for the Election of Directors SH Against For Walter Energy, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan WLT 20-Apr-11 USA 93317Q105 Annual 02-Mar-11 185 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Howard L. Clark, Jr. Mgmt For For 1.2 Elect Director Jerry W. Kolb Mgmt For For 1.3 Elect Director Patrick A. Kriegshauser Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC LARGE CAP VALUE ACCT III - PMC 1.4 Elect Director Joseph B. Leonard Mgmt For For 1.5 Elect Director Bernard G. Rethore Mgmt For For 1.6 Elect Director Michael T. Tokarz Mgmt For For 1.7 Elect Director A.J. Wagner Mgmt For For 1.8 Elect Director David R. Beatty Mgmt For For 1.9 Elect Director Keith Calder Mgmt For For 1.10 Elect Director Graham Mascall Mgmt For Withhold 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 3 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year 4 Ratify Auditors Mgmt For For AGCO Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan AGCO 21-Apr-11 USA 001084102 Annual 11-Mar-11 1,576 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Wolfgang Deml Mgmt For For 1.2 Elect Director Luiz F. Furlan Mgmt For For 1.3 Elect Director Gerald B. Johanneson Mgmt For For 1.4 Elect Director Thomas W. LaSorda Mgmt For For 1.5 Elect Director George E. Minnich Mgmt For For 1.6 Elect Director Martin H. Richenhagen Mgmt For For 1.7 Elect Director Daniel C. Ustian Mgmt For For 2 Amend Omnibus Stock Plan Mgmt For Against 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year 5 Ratify Auditors Mgmt For For Ameren Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan AEE 21-Apr-11 USA 023608102 Annual 28-Feb-11 3,967 0 Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC LARGE CAP VALUE ACCT III - PMC Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Stephen F. Brauer Mgmt For For 1.2 Elect Director Ellen M. Fitzsimmons Mgmt For For 1.3 Elect Director Walter J. Galvin Mgmt For For 1.4 Elect Director Gayle P.W. Jackson Mgmt For For 1.5 Elect Director James C. Johnson Mgmt For For 1.6 Elect Director Steven H. Lipstein Mgmt For For 1.7 Elect Director Patrick T. Stokes Mgmt For For 1.8 Elect Director Thomas R. Voss Mgmt For For 1.9 Elect Director Stephen R. Wilson Mgmt For For 1.10 Elect Director Jack D. Woodard Mgmt For For 2 Approve Director Liability and Indemnification Mgmt For For 3 Amend Omnibus Stock Plan Mgmt For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 5 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 6 Ratify Auditors Mgmt For For 7 Report on Coal Combustion Waste Hazard and Risk MitigationEfforts SH Against For CenterPoint Energy, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan CNP 21-Apr-11 USA 15189T107 Annual 22-Feb-11 7,004 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director Donald R. Campbell Mgmt For For 2 Elect Director Milton Carroll Mgmt For For 3 Elect Director O. Holcombe Crosswell Mgmt For For 4 Elect Director Michael P. Johnson Mgmt For For 5 Elect Director Janiece M. Longoria Mgmt For For 6 Elect Director David M. McClanahan Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC LARGE CAP VALUE ACCT III - PMC 7 Elect Director Susan O. Rheney Mgmt For For 8 Elect Director R. A. Walker Mgmt For For 9 Elect Director Peter S. Wareing Mgmt For For 10 Elect Director Sherman M. Wolff Mgmt For For 11 Ratify The Appointment Of Deloitte & Touche Llp As Independentauditors For 2011. Mgmt For For 12 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 13 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 14 Amend Executive Incentive Bonus Plan Mgmt For For 15 Amend Non-Employee Director Restricted Stock Plan Mgmt For For Citigroup Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan C 21-Apr-11 USA 172967101 Annual 22-Feb-11 210,934 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director Alain J.P. Belda Mgmt For For 2 Elect Director Timothy C. Collins Mgmt For For 3 Elect Director Jerry A. Grundhofer Mgmt For For 4 Elect Director Robert L. Joss Mgmt For For 5 Elect Director Michael E. O'Neill Mgmt For For 6 Elect Director Vikram S. Pandit Mgmt For For 7 Elect Director Richard D. Parsons Mgmt For For 8 Elect Director Lawrence R. Ricciardi Mgmt For For 9 Elect Director Judith Rodin Mgmt For For 10 Elect Director Robert L. Ryan Mgmt For For 11 Elect Director Anthony M. Santomero Mgmt For For 12 Elect Director Diana L. Taylor Mgmt For For 13 Elect Director William S. Thompson, Jr. Mgmt For For 14 Elect Director Ernesto Zedillo Mgmt For For 15 Ratify Auditors Mgmt For For 16 Amend Omnibus Stock Plan Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC LARGE CAP VALUE ACCT III - PMC 17 Approve Executive Incentive Bonus Plan Mgmt For For 18 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 19 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 20 Approve Reverse Stock Split Mgmt For For 21 Affirm Political Non-Partisanship SH Against Against 22 Report on Political Contributions SH Against For 23 Report on Restoring Trust and Confidence in the Financial System SH Against Against 24 Amend Articles/Bylaws/Charter Call Special Meetings SH Against For 25 Require Audit Committee Review and Report on Controls Relatedto Loans, Foreclosure and Securitizations SH Against For Cytec Industries Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan CYT 21-Apr-11 USA 232820100 Annual 25-Feb-11 786 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director Anthony G. Fernandes Mgmt For For 2 Elect Director Jerry R. Satrum Mgmt For For 3 Elect Director Raymond P. Sharpe Mgmt For For 4 Ratify Auditors Mgmt For For 5 Amend Omnibus Stock Plan Mgmt For For 6 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 7 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year Humana Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan HUM 21-Apr-11 USA 444859102 Annual 25-Feb-11 2,039 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director Frank A. D'Amelio Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC LARGE CAP VALUE ACCT III - PMC 2 Elect Director W. Roy Dunbar Mgmt For For 3 Elect Director Kurt J. Hilzinger Mgmt For For 4 Elect Director David A. Jones, Jr. Mgmt For For 5 Elect Director Michael B. McCallister Mgmt For For 6 Elect Director William J. McDonald Mgmt For For 7 Elect Director William E. Mitchell Mgmt For For 8 Elect Director David B. Nash Mgmt For For 9 Elect Director James J. O'Brien Mgmt For For 10 Elect Director Marissa T. Peterson Mgmt For For 11 Ratify Auditors Mgmt For For 12 Approve Omnibus Stock Plan Mgmt For For 13 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 14 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year Kimberly-Clark Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan KMB 21-Apr-11 USA 494368103 Annual 22-Feb-11 1,441 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director John R. Alm Mgmt For For 2 Elect Director John F. Bergstrom Mgmt For For 3 Elect Director Abelardo E. Bru Mgmt For For 4 Elect Director Robert W. Decherd Mgmt For For 5 Elect Director Thomas J. Falk Mgmt For For 6 Elect Director Mae C. Jemison Mgmt For For 7 Elect Director James M. Jenness Mgmt For For 8 Elect Director Nancy J. Karch Mgmt For For 9 Elect Director Ian C. Read Mgmt For For 10 Elect Director Linda Johnson Rice Mgmt For For 11 Elect Director Marc J. Shapiro Mgmt For For 12 Elect Director G. Craig Sullivan Mgmt For For 13 Ratify Auditors Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC LARGE CAP VALUE ACCT III - PMC 14 Approve Non-Employee Director Omnibus Stock Plan Mgmt For For 15 Approve Omnibus Stock Plan Mgmt For For 16 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 17 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year People's United Financial, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan PBCT 21-Apr-11 USA 712704105 Annual 28-Feb-11 6,226 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director John P. Barnes Mgmt For For 1.2 Elect Director Collin P. Baron Mgmt For For 1.3 Elect Director Richard M. Hoyt Mgmt For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 3 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 4 Ratify Auditors Mgmt For For PPG Industries, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan PPG 21-Apr-11 USA 693506107 Annual 18-Feb-11 1,554 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Stephen F. Angel Mgmt For For 1.2 Elect Director Hugh Grant Mgmt For For 1.3 Elect Director Michele J. Hooper Mgmt For For 1.4 Elect Director Robert Mehrabian Mgmt For For 2 Amend Omnibus Stock Plan Mgmt For For 3 Amend Omnibus Stock Plan Mgmt For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC LARGE CAP VALUE ACCT III - PMC 5 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 6 Ratify Auditors Mgmt For For 7 Report on Community Environmental Impact Disclosure Process SH Against Against SCANA Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan SCG 21-Apr-11 USA 80589M102 Annual 03-Mar-11 1,879 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Bill L. Amick Mgmt For For 1.2 Elect Director Sharon A. Decker Mgmt For For 1.3 Elect Director D. Maybank Hagood Mgmt For For 1.4 Elect Director William B. Timmerman Mgmt For For 1.5 Elect Director Kevin B. Marsh Mgmt For For 2 Amend Outside Director Stock Awards in Lieu of Cash Mgmt For For 3 Increase Authorized Common Stock Mgmt For For 4 Ratify Auditors Mgmt For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 6 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year Texas Instruments Incorporated Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan TXN 21-Apr-11 USA 882508104 Annual 22-Feb-11 7,393 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director R.W. Babb, Jr. Mgmt For For 2 Elect Director D.A. Carp Mgmt For For 3 Elect Director C.S. Cox Mgmt For For 4 Elect Director S.P. MacMillan Mgmt For For 5 Elect Director P.H. Patsley Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC LARGE CAP VALUE ACCT III - PMC 6 Elect Director R.E. Sanchez Mgmt For For 7 Elect Director W.R. Sanders Mgmt For For 8 Elect Director R.J. Simmons Mgmt For For 9 Elect Director R.K. Templeton Mgmt For For 10 Elect Director C.T. Whitman Mgmt For For 11 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 12 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year 13 Ratify Auditors Mgmt For For The AES Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan AES 21-Apr-11 USA 00130H105 Annual 25-Feb-11 6,690 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Samuel W. Bodman, III Mgmt For For 1.2 Elect Director Paul Hanrahan Mgmt For For 1.3 Elect Director Kristina M. Johnson Mgmt For For 1.4 Elect Director Tarun Khanna Mgmt For For 1.5 Elect Director John A. Koskinen Mgmt For For 1.6 Elect Director Philip Lader Mgmt For For 1.7 Elect Director Sandra O. Moose Mgmt For For 1.8 Elect Director John B. Morse, Jr. Mgmt For For 1.9 Elect Director Philip A. Odeen Mgmt For For 1.10 Elect Director Charles O. Rossotti Mgmt For For 1.11 Elect Director Sven Sandstrom Mgmt For For 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year Bank of Hawaii Corporation Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC LARGE CAP VALUE ACCT III - PMC Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan BOH 22-Apr-11 USA 062540109 Annual 28-Feb-11 497 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director S. Haunani Apoliona Mgmt For For 1.2 Elect Director Mary G.F. Bitterman Mgmt For For 1.3 Elect Director Mark A. Burak Mgmt For For 1.4 Elect Director Michael J. Chun Mgmt For For 1.5 Elect Director Clinton R. Churchill Mgmt For For 1.6 Elect Director David A. Heenan Mgmt For For 1.7 Elect Director Peter S. Ho Mgmt For For 1.8 Elect Director Robert Huret Mgmt For For 1.9 Elect Director Kent T. Lucien Mgmt For For 1.10 Elect Director Martin A. Stein Mgmt For For 1.11 Elect Director Donald M. Takaki Mgmt For For 1.12 Elect Director Barbara J. Tanabe Mgmt For For 1.13 Elect Director Robert W. Wo Mgmt For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 3 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 4 Amend Omnibus Stock Plan Mgmt For For 5 Ratify Auditors Mgmt For For Digital Realty Trust, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan DLR 25-Apr-11 USA 253868103 Annual 07-Mar-11 78 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Richard A. Magnuson Mgmt For For 1.2 Elect Director Michael F. Foust Mgmt For For 1.3 Elect Director Laurence A. Chapman Mgmt For For 1.4 Elect Director Kathleen Earley Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC LARGE CAP VALUE ACCT III - PMC 1.5 Elect Director Ruann F. Ernst Mgmt For For 1.6 Elect Director Dennis E. Singleton Mgmt For For 1.7 Elect Director Robert H. Zerbst Mgmt For For 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year First Citizens BancShares, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan FCNCA 25-Apr-11 USA 31946M103 Annual 02-Mar-11 85 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director John M. Alexander, Jr. Mgmt For For 1.2 Elect Director Carmen Holding Ames Mgmt For For 1.3 Elect Director Victor E. Bell III Mgmt For For 1.4 Elect Director George H. Broadrick Mgmt For For 1.5 Elect Director Hope Holding Connell Mgmt For For 1.6 Elect Director Hubert M. Craig III Mgmt For For 1.7 Elect Director H. Lee Durham, Jr. Mgmt For For 1.8 Elect Director Daniel L. Heavner Mgmt For For 1.9 Elect Director Frank B. Holding Mgmt For For 1.10 Elect Director Frank B. Holding, Jr. Mgmt For For 1.11 Elect Director Lucius S. Jones Mgmt For For 1.12 Elect Director Robert E. Mason IV Mgmt For For 1.13 Elect Director Robert T. Newcomb Mgmt For For 1.14 Elect Director James M. Parker Mgmt For For 1.15 Elect Director Ralph K. Shelton Mgmt For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 3 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year 4 Ratify Auditors Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC LARGE CAP VALUE ACCT III - PMC American Electric Power Company, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan AEP 26-Apr-11 USA 025537101 Annual 28-Feb-11 4,789 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director David J. Anderson Mgmt For For 2 Elect Director James F. Cordes Mgmt For For 3 Elect Director Ralph D. Crosby, Jr. Mgmt For For 4 Elect Director Linda A. Goodspeed Mgmt For For 5 Elect Director Thomas E. Hoaglin Mgmt For For 6 Elect Director Lester A. Hudson, Jr. Mgmt For For 7 Elect Director Michael G. Morris Mgmt For For 8 Elect Director Richard C. Notebaert Mgmt For For 9 Elect Director Lionel L. Nowell III Mgmt For For 10 Elect Director Richard L. Sandor Mgmt For For 11 Elect Director Kathryn D. Sullivan Mgmt For For 12 Elect Director Sara Martinez Tucker Mgmt For For 13 Elect Director John F. Turner Mgmt For For 14 Ratify Auditors Mgmt For For 15 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 16 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year Apartment Investment and Management Company Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan AIV 26-Apr-11 USA 03748R101 Annual 25-Feb-11 932 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director James N. Bailey Mgmt For For 2 Elect Director Terry Considine Mgmt For For 3 Elect Director Richard S. Ellwood Mgmt For For 4 Elect Director Thomas L. Keltner Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC LARGE CAP VALUE ACCT III - PMC 5 Elect Director J. Landis Martin Mgmt For For 6 Elect Director Robert A. Miller Mgmt For For 7 Elect Director Kathleen M. Nelson Mgmt For For 8 Elect Director Michael A. Stein Mgmt For For 9 Ratify Auditors Mgmt For For 10 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 11 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 12 Amend Charter Permiting the Board to Grant Waivers of the Mgmt For For Ownership Limit BB&T Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan BBT 26-Apr-11 USA 054937107 Annual 23-Feb-11 7,041 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director John A. Allison IV Mgmt For For 1.2 Elect Director Jennifer S. Banner Mgmt For For 1.3 Elect Director K. David Boyer, Jr. Mgmt For For 1.4 Elect Director Anna R. Cablik Mgmt For For 1.5 Elect Director Ronald E. Deal Mgmt For For 1.6 Elect Director J. Littleton Glover, Jr. Mgmt For Withhold 1.7 Elect Director Jane P. Helm Mgmt For For 1.8 Elect Director John P. Howe III Mgmt For For 1.9 Elect Director Kelly S. King Mgmt For For 1.10 Elect Director Valeria Lynch Lee Mgmt For For 1.11 Elect Director J. Holmes Morrison Mgmt For For 1.12 Elect Director Nido R. Qubein Mgmt For For 1.13 Elect Director Thomas E. Skains Mgmt For For 1.14 Elect Director Thomas N. Thompson Mgmt For For 1.15 Elect Director Stephen T. Williams Mgmt For For 2 Amend Executive Incentive Bonus Plan Mgmt For Against 3 Ratify Auditors Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC LARGE CAP VALUE ACCT III - PMC 4 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 5 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 6 Report on Political Contributions SH Against For 7 Require a Majority Vote for the Election of Directors SH Against For BOK Financial Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan BOKF 26-Apr-11 USA 05561Q201 Annual 01-Mar-11 407 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Gregory S. Allen Mgmt For For 1.2 Elect Director C. Fred Ball, Jr Mgmt For Withhold 1.3 Elect Director Sharon J. Bell Mgmt For For 1.4 Elect Director Peter C. Boylan Iii Mgmt For For 1.5 Elect Director Chester Cadieux Iii Mgmt For For 1.6 Elect Director Joseph W. Craft Iii Mgmt For For 1.7 Elect Director William E. Durrett Mgmt For For 1.8 Elect Director John W. Gibson Mgmt For For 1.9 Elect Director David F. Griffin Mgmt For For 1.10 Elect Director V. Burns Hargis Mgmt For For 1.11 Elect Director E. Carey Joullian Iv Mgmt For For 1.12 Elect Director George B. Kaiser Mgmt For Withhold 1.13 Elect Director Robert J. Lafortune Mgmt For For 1.14 Elect Director Stanley A. Lybarger Mgmt For Withhold 1.15 Elect Director Steven J. Malcolm Mgmt For For 1.16 Elect Director E.c. Richards Mgmt For For 1.17 Elect Director David L. Thompson Mgmt For For 1.18 Elect Director Michael C. Turpen Mgmt For For 2 Amend Executive Incentive Bonus Plan Mgmt For Against 3 Approve Executive Incentive Bonus Plan Mgmt For Against 4 Ratify Auditors Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC LARGE CAP VALUE ACCT III - PMC 5 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 6 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 7 Provide for Cumulative Voting SH Against For Coca-Cola Enterprises, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan CCE 26-Apr-11 USA 19122T109 Annual 28-Feb-11 2,184 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Jan Bennink Mgmt For For 1.2 Elect Director John F. Brock Mgmt For For 1.3 Elect Director Calvin Darden Mgmt For For 1.4 Elect Director L. Phillip Humann Mgmt For For 1.5 Elect Director Orrin H. Ingram II Mgmt For For 1.6 Elect Director Donna A. James Mgmt For For 1.7 Elect Director Thomas H. Johnson Mgmt For For 1.8 Elect Director Suzanne B. Labarge Mgmt For For 1.9 Elect Director Véronique Morali Mgmt For For 1.10 Elect Director Garry Watts Mgmt For For 1.11 Elect Director Curtis R. Welling Mgmt For For 1.12 Elect Director Phoebe A. Wood Mgmt For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 3 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 4 Ratify Auditors Mgmt For For 5 Submit Severance Agreement (Change-in-Control) to SH Against For Shareholder Vote First Niagara Financial Group, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan FNFG 26-Apr-11 USA 33582V108 Annual 04-Mar-11 3,474 0 Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC LARGE CAP VALUE ACCT III - PMC Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Thomas E. Baker Mgmt For For 1.2 Elect Director G. Thomas Bowers Mgmt For For 1.3 Elect Director William H. Jones Mgmt For For 1.4 Elect Director Peter B. Robinson Mgmt For For 2 Declassify the Board of Directors Mgmt For For 3 Rescind Fair Price Provision Mgmt For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 5 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year 6 Ratify Auditors Mgmt For For FMC Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan FMC 26-Apr-11 USA 302491303 Annual 01-Mar-11 370 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director Edward J. Mooney Mgmt For For 2 Elect Director Enrique J. Sosa Mgmt For For 3 Elect Director Vincent R. Volpe, Jr Mgmt For For 4 Ratify Auditors Mgmt For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 6 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year Fortune Brands, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan FO 26-Apr-11 USA 349631101 Annual 25-Feb-11 1,338 0 Vote Proponent Mgmt Rec Instruction Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC LARGE CAP VALUE ACCT III - PMC 1 Elect Director Richard A. Goldstein Mgmt For For 2 Elect Director Pierre E. Leroy Mgmt For For 3 Elect Director A. D. David Mackay Mgmt For For 4 Elect Director Anne M. Tatlock Mgmt For For 5 Elect Director Norman H. Wesley Mgmt For For 6 Elect Director Peter M. Wilson Mgmt For For 7 Ratify Auditors Mgmt For For 8 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 9 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 10 Provide Right to Call Special Meeting Mgmt For For 11 Approve Omnibus Stock Plan Mgmt For For Kirby Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan KEX 26-Apr-11 USA 497266106 Annual 01-Mar-11 836 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director David L. Lemmon Mgmt For For 2 Elect Director George A. Peterkin, Jr. Mgmt For For 3 Elect Director Richard R. Stewart Mgmt For For 4 Ratify Auditors Mgmt For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 6 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year L-3 Communications Holdings, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan LLL 26-Apr-11 USA 502424104 Annual 01-Mar-11 1,316 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director H. Hugh Shelton Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC LARGE CAP VALUE ACCT III - PMC 1.2 Elect Director Michael T. Strianese Mgmt For For 1.3 Elect Director John P. White Mgmt For For 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For Against 4 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year Mead Johnson Nutrition Company Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan MJN 26-Apr-11 USA 582839106 Annual 11-Mar-11 2,345 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Stephen W. Golsby Mgmt For For 1.2 Elect Director Steven M. Altschuler Mgmt For For 1.3 Elect Director Howard B. Bernick Mgmt For For 1.4 Elect Director Kimberly A. Casiano Mgmt For For 1.5 Elect Director Anna C. Catalano Mgmt For For 1.6 Elect Director Celeste A. Clark Mgmt For For 1.7 Elect Director James M. Cornelius Mgmt For For 1.8 Elect Director Peter G. Ratcliffe Mgmt For For 1.9 Elect Director Elliott Sigal Mgmt For For 1.10 Elect Director Robert S. Singer Mgmt For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 3 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 4 Ratify Auditors Mgmt For For MetLife, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan MET 26-Apr-11 USA 59156R108 Annual 01-Mar-11 5,960 0 Vote Proponent Mgmt Rec Instruction Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC LARGE CAP VALUE ACCT III - PMC 1.1 Elect Director Steven A. Kandarian Mgmt For For 1.2 Elect Director Sylvia Mathews Burwell Mgmt For For 1.3 Elect Director Eduardo Castro-Wright Mgmt For For 1.4 Elect Director Cheryl W. Grise Mgmt For For 1.5 Elect Director Lulu C. Wang Mgmt For For 2 Declassify the Board of Directors Mgmt For For 3 Ratify Auditors Mgmt For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 5 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year Noble Energy, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan NBL 26-Apr-11 USA 655044105 Annual 08-Mar-11 1,746 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director Jeffrey L. Berenson Mgmt For For 2 Elect Director Michael A. Cawley Mgmt For For 3 Elect Director Edward F. Cox Mgmt For For 4 Elect Director Charles D. Davidson Mgmt For For 5 Elect Director Thomas J. Edelman Mgmt For For 6 Elect Director Eric P. Grubman Mgmt For For 7 Elect Director Kirby L. Hedrick Mgmt For For 8 Elect Director Scott D. Urban Mgmt For For 9 Elect Director William T. Van Kleef Mgmt For For 10 Ratify Auditors Mgmt For For 11 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 12 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 13 Amend Omnibus Stock Plan Mgmt For For NRG Energy, Inc. Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC LARGE CAP VALUE ACCT III - PMC Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan NRG 26-Apr-11 USA 629377508 Annual 01-Mar-11 4,274 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director Lawrence S. Coben Mgmt For For 2 Elect Director Paul W. Hobby Mgmt For For 3 Elect Director Gerald Luterman Mgmt For For 4 Elect Director Herbert H. Tate Mgmt For For 5 Elect Director Walter R. Young Mgmt For For 6 Ratify Auditors Mgmt For For 7 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For Against 8 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year PerkinElmer, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan PKI 26-Apr-11 USA 714046109 Annual 28-Feb-11 1,070 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director Robert F. Friel Mgmt For For 2 Elect Director Nicholas A. Lopardo Mgmt For For 3 Elect Director Alexis P. Michas Mgmt For For 4 Elect Director James C. Mullen Mgmt For For 5 Elect Director Dr. Vicki L. Sato Mgmt For For 6 Elect Director Gabriel Schmergel Mgmt For For 7 Elect Director Kenton J. Sicchitano Mgmt For For 8 Elect Director Patrick J. Sullivan Mgmt For For 9 Elect Director G. Robert Tod Mgmt For For 10 Ratify Auditors Mgmt For For 11 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 12 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC LARGE CAP VALUE ACCT III - PMC SunTrust Banks, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan STI 26-Apr-11 USA 867914103 Annual 16-Feb-11 5,113 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director Robert M. Beall, II Mgmt For For 2 Elect Director Alston D. Correll Mgmt For For 3 Elect Director Jeffrey C. Crowe Mgmt For For 4 Elect Director Blake P. Garrett, Jr. Mgmt For For 5 Elect Director David H. Hughes Mgmt For For 6 Elect Director M. Douglas Ivester Mgmt For For 7 Elect Director J. Hicks Lanier Mgmt For For 8 Elect Director Kyle Prechtl Legg Mgmt For For 9 Elect Director William A. Linnenbringer Mgmt For For 10 Elect Director G. Gilmer Minor, III Mgmt For For 11 Elect Director Frank S. Royal Mgmt For For 12 Elect Director Thomas R. Watjen Mgmt For For 13 Elect Director James M. Wells, III Mgmt For For 14 Elect Director Phail Wynn, Jr. Mgmt For For 15 Amend Omnibus Stock Plan Mgmt For For 16 Ratify Auditors Mgmt For For 17 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 18 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 19 Prepare Sustainability Report SH Against For The Chubb Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan CB 26-Apr-11 USA 171232101 Annual 04-Mar-11 4,064 0 Vote Proponent Mgmt Rec Instruction Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC LARGE CAP VALUE ACCT III - PMC 1 Elect Director Zoe Baird Mgmt For For 2 Elect Director Sheila P. Burke Mgmt For For 3 Elect Director James I. Cash, Jr. Mgmt For For 4 Elect Director John D. Finnegan Mgmt For For 5 Elect Director Lawrence W. Kellner Mgmt For For 6 Elect Director Martin G. McGuinn Mgmt For For 7 Elect Director Lawrence M. Small Mgmt For For 8 Elect Director Jess Soderberg Mgmt For For 9 Elect Director Daniel E. Somers Mgmt For For 10 Elect Director James M. Zimmerman Mgmt For For 11 Elect Director Alfred W. Zollar Mgmt For For 12 Approve Executive Incentive Bonus Plan Mgmt For For 13 Ratify Auditors Mgmt For For 14 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 15 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year The PNC Financial Services Group, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan PNC 26-Apr-11 USA 693475105 Annual 11-Feb-11 5,907 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director Richard O. Berndt Mgmt For For 2 Elect Director Charles E. Bunch Mgmt For For 3 Elect Director Paul W. Chellgren Mgmt For For 4 Elect Director Kay Coles James Mgmt For For 5 Elect Director Richard B. Kelson Mgmt For Against 6 Elect Director Bruce C. Lindsay Mgmt For For 7 Elect Director Anthony A. Massaro Mgmt For For 8 Elect Director Jane G. Pepper Mgmt For For 9 Elect Director James E. Rohr Mgmt For For 10 Elect Director Donald J. Shepard Mgmt For For 11 Elect Director Lorene K. Steffes Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC LARGE CAP VALUE ACCT III - PMC 12 Elect Director Dennis F. Strigl Mgmt For For 13 Elect Director Thomas J. Usher Mgmt For For 14 Elect Director George H. Walls, Jr. Mgmt For For 15 Elect Director Helge H. Wehmeier Mgmt For For 16 Ratify Auditors Mgmt For For 17 Amend Omnibus Stock Plan Mgmt For For 18 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 19 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year VF Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan VFC 26-Apr-11 USA 918204108 Annual 02-Mar-11 1,007 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Juan Ernesto de Bedout Mgmt For For 1.2 Elect Director Ursula O. Fairbairn Mgmt For For 1.3 Elect Director Eric C Wiseman Mgmt For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 3 Advisory Vote on Say on Pay Frequency Mgmt Two Years One Year 4 Adopt Majority Voting for Uncontested Election of Directors Mgmt For For 5 Ratify Auditors Mgmt For For Ameriprise Financial, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan AMP 27-Apr-11 USA 03076C106 Annual 28-Feb-11 2,521 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director Siri S. Marshall Mgmt For For 2 Elect Director W. Walker Lewis Mgmt For For 3 Elect Director William H. Turner Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC LARGE CAP VALUE ACCT III - PMC 4 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 5 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 6 Ratify Auditors Mgmt For For Ball Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan BLL 27-Apr-11 USA 058498106 Annual 01-Mar-11 2,442 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director John A. Hayes Mgmt For Withhold 1.2 Elect Director George M. Smart Mgmt For Withhold 1.3 Elect Director Theodore M. Solso Mgmt For Withhold 1.4 Elect Director Staurt A. Taylor II Mgmt For Withhold 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 5 Submit Shareholder Rights Plan (Poison Pill) to Shareholder Vote SH Against For 6 Reincorporate in Another State [Delaware] SH Against For BancorpSouth, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan BXS 27-Apr-11 USA 059692103 Annual 10-Mar-11 1,388 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director W. G. Holliman, Jr. Mgmt For Withhold 1.2 Elect Director Warren A. Hood, Jr. Mgmt For For 1.3 Elect Director James V. Kelley Mgmt For Withhold 1.4 Elect Director Turner O. Lashlee Mgmt For Withhold 1.5 Elect Director Alan W. Perry Mgmt For Withhold Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC LARGE CAP VALUE ACCT III - PMC 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year 5 Amend Omnibus Stock Plan Mgmt For For BorgWarner Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan BWA 27-Apr-11 USA 099724106 Annual 01-Mar-11 147 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director Robin J. Adams Mgmt For For 2 Elect Director David T. Brown Mgmt For For 3 Elect Director Jan Carlson Mgmt For For 4 Elect Director Dennis C. Cuneo Mgmt For For 5 Ratify Auditors Mgmt For For 6 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 7 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year Brown & Brown, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan BRO 27-Apr-11 USA 115236101 Annual 18-Feb-11 853 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director J. Hyatt Brown Mgmt For For 1.2 Elect Director Samuel P. Bell, III Mgmt For For 1.3 Elect Director Hugh M. Brown Mgmt For For 1.4 Elect Director J. Powell Brown Mgmt For For 1.5 Elect Director Bradley Currey, Jr. Mgmt For For 1.6 Elect Director Theodore J. Hoepner Mgmt For For 1.7 Elect Director Toni Jennings Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC LARGE CAP VALUE ACCT III - PMC 1.8 Elect Director Timothy R.M. Main Mgmt For For 1.9 Elect Director Wendell S. Reilly Mgmt For For 1.10 Elect Director John R. Riedman Mgmt For For 1.11 Elect Director Chilton D. Varner Mgmt For For 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year CIGNA Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan CI 27-Apr-11 USA 125509109 Annual 28-Feb-11 3,315 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director Roman Martinez IV Mgmt For For 2 Elect Director Carol Cox Wait Mgmt For For 3 Elect Director William D. Zollars Mgmt For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 5 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year 6 Ratify Auditors Mgmt For For 7 Amend Omnibus Stock Plan Mgmt For For DPL Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan DPL 27-Apr-11 USA 233293109 Annual 04-Mar-11 1,990 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Paul M. Barbas Mgmt For For 1.2 Elect Director Barbara S. Graham Mgmt For For 1.3 Elect Director Glenn E. Harder Mgmt For For 2 Reduce Supermajority Vote Requirement Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC LARGE CAP VALUE ACCT III - PMC 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 5 Amend Omnibus Stock Plan Mgmt For For 6 Ratify Auditors Mgmt For For E. I. du Pont de Nemours and Company Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan DD 27-Apr-11 USA 263534109 Annual 02-Mar-11 6,654 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director Richard H. Brown Mgmt For For 2 Elect Director Robert A. Brown Mgmt For For 3 Elect Director Bertrand P. Collomb Mgmt For For 4 Elect Director Curtis J. Crawford Mgmt For For 5 Elect Director Alexander M. Cutler Mgmt For For 6 Elect Director Eleuthere I. du Pont Mgmt For For 7 Elect Director Marillyn A. Hewson Mgmt For For 8 Elect Director Lois D. Juliber Mgmt For For 9 Elect Director Ellen J. Kullman Mgmt For For 10 Elect Director William K. Reilly Mgmt For For 11 Ratify Auditors Mgmt For For 12 Amend Omnibus Stock Plan Mgmt For For 13 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 14 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 15 Amend Articles/Bylaws/Charter Call Special Meetings SH Against For 16 Report on Genetically Engineered Seed SH Against Against 17 Report on Pay Disparity SH Against Against Eaton Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan ETN 27-Apr-11 USA 278058102 Annual 28-Feb-11 1,430 0 Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC LARGE CAP VALUE ACCT III - PMC Vote Proponent Mgmt Rec Instruction 1 Elect Director George S. Barrett Mgmt For For 2 Elect Director Todd M. Bluedorn Mgmt For For 3 Elect Director Ned C. Lautenbach Mgmt For For 4 Elect Director Gregory R. Page Mgmt For For 5 Declassify the Board of Directors Mgmt For For 6 Eliminate Cumulative Voting Mgmt For For 7 Ratify Auditors Mgmt For For 8 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 9 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year Energen Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan EGN 27-Apr-11 USA 29265N108 Annual 25-Feb-11 1,196 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Kenneth W. Dewey Mgmt For For 1.2 Elect Director James T. McManus, II Mgmt For For 1.3 Elect Director David W. Wilson Mgmt For For 2 Ratify Auditors Mgmt For For 3 Amend Omnibus Stock Plan Mgmt For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 5 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 6 Report on Environmental Impacts of Natural Gas Fracturing SH Against For General Electric Company Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan GE 27-Apr-11 USA 369604103 Annual 28-Feb-11 91,989 0 Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC LARGE CAP VALUE ACCT III - PMC Vote Proponent Mgmt Rec Instruction 1 Elect Director W. Geoffrey Beattie Mgmt For For 2 Elect Director James I. Cash, Jr. Mgmt For For 3 Elect Director Ann M. Fudge Mgmt For For 4 Elect Director Susan Hockfield Mgmt For For 5 Elect Director Jeffrey R. Immelt Mgmt For For 6 Elect Director Andrea Jung Mgmt For For 7 Elect Director Alan G. Lafley Mgmt For For 8 Elect Director Robert W. Lane Mgmt For For 9 Elect Director Ralph S. Larsen Mgmt For For 10 Elect Director Rochelle B. Lazarus Mgmt For For 11 Elect Director James J. Mulva Mgmt For For 12 Elect Director Sam Nunn Mgmt For For 13 Elect Director Roger S. Penske Mgmt For For 14 Elect Director Robert J. Swieringa Mgmt For For 15 Elect Director James S. Tisch Mgmt For For 16 Elect Director Douglas A. Warner III Mgmt For For 17 Ratify Auditors Mgmt For For 18 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 19 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 20 Provide for Cumulative Voting SH Against For 21 Performance-Based Equity Awards SH Against For 22 Withdraw Stock Options Granted to Executive Officers SH Against Against 23 Report on Climate Change Business Risk SH Against Against 24 Report on Animal Testing and Plans for Reduction SH Against Against Marathon Oil Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan MRO 27-Apr-11 USA 565849106 Annual 28-Feb-11 5,973 0 Vote Proponent Mgmt Rec Instruction Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC LARGE CAP VALUE ACCT III - PMC 1 Elect Director Gregory H. Boyce Mgmt For Against 2 Elect Director Pierre Brondeau Mgmt For For 3 Elect Director Clarence P. Cazalot, Jr. Mgmt For Against 4 Elect Director David A. Daberko Mgmt For Against 5 Elect Director William L. Davis Mgmt For Against 6 Elect Director Shirley Ann Jackson Mgmt For Against 7 Elect Director Philip Lader Mgmt For Against 8 Elect Director Charles R. Lee Mgmt For Against 9 Elect Director Michael E. J. Phelps Mgmt For Against 10 Elect Director Dennis H. Reilley Mgmt For Against 11 Elect Director Seth E. Schofield Mgmt For Against 12 Elect Director John W. Snow Mgmt For Against 13 Elect Director Thomas J. Usher Mgmt For Against 14 Ratify Auditors Mgmt For For 15 Provide Right to Call Special Meeting Mgmt For Against 16 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For Against 17 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 18 Report on Accident Risk Reduction Efforts SH Against Against TCF Financial Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan TCB 27-Apr-11 USA 872275102 Annual 28-Feb-11 2,365 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Raymond L. Barton Mgmt For For 1.2 Elect Director Peter Bell Mgmt For For 1.3 Elect Director William F. Bieber Mgmt For Withhold 1.4 Elect Director Theodore J. Bigos Mgmt For Withhold 1.5 Elect Director William A. Cooper Mgmt For For 1.6 Elect Director Thomas A. Cusick Mgmt For For 1.7 Elect Director Luella G. Goldberg Mgmt For Withhold 1.8 Elect Director Karen L. Grandstrand Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC LARGE CAP VALUE ACCT III - PMC 1.9 Elect Director George G. Johnson Mgmt For For 1.10 Elect Director Vance K. Opperman Mgmt For Withhold 1.11 Elect Director Gregory J. Pulles Mgmt For For 1.12 Elect Director Gerald A. Schwalbach Mgmt For Withhold 1.13 Elect Director Ralph Strangis Mgmt For Withhold 1.14 Elect Director Barry N. Winslow Mgmt For For 1.15 Elect Director Richard A. Zona Mgmt For For 2 Amend Nonqualified Employee Stock Purchase Plan Mgmt For For 3 Amend Executive Incentive Bonus Plan Mgmt For For 4 Amend Omnibus Stock Plan Mgmt For For 5 Reduce Supermajority Vote Requirement Mgmt For For 6 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For Against 7 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 8 Ratify Auditors Mgmt For For The Coca-Cola Company Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan KO 27-Apr-11 USA 191216100 Annual 28-Feb-11 7,195 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director Herbert A. Allen Mgmt For For 2 Elect Director Ronald W. Allen Mgmt For For 3 Elect Director Howard G. Buffett Mgmt For For 4 Elect Director Barry Diller Mgmt For For 5 Elect Director Evan G. Greenberg Mgmt For For 6 Elect Director Alexis M. Herman Mgmt For For 7 Elect Director Muhtar Kent Mgmt For For 8 Elect Director Donald R. Keough Mgmt For For 9 Elect Director Maria Elena Lagomasino Mgmt For For 10 Elect Director Donald F. McHenry Mgmt For For 11 Elect Director Sam Nunn Mgmt For For 12 Elect Director James D. Robinson III Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC LARGE CAP VALUE ACCT III - PMC 13 Elect Director Peter V. Ueberroth Mgmt For For 14 Elect Director Jacob Wallenberg Mgmt For For 15 Elect Director James B. Williams Mgmt For For 16 Ratify Auditors Mgmt For For 17 Amend Executive Incentive Bonus Plan Mgmt For For 18 Amend Restricted Stock Plan Mgmt For For 19 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 20 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 21 Publish Report on Chemical Bisphenol-A (BPA) SH Against For The McGraw-Hill Companies, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan MHP 27-Apr-11 USA 580645109 Annual 07-Mar-11 1,574 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director Pedro Aspe Mgmt For For 2 Elect Director Winfried Bischoff Mgmt For For 3 Elect Director Douglas N. Daft Mgmt For For 4 Elect Director William D. Green Mgmt For For 5 Elect Director Linda Koch Lorimer Mgmt For For 6 Elect Director Harold McGraw III Mgmt For For 7 Elect Director Robert P. McGraw Mgmt For For 8 Elect Director Hilda Ochoa-Brillembourg Mgmt For For 9 Elect Director Michael Rake Mgmt For For 10 Elect Director Edward B. Rust, Jr. Mgmt For For 11 Elect Director Kurt L. Schmoke Mgmt For For 12 Elect Director Sidney Taurel Mgmt For For 13 Provide Right to Call Special Meeting Mgmt For For 14 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 15 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 16 Ratify Auditors Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC LARGE CAP VALUE ACCT III - PMC 17 Provide Right to Act by Written Consent SH Against For The New York Times Company Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan NYT 27-Apr-11 USA 650111107 Annual 28-Feb-11 2,269 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Raul E. Cesan Mgmt For For 1.2 Elect Director Ellen R. Marram Mgmt For For 1.3 Elect Director Thomas Middelhoff Mgmt For For 1.4 Elect Director Doreen A. Toben Mgmt For For 2 Ratify Auditors Mgmt For For Arch Coal, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan ACI 28-Apr-11 USA 039380100 Annual 28-Feb-11 745 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director James R. Boyd Mgmt For For 1.2 Elect Director John W. Eaves Mgmt For For 1.3 Elect Director David D. Freudenthal Mgmt For For 1.4 Elect Director Douglas H. Hunt Mgmt For For 1.5 Elect Director J. Thomas Jones Mgmt For For 1.6 Elect Director A. Michael Perry Mgmt For For 1.7 Elect Director Peter I. Wold Mgmt For For 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC LARGE CAP VALUE ACCT III - PMC Aspen Insurance Holdings Limited Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan AHL 28-Apr-11 Bermuda G05384105 Annual 01-Mar-11 1,381 0 Vote Proponent Mgmt Rec Instruction 1 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 2.1 Elect Director Christopher O'Kane Mgmt For For 2.2 Elect Director John Cavoores Mgmt For For 2.3 Elect Director Liaquat Ahamed Mgmt For For 2.4 Elect Director Heidi Hutter Mgmt For For 2.5 Elect Director Albert Beer Mgmt For For 3 Ratify KPMG Audit plc, London, England as Auditors and Mgmt For For Authorize Board to Fix Their Remuneration 4 Approve Omnibus Stock Plan Mgmt For Against Avery Dennison Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan AVY 28-Apr-11 USA 053611109 Annual 28-Feb-11 1,743 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director Peter K. Barker Mgmt For For 2 Elect Director Ken C. Hicks Mgmt For For 3 Elect Director Debra L. Reed Mgmt For For 4 Ratify Auditors Mgmt For For 5 Declassify the Board of Directors Mgmt For For 6 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 7 Advisory Vote on Say on Pay Frequency Mgmt Two Years One Year Baker Hughes Incorporated Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC LARGE CAP VALUE ACCT III - PMC Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan BHI 28-Apr-11 USA 057224107 Annual 01-Mar-11 3,506 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Larry D. Brady Mgmt For For 1.2 Elect Director Clarence P. Cazalot, Jr. Mgmt For For 1.3 Elect Director Chad C. Deaton Mgmt For For 1.4 Elect Director Anthony G. Fernandes Mgmt For For 1.5 Elect Director Claire W. Gargalli Mgmt For For 1.6 Elect Director Pierre H. Jungels Mgmt For For 1.7 Elect Director James A. Lash Mgmt For For 1.8 Elect Director J. Larry Nichols Mgmt For For 1.9 Elect Director H. John Riley, Jr. Mgmt For For 1.10 Elect Director J. W. Stewart Mgmt For For 1.11 Elect Director Charles L. Watson Mgmt For For 2 Ratify Auditors Mgmt For For 3 Amend Executive Incentive Bonus Plan Mgmt For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 5 Advisory Vote on Say on Pay Frequency Mgmt None One Year 6 Require a Majority Vote for the Election of Directors SH Against For Corning Incorporated Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan GLW 28-Apr-11 USA 219350105 Annual 24-Feb-11 14,985 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director John Seely Brown Mgmt For Against 2 Elect Director John A. Canning, Jr. Mgmt For For 3 Elect Director Gordon Gund Mgmt For Against 4 Elect Director Kurt M. Landgraf Mgmt For Against 5 Elect Director H. Onno Ruding Mgmt For Against Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC LARGE CAP VALUE ACCT III - PMC 6 Elect Director Glenn F. Tilton Mgmt For For 7 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 8 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 9 Ratify Auditors Mgmt For For 10 Amend Articles/Bylaws/Charter Call Special Meetings SH Against For Cullen/Frost Bankers, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan CFR 28-Apr-11 USA 229899109 Annual 04-Mar-11 861 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director R. Denny Alexander Mgmt For For 1.2 Elect Director Carlos Alvarez Mgmt For For 1.3 Elect Director Royce S. Caldwell Mgmt For For 1.4 Elect Director Crawford H. Edwards Mgmt For For 1.5 Elect Director Ruben M. Escobedo Mgmt For For 1.6 Elect Director Richard W. Evans, Jr. Mgmt For For 1.7 Elect Director Patrick B. Frost Mgmt For For 1.8 Elect Director David J. Haemisegger Mgmt For For 1.9 Elect Director Karen E. Jennings Mgmt For For 1.10 Elect Director Richard M. Kleberg, III Mgmt For For 1.11 Elect Director Charles W. Matthews Mgmt For For 1.12 Elect Director Ida Clement Steen Mgmt For For 1.13 Elect Director Horace Wilkins Jr. Mgmt For For 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year Diebold, Incorporated Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan DBD 28-Apr-11 USA 253651103 Annual 25-Feb-11 856 0 Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC LARGE CAP VALUE ACCT III - PMC Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Patrick W. Allender Mgmt For For 1.2 Elect Director Bruce L. Byrnes Mgmt For For 1.3 Elect Director Mei-Wei Cheng Mgmt For For 1.4 Elect Director Phillip R. Cox Mgmt For For 1.5 Elect Director Richard L. Crandall Mgmt For For 1.6 Elect Director Gale S. Fitzgerald Mgmt For For 1.7 Elect Director Phillip B. Lassiter Mgmt For For 1.8 Elect Director John N. Lauer Mgmt For For 1.9 Elect Director Thomas W. Swidarski Mgmt For For 1.10 Elect Director Henry D.G. Wallace Mgmt For For 1.11 Elect Director Alan J. Weber Mgmt For For 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year eBay Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan EBAY 28-Apr-11 USA 278642103 Annual 17-Mar-11 7,130 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director Fred D. Anderson Mgmt For For 2 Elect Director Edward W. Barnholt Mgmt For For 3 Elect Director Scott D. Cook Mgmt For For 4 Elect Director John J. Donahoe Mgmt For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For Against 6 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 7 Ratify Auditors Mgmt For For 8 Reduce Supermajority Vote Requirement SH Against For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC LARGE CAP VALUE ACCT III - PMC Edison International Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan EIX 28-Apr-11 USA 281020107 Annual 02-Mar-11 3,668 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director Jagjeet S. Bindra Mgmt For For 2 Elect Director Vanessa C.L. Chang Mgmt For For 3 Elect Director France A. Cordova Mgmt For For 4 Elect Director Theodore F. Craver, Jr. Mgmt For For 5 Elect Director Charles B. Curtis Mgmt For For 6 Elect Director Bradford M. Freeman Mgmt For For 7 Elect Director Luis G. Nogales Mgmt For For 8 Elect Director Ronald L. Olson Mgmt For For 9 Elect Director James M. Rosser Mgmt For For 10 Elect Director Richard T. Schlosberg, III Mgmt For For 11 Elect Director Thomas C. Sutton Mgmt For For 12 Elect Director Brett White Mgmt For For 13 Ratify Auditors Mgmt For For 14 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt Mgmt For For 15 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 16 Amend Omnibus Stock Plan Mgmt For For Fulton Financial Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan FULT 28-Apr-11 USA 360271100 Annual 01-Mar-11 3,321 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Jeffrey G. Albertson Mgmt For For 1.2 Elect Director Joe N. Ballard Mgmt For For 1.3 Elect Director John M. Bond, Jr. Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC LARGE CAP VALUE ACCT III - PMC 1.4 Elect Director Dana A. Chryst Mgmt For For 1.5 Elect Director Craig A. Dally Mgmt For For 1.6 Elect Director Patrick J. Freer Mgmt For For 1.7 Elect Director Rufus A. Fulton, Jr. Mgmt For For 1.8 Elect Director George W. Hodges Mgmt For For 1.9 Elect Director Willem Kooyker Mgmt For For 1.10 Elect Director Donald W. Lesher, Jr. Mgmt For For 1.11 Elect Director John O. Shirk Mgmt For For 1.12 Elect Director R. Scott Smith, Jr. Mgmt For For 1.13 Elect Director Gary A. Stewart Mgmt For For 1.14 Elect Director E. Philip Wenger Mgmt For For 2 Approve Non-Employee Director Omnibus Stock Plan Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 5 Ratify Auditors Mgmt For For HCP, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan HCP 28-Apr-11 USA 40414L109 Annual 04-Mar-11 4,206 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director James F. Flaherty III Mgmt For For 2 Elect Director Christine N. Garvey Mgmt For For 3 Elect Director David B. Henry Mgmt For For 4 Elect Director Lauralee E. Martin Mgmt For For 5 Elect Director Michael D. McKee Mgmt For For 6 Elect Director Peter L. Rhein Mgmt For For 7 Elect Director Kenneth B. Roath Mgmt For For 8 Elect Director Richard M. Rosenberg Mgmt For For 9 Elect Director Joseph P. Sullivan Mgmt For For 10 Ratify Auditors Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC LARGE CAP VALUE ACCT III - PMC 11 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 12 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year Johnson & Johnson Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan JNJ 28-Apr-11 USA 478160104 Annual 01-Mar-11 28,121 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director Mary Sue Coleman Mgmt For For 2 Elect Director James G. Cullen Mgmt For For 3 Elect Director Ian E.L. Davis Mgmt For For 4 Elect Director Michael M.e. Johns Mgmt For For 5 Elect Director Susan L. Lindquist Mgmt For For 6 Elect Director Anne M. Mulcahy Mgmt For For 7 Elect Director Leo F. Mullin Mgmt For For 8 Elect Director William D. Perez Mgmt For For 9 Elect Director Charles Prince Mgmt For For 10 Elect Director David Satcher Mgmt For For 11 Elect Director William C. Weldon Mgmt For For 12 Ratify Auditors Mgmt For For 13 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For Against 14 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 15 Adopt Policy to Restrain Pharmaceutical Price Increases SH Against Against 16 Amend EEO Policy to Prohibit Discrimination Based on Applicant's Health Status SH Against Against 17 Adopt Animal-Free Training Methods SH Against Against Lexmark International, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan LXK 28-Apr-11 USA 529771107 Annual 28-Feb-11 1,302 0 Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC LARGE CAP VALUE ACCT III - PMC Vote Proponent Mgmt Rec Instruction 1 Elect Director Paul A. Rooke Mgmt For For 2 Elect Director Ralph E. Gomory Mgmt For For 3 Elect Director Jared L. Cohon Mgmt For For 4 Elect Director J. Edward Coleman Mgmt For For 5 Elect Director Sandra L. Helton Mgmt For For 6 Ratify Auditors Mgmt For For 7 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 8 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year Life Technologies Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan LIFE 28-Apr-11 USA 53217V109 Annual 28-Feb-11 888 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director Balakrishnan S. Iyer Mgmt For For 2 Elect Director Gregory T. Lucier Mgmt For For 3 EleElect Director Ronald A. Matricaria Mgmt For For 4 Elect Director David C. U Prichard Mgmt For For 5 Elect Director William H. Longfield Mgmt For For 6 Elect Director Ora H. Pescovitz Mgmt For For 7 Ratify Auditors Mgmt For For 8 Amend Certificate of Incorporation Mgmt For For 9 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 10 Advisory Vote on Say on Pay Frequency Mgmt Two Years One Year Lockheed Martin Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan LMT 28-Apr-11 USA 539830109 Annual 01-Mar-11 1,113 0 Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC LARGE CAP VALUE ACCT III - PMC Vote Proponent Mgmt Rec Instruction 1 Elect Director Nolan D. Archibald Mgmt For For 2 Elect Director Rosalind G. Brewer Mgmt For For 3 Elect Director David B. Burritt Mgmt For For 4 Elect Director James O. Ellis, Jr. Mgmt For For 5 Elect Director Thomas J. Falk Mgmt For For 6 Elect Director Gwendolyn S. King Mgmt For For 7 Elect Director James M. Loy Mgmt For For 8 Elect Director Douglas H. McCorkindale Mgmt For For 9 Elect Director Joseph W. Ralston Mgmt For For 10 Elect Director Anne Stevens Mgmt For For 11 Elect Director Robert J. Stevens Mgmt For For 12 Ratify Auditors Mgmt For For 13 Approve Omnibus Stock Plan Mgmt For For 14 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 15 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 16 Provide Right to Act by Written Consent SH Against For Pfizer Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan PFE 28-Apr-11 USA 717081103 Annual 01-Mar-11 80,717 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director Dennis A. Ausiello Mgmt For For 2 Elect Director Michael S. Brown Mgmt For For 3 Elect Director M. Anthony Burns Mgmt For For 4 Elect Director W. Don Cornwell Mgmt For For 5 Elect Director Frances D. Fergusson Mgmt For For 6 Elect Director William H. Gray III Mgmt For For 7 Elect Director Constance J. Horner Mgmt For For 8 Elect Director James M. Kilts Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC LARGE CAP VALUE ACCT III - PMC 9 Elect Director George A. Lorch Mgmt For For 10 Elect Director John P. Mascotte Mgmt For For 11 Elect Director Suzanne Nora Johnson Mgmt For For 12 Elect Director Ian C. Read Mgmt For For 13 Elect Director Stephen W. Sanger Mgmt For For 14 Ratify Auditors Mgmt For For 15 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For Against 16 Advisory Vote on Say on Pay Frequency Mgmt Two Years One Year 17 Publish Political Contributions SH Against Against 18 Report on Public Policy Advocacy Process SH Against Against 19 Adopt Policy to Restrain Pharmaceutical Price Increases SH Against Against 20 Provide Right to Act by Written Consent SH Against For 21 Amend Articles/Bylaws/Charter Call Special Meetings SH Against For 22 Report on Animal Testing and Plans for Reduction SH Against Against Popular, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan BPOP 28-Apr-11 USA 733174106 Annual 28-Feb-11 17,165 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director María Luisa Ferré Mgmt For For 2 Elect Director C. Kim Goodwin Mgmt For For 3 Elect Director William J. Teuber Jr. Mgmt For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 5 Ratify Auditors Mgmt For For Rowan Companies, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan RDC 28-Apr-11 USA 779382100 Annual 01-Mar-11 1,674 0 Vote Proponent Mgmt Rec Instruction Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC LARGE CAP VALUE ACCT III - PMC 1 Elect Director R. G. Croyle Mgmt For For 2 Elect Director Lord Moynihan Mgmt For For 3 Elect Director W. Matt Ralls Mgmt For For 4 Elect Director John J. Quicke Mgmt For For 5 Ratify Auditors Mgmt For For 6 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 7 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year Snap-on Incorporated Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan SNA 28-Apr-11 USA 833034101 Annual 28-Feb-11 979 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director Roxanne J. Decyk Mgmt For For 2 Elect Director Nicholas T. Pinchuk Mgmt For For 3 Elect Director Gregg M. Sherrill Mgmt For For 4 Ratify Auditors Mgmt For For 5 Approve Omnibus Stock Plan Mgmt For For 6 Amend Qualified Employee Stock Purchase Plan Mgmt For For 7 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 8 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year The Hershey Company Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan HSY 28-Apr-11 USA 427866108 Annual 28-Feb-11 1,070 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director P.M. Arway Mgmt For For 1.2 Elect Director R.F. Cavanaugh Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC LARGE CAP VALUE ACCT III - PMC 1.3 Elect Director C.A. Davis Mgmt For For 1.4 Elect Director J.M. Mead Mgmt For For 1.5 Elect Director J.E. Nevels Mgmt For For 1.6 Elect Director A.J. Palmer Mgmt For For 1.7 Elect Director T.J. Ridge Mgmt For For 1.8 Elect Director D.L. Shedlarz Mgmt For For 1.9 Elect Director D.J. West Mgmt For For 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 5 Amend Omnibus Stock Plan Mgmt For For Torchmark Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan TMK 28-Apr-11 USA 891027104 Annual 09-Mar-11 1,382 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director Mark S. McAndrew Mgmt For For 2 Elect Director Sam R. Perry Mgmt For For 3 Elect Director Lamar C. Smith Mgmt For For 4 Ratify Auditors Mgmt For For 5 Approve Omnibus Stock Plan Mgmt For For 6 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 7 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year Valero Energy Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan VLO 28-Apr-11 USA 91913Y100 Annual 01-Mar-11 6,494 0 Vote Proponent Mgmt Rec Instruction Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC LARGE CAP VALUE ACCT III - PMC 1 Elect Director Ronald K. Calgaard Mgmt For For 2 Elect Director Stephen M. Waters Mgmt For For 3 Elect Director Randall J. Weisenburger Mgmt For For 4 Elect Director Rayford Wilkins, Jr. Mgmt For For 5 Declassify the Board of Directors Mgmt For For 6 Ratify Auditors Mgmt For For 7 Approve Omnibus Stock Plan Mgmt For For 8 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 9 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 10 Report on Political Contributions SH Against For 11 Review Political Expenditures and Processes SH Against For 12 Report on Accident Risk Reduction Efforts SH Against For Abbott Laboratories Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan ABT 29-Apr-11 USA 002824100 Annual 02-Mar-11 2,519 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Robert J. Alpern Mgmt For For 1.2 Elect Director Roxanne S. Austin Mgmt For For 1.3 Elect Director W. James Farrell Mgmt For For 1.4 Elect Director H. Laurance Fuller Mgmt For For 1.5 Elect Director Edward M. Liddy Mgmt For For 1.6 Elect Director Phebe N. Novakovic Mgmt For For 1.7 Elect Director William A. Osborn Mgmt For For 1.8 Elect Director Samuel C. Scott III Mgmt For For 1.9 Elect Director Glenn F. Tilton Mgmt For For 1.10 Elect Director Miles D. White Mgmt For For 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC LARGE CAP VALUE ACCT III - PMC 5 Adopt Policy on Pharmaceutical Price Restraint SH Against Against AT&T Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan T 29-Apr-11 USA 00206R102 Annual 01-Mar-11 70,383 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director Randall L. Stephenson Mgmt For For 2 Elect Director Gilbert F. Amelio Mgmt For For 3 Elect Director Reuben V. Anderson Mgmt For For 4 Elect Director James H. Blanchard Mgmt For For 5 Elect Director Jaime Chico Pardo Mgmt For For 6 Elect Director James P. Kelly Mgmt For For 7 Elect Director Jon C. Madonna Mgmt For For 8 Elect Director Lynn M. Martin Mgmt For For 9 Elect Director John B. McCoy Mgmt For For 10 Elect Director Joyce M. Roche Mgmt For For 11 Elect Director Matthew K. Rose Mgmt For For 12 Elect Director Laura D Andrea Tyson Mgmt For For 13 Ratify Auditors Mgmt For For 14 Approve Omnibus Stock Plan Mgmt For For 15 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 16 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year 17 Report on Political Contributions SH Against For 18 Amend Articles/Bylaws/Charter Call Special Meetings SH Against For 19 Provide Right to Act by Written Consent SH Against For Kellogg Company Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan K 29-Apr-11 USA 487836108 Annual 01-Mar-11 434 0 Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC LARGE CAP VALUE ACCT III - PMC Vote Proponent Mgmt Rec Instruction 1.1 Elect Director John Bryant Mgmt For For 1.2 Elect Director Rogelio Rebolledo Mgmt For For 1.3 Elect Director Sterling Speirn Mgmt For For 1.4 Elect Director John Zabriskie Mgmt For For 2 Approve Executive Incentive Bonus Plan Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 5 Ratify Auditors Mgmt For For 6 Reduce Supermajority Vote Requirement SH Against For 7 Require a Majority Vote for the Election of Directors SH Against For The Progressive Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan PGR 29-Apr-11 USA 743315103 Annual 28-Feb-11 8,274 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director Stuart B. Burgdoerfer Mgmt For For 2 Elect Director Charles A. Davis Mgmt For For 3 Permit Board to Amend Bylaws Without Shareholder Consent Mgmt For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 5 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 6 Ratify Auditors Mgmt For For Berkshire Hathaway Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan BRK.B 30-Apr-11 USA 084670702 Annual 02-Mar-11 17,294 0 Vote Proponent Mgmt Rec Instruction Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC LARGE CAP VALUE ACCT III - PMC 1.1 Elect Director Warren E. Buffett Mgmt For For 1.2 Elect Director Charles T. Munger Mgmt For For 1.3 Elect Director Howard G. Buffett Mgmt For For 1.4 Elect Director Stephen B. Burke Mgmt For For 1.5 Elect Director Susan L. Decker Mgmt For For 1.6 Elect Director William H. Gates III Mgmt For For 1.7 Elect Director David S. Gottesman Mgmt For For 1.8 Elect Director Charlotte Guyman Mgmt For For 1.9 Elect Director Donald R. Keough Mgmt For For 1.10 Elect Director Thomas S. Murphy Mgmt For For 1.11 Elect Director Ronald L. Olson Mgmt For For 1.12 Elect Director Walter Scott, Jr. Mgmt For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 3 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year 4 Adopt Quantitative GHG Goals for Products and Operations SH Against For Cincinnati Financial Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan CINF 30-Apr-11 USA 172062101 Annual 03-Mar-11 2,405 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Kenneth C. Lichtendahl Mgmt For For 1.2 Elect Director W. Rodney McMullen Mgmt For For 1.3 Elect Director Thomas R. Schiff Mgmt For For 1.4 Elect Director John F. Steele, Jr. Mgmt For For 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 5 Amend Omnibus Stock Plan Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC LARGE CAP VALUE ACCT III - PMC Aflac Incorporated Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan AFL 02-May-11 USA 001055102 Annual 23-Feb-11 371 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director Daniel P. Amos Mgmt For For 2 Elect Director John Shelby Amos II Mgmt For For 3 Elect Director Paul S. Amos II Mgmt For For 4 Elect Director Michael H. Armacost Mgmt For For 5 Elect Director Kriss Cloninger III Mgmt For For 6 Elect Director Elizabeth J. Hudson Mgmt For For 7 Elect Director Douglas W. Johnson Mgmt For For 8 Elect Director Robert B. Johnson Mgmt For For 9 Elect Director Charles B. Knapp Mgmt For For 10 Elect Director E. Stephen Purdom Mgmt For For 11 Elect Director Barbara K. Rimer Mgmt For For 12 Elect Director Marvin R. Schuster Mgmt For For 13 Elect Director David Gary Thompson Mgmt For For 14 Elect Director Robert L. Wright Mgmt For For 15 Elect Director Takuro Yoshida Mgmt For For 16 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 17 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 18 Ratify Auditors Mgmt For For Arrow Electronics, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan ARW 02-May-11 USA 042735100 Annual 09-Mar-11 1,800 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Daniel W. Duval Mgmt For For 1.2 Elect Director Philip K. Asherman Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC LARGE CAP VALUE ACCT III - PMC 1.3 Elect Director Gail E. Hamilton Mgmt For For 1.4 Elect Director John N. Hanson Mgmt For For 1.5 Elect Director Richard S. Hill Mgmt For Withhold 1.6 Elect Director M.F. Keeth Mgmt For For 1.7 Elect Director Andrew C. Kerin Mgmt For For 1.8 Elect Director Michael J. Long Mgmt For For 1.9 Elect Director Stephen C. Patrick Mgmt For For 1.10 Elect Director Barry W. Perry Mgmt For For 1.11 Elect Director John C. Waddell Mgmt For Withhold 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year DISH Network Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan DISH 02-May-11 USA 25470M109 Annual 07-Mar-11 3,046 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director James Defranco Mgmt For Withhold 1.2 Elect Director Cantey Ergen Mgmt For Withhold 1.3 Elect Director Charles W. Ergen Mgmt For Withhold 1.4 Elect Director Steven R. Goodbarn Mgmt For For 1.5 Elect Director Gary S. Howard Mgmt For For 1.6 Elect Director David K. Moskowitz Mgmt For Withhold 1.7 Elect Director Tom A. Ortolf Mgmt For For 1.8 Elect Director Carl E. Vogel Mgmt For Withhold 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year 5 Adopt a Recapitalization Plan SH Against For 6 Other Business Mgmt For Against Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC LARGE CAP VALUE ACCT III - PMC Hubbell Incorporated Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan HUB.B 02-May-11 USA 443510201 Annual 04-Mar-11 559 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Timothy H. Powers Mgmt For For 1.2 Elect Director Lynn J. Good Mgmt For For 1.3 Elect Director Anthony J. Guzzi Mgmt For For 1.4 Elect Director Neal J. Keating Mgmt For For 1.5 Elect Director Andrew McNally, IV Mgmt For For 1.6 Elect Director G. Jackson Ratcliffe Mgmt For For 1.7 Elect Director Carlos A. Rodriguez Mgmt For For 1.8 Elect Director Richard J. Swift Mgmt For For 1.9 Elect Director Daniel S. Van Riper Mgmt For For 2 Ratify Auditors Mgmt For For 3 Amend Executive Incentive Bonus Plan Mgmt For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 5 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year Motorola Solutions, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan MSI 02-May-11 USA 620076307 Annual 07-Mar-11 3,731 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director Gregory Q. Brown Mgmt For For 2 Elect Director William J. Bratton Mgmt For For 3 Elect Director David W. Dorman Mgmt For For 4 Elect Director Michael V. Hayden Mgmt For For 5 Elect Director Vincent J. Intrieri Mgmt For For 6 Elect Director Judy C. Lewent Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC LARGE CAP VALUE ACCT III - PMC 7 Elect Director Samuel C. Scott III Mgmt For For 8 Elect Director John A. White Mgmt For For 9 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 10 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 11 Amend Omnibus Stock Plan Mgmt For For 12 Ratify Auditors Mgmt For For 13 Amend Human Rights Policies SH Against Against The Boeing Company Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan BA 02-May-11 USA 097023105 Annual 03-Mar-11 1,639 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director John E. Bryson Mgmt For For 2 Elect Director David L. Calhoun Mgmt For For 3 Elect Director Arthur D. Collins, Jr. Mgmt For For 4 Elect Director Linda Z. Cook Mgmt For For 5 Elect Director Kenneth M. Duberstein Mgmt For For 6 Elect Director Edmund P. Giambastiani, Jr. Mgmt For For 7 Elect Director Edward M. Liddy Mgmt For For 8 Elect Director John F. McDonnell Mgmt For For 9 Elect Director W. James McNerney, Jr. Mgmt For For 10 Elect Director Susan C. Schwab Mgmt For For 11 Elect Director Ronald A. Williams Mgmt For For 12 Elect Director Mike S. Zafirovski Mgmt For For 13 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 14 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year 15 Ratify Auditors Mgmt For For 16 Implement Third-Party Supply Chain Monitoring SH Against Against 17 Report on Political Contributions SH Against For 18 Provide Right to Act by Written Consent SH Against For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC LARGE CAP VALUE ACCT III - PMC 19 Amend Articles/Bylaws/Charter Call Special Meetings SH Against For 20 Require Independent Board Chairman SH Against For Zimmer Holdings, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan ZMH 02-May-11 USA 98956P102 Annual 03-Mar-11 2,028 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director Betsy J. Bernard Mgmt For For 2 Elect Director Marc N. Casper Mgmt For For 3 Elect Director David C. Dvorak Mgmt For For 4 Elect Director Larry C. Glasscock Mgmt For For 5 Elect Director Robert A. Hagemann Mgmt For For 6 Elect Director Arthur J. Higgins Mgmt For For 7 Elect Director John L. McGoldrick Mgmt For For 8 Elect Director Cecil B. Pickett Mgmt For For 9 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For Against 10 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 11 Ratify Auditors Mgmt For For Aaron's, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan AAN 03-May-11 USA 002535300 Annual 11-Mar-11 517 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director R. Charles Loudermilk, Sr. Mgmt For For 1.2 Elect Director Ronald W. Allen Mgmt For For 1.3 Elect Director Ray M. Robinson Mgmt For For 1.4 Elect Director John C. Portman, Jr. Mgmt For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC LARGE CAP VALUE ACCT III - PMC 3 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year Advanced Micro Devices, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan AMD 03-May-11 USA 007903107 Annual 07-Mar-11 5,991 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director Bruce L. Claflin Mgmt For For 2 Elect Director W. Michael Barnes Mgmt For For 3 Elect Director John E. Caldwell Mgmt For For 4 Elect Director Henry W.K. Chow Mgmt For For 5 Elect Director Craig A. Conway Mgmt For For 6 Elect Director Nicholas M. Donofrio Mgmt For For 7 Elect Director H. Paulett Eberhart Mgmt For For 8 Elect Director Waleed Al Muhairi Mgmt For For 9 Elect Director Robert B. Palmer Mgmt For For 10 Ratify Auditors Mgmt For For 11 Approve Executive Incentive Bonus Plan Mgmt For For 12 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt Mgmt For For 13 Advisory Vote on Say on Pay Frequency Mgmt None One Year AGL Resources Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan AGL 03-May-11 USA 001204106 Annual 25-Feb-11 1,286 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Sandra N. Bane Mgmt For For 1.2 Elect Director Thomas D. Bell, Jr. Mgmt For For 1.3 Elect Director Arthur E. Johnson Mgmt For For 1.4 Elect Director Dean R. O'Hare Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC LARGE CAP VALUE ACCT III - PMC 1.5 Elect Director James A. Rubright Mgmt For For 1.6 Elect Director John W. Somerhalder II Mgmt For For 1.7 Elect Director Bettina M. Whyte Mgmt For For 2 Ratify Auditors Mgmt For For 3 Amend Omnibus Stock Plan Mgmt For For 4 Amend Nonqualified Employee Stock Purchase Plan Mgmt For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 6 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year Bristol-Myers Squibb Company Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan BMY 03-May-11 USA 110122108 Annual 10-Mar-11 20,604 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director L. Andreotti Mgmt For For 2 Elect Director L.B. Campbell Mgmt For For 3 Elect Director J.M. Cornelius Mgmt For For 4 Elect Director L.J. Freeh Mgmt For For 5 Elect Director L.H. Glimcher Mgmt For For 6 Elect Director M. Grobstein Mgmt For For 7 Elect Director L. Johansson Mgmt For For 8 Elect Director A.J. Lacy Mgmt For For 9 Elect Director V.L. Sato Mgmt For For 10 Elect Director E. Sigal Mgmt For For 11 Elect Director T.D. West, Jr. Mgmt For For 12 Elect Director R.S. Williams Mgmt For For 13 Ratify Auditors Mgmt For For 14 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 15 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year 16 Increase Disclosure of Executive Compensation SH Against Against 17 Provide Right to Act by Written Consent SH Against For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC LARGE CAP VALUE ACCT III - PMC 18 Adopt Policy to Restrain Pharmaceutical Price Increases SH Against Against Exelon Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan EXC 03-May-11 USA 30161N101 Annual 04-Mar-11 6,593 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director John A. Canning, Jr. Mgmt For For 2 Elect Director M. Walter D Alessio Mgmt For For 3 Elect Director Nicholas Debenedictis Mgmt For For 4 Elect Director Nelson A. Diaz Mgmt For For 5 Elect Director Sue L. Gin Mgmt For For 6 Elect Director Rosemarie B. Greco Mgmt For For 7 Elect Director Paul L. Joskow Mgmt For For 8 Elect Director Richard W. Mies Mgmt For For 9 Elect Director John M. Palms Mgmt For For 10 Elect Director William C. Richardson Mgmt For For 11 Elect Director Thomas J. Ridge Mgmt For For 12 Elect Director John W. Rogers, Jr. Mgmt For For 13 Elect Director John W. Rowe Mgmt For For 14 Elect Director Stephen D. Steinour Mgmt For For 15 Elect Director Don Thompson Mgmt For For 16 Ratify Auditors Mgmt For For 17 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 18 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year Gannett Co., Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan GCI 03-May-11 USA 364730101 Annual 04-Mar-11 3,873 0 Vote Proponent Mgmt Rec Instruction Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC LARGE CAP VALUE ACCT III - PMC 1.1 Elect Director John E. Cody Mgmt For For 1.2 Elect Director Craig A. Dubow Mgmt For For 1.3 Elect Director Howard D. Elias Mgmt For For 1.4 Elect Director Arthur H. Harper Mgmt For For 1.5 Elect Director John Jeffry Louis Mgmt For For 1.6 Elect Director Marjorie Magner Mgmt For For 1.7 Elect Director Scott K. McCune Mgmt For For 1.8 Elect Director Duncan M. McFarland Mgmt For For 1.9 Elect Director Neal Shapiro Mgmt For For 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year Great Plains Energy Incorporated Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan GXP 03-May-11 USA 391164100 Annual 22-Feb-11 2,244 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director D.L. Bodde Mgmt For For 1.2 Elect Director M.J. Chesser Mgmt For For 1.3 Elect Director W.H. Downey Mgmt For For 1.4 Elect Director R.C. Ferguson, Jr. Mgmt For For 1.5 Elect Director G.D. Forsee Mgmt For For 1.6 Elect Director J.A. Mitchell Mgmt For For 1.7 Elect Director W.C. Nelson Mgmt For For 1.8 Elect Director J.J. Sherman Mgmt For For 1.9 Elect Director L.H. Talbott Mgmt For For 1.10 Elect Director R.H. West Mgmt For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 3 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 4 Amend Omnibus Stock Plan Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC LARGE CAP VALUE ACCT III - PMC 5 Ratify Auditors Mgmt For For NV Energy, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan NVE 03-May-11 USA 67073Y106 Annual 08-Mar-11 3,932 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Joseph B. Anderson, Jr. Mgmt For For 1.2 Elect Director Glenn C. Christenson Mgmt For For 1.3 Elect Director Brian J. Kennedy Mgmt For For 1.4 Elect Director John F. O'Reilly Mgmt For For 1.5 Elect Director Philip G. Satre Mgmt For For 1.6 Elect Director Michael W. Yackira Mgmt For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 3 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 4 Amend Omnibus Stock Plan Mgmt For For 5 Reduce Supermajority Vote Requirement for Amending Articles Mgmt For For on Director Elections and Removals 6 Reduce Supermajority Vote Requirement for Fair Price Provisions Mgmt For For 7 Ratify Auditors Mgmt For For 8 Require a Majority Vote for the Election of Directors SH Against For 9 Amend Articles/Bylaws/Charter Call Special Meetings SH Against For 10 Stock Retention/Holding Period SH Against For Peabody Energy Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan BTU 03-May-11 USA 704549104 Annual 11-Mar-11 2,673 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Gregory H. Boyce Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC LARGE CAP VALUE ACCT III - PMC 1.2 Elect Director William A. Coley Mgmt For For 1.3 Elect Director William E. James Mgmt For For 1.4 Elect Director Robert B. Karn III Mgmt For For 1.5 Elect Director M. Frances Keeth Mgmt For For 1.6 Elect Director Henry E. Lentz Mgmt For For 1.7 Elect Director Robert A. Malone Mgmt For For 1.8 Elect Director William C. Rusnack Mgmt For For 1.9 Elect Director John F. Turner Mgmt For For 1.10 Elect Director Sandra A. Van Trease Mgmt For For 1.11 Elect Director Alan H. Washkowitz Mgmt For For 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt Two Years One Year 5 Approve Omnibus Stock Plan Mgmt For Against Realty Income Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan O 03-May-11 USA 756109104 Annual 10-Mar-11 1,853 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Kathleen R. Allen Mgmt For For 1.2 Elect Director Donald R. Cameron Mgmt For For 1.3 Elect Director Priya Cherian Huskins Mgmt For For 1.4 Elect Director Thomas A. Lewis Mgmt For For 1.5 Elect Director Michael D. McKee Mgmt For For 1.6 Elect Director Gregory T. McLaughlin Mgmt For For 1.7 Elect Director Ronald L. Merriman Mgmt For For 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC LARGE CAP VALUE ACCT III - PMC Regency Centers Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan REG 03-May-11 USA 758849103 Annual 24-Feb-11 1,299 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Martin E. Stein, Jr. Mgmt For For 1.2 Elect Director Raymond L. Bank Mgmt For For 1.3 Elect Director C. Ronald Blankenship Mgmt For For 1.4 Elect Director A.R. Carpenter Mgmt For For 1.5 Elect Director J. Dix Druce Mgmt For For 1.6 Elect Director Mary Lou Fiala Mgmt For For 1.7 Elect Director Bruce M. Johnson Mgmt For For 1.8 Elect Director Douglas S. Luke Mgmt For For 1.9 Elect Director John C. Schweitzer Mgmt For For 1.10 Elect Director Brian M. Smith Mgmt For For 1.11 Elect Director Thomas G. Wattles Mgmt For For 2 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Approve Omnibus Stock Plan Mgmt For For 5 Ratify Auditors Mgmt For For Sigma-Aldrich Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan SIAL 03-May-11 USA 826552101 Annual 04-Mar-11 150 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director Rebecca M. Bergman Mgmt For For 2 Elect Director George M. Church Mgmt For For 3 Elect Director David R. Harvey Mgmt For For 4 Elect Director W. Lee McCollum Mgmt For For 5 Elect Director Avi M. Nash Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC LARGE CAP VALUE ACCT III - PMC 6 Elect Director Steven M. Paul Mgmt For For 7 Elect Director J. Pedro Reinhard Mgmt For For 8 Elect Director Rakesh Sachdev Mgmt For For 9 Elect Director D. Dean Spatz Mgmt For For 10 Elect Director Barrett A. Toan Mgmt For For 11 Amend Omnibus Stock Plan Mgmt For For 12 Ratify Auditors Mgmt For For 13 Reduce Supermajority Vote Requirement Mgmt For For 14 Reduce Supermajority Vote Requirement Relating to Business Mgmt For For Combinations 15 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 16 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year Thomson Reuters Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan TRI 03-May-11 Canada 884903105 Annual 15-Mar-11 2,486 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director David Thomson Mgmt For For 1.2 Elect Director W. Geoffrey Beattie Mgmt For Withhold 1.3 Elect Director Thomas H. Glocer Mgmt For For 1.4 Elect Director Manvinder S. Banga Mgmt For For 1.5 Elect Director Mary Cirillo Mgmt For For 1.6 Elect Director Steven A. Denning Mgmt For For 1.7 Elect Director Lawton W. Fitt Mgmt For For 1.8 Elect Director Roger L. Martin Mgmt For For 1.9 Elect Director Sir Deryck Maughan Mgmt For For 1.10 Elect Director Ken Olisa Mgmt For For 1.11 Elect Director Vance K. Opperman Mgmt For For 1.12 Elect Director John M. Thompson Mgmt For For 1.13 Elect Director Peter J. Thomson Mgmt For For 1.14 Elect Director John A. Tory Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC LARGE CAP VALUE ACCT III - PMC 2 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Mgmt For For Board to Fix Their Remuneration 3 Advisory Vote on Executive Compensation Approach Mgmt For For Total System Services, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan TSS 03-May-11 USA 891906109 Annual 23-Feb-11 2,548 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director Kriss Cloninger III Mgmt For For 2 Elect Director Sidney E. Harris Mgmt For For 3 Elect Director Mason H. Lampton Mgmt For For 4 Elect Director H. Lynn Page Mgmt For For 5 Elect Director Philip W. Tomlinson Mgmt For For 6 Elect Director John T. Turner Mgmt For For 7 Elect Director Richard W. Ussery Mgmt For For 8 Elect Director M. Troy Woods Mgmt For For 9 Elect Director James D. Yancey Mgmt For For 10 Elect Director Rebecca K. Yarbrough Mgmt For For 11 Ratify Auditors Mgmt For For 12 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For Against 13 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year Wells Fargo & Company Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan WFC 03-May-11 USA 949746101 Annual 04-Mar-11 55,291 0 Vote Proponent Mgmt Rec Instruction 1 Election Director John D. Baker II Mgmt For For 2 Election Director John S. Chen Mgmt For For 3 Election Director Lloyd H. Dean Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC LARGE CAP VALUE ACCT III - PMC 4 Election Director Susan E. Engel Mgmt For For 5 Election Director Enrique Hernandez, Jr. Mgmt For For 6 Election Director Donald M. James Mgmt For For 7 Election Director Mackey J. McDonald Mgmt For For 8 Election Director Cynthia H. Milligan Mgmt For For 9 Elect Director Nicholas G. Moore Mgmt For For 10 Elect Director Philip J. Quigley Mgmt For Against 11 Elect Director Judith M. Runstad Mgmt For For 12 Elect Director Stephen W. Sanger Mgmt For For 13 Elect Director John G. Stumpf Mgmt For For 14 Elect Director an G. Swenson Mgmt For For 15 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 16 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 17 Ratify Auditors Mgmt For For 18 Amend Articles/Bylaws/Charter Call Special Meetings SH Against For 19 Provide for Cumulative Voting SH Against For 20 Require Independent Board Chairman SH Against For 21 Advisory Vote to Ratify Directors' Compensation SH Against Against 22 Require Audit Committee Review and Report on Controls Related SH Against For to Loans, Foreclosure and Securitizations Whiting Petroleum Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan WLL 03-May-11 USA 966387102 Annual 11-Mar-11 1,820 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director D. Sherwin Artus Mgmt For For 1.2 Elect Director Phillip E. Doty Mgmt For For 2 Increase Authorized Common Stock Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 5 Ratify Auditors Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC LARGE CAP VALUE ACCT III - PMC Aptargroup, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan ATR 04-May-11 USA 038336103 Annual 10-Mar-11 1,128 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director George L. Fotiades Mgmt For For 1.2 Elect Director King W. Harris Mgmt For For 1.3 Elect Director Peter H. Pfeiffer Mgmt For For 1.4 Elect Director Joanne C. Smith Mgmt For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 3 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 4 Approve Omnibus Stock Plan Mgmt For For 5 Ratify Auditors Mgmt For For AutoNation, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan AN 04-May-11 USA 05329W102 Annual 17-Mar-11 722 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director Mike Jackson Mgmt For For 2 Elect Director Robert J. Brown Mgmt For For 3 Elect Director Rick L. Burdick Mgmt For For 4 Elect Director William C. Crowley Mgmt For Against 5 Elect Director David B. Edelson Mgmt For For 6 Elect Director Robert R. Grusky Mgmt For For 7 Elect Director Michael Larson Mgmt For For 8 Elect Director Michael E. Maroone Mgmt For For 9 Elect Director Carlos A. Migoya Mgmt For For 10 Elect Director Alison H. Rosenthal Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC LARGE CAP VALUE ACCT III - PMC 11 Ratify Auditors Mgmt For For 12 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 13 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year 14 Amend Articles/Bylaws/Charter Call Special Meetings SH Against For 15 Provide for Cumulative Voting SH Against For Chicago Bridge & Iron Company N.V. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan CBI 04-May-11 Netherlands 167250109 Annual 10-Mar-11 931 0 Vote Proponent Mgmt Rec Instruction 1 Elect Gary L. Neale to Supervisory Board Mgmt For For 2 Elect J. Charles Jennett to Supervisory Board Mgmt For For 3 Elect Larry D. McVay to Supervisory Board Mgmt For For 4 Elect Marsha C. Williams to Supervisory Board Mgmt For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 6 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year 7 Approve Financial Statements, Discuss Statutory Reports, and Mgmt For For Approve Publication of Information in English 8 Approve Discharge of Management Board Mgmt For For 9 Approve Discharge of Supervisory Board Mgmt For For 10 Authorize Repurchase of Up to 10 Percent of Issued ShareCapital Mgmt For For 11 Ratify Ernst & Young LLP as Auditors Mgmt For For 12 Grant Board Authority to Issue Shares Mgmt For For CSX Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan CSX 04-May-11 USA 126408103 Annual 04-Mar-11 4,425 0 Vote Proponent Mgmt Rec Instruction Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC LARGE CAP VALUE ACCT III - PMC 1 Elect Director Donna M. Alvarado Mgmt For For 2 Elect Director John B. Breaux Mgmt For For 3 Elect Director Pamela L. Carter Mgmt For For 4 Elect Director Steven T. Halverson Mgmt For For 5 Elect Director Edward J. Kelly, III Mgmt For For 6 Elect Director Gilbert H. Lamphere Mgmt For For 7 Elect Director John D. McPherson Mgmt For For 8 Elect Director Timothy T. O'Toole Mgmt For For 9 Elect Director David M. Ratcliffe Mgmt For For 10 Elect Director Donald J. Shepard Mgmt For For 11 Elect Director Michael J. Ward Mgmt For For 12 Elect Director J.C. Watts, Jr. Mgmt For For 13 Elect Director J. Steven Whisler Mgmt For For 14 Ratify Auditors Mgmt For For 15 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 16 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year Domtar Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan UFS 04-May-11 USA 257559203 Annual 14-Mar-11 706 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Jack C. Bingleman Mgmt For For 1.2 Elect Director Louis P. Gignac Mgmt For For 1.3 Elect Director Brian M. Levitt Mgmt For For 1.4 Elect Director Harold H. MacKay Mgmt For For 1.5 Elect Director David G. Maffucci Mgmt For For 1.6 Elect Director W. Henson Moore Mgmt For For 1.7 Elect Director Michael R. Onustock Mgmt For For 1.8 Elect Director Robert J. Steacy Mgmt For For 1.9 Elect Director Pamela B. Strobel Mgmt For For 1.10 Elect Director Richard Tan Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC LARGE CAP VALUE ACCT III - PMC 1.11 Elect Director Denis Turcotte Mgmt For For 1.12 Elect Director John D. Williams Mgmt For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 3 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 4 Ratify Auditors Mgmt For For Federal Realty Investment Trust Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan FRT 04-May-11 USA 313747206 Annual 17-Mar-11 372 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Jon E. Bortz Mgmt For For 1.2 Elect Director David W. Faeder Mgmt For For 1.3 Elect Director Kristin Gamble Mgmt For For 1.4 Elect Director Warren M. Thompson Mgmt For For 1.5 Elect Director Donald C. Wood Mgmt For For 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For Against 4 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year General Dynamics Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan GD 04-May-11 USA 369550108 Annual 07-Mar-11 3,867 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director Mary T. Barra Mgmt For For 2 Elect Director Nicholas D. Chabraja Mgmt For For 3 Elect Director James S. Crown Mgmt For For 4 Elect Director William P. Fricks Mgmt For For 5 Elect Director Jay L. Johnson Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC LARGE CAP VALUE ACCT III - PMC 6 Elect Director George A. Joulwan Mgmt For For 7 Elect Director Paul G. Kaminski Mgmt For For 8 Elect Director John M. Keane Mgmt For For 9 Elect Director Lester L. Lyles Mgmt For For 10 Elect Director William A. Osborn Mgmt For For 11 Elect Director Robert Walmsley Mgmt For For 12 Ratify Auditors Mgmt For For 13 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 14 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year 15 Review and Assess Human Rights Policies SH Against For 16 Amend Articles/Bylaws/Charter Call Special Meetings SH Against For GenOn Energy, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan GEN 04-May-11 USA 37244E107 Annual 07-Mar-11 12,976 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director E. William Barnett Mgmt For For 1.2 Elect Director Terry G. Dallas Mgmt For For 1.3 Elect Director Mark M. Jacobs Mgmt For For 1.4 Elect Director Thomas H. Johnson Mgmt For For 1.5 Elect Director Steven L. Miller Mgmt For For 1.6 Elect Director Edward R. Muller Mgmt For For 1.7 Elect Director Robert C. Murray Mgmt For For 1.8 Elect Director Laree E. Perez Mgmt For For 1.9 Elect Director Evan J. Silverstein Mgmt For For 1.10 Elect Director William L. Thacker Mgmt For For 2 Ratify Auditors Mgmt For For 3 Adopt Protective Charter Amendment Mgmt For For 4 Adopt NOL Rights Plan (NOL Pill) Mgmt For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC LARGE CAP VALUE ACCT III - PMC 6 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 7 Adopt GHG and Other Air Emissions Reduction Goals SH Against For Hess Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan HES 04-May-11 USA 42809H107 Annual 14-Mar-11 3,400 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director E.E. Holiday Mgmt For For 2 Elect Director J.H. Mullin Mgmt For For 3 Elect Director F.B. Walker Mgmt For For 4 Elect Director R.N. Wilson Mgmt For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 6 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 7 Ratify Auditors Mgmt For For 8 Amend Executive Incentive Bonus Plan Mgmt For For Kimco Realty Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan KIM 04-May-11 USA 49446R109 Annual 07-Mar-11 4,587 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director M. Cooper Mgmt For For 1.2 Elect Director P. Coviello Mgmt For For 1.3 Elect Director R. Dooley Mgmt For For 1.4 Elect Director J. Grills Mgmt For For 1.5 Elect Director D. Henry Mgmt For For 1.6 Elect Director F. P. Hughes Mgmt For For 1.7 Elect Director F. Lourenso Mgmt For For 1.8 Elect Director C. Nicholas Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC LARGE CAP VALUE ACCT III - PMC 1.9 Elect Director R. Saltzman Mgmt For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 3 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 4 Ratify Auditors Mgmt For For PepsiCo, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan PEP 04-May-11 USA 713448108 Annual 04-Mar-11 9,218 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director S.L. Brown Mgmt For For 2 Elect Director I.M. Cook Mgmt For For 3 Elect Director D. Dublon Mgmt For For 4 Elect Director V.J. Dzau Mgmt For For 5 Elect Director R.L. Hunt Mgmt For For 6 Elect Director A. Ibarguen Mgmt For For 7 Elect Director A.C. Martinez Mgmt For For 8 Elect Director I.K. Nooyi Mgmt For For 9 Elect Director S.P. Rockefeller Mgmt For For 10 Elect Director J.J. Schiro Mgmt For For 11 Elect Director L.G. Trotter Mgmt For For 12 Elect Director D. Vasella Mgmt For For 13 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 14 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year 15 Ratify Auditors Mgmt For For 16 Adopt Majority Voting for Uncontested Election of Directors Mgmt For For 17 Amend Articles/Bylaws/Charter Call Special Meetings SH Against For 18 Report on Political Contributions SH Against Against Southern Union Company Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC LARGE CAP VALUE ACCT III - PMC Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan SUG 04-May-11 USA 844030106 Annual 07-Mar-11 2,084 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director George L. Lindemann Mgmt For For 1.2 Elect Director Eric D. Herschmann Mgmt For For 1.3 Elect Director David Brodsky Mgmt For For 1.4 Elect Director Frank W. Denius Mgmt For For 1.5 Elect Director Kurt A. Gitter Mgmt For For 1.6 Elect Director Herbert H. Jacobi Mgmt For For 1.7 Elect Director Thomas N. McCarter, III Mgmt For For 1.8 Elect Director George Rountree, III Mgmt For For 1.9 Elect Director Allan D. Scherer Mgmt For For 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For Against 4 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year 5 Prepare Sustainability Report SH Against For TECO Energy, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan TE 04-May-11 USA 872375100 Annual 24-Feb-11 3,564 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director Dubose Ausley Mgmt For For 2 Elect Director James L. Ferman, Jr. Mgmt For For 3 Elect Director Paul L. Whiting Mgmt For For 4 Ratify Auditors Mgmt For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 6 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 7 Amend EEO Policy to Prohibit Discrimination Based on Sexual SH Against For Orientation and Gender Identity Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC LARGE CAP VALUE ACCT III - PMC 8 Declassify the Board of Directors SH Against For Tellabs, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan TLAB 04-May-11 USA 879664100 Annual 07-Mar-11 6,592 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director Frank Ianna Mgmt For For 2 Elect Director Stephanie Pace Marshall Mgmt For For 3 Elect Director William F. Souders Mgmt For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 5 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 6 Ratify Auditors Mgmt For For Tesoro Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan TSO 04-May-11 USA 881609101 Annual 15-Mar-11 2,353 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director Rodney F. Chase Mgmt For For 2 Elect Director Gregory J. Goff Mgmt For For 3 Elect Director Robert W. Goldman Mgmt For For 4 Elect Director Steven H. Grapstein Mgmt For For 5 Elect Director J.w. Nokes Mgmt For For 6 Elect Director Susan Tomasky Mgmt For For 7 Elect Director Michael E. Wiley Mgmt For For 8 Elect Director Patrick Y. Yang Mgmt For For 9 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 10 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 11 Approve Omnibus Stock Plan Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC LARGE CAP VALUE ACCT III - PMC 12 Ratify Auditors Mgmt For For 13 Report on Accident Risk Reduction Efforts SH Against For Thomas & Betts Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan TNB 04-May-11 USA 884315102 Annual 04-Mar-11 729 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Michael L. Ducker Mgmt For For 1.2 Elect Director Jeananne K. Hauswald Mgmt For For 1.3 Elect Director Dean Jernigan Mgmt For For 1.4 Elect Director Ronald B. Kalich, Sr. Mgmt For For 1.5 Elect Director Kenneth R. Masterson Mgmt For For 1.6 Elect Director Dominic J. Pileggi Mgmt For For 1.7 Elect Director Jean-Paul Richard Mgmt For For 1.8 Elect Director Rufus H. Rivers Mgmt For For 1.9 Elect Director Kevin L. Roberg Mgmt For For 1.10 Elect Director David D. Stevens Mgmt For For 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year Unit Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan UNT 04-May-11 USA 909218109 Annual 07-Mar-11 680 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director J. Michael Adcock Mgmt For For 1.2 Elect Director Steven B. Hildebrand Mgmt For For 1.3 Elect Director Larry C. Payne Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC LARGE CAP VALUE ACCT III - PMC 1.4 Elect Director G. Bailey Peyton Mgmt For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 3 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 4 Ratify Auditors Mgmt For For Unitrin, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan UTR 04-May-11 USA 913275103 Annual 11-Mar-11 852 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director James E. Annable Mgmt For For 2 Elect Director Douglas G. Geoga Mgmt For For 3 Elect Director Reuben L. Hedlund Mgmt For For 4 Elect Director Julie M. Howard Mgmt For For 5 Elect Director Wayne Kauth Mgmt For For 6 Elect Director Fayez S. Sarofim Mgmt For For 7 Elect Director Donald G. Southwell Mgmt For For 8 Elect Director David P. Storch Mgmt For For 9 Elect Director Richard C. Vie Mgmt For For 10 Ratify Auditors Mgmt For For 11 Approve Omnibus Stock Plan Mgmt For For 12 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 13 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year Validus Holdings, Ltd. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan VR 04-May-11 Bermuda G9319H102 Annual 11-Mar-11 1,176 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Matthew J. Grayson Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC LARGE CAP VALUE ACCT III - PMC 1.2 Elect Director Jean-Marie Nessi Mgmt For For 1.3 Elect Director Mandakini Puri Mgmt For For 2.4 Elect Edward J. Noonan as Subsidiary Director Mgmt For For 2.5 Elect C.N. Rupert Atkin as Subsidiary Director Mgmt For For 2.6 Elect Patrick G. Barry as Subsidiary Director Mgmt For For 2.7 Elect Peter A. Bilsby as Subsidiary Director Mgmt For For 2.8 Elect Julian P. Bosworth as Subsidiary Director Mgmt For For 2.9 Elect Michael E.A. Carpenter as Subsidiary Director Mgmt For For 2.10 Elect Rodrigo Castro as Subsidiary Director Mgmt For For 2.11 Elect Jane S. Clouting as Subsidiary Director Mgmt For For 2.12 Elect Joseph E. (Jeff) Consolino as Subsidiary Director Mgmt For For 2.13 Elect C. Jerome Dill as Subsidiary Director Mgmt For For 2.14 Elect Andrew Downey as Subsidiary Director Mgmt For For 2.15 Elect Kerry A. Emanuel as Subsidiary Director Mgmt For For 2.16 Elect Jonathan D. Ewington as Subsidiary Director Mgmt For For 2.17 Elect Andrew M. Gibbs as Subsidiary Director Mgmt For For 2.18 Elect Michael Greene as Subsidiary Director Mgmt For For 2.19 Elect Nicholas J. Hales as Subsidiary Director Mgmt For For 2.20 Elect Mark S. Johnson as Subsidiary Director Mgmt For For 2.21 Elect Anthony J. Keys as Subsidiary Director Mgmt For For 2.22 Elect Robert F. Kuzloski as Subsidiary Director Mgmt For For 2.23 Elect Gillian S. Langford as Subsidiary Director Mgmt For For 2.24 Elect Stuart W. Mercer as Subsidiary Director Mgmt For For 2.25 Elect Paul J. Miller as Subsidiary Director Mgmt For For 2.26 Elect Jean-Marie Nessi as Subsidiary Director Mgmt For For 2.27 Elect Julian G. Ross as Subsidiary Director Mgmt For For 2.28 Elect Rafael Saer as Subsidiary Director Mgmt For For 2.29 Elect James E. Skinner as Subsidiary Director Mgmt For For 2.30 Elect Verner G. Southey as Subsidiary Director Mgmt For For 2.31 Elect Nigel D. Wachman as Subsidiary Director Mgmt For For 2.32 Elect Conan M. Ward as Subsidiary Director Mgmt For For 2.33 Elect Lixin Zeng as Subsidiary Director Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC LARGE CAP VALUE ACCT III - PMC 5 Ratify PricewaterhouseCoopers Hamilton Bermuda as Mgmt For For Independent Auditors Weingarten Realty Investors Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan WRI 04-May-11 USA 948741103 Annual 07-Mar-11 2,012 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Stanford Alexander Mgmt For For 1.2 Elect Director Andrew M. Alexander Mgmt For For 1.3 Elect Director James W. Crownover Mgmt For For 1.4 Elect Director Robert J. Cruikshank Mgmt For For 1.5 Elect Director Melvin A. Dow Mgmt For For 1.6 Elect Director Stephen A. Lasher Mgmt For For 1.7 Elect Director Douglas W. Schnitzer Mgmt For For 1.8 Elect Director C. Park Shaper Mgmt For For 1.9 Elect Director Marc J. Shapiro Mgmt For For 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year Windstream Corp. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan WIN 04-May-11 USA 97381W104 Annual 15-Mar-11 4,707 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director Carol B. Armitage Mgmt For For 2 Elect Director Samuel E. Beall, III Mgmt For For 3 Elect Director Dennis E. Foster Mgmt For For 4 Elect Director Francis X. Frantz Mgmt For For 5 Elect Director Jeffery R. Gardner Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC LARGE CAP VALUE ACCT III - PMC 6 Elect Director Jeffrey T. Hinson Mgmt For For 7 Elect Director Judy K. Jones Mgmt For For 8 Elect Director William A. Montgomery Mgmt For For 9 Elect Director Alan L. Wells Mgmt For For 10 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 11 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 12 Ratify Auditors Mgmt For For 13 Provide for Cumulative Voting SH Against For 14 Report on Political Contributions SH Against For Allied World Assurance Company Holdings,AG. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan AWH 05-May-11 Switzerland H01531104 Annual 09-Mar-11 692 0 Vote Proponent Mgmt Rec Instruction 1 Elect Mark R. Patterson as Director Mgmt For For 2 Elect Samuel J. Weinhoff as Director Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year 5 Accept Consolidated Financial Statements and Statutory Reports Mgmt For For 6 Approve Treatment of Net Loss Mgmt For For 7 Approve Reduction in Share Capital and Repayment of $1.50 per share Mgmt For For 8 Approve Share Repurchase Program and Reissuance of Repurchased Shares Mgmt For For 9 Appoint Deloitte & Touche as Independent Auditors and DeloitteAG as Statutory Auditors Mgmt For For 10 Appoint PricewaterhouseCoopers AG as Special Auditor Mgmt For For 11 Approve Discharge of Board and Senior Management Mgmt For For AMB Property Corporation Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC LARGE CAP VALUE ACCT III - PMC Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan AMB 05-May-11 USA 00163T109 Annual 02-Mar-11 2,539 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director T. Robert Burke Mgmt For For 2 Elect Director David A. Cole Mgmt For For 3 Elect Director Lydia H. Kennard Mgmt For For 4 Elect Director J. Michael Losh Mgmt For For 5 Elect Director Hamid R. Moghadam Mgmt For For 6 Elect Director Frederick W. Reid Mgmt For For 7 Elect Director Jeffrey L. Skelton Mgmt For For 8 Elect Director Thomas W. Tusher Mgmt For For 9 Elect Director Carl B. Webb Mgmt For For 10 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 11 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year Apache Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan APA 05-May-11 USA 037411105 Annual 07-Mar-11 4,299 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director G. Steven Farris Mgmt For For 2 Elect Director Randolph M. Ferlic Mgmt For For 3 Elect Director A.D. Frazier, Jr. Mgmt For For 4 Elect Director John A. Kocur Mgmt For For 5 Ratify Auditors Mgmt For For 6 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 7 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 8 Increase Authorized Common Stock Mgmt For For 9 Increase Authorized Preferred Stock Mgmt For For 10 Approve Omnibus Stock Plan Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC LARGE CAP VALUE ACCT III - PMC AXIS Capital Holdings Limited Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan AXS 05-May-11 Bermuda G0692U109 Annual 07-Mar-11 1,367 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Robert L. Friedman as Director Mgmt For For 1.2 Elect Donald J. Greene as Director Mgmt For For 1.3 Elect Cheryl-Ann Lister as Director Mgmt For For 1.4 Elect Thomas C. Ramey as Director Mgmt For For 1.5 Elect Wilhelm Zeller as Director Mgmt For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 3 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 4 Ratify Deloitte & Touche Ltd as Auditors Mgmt For For Bemis Company, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan BMS 05-May-11 USA 081437105 Annual 07-Mar-11 1,800 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Edward N. Perry Mgmt For For 1.2 Elect Director William J. Scholle Mgmt For For 1.3 Elect Director Timothy M. Manganello Mgmt For For 1.4 Elect Director Philip G. Weaver Mgmt For For 1.5 Elect Director Henry J. Theisen Mgmt For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 3 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year 4 Ratify Auditors Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC LARGE CAP VALUE ACCT III - PMC Choice Hotels International, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan CHH 05-May-11 USA 169905106 Annual 14-Mar-11 352 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Stewart Bainum, Jr. Mgmt For For 1.2 Elect Director Ervin R. Shames Mgmt For For 1.3 Elect Director Gordon A. Smith Mgmt For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 3 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 4 Ratify Auditors Mgmt For For Dover Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan DOV 05-May-11 USA 260003108 Annual 09-Mar-11 1,109 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director D.H. Benson Mgmt For For 2 Elect Director R.W. Cremin Mgmt For For 3 Elect Director J-P.M. Ergas Mgmt For For 4 Elect Director P.T. Francis Mgmt For For 5 Elect Director K.C. Graham Mgmt For For 6 Elect Director R.A. Livingston Mgmt For For 7 Elect Director R.K. Lochridge Mgmt For For 8 Elect Director B.G. Rethore Mgmt For For 9 Elect Director M.B. Stubbs Mgmt For For 10 Elect Director S.M. Todd Mgmt For For 11 Elect Director S.K. Wagner Mgmt For For 12 Elect Director M.A. Winston Mgmt For For 13 Ratify Auditors Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC LARGE CAP VALUE ACCT III - PMC 14 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 15 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year DTE Energy Company Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan DTE 05-May-11 USA 233331107 Annual 08-Mar-11 1,914 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Lillian Bauder Mgmt For For 1.2 Elect Director W. Frank Fountain, Jr. Mgmt For For 1.3 Elect Director Mark A. Murray Mgmt For For 1.4 Elect Director Josue Robles, Jr. Mgmt For For 1.5 Elect Director James H. Vandenberghe Mgmt For For 1.6 Elect Director David A. Brandon Mgmt For For 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year 5 Declassify the Board of Directors Mgmt For For 6 Report on Political Contributions SH Against For Duke Energy Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan DUK 05-May-11 USA 26441C105 Annual 10-Mar-11 14,840 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director William Barnet, III Mgmt For For 1.2 Elect Director G. Alex Bernhardt, Sr. Mgmt For For 1.3 Elect Director Michael G. Browning Mgmt For For 1.4 Elect Director Daniel R. DiMicco Mgmt For For 1.5 Elect Director John H. Forsgren Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC LARGE CAP VALUE ACCT III - PMC 1.6 Elect Director Ann Maynard Gray Mgmt For For 1.7 Elect Director James H. Hance, Jr. Mgmt For For 1.8 Elect Director E. James Reinsch Mgmt For For 1.9 Elect Director James T. Rhodes Mgmt For For 1.10 Elect Director James E. Rogers Mgmt For For 1.11 Elect Director Philip R. Sharp Mgmt For For 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 5 Report on Global Warming Lobbying Activities SH Against Against 6 Report on Financial Risks of Coal Reliance SH Against Against 7 Require a Majority Vote for the Election of Directors SH Against For Eastman Chemical Company Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan EMN 05-May-11 USA 277432100 Annual 10-Mar-11 961 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director Humberto P. Alfonso Mgmt For For 2 Elect Director Michael P. Connors Mgmt For For 3 Elect Director Howard L. Lance Mgmt For For 4 Elect Director James P. Rogers Mgmt For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 6 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 7 Ratify Auditors Mgmt For For 8 Declassify the Board of Directors Mgmt For For 9 Reduce Supermajority Vote Requirement SH Against For Equifax Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan EFX 05-May-11 USA 294429105 Annual 07-Mar-11 2,120 0 Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC LARGE CAP VALUE ACCT III - PMC Vote Proponent Mgmt Rec Instruction 1 Elect Director James E. Copeland, Jr. Mgmt For For 2 Elect Director Robert D. Daleo Mgmt For For 3 Elect Director Walter W. Driver, Jr. Mgmt For For 4 Elect Director L. Phillip Humann Mgmt For For 5 Elect Director Siri S. Marshall Mgmt For For 6 Elect Director Mark B. Templeton Mgmt For For 7 Ratify Auditors Mgmt For For 8 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 9 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year Fairchild Semiconductor International, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan FCS 05-May-11 USA 303726103 Annual 11-Mar-11 2,063 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director Charles P. Carinalli Mgmt For For 2 Elect Director Randy W. Carson Mgmt For For 3 Elect Director Anthony Lear Mgmt For For 4 Elect Director Thomas L. Magnanti Mgmt For For 5 Elect Director Kevin J. McGarity Mgmt For For 6 Elect Director Bryan R. Roub Mgmt For For 7 Elect Director Ronald W. Shelly Mgmt For For 8 Elect Director Mark S. Thompson Mgmt For For 9 Amend Omnibus Stock Plan Mgmt For For 10 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 11 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 12 Ratify Auditors Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC LARGE CAP VALUE ACCT III - PMC Fluor Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan FLR 05-May-11 USA 343412102 Annual 10-Mar-11 1,874 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director Peter J. Fluor Mgmt For For 2 Elect Director Joseph W. Prueher Mgmt For For 3 Elect Director Suzanne H. Woolsey Mgmt For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 5 Advisory Vote on Say on Pay Frequency Mgmt None One Year 6 Declassify the Board of Directors Mgmt For For 7 Reduce Supermajority Vote Requirement Mgmt For For 8 Ratify Auditors Mgmt For For Health Care REIT, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan HCN 05-May-11 USA 42217K106 Annual 08-Mar-11 2,439 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director William C. Ballard, Jr. Mgmt For For 2 Elect Director Peter J. Grua Mgmt For For 3 Elect Director R. Scott Trumbull Mgmt For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 5 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 6 Increase Authorized Common Stock Mgmt For For 7 Ratify Auditors Mgmt For For Huntsman Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan HUN 05-May-11 USA 447011107 Annual 09-Mar-11 3,157 0 Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC LARGE CAP VALUE ACCT III - PMC Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Jon M. Huntsman Mgmt For For 1.2 Elect Director Patrick T. Harker Mgmt For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 3 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 4 Ratify Auditors Mgmt For For Newfield Exploration Company Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan NFX 05-May-11 USA 651290108 Annual 09-Mar-11 1,323 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director Lee K. Boothby Mgmt For For 2 Elect Director Philip J. Burguieres Mgmt For For 3 Elect Director Pamela J. Gardner Mgmt For For 4 Elect Director John Randolph Kemp, lll Mgmt For For 5 Elect Director J. Michael Lacey Mgmt For For 6 Elect Director Joseph H. Netherland Mgmt For For 7 Elect Director Howard H. Newman Mgmt For For 8 Elect Director Thomas G. Ricks Mgmt For For 9 Elect Director Juanita F. Romans Mgmt For For 10 Elect Director C. E. (Chuck) Shultz Mgmt For For 11 Elect Director J. Terry Strange Mgmt For For 12 Approve Omnibus Stock Plan Mgmt For For 13 Approve Omnibus Stock Plan Mgmt For For 14 Ratify Auditors Mgmt For For 15 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 16 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC LARGE CAP VALUE ACCT III - PMC Owens-Illinois, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan OI 05-May-11 USA 690768403 Annual 07-Mar-11 1,909 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Peter S. Hellman Mgmt For For 1.2 Elect Director Anastasia D. Kelly Mgmt For For 1.3 Elect Director John J. Mcmackin, Jr. Mgmt For For 1.4 Elect Director Hugh H. Roberts Mgmt For For 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year PMC-Sierra, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan PMCS 05-May-11 USA 69344F106 Annual 11-Mar-11 3,707 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Richard E. Belluzzo Mgmt For For 1.2 Elect Director James V. Diller, Sr. Mgmt For For 1.3 Elect Director Michael R. Farese Mgmt For For 1.4 Elect Director Jonathan J. Judge Mgmt For For 1.5 Elect Director William H. Kurtz Mgmt For For 1.6 Elect Director Gregory S. Lang Mgmt For For 1.7 Elect Director Frank J. Marshall Mgmt For For 2 Ratify Auditors Mgmt For For 3 Eliminate Cumulative Voting Mgmt For Against 4 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 5 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC LARGE CAP VALUE ACCT III - PMC Public Storage Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan PSA 05-May-11 USA 74460D109 Annual 10-Mar-11 215 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Trustee B. Wayne Hughes Mgmt For For 1.2 Elect Trustee Ronald L. Havner, Jr. Mgmt For For 1.3 Elect Trustee Tamara Hughes Gustavson Mgmt For For 1.4 Elect Trustee Uri P. Harkham Mgmt For For 1.5 Elect Trustee B. Wayne Hughes, Jr. Mgmt For For 1.6 Elect Trustee Avedick B. Poladian Mgmt For For 1.7 Elect Trustee Gary E. Pruitt Mgmt For For 1.8 Elect Trustee Ronald P. Spogli Mgmt For For 1.9 Elect Trustee Daniel C. Staton Mgmt For For 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year Sunoco, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan SUN 05-May-11 USA 86764P109 Annual 16-Feb-11 2,018 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Chris C. Casciato Mgmt For For 1.2 Elect Director Gary W. Edwards Mgmt For For 1.3 Elect Director Lynn L. Elsenhans Mgmt For For 1.4 Elect Director Ursula O. Fairbairn Mgmt For For 1.5 Elect Director John P. Jones, III Mgmt For For 1.6 Elect Director James G. Kaiser Mgmt For For 1.7 Elect Director John W. Rowe Mgmt For For 1.8 Elect Director John K. Wulff Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC LARGE CAP VALUE ACCT III - PMC 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 5 Double Trigger on Equity Plans SH Against For Union Pacific Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan UNP 05-May-11 USA 907818108 Annual 28-Feb-11 4,968 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Andrew H. Card, Jr. Mgmt For For 1.2 Elect Director Erroll B. Davis, Jr. Mgmt For For 1.3 Elect Director Thomas J. Donohue Mgmt For For 1.4 Elect Director Archie W. Dunham Mgmt For For 1.5 Elect Director Judith Richards Hope Mgmt For For 1.6 Elect Director Charles C. Krulak Mgmt For For 1.7 Elect Director Michael R. McCarthy Mgmt For For 1.8 Elect Director Michael W. McConnell Mgmt For For 1.9 Elect Director Thomas F. McLarty III Mgmt For For 1.10 Elect Director Steven R. Rogel Mgmt For For 1.11 Elect Director Jose H. Villarreal Mgmt For For 1.12 Elect Director James R. Young Mgmt For For 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 5a Reduce Supermajority Vote Requirement Relating to Preference Mgmt For For Rights of Preferred Stock 5b Reduce Supermajority Vote Requirement Relating to Removal of Mgmt For For Directors 5c Reduce Supermajority Vote Requirement Relating to Mgmt For For Amendments to Authorized Capital Stock 6 Require Independent Board Chairman SH Against Against Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC LARGE CAP VALUE ACCT III - PMC Verizon Communications Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan VZ 05-May-11 USA 92343V104 Annual 07-Mar-11 28,213 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director Richard L. Carrion Mgmt For For 2 Elect Director M. Frances Keeth Mgmt For For 3 Elect Director Robert W. Lane Mgmt For For 4 Elect Director Lowell C. Mcadam Mgmt For For 5 Elect Director Sandra O. Moose Mgmt For For 6 Elect Director Joseph Neubauer Mgmt For For 7 Elect Director Donald T. Nicolaisen Mgmt For For 8 Elect Director Clarence Otis, Jr. Mgmt For For 9 Elect Director Hugh B. Price Mgmt For For 10 Elect Director Ivan G. Seidenberg Mgmt For For 11 Elect Director Rodney E. Slater Mgmt For For 12 Elect Director John W. Snow Mgmt For For 13 Ratify Auditors Mgmt For For 14 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 15 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 16 Disclose Prior Government Service SH Against Against 17 Performance-Based Equity Awards SH Against For 18 Restore or Provide for Cumulative Voting SH Against For 19 Amend Articles/Bylaws/Charter Call Special Meetings SH Against For Wisconsin Energy Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan WEC 05-May-11 USA 976657106 Annual 10-Mar-11 3,962 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director John F. Bergstrom Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC LARGE CAP VALUE ACCT III - PMC 1.2 Elect Director Barbara L. Bowles Mgmt For For 1.3 Elect Director Patricia W. Chadwick Mgmt For For 1.4 Elect Director Robert A. Cornog Mgmt For For 1.5 Elect Director Curt S. Culver Mgmt For For 1.6 Elect Director Thomas J. Fischer Mgmt For For 1.7 Elect Director Gale E. Klappa Mgmt For For 1.8 Elect Director Ulice Payne, Jr. Mgmt For For 1.9 Elect Director Frederick P. Stratton, Jr. Mgmt For For 2 Adopt Majority Voting for Uncontested Election of Directors Mgmt For For 3 Ratify Auditors Mgmt For For 4 Amend Omnibus Stock Plan Mgmt For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 6 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year Alcoa Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan AA 06-May-11 USA 013817101 Annual 11-Feb-11 9,771 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Klaus Kleinfeld Mgmt For For 1.2 Elect Director James W. Owens Mgmt For For 1.3 Elect Director Ratan N. Tata Mgmt For For 2 Ratify Auditor Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year 5 Approve Executive Incentive Bonus Plan Mgmt For For 6 Reduce Supermajority Vote Requirement Relating to Fair Price Mgmt For For Protection 7 Reduce Supermajority Vote Requirement Relating to Director Mgmt For For Elections 8 Reduce Supermajority Vote Requirement Relating to the Removal of Directors Mgmt For For 9 Provide Right to Act by Written Consent SH Against For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC LARGE CAP VALUE ACCT III - PMC 10 Declassify the Board of Directors SH Against For Arch Capital Group Ltd. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan ACGL 06-May-11 Bermuda G0450A105 Annual 11-Mar-11 759 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Kewsong Lee Mgmt For For 1.2 Elect Director Brian S. Posner Mgmt For For 1.3 Elect Director John D. Vollaro Mgmt For For 1.4 Elect Director Robert F. Works Mgmt For For 1.5 Elect Director William E. Beveridge as Designated Company Mgmt For For Director of Non-U.S. Subsidiaries 1.6 Elect Director Dennis R. Brand as Designated Company Director Mgmt For For of Non-U.S. Subsidiaries 1.7 Elect Director Knud Christensen as Designated Company Director Mgmt For For of Non-U.S. Subsidiaries 1.8 Elect Director Graham B.R. Collis as Designated Company Mgmt For For Director of Non-U.S. Subsidiaries 1.9 Elect Director William J. Cooney as Designated Company Director Mgmt For For of Non-U.S. Subsidiaries 1.10 Elect Director Stephen Fogarty as Designated Company Director Mgmt For For of Non-U.S. Subsidiaries 1.11 Elect Director Elizabeth Fullerton-Rome as Designated Company Mgmt For For Director of Non-U.S. Subsidiaries 1.12 Elect Director Rutger H.W. Funnekotter as Designated Company Mgmt For For Director of Non-U.S. Subsidiaries 1.13 Elect Director Marc Grandisson as Designated Company Director Mgmt For For of Non-U.S. Subsidiaries 1.14 Elect Director Michael A. Greene as Designated Company Mgmt For For Director of Non-U.S. Subsidiaries 1.15 Elect Director John C.R. Hele as Designated Company Director of Mgmt For For Non-U.S. Subsidiaries 1.16 Elect Director David W. Hipkin as Designated Company Director Mgmt For For of Non-U.S. Subsidiaries 1.17 Elect Director W. Preston Hutchings as Designated Company Mgmt For For Director of Non-U.S. Subsidiaries 1.18 Elect Director Constantine Iordanou as Designated Company Mgmt For For Director of Non-U.S. Subsidiaries 1.19 Elect Director Wolbert H. Kamphuijs as Designated Company Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC LARGE CAP VALUE ACCT III - PMC 1.20 Elect Director Michael H. Kier as Designated Company Director ofNon-U.S. Subsidiaries Mgmt For For 1.21 Elect Director Mark D. Lyons as Designated Company Director of Non-U.S. Subsidiaries Mgmt For For 1.22 Elect Director Adam Matteson as Designated Company Directorof Non-U.S. Subsidiaries Mgmt For For 1.23 Elect Director David McElroy as Designated Company Director ofNon-U.S. Subsidiaries Mgmt For For 1.24 Elect Director Martin J. Nilsen as Designated Company Directorof Non-U.S. Subsidiaries Mgmt For For 1.25 Elect Director Nicolas Papadopoulo as Designated Company Mgmt For For Director of Non-U.S. Subsidiaries 1.26 Elect Director Michael Quinn as Designated Company Director ofNon-U.S. Subsidiaries Mgmt For For 1.27 Elect Director Maamoun Rajeh as Designated Company Director of Non-U.S. Subsidiaries Mgmt For For 1.28 Elect Director Paul S. Robotham as Designated Company Director of Non-U.S. Subsidiaries Mgmt For For 1.29 Elect Director Søren Scheuer as Designated Company Director ofNon-U.S. Subsidiaries Mgmt For For 1.30 Elect Director Budhi Singh as Designated Company Director ofNon-U.S. Subsidiaries Mgmt For For 1.31 Elect Director Helmut Söhler as Designated Company Director ofNon-U.S. Subsidiaries Mgmt For For 1.32 Elect Director Julian Stroud as Designated Company Director ofNon-U.S. Subsidiaries Mgmt For For 1.33 Elect Director Angus Watson as Designated Company Director of Non-U.S. Subsidiaries Mgmt For For 1.34 Elect Director James R. Weatherstone as Designated Company Director of Non-U.S. Subsidiaries Mgmt For For 2 Approve Stock Split Mgmt For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Mgmt For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 5 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year Colgate-Palmolive Company Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan CL 06-May-11 USA 194162103 Annual 07-Mar-11 1,337 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director John T. Cahill Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC LARGE CAP VALUE ACCT III - PMC 2 Elect Director Ian Cook Mgmt For For 3 Elect Director Helene D. Gayle Mgmt For For 4 Elect Director Ellen M. Hancock Mgmt For For 5 Elect Director Joseph Jimenez Mgmt For For 6 Elect Director Richard J. Kogan Mgmt For For 7 Elect Director Delano E. Lewis Mgmt For For 8 Elect Director J. Pedro Reinhard Mgmt For For 9 Elect Director Stephen I. Sadove Mgmt For For 10 Ratify Auditors Mgmt For For 11 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 12 Advisory Vote on Say on Pay Frequency Mgmt Two Years One Year 13 Amend Articles/Bylaws/Charter Call Special Meetings SH Against For Entergy Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan ETR 06-May-11 USA 29364G103 Annual 08-Mar-11 1,893 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director Maureen Scannell Bateman Mgmt For For 2 Elect Director Gary W. Edwards Mgmt For For 3 Elect Director Alexis M. Herman Mgmt For For 4 Elect Director Donald C. Hintz Mgmt For For 5 Elect Director J. Wayne Leonard Mgmt For For 6 Elect Director Stuart L. Levenick Mgmt For For 7 Elect Director Blanche L. Lincoln Mgmt For For 8 Elect Director Stewart C. Myers Mgmt For For 9 Elect Director William A. Percy, II Mgmt For For 10 Elect Director W.J. Tauzin Mgmt For For 11 Elect Director Steven V. Wilkinson Mgmt For For 12 Ratify Auditors Mgmt For For 13 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC LARGE CAP VALUE ACCT III - PMC 14 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 15 Approve Omnibus Stock Plan Mgmt For For McDermott International, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan MDR 06-May-11 Panama 580037109 Annual 07-Mar-11 745 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director John F. Bookout, III Mgmt For For 1.2 Elect Director Roger A. Brown Mgmt For For 1.3 Elect Director Stephen G. Hanks Mgmt For For 1.4 Elect Director Stephen M. Johnson Mgmt For For 1.5 Elect Director D. Bradley McWilliams Mgmt For For 1.6 Elect Director Thomas C. Schievelbein Mgmt For For 1.7 Elect Director Mary Shafer-Malicki Mgmt For For 1.8 Elect Director David A. Trice Mgmt For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 3 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 4 Approve Executive Incentive Bonus Plan Mgmt For For 5 Ratify Auditors Mgmt For For Occidental Petroleum Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan OXY 06-May-11 USA 674599105 Annual 15-Mar-11 7,288 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director Spencer Abraham Mgmt For For 2 Elect Director Howard I. Atkins Mgmt For For 3 Elect Director Stephen I. Chazen Mgmt For For 4 Elect Director Edward P. Djerejian Mgmt For Against Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC LARGE CAP VALUE ACCT III - PMC 5 Elect Director John E. Feick Mgmt For For 6 Elect Director Margaret M. Foran Mgmt For For 7 Elect Director Carlos M. Gutierrez Mgmt For For 8 Elect Director Ray R. Irani Mgmt For Against 9 Elect Director Avedick B. Poladian Mgmt For For 10 Elect Director Rodolfo Segovia Mgmt For Against 11 Elect Director Aziz D. Syriani Mgmt For Against 12 Elect Director Rosemary Tomich Mgmt For Against 13 Elect Director Walter L. Weisman Mgmt For Against 14 Ratify Auditors Mgmt For For 15 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 16 Advisory Vote on Say on Pay Frequency Mgmt None One Year 17 Review Political Expenditures and Processes SH Against For 18 Request Director Nominee with Environmental Qualifications SH Against Against Reynolds American Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan RAI 06-May-11 USA 761713106 Annual 14-Mar-11 4,619 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Luc Jobin Mgmt For For 1.2 Elect Director Nana Mensah Mgmt For For 1.3 Elect Director John J. Zillmer Mgmt For For 1.4 Elect Director John P. Daly Mgmt For For 1.5 Elect Director Daniel M. Delen Mgmt For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 3 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 4 Increase Authorized Common Stock Mgmt For For 5 Ratify Auditors Mgmt For For 6 Declassify the Board of Directors SH Against For 7 Cease Production of Flavored Tobacco Products SH Against Against Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC LARGE CAP VALUE ACCT III - PMC 8 Adopt Human Rights Protocols for Company and Suppliers SH Against For Ryder System, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan R 06-May-11 USA 783549108 Annual 11-Mar-11 415 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director James S. Beard Mgmt For For 2 Elect Director L. Patrick Hassey Mgmt For For 3 Elect Director Lynn M. Martin Mgmt For For 4 Elect Director Hansel E. Tookes, II Mgmt For For 5 Ratify Auditors Mgmt For For 6 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 7 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year Temple-Inland Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan TIN 06-May-11 USA 879868107 Annual 10-Mar-11 1,367 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director Larry R. Faulkner Mgmt For For 2 Elect Director Jeffrey M. Heller Mgmt For For 3 Elect Director Doyle R. Simons Mgmt For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 5 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 6 Ratify Auditors Mgmt For For The Goldman Sachs Group, Inc. Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC LARGE CAP VALUE ACCT III - PMC Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan GS 06-May-11 USA 38141G104 Annual 07-Mar-11 5,148 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director Lloyd C. Blankfein Mgmt For For 2 Elect Director John H. Bryan Mgmt For For 3 Elect Director Gary D. Cohn Mgmt For For 4 Elect Director Claes Dahlback Mgmt For For 5 Elect Director Stephen Friedman Mgmt For For 6 Elect Director William W. George Mgmt For For 7 Elect Director James A. Johnson Mgmt For For 8 Elect Director Lois D. Juliber Mgmt For For 9 Elect Director Lakshmi N. Mittal Mgmt For For 10 Elect Director James J. Schiro Mgmt For For 11 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For Against 12 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 13 Ratify Auditors Mgmt For For 14 Provide for Cumulative Voting SH Against For 15 Amend Bylaws Call Special Meetings SH Against For 16 Stock Retention/Holding Period SH Against For 17 Review Executive Compensation SH Against Against 18 Report on Climate Change Business Risks SH Against Against 19 Report on Political Contributions SH Against Against XL Group plc Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan XL 06-May-11 Ireland G98290102 Annual 03-Mar-11 5,385 0 Vote Proponent Mgmt Rec Instruction 1 Elect Herbert N. Haag as Director Mgmt For For 2 Elect Michael S. McGavick as Director Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC LARGE CAP VALUE ACCT III - PMC 3 Elect Ellen E. Thrower as Director Mgmt For For 4 Elect John M. Vereker as Director Mgmt For For 5 Ratify PricewaterhouseCoopers LLP as Auditors Mgmt For For 6 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 7 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 8 Amend Omnibus Stock Plan Mgmt For For International Paper Company Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan IP 09-May-11 USA 460146103 Annual 15-Mar-11 1,491 0 Vote Proponent Mgmt Rec Instruction 1 Elect Directors David J. Bronczek Mgmt For For 2 Elect Director Ahmet C. Dorduncu Mgmt For For 3 Elect Directors Lynn Laverty Elsenhans Mgmt For For 4 Elect Directors John V. Faraci Mgmt For For 5 Elect Director Samir G. Gibara Mgmt For For 6 Elect Directors Stacey J. Mobley Mgmt For For 7 Elect Directors John L. Townsend, III Mgmt For For 8 Elect Director John F. Turner Mgmt For For 9 Elect Directors William G. Walter Mgmt For For 10 Elect Directors Alberto Weisser Mgmt For For 11 Elect Directors J. Steven Whisler Mgmt For For 12 Ratify Auditors Mgmt For For 13 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 14 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 15 Provide Right to Act by Written Consent SH Against For Motorola Mobility Holdings, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan MMI 09-May-11 USA 620097105 Annual 11-Mar-11 2,900 0 Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC LARGE CAP VALUE ACCT III - PMC Vote Proponent Mgmt Rec Instruction 1 Elect Director Sanjay K. Jha Mgmt For For 2 Elect Director Jon E. Barfield Mgmt For For 3 Elect Director William R. Hambrecht Mgmt For For 4 Elect Director Jeanne P. Jackson Mgmt For For 5 Elect Director Keith A. Meister Mgmt For For 6 Elect Director Thomas J. Meredith Mgmt For For 7 Elect Director Daniel A. Ninivaggi Mgmt For For 8 Elect Director James R. Stengel Mgmt For For 9 Elect Director Anthony J. Vinciquerra Mgmt For For 10 Elect Director Andrew J. Viterbi Mgmt For For 11 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 12 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 13 Ratify Auditors Mgmt For For Pitney Bowes Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan PBI 09-May-11 USA 724479100 Annual 18-Mar-11 932 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director Rodney C. Adkins Mgmt For For 2 Elect Director Murray D. Martin Mgmt For For 3 Elect Director Michael I. Roth Mgmt For For 4 Elect Director Robert E. Weissman Mgmt For For 5 Ratify Auditors Mgmt For For 6 Reduce Supermajority Vote Requirement for Removing Directors Mgmt For For 7 Reduce Supermajority Vote Requirement for Certain Business Mgmt For For Combinations 8 Reduce Supermajority Vote Requirement for Amendments to the Mgmt For For Certificate Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC LARGE CAP VALUE ACCT III - PMC 9 Reduce Supermajority Vote Requirement for Amendments to theBy-laws Mgmt For For 10 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 11 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 12 Amend Executive Incentive Bonus Plan Mgmt For For 13 Amend Omnibus Stock Plan Mgmt For For Protective Life Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan PL 09-May-11 USA 743674103 Annual 11-Mar-11 1,426 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Robert O. Burton Mgmt For For 1.2 Elect Director Thomas L. Hamby Mgmt For For 1.3 Elect Director John D. Johns Mgmt For For 1.4 Elect Director Vanessa Leonard Mgmt For For 1.5 Elect Director Charles D. McCrary Mgmt For For 1.6 Elect Director John J. McMahon, Jr. Mgmt For For 1.7 Elect Director Hans H. Miller Mgmt For For 1.8 Elect Director Malcolm Portera Mgmt For For 1.9 Elect Director C. Dowd Ritter Mgmt For For 1.10 Elect Director Jesse J. Spikes Mgmt For For 1.11 Elect Director William A. Terry Mgmt For For 1.12 Elect Director W. Michael Warren, Jr. Mgmt For For 1.13 Elect Director Vanessa Wilson Mgmt For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 3 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 4 Ratify Auditors Mgmt For For Alliant Energy Corporation Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC LARGE CAP VALUE ACCT III - PMC Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan LNT 10-May-11 USA 018802108 Annual 17-Mar-11 1,842 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director William D. Harvey Mgmt For For 1.2 Elect Director Singleton B. McAllister Mgmt For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 3 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 4 Ratify Auditors Mgmt For For Arthur J. Gallagher & Co. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan AJG 10-May-11 USA 363576109 Annual 14-Mar-11 1,301 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director William L. Bax Mgmt For For 2 Elect Director Frank E. English, Jr. Mgmt For For 3 Elect Director J. Patrick Gallagher, Jr. Mgmt For For 4 Elect Director Elbert O. Hand Mgmt For For 5 Elect Director Ilene S. Gordon Mgmt For For 6 Elect Director David S. Johnson Mgmt For For 7 Elect Director Kay W. McCurdy Mgmt For For 8 Elect Director Norman L. Rosenthal Mgmt For For 9 Elect Director James R. Wimmer Mgmt For For 10 Approve Omnibus Stock Plan Mgmt For For 11 Ratify Auditors Mgmt For For 12 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 13 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year Autoliv Inc. Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC LARGE CAP VALUE ACCT III - PMC Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan ALV 10-May-11 USA 052800109 Annual 14-Mar-11 943 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Jan Carlson Mgmt For For 1.2 Elect Director Lars Nyberg Mgmt For For 1.3 Elect Director James M. Ringler Mgmt For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 3 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year 4 Ratify Auditors Mgmt For For Boston Scientific Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan BSX 10-May-11 USA 101137107 Annual 18-Mar-11 18,188 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Katharine T. Bartlett Mgmt For For 1.2 Elect Director Bruce L. Byrnes Mgmt For For 1.3 Elect Director Nelda J. Connors Mgmt For For 1.4 Elect Director J. Raymond Elliott Mgmt For For 1.5 Elect Director Kristina M. Johnson Mgmt For For 1.6 Elect Director Ernest Mario Mgmt For For 1.7 Elect Director N.J. Nicholas, Jr. Mgmt For For 1.8 Elect Director Pete M. Nicholas Mgmt For For 1.9 Elect Director Uwe E. Reinhardt Mgmt For For 1.10 Elect Director John E. Sununu Mgmt For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 3 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 4 Approve Omnibus Stock Plan Mgmt For For 5 Amend Qualified Employee Stock Purchase Plan Mgmt For For 6 Ratify Auditors Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC LARGE CAP VALUE ACCT III - PMC Cephalon, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan CEPH 10-May-11 USA 156708109 Annual 14-Mar-11 1,215 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director J. Kevin Buchi Mgmt For For 2 Elect Director William P. Egan Mgmt For For 3 Elect Director Martyn D. Greenacre Mgmt For For 4 Elect Director Charles J. Homcy Mgmt For For 5 Elect Director Vaughn M. Kailian Mgmt For For 6 Elect Director Kevin E. Moley Mgmt For For 7 Elect Director Charles A. Sanders Mgmt For For 8 Elect Director Gail R. Wilensky Mgmt For For 9 Elect Director Dennis L. Winger Mgmt For For 10 Amend Omnibus Stock Plan Mgmt For For 11 Ratify Auditors Mgmt For For 12 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 13 Advisory Vote on Say on Pay Frequency Mgmt Two Years One Year CIT Group Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan CIT 10-May-11 USA 125581801 Annual 14-Mar-11 1,989 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director John A. Thain Mgmt For For 2 Elect Director Michael J. Embler Mgmt For For 3 Elect Director William M. Freeman Mgmt For For 4 Elect Director David M. Moffett Mgmt For For 5 Elect Director R. Brad Oates Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC LARGE CAP VALUE ACCT III - PMC 6 Elect Director Marianne Miller Parrs Mgmt For For 7 Elect Director Gerald Rosenfeld Mgmt For For 8 Elect Director John R. Ryan Mgmt For For 9 Elect Director Seymour Sternberg Mgmt For For 10 Elect Director Peter J. Tobin Mgmt For For 11 Elect Director Laura S. Unger Mgmt For For 12 Ratify Auditors Mgmt For For 13 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For Against 14 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 15 Approve Qualified Employee Stock Purchase Plan Mgmt For For CommonWealth REIT Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan CWH 10-May-11 USA 203233101 Annual 18-Feb-11 1,206 0 Vote Proponent Mgmt Rec Instruction 1 Elect Trustee Frederick Zeytoonjian Mgmt For For 2 Elect Trustee Barry M. Portnoy Mgmt For Against 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year 5 Ratify Auditors Mgmt For For Con-way Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan CNW 10-May-11 USA 205944101 Annual 21-Mar-11 824 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director John J. Anton Mgmt For For 2 Elect Director William R. Corbin Mgmt For For 3 Elect Director Robert Jaunich II Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC LARGE CAP VALUE ACCT III - PMC 4 Elect Director W. Keith Kennedy, Jr. Mgmt For For 5 Elect Director Michael J. Murray Mgmt For For 6 Elect Director Edith R. Perez Mgmt For For 7 Elect Director John C. Pope Mgmt For For 8 Elect Director William J. Schroeder Mgmt For For 9 Elect Director Douglas W. Stotlar Mgmt For For 10 Elect Director Peter W. Stott Mgmt For For 11 Elect Director Chelsea C. White III Mgmt For For 12 Amend Omnibus Stock Plan Mgmt For For 13 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 14 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 15 Ratify Auditors Mgmt For For Danaher Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan DHR 10-May-11 USA 235851102 Annual 11-Mar-11 638 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director H. Lawrence Culp, Jr. Mgmt For For 1.2 Elect Director Mitchell P. Rales Mgmt For For 1.3 Elect Director Elias A. Zerhouni Mgmt For For 2 Ratify Auditors Mgmt For For 3 Declassify the Board of Directors Mgmt For For 4 Provide Right to Call Special Meeting Mgmt For For 5 Amend Omnibus Stock Plan Mgmt For For 6 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 7 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year Hawaiian Electric Industries, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan HE 10-May-11 USA 419870100 Annual 02-Mar-11 1,552 0 Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC LARGE CAP VALUE ACCT III - PMC Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Peggy Y. Fowler Mgmt For For 1.2 Elect Director Keith P. Russell Mgmt For For 1.3 Elect Director Barry K. Taniguchi Mgmt For For 2 Approve Director Stock Awards Plan Mgmt For For 3 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 4 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 5 Ratify Auditors Mgmt For For ITT Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan ITT 10-May-11 USA 450911102 Annual 16-Mar-11 2,085 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Steven R. Loranger Mgmt For For 1.2 Elect Director Curtis J. Crawford Mgmt For For 1.3 Elect Director Christina A. Gold Mgmt For For 1.4 Elect Director Ralph F. Hake Mgmt For For 1.5 Elect Director John J. Hamre Mgmt For For 1.6 Elect Director Paul J. Kern Mgmt For For 1.7 Elect Director Frank T. MacInnis Mgmt For For 1.8 Elect Director Surya N. Mohapatra Mgmt For For 1.9 Elect Director Linda S. Sanford Mgmt For For 1.10 Elect Director Markos I. Tambakeras Mgmt For For 2 Ratify Auditors Mgmt For For 3 Approve Omnibus Stock Plan Mgmt For For 4 Provide Right to Call Special Meeting Mgmt For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 6 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC LARGE CAP VALUE ACCT III - PMC 7 Amend Human Rights Policies SH Against Against Loews Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan L 10-May-11 USA 540424108 Annual 14-Mar-11 4,194 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director Ann E. Berman Mgmt For For 2 Elect Director Joseph L. Bower Mgmt For For 3 Elect Director Charles M. Diker Mgmt For For 4 Elect Director Jacob A. Frenkel Mgmt For For 5 Elect Director Paul J. Fribourg Mgmt For For 6 Elect Director Walter L. Harris Mgmt For Against 7 Elect Director Philip A. Laskawy Mgmt For For 8 Elect Director Ken Miller Mgmt For For 9 Elect Director Gloria R. Scott Mgmt For For 10 Elect Director Andrew H. Tisch Mgmt For For 11 Elect Director James S. Tisch Mgmt For For 12 Elect Director Jonathan M. Tisch Mgmt For For 13 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 14 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 15 Ratify Auditors Mgmt For For 16 Provide for Cumulative Voting SH Against For Masco Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan MAS 10-May-11 USA 574599106 Annual 15-Mar-11 4,183 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director Verne G. Istock Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC LARGE CAP VALUE ACCT III - PMC 2 Elect Director J. Michael Losh Mgmt For For 3 Elect Director Timothy Wadhams Mgmt For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For Against 5 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 6 Ratify Auditors Mgmt For For Newell Rubbermaid Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan NWL 10-May-11 USA 651229106 Annual 17-Mar-11 4,834 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director Kevin C. Conroy Mgmt For For 2 Elect Director Michael T. Cowhig Mgmt For For 3 Elect Director Mark D. Ketchum Mgmt For For 4 Elect Director Raymond G. Viault Mgmt For For 5 Ratify Auditors Mgmt For For 6 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 7 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 8 Declassify the Board of Directors SH Against For NiSource Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan NI 10-May-11 USA 65473P105 Annual 15-Mar-11 4,586 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director Richard A. Abdoo Mgmt For For 2 Elect Director Steven C. Beering Mgmt For For 3 Elect Director Michael E. Jesanis Mgmt For For 4 Elect Director Marty R. Kittrell Mgmt For For 5 Elect Director W. Lee Nutter Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC LARGE CAP VALUE ACCT III - PMC 6 Elect Director Deborah S. Parker Mgmt For For 7 Elect Director Ian M. Rolland Mgmt For For 8 Elect Director Robert C. Skaggs, Jr. Mgmt For For 9 Elect Director Richard L. Thompson Mgmt For For 10 Elect Director Carolyn Y. Woo Mgmt For For 11 Ratify Auditors Mgmt For For 12 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 13 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 14 Provide Right to Act by Written Consent SH Against For Northeast Utilities Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan NU 10-May-11 USA 664397106 Annual 15-Mar-11 2,945 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Richard H. Booth Mgmt For For 1.2 Elect Director John S. Clarkeson Mgmt For For 1.3 Elect Director Cotton M. Cleveland Mgmt For For 1.4 Elect Director Sanford Cloud, Jr. Mgmt For For 1.5 Elect Director John G. Graham Mgmt For For 1.6 Elect Director Elizabeth T. Kennan Mgmt For For 1.7 Elect Director Kenneth R. Leibler Mgmt For For 1.8 Elect Director Robert E. Patricelli Mgmt For For 1.9 Elect Director Charles W. Shivery Mgmt For For 1.10 Elect Director John F. Swope Mgmt For For 1.11 Elect Director Dennis R. Wraase Mgmt For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 3 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year 4 Ratify Auditors Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC LARGE CAP VALUE ACCT III - PMC Novellus Systems, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan NVLS 10-May-11 USA 670008101 Annual 31-Mar-11 181 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Richard S. Hill Mgmt For For 1.2 Elect Director Neil R. Bonke Mgmt For For 1.3 Elect Director Youssef A. El-Mansy Mgmt For For 1.4 Elect Director Glen G. Possley Mgmt For For 1.5 Elect Director Ann D. Rhoads Mgmt For For 1.6 Elect Director Krishna Saraswat Mgmt For For 1.7 Elect Director William R. Spivey Mgmt For For 1.8 Elect Director Delbert A. Whitaker Mgmt For For 2 Ratify Auditors Mgmt For For 3 Amend Omnibus Stock Plan Mgmt For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 5 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year Packaging Corporation of America Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan PKG 10-May-11 USA 695156109 Annual 14-Mar-11 1,727 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Cheryl K. Beebe Mgmt For For 1.2 Elect Director Henry F. Frigon Mgmt For For 1.3 Elect Director Hasan Jameel Mgmt For For 1.4 Elect Director Mark W. Kowlzan Mgmt For For 1.5 Elect Director Samuel M. Mencoff Mgmt For For 1.6 Elect Director Roger B. Porter Mgmt For For 1.7 Elect Director Thomas S. Souleles Mgmt For For 1.8 Elect Director Paul T. Stecko Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC LARGE CAP VALUE ACCT III - PMC 1.9 Elect Director James D. Woodrum Mgmt For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 3 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 4 Ratify Auditors Mgmt For For Prudential Financial, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan PRU 10-May-11 USA 744320102 Annual 11-Mar-11 6,186 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director Thomas J. Baltimore, Jr. Mgmt For For 2 Elect Director Gordon M. Bethune Mgmt For For 3 Elect Director Gaston Caperton Mgmt For For 4 Elect Director Gilbert F. Casellas Mgmt For For 5 Elect Director James G. Cullen Mgmt For For 6 Elect Director William H. Gray, III Mgmt For For 7 Elect Director Mark B. Grier Mgmt For For 8 Elect Director Constance J. Horner Mgmt For For 9 Elect Director Martina Hund-Mejean Mgmt For For 10 Elect Director Karl J. Krapek Mgmt For For 11 Elect Director Christine A. Poon Mgmt For For 12 Elect Director John R. Strangfield Mgmt For For 13 Elect Director James A. Unruh Mgmt For For 14 Ratify Auditors Mgmt For For 15 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 16 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 17 Reduce Supermajority Vote Requirement SH For For 18 Report on Lobbying Contributions and Expenses SH Against Against Questar Corporation Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC LARGE CAP VALUE ACCT III - PMC Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan STR 10-May-11 USA 748356102 Annual 02-Mar-11 2,782 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director Teresa Beck Mgmt For For 2 Elect Director R.D. Cash Mgmt For For 3 Elect Director Laurence M. Downes Mgmt For For 4 Elect Director Ronald W. Jibson Mgmt For For 5 Elect Director Gary G. Michael Mgmt For For 6 Elect Director Bruce A. Williamson Mgmt For For 7 Ratify Auditors Mgmt For For 8 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 9 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year Sprint Nextel Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan S 10-May-11 USA 852061100 Annual 11-Mar-11 29,212 0 Vote Proponent Mgmt Rec Instruction 1 Election Director Robert R. Bennett Mgmt For For 2 Election Director Gordon M. Bethune Mgmt For For 3 Election Director Larry C. Glasscock Mgmt For For 4 Election Director James H. Hance, Jr. Mgmt For For 5 Election Director Daniel R. Hesse Mgmt For For 6 Election Director V. Janet Hill Mgmt For For 7 Election Director Frank Ianna Mgmt For For 8 Election Director Sven-Christer Nilsson Mgmt For For 9 Election Director William R. Nuti Mgmt For For 10 Election Director Rodney O' Neal Mgmt For For 11 Ratify Auditors Mgmt For For 12 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC LARGE CAP VALUE ACCT III - PMC 13 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 14 Report on Political Contributions SH Against For 15 Stock Retention/Holding Period SH Against For 16 Reduce Supermajority Vote Requirement SH Against For The Timken Company Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan TKR 10-May-11 USA 887389104 Annual 22-Feb-11 372 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director John M. Ballbach Mgmt For For 1.2 Elect Director Phillip R. Cox Mgmt For For 1.3 Elect Director Ward J. Timken, Jr Mgmt For For 2 Ratify Auditors Mgmt For For 3 Approve Omnibus Stock Plan Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year 5 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For American Financial Group, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan AFG 11-May-11 USA 025932104 Annual 15-Mar-11 1,432 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Carl H. Lindner Mgmt For For 1.2 Elect Director Carl H. Lindner, III Mgmt For For 1.3 Elect Director S. Craig Lindner Mgmt For For 1.4 Elect Director Kenneth C. Ambrecht Mgmt For For 1.5 Elect Director Theodore H. Emmerich Mgmt For For 1.6 Elect Director James E. Evans Mgmt For For 1.7 Elect Director Terry S. Jacobs Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC LARGE CAP VALUE ACCT III - PMC 1.8 Elect Director Gregory G. Joseph Mgmt For For 1.9 Elect Director William W. Verity Mgmt For For 1.10 Elect Director John I. Von Lehman Mgmt For For 2 Ratify Auditors Mgmt For For 3 Approve Omnibus Stock Plan Mgmt For Against 4 Approve Executive Incentive Bonus Plan Mgmt For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 6 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 7 Amend EEO Policy to Prohibit Discrimination based on Sexual Orientation and Gender Identity SH Against For 8 Adopt Policy and Report on Board Diversity SH Against For AvalonBay Communities, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan AVB 11-May-11 USA 053484101 Annual 04-Mar-11 945 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Bryce Blair Mgmt For For 1.2 Elect Director Bruce A. Choate Mgmt For For 1.3 Elect Director John J. Healy, Jr. Mgmt For For 1.4 Elect Director Timothy J. Naughton Mgmt For For 1.5 Elect Director Lance R. Primis Mgmt For For 1.6 Elect Director Peter S. Rummell Mgmt For For 1.7 Elect Director H. Jay Sarles Mgmt For For 1.8 Elect Director W. Edward Walter Mgmt For For 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year Bank of America Corporation Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC LARGE CAP VALUE ACCT III - PMC Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan BAC 11-May-11 USA 060505104 Annual 16-Mar-11 100,224 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director Mukesh D. Ambani Mgmt For For 2 Elect Director Susan S. Bies Mgmt For For 3 Elect Director Frank P. Bramble, Sr. Mgmt For For 4 Elect Director Virgis W. Colbert Mgmt For For 5 Elect Director Charles K. Gifford Mgmt For For 6 Elect Director Charles O. Holliday, Jr. Mgmt For For 7 Elect Director D. Paul Jones, Jr. Mgmt For For 8 Elect Director Monica C. Lozano Mgmt For For 9 Elect Director Thomas J. May Mgmt For For 10 Elect Director Brian T. Moynihan Mgmt For For 11 Elect Director Donald E. Powell Mgmt For For 12 Elect Director Charles O. Rossotti Mgmt For For 13 Elect Director Robert W. Scully Mgmt For For 14 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 15 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 16 Ratify Auditors Mgmt For For 17 Disclose Prior Government Service SH Against Against 18 Provide Right to Act by Written Consent SH Against For 19 Require Audit Committee Review and Report on Controls Related SH Against For to Loans, Foreclosure and Securitizations 20 Report on Lobbying Expenses SH Against For 21 Report on Collateral in Derivatives Trading SH Against For 22 Restore or Provide for Cumulative Voting SH Against For 23 Claw-back of Payments under Restatements SH Against For 24 Prohibit Certain Relocation Benefits to Senior Executives SH Against For Camden Property Trust Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan CPT 11-May-11 USA 133131102 Annual 14-Mar-11 1,111 0 Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC LARGE CAP VALUE ACCT III - PMC Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Richard J. Campo Mgmt For For 1.2 Elect Director Scott S. Ingraham Mgmt For For 1.3 Elect Director Lewis A. Levey Mgmt For For 1.4 Elect Director William B. McGuire, Jr. Mgmt For For 1.5 Elect Director William F. Paulsen Mgmt For For 1.6 Elect Director D. Keith Oden Mgmt For For 1.7 Elect Director F. Gardner Parker Mgmt For For 1.8 Elect Director Steven A. Webster Mgmt For For 1.9 Elect Director Kelvin R. Westbrook Mgmt For For 2 Ratify Auditors Mgmt For For 3 Change State of Incorporation: From Texas to Maryland Mgmt For Against 4 Approve Omnibus Stock Plan Mgmt For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 6 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year Capital One Financial Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan COF 11-May-11 USA 14040H105 Annual 16-Mar-11 6,085 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director Patrick W. Gross Mgmt For For 2 Elect Director Ann Fritz Hackett Mgmt For For 3 Elect Director Pierre E. Leroy Mgmt For For 4 Ratify Auditors Mgmt For For 5 Declassify the Board of Directors Mgmt For For 6 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 7 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC LARGE CAP VALUE ACCT III - PMC CF Industries Holdings, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan CF 11-May-11 USA 125269100 Annual 21-Mar-11 331 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Stephen R. Wilson Mgmt For For 1.2 Elect Director Wallace W. Creek Mgmt For For 1.3 Elect Director William Davisson Mgmt For For 1.4 Elect Director Robert G. Kuhbach Mgmt For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 3 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year 4 Ratify Auditors Mgmt For For 5 Declassify the Board of Directors SH Against For Comcast Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan CMCSA 11-May-11 USA 20030N101 Annual 08-Mar-11 32,147 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director S. Decker Anstrom Mgmt For For 1.2 Elect Director Kenneth J. Bacon Mgmt For For 1.3 Elect Director Sheldon M. Bonovitz Mgmt For For 1.4 Elect Director Edward D. Breen Mgmt For For 1.5 Elect Director Joseph J. Collins Mgmt For For 1.6 Elect Director J. Michael Cook Mgmt For For 1.7 Elect Director Gerald L. Hassell Mgmt For For 1.8 Elect Director Jeffrey A. Honickman Mgmt For For 1.9 Elect Director Eduardo G. Mestre Mgmt For For 1.10 Elect Director Brian L. Roberts Mgmt For For 1.11 Elect Director Ralph J. Roberts Mgmt For For 1.12 Elect Director Judith Rodin Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC LARGE CAP VALUE ACCT III - PMC 2 Ratify Auditors Mgmt For For 3 Approve Nonqualified Employee Stock Purchase Plan Mgmt For For 4 Amend Restricted Stock Plan Mgmt For For 5 Amend Stock Option Plan Mgmt For For 6 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 7 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year 8 Provide for Cumulative Voting SH Against For 9 Require Independent Board Chairman SH Against For ConocoPhillips Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan COP 11-May-11 USA 20825C104 Annual 14-Mar-11 10,339 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director Richard L. Armitage Mgmt For For 2 Elect Director Richard H. Auchinleck Mgmt For For 3 Elect Director James E. Copeland, Jr. Mgmt For For 4 Elect Director Kenneth M. Duberstein Mgmt For For 5 Elect Director Ruth R. Harkin Mgmt For For 6 Elect Director Harold W. McGraw III Mgmt For For 7 Elect Director James J. Mulva Mgmt For For 8 Elect Director Robert A. Niblock Mgmt For For 9 Elect Director Harald J. Norvik Mgmt For For 10 Elect Director William K. Reilly Mgmt For For 11 Elect Director Victoria J. Tschinkel Mgmt For For 12 Elect Director Kathryn C. Turner Mgmt For For 13 Elect Director William E. Wade, Jr. Mgmt For For 14 Ratify Auditors Mgmt For For 15 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For Against 16 Advisory Vote on Say on Pay Frequency Mgmt None One Year 17 Approve Omnibus Stock Plan Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC LARGE CAP VALUE ACCT III - PMC 18 Amend EEO Policy to Prohibit Discrimination based on Gender SH Against For Identity 19 Report on Political Contributions SH Against For 20 Report on Lobbying Expenses SH Against For 21 Report on Accident Risk Reduction Efforts SH Against Against 22 Adopt Policy to Address Coastal Louisiana Environmental SH Against Against Impacts 23 Adopt Quantitative GHG Goals for Products and Operations SH Against For 24 Report on Financial Risks of Climate Change SH Against Against 25 Report on Environmental Impact of Oil Sands Operations in SH Against For Canada CVS Caremark Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan CVS 11-May-11 USA 126650100 Annual 15-Mar-11 12,012 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director Edwin M. Banks Mgmt For For 2 Elect Director C. David Brown II Mgmt For For 3 Elect Director David W. Dorman Mgmt For For 4 Elect Director Anne M. Finucane Mgmt For For 5 Elect Director Kristen Gibney Williams Mgmt For For 6 Elect Director Marian L. Heard Mgmt For For 7 Elect Director Larry J. Merlo Mgmt For For 8 Elect Director Jean-Pierre Millon Mgmt For For 9 Elect Director Terrence Murray Mgmt For For 10 Elect Director C.A. Lance Piccolo Mgmt For For 11 Elect Director Richard J. Swift Mgmt For For 12 Elect Director Tony L. White Mgmt For For 13 Ratify Auditors Mgmt For For 14 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 15 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 16 Report on Political Contributions SH Against For 17 Provide Right to Act by Written Consent SH Against For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC LARGE CAP VALUE ACCT III - PMC Endurance Specialty Holdings Ltd. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan ENH 11-May-11 Bermuda G30397106 Annual 10-Mar-11 684 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect William H. Bolinder as Director Mgmt For For 1.2 Elect Susan Fleming Cabrera as Director Mgmt For For 1.3 Elect Scott D. Moore as Director Mgmt For For 1.4 Elect Brendan R. O'Neill as Director Mgmt For For 1.5 Elect Robert A. Spass as Director Mgmt For For 1.6 Elect David S. Cash as Subsidiary Director of Endurance Specialty Mgmt For For Insurance Ltd. 1.7 Elect John V. Del Col as Subsidiary Director of Endurance Mgmt For For Specialty Insurance Ltd. 1.8 Elect William M. Jewett as Subsidiary Director of Endurance Mgmt For For Specialty Insurance Ltd. 1.9 Elect Alan Barlow as Subsidiary Director of Endurance Worldwide Mgmt For For Holdings Limited 1.10 Elect William H. Bolinder as Subsidiary Director of Endurance Mgmt For For Worldwide Holdings Limited 1.11 Elect David S. Cash as Subsidiary Director of Endurance Mgmt For For Worldwide Holdings Limited 1.12 Elect Simon Minshall as Subsidiary Director of Endurance Mgmt For For Worldwide Holdings Limited 1.13 Elect Brendan R. O'Neill as Subsidiary Director of Endurance Mgmt For For Worldwide Holdings Limited 1.14 Elect Allan Barlow as Subsidiary Director of Endurance Mgmt For For Worldwide Insurance Limited 1.15 Elect William H. Bolinder as Subsidiary Director of Endurance Mgmt For For Worldwide Insurance Limited 1.16 Elect as David S. Cash Subsidiary Director of Endurance Mgmt For For Worldwide Insurance Limited 1.17 Elect Simon Minshall as Subsidiary Director of Endurance Mgmt For For Worldwide Insurance Limited 1.18 Elect Brendan R. O'Neill as Subsidiary Director of Endurance Mgmt For For Worldwide Insurance Limited 2 Approve Ernst & Young Ltd. as Auditors and Authorize Board Mgmt For For through the Audit Committee to Fix Their Remuneration 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC LARGE CAP VALUE ACCT III - PMC 4 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year 5 Amend Omnibus Stock Plan Mgmt For Against 6 Amend Qualified Employee Stock Purchase Plan Mgmt For For 7 Approve Decrease in Size of Board Mgmt For For Hospitality Properties Trust Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan HPT 11-May-11 USA 44106M102 Annual 18-Feb-11 2,035 0 Vote Proponent Mgmt Rec Instruction 1 Elect Trustee John L. Harrington Mgmt For Against 2 Elect Trustee Barry M. Portnoy Mgmt For Against 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year 5 Ratify Auditors Mgmt For For 6 Declassify the Board of Directors SH Against For Integrys Energy Group, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan TEG 11-May-11 USA 45822P105 Annual 17-Mar-11 1,244 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Keith E. Bailey Mgmt For For 1.2 Elect Director William J. Brodsky Mgmt For For 1.3 Elect Director Albert J. Budney, Jr. Mgmt For For 1.4 Elect Director Pastora San Juan Cafferty Mgmt For For 1.5 Elect Director Ellen Carnahan Mgmt For For 1.6 Elect Director Michelle L. Collins Mgmt For For 1.7 Elect Director Kathryn M. Hasselblad-Pascale Mgmt For For 1.8 Elect Director John W. Higgins Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC LARGE CAP VALUE ACCT III - PMC 1.9 Elect Director James L. Kemerling Mgmt For For 1.10 Elect Director Michael E. Lavin Mgmt For For 1.11 Elect Director William F. Protz, Jr. Mgmt For For 1.12 Elect Director Charles A. Schrock Mgmt For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 3 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 4 Ratify Auditors Mgmt For For Liberty Property Trust Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan LRY 11-May-11 USA 531172104 Annual 15-Mar-11 1,861 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director M. Leanne Lachman Mgmt For For 1.2 Elect Director Stephen D. Steinour Mgmt For For 1.3 Elect Director Frederick F. Buchholz Mgmt For For 1.4 Elect Director Thomas C. DeLoach, Jr. Mgmt For For 1.5 Elect Director Daniel P. Garton Mgmt For For 1.6 Elect Director Stephen B. Siegel Mgmt For For 1.7 Elect Director Katherine Elizabeth Dietze Mgmt For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 3 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 4 Ratify Auditors Mgmt For For LSI Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan LSI 11-May-11 USA 502161102 Annual 14-Mar-11 10,818 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director Charles A. Haggerty Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC LARGE CAP VALUE ACCT III - PMC 2 Elect Director Richard S. Hill Mgmt For Against 3 Elect Director John H.f. Miner Mgmt For For 4 Elect Director Arun Netravali Mgmt For For 5 Elect Director Charles C. Pope Mgmt For For 6 Elect Director Gregorio Reyes Mgmt For For 7 Elect Director Michael G. Strachan Mgmt For For 8 Elect Director Abhijit Y. Talwalkar Mgmt For For 9 Elect Director Susan M. Whitney Mgmt For For 10 Ratify Auditors Mgmt For For 11 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 12 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year Mohawk Industries, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan MHK 11-May-11 USA 608190104 Annual 18-Mar-11 820 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Karen A. Smith Bogart Mgmt For For 1.2 Elect Director John F. Fiedler Mgmt For For 1.3 Elect Director Richard C. Ill Mgmt For For 1.4 Elect Director Jeffrey S. Lorberbaum Mgmt For For 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For Against 4 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year Murphy Oil Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan MUR 11-May-11 USA 626717102 Annual 14-Mar-11 1,940 0 Vote Proponent Mgmt Rec Instruction Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC LARGE CAP VALUE ACCT III - PMC 1 Elect Director F.W. Blue Mgmt For For 2 Elect Director C.P. Deming Mgmt For For 3 Elect Director R.A. Hermes Mgmt For For 4 Elect Director J.V. Kelley Mgmt For For 5 Elect Director R.M. Murphy Mgmt For For 6 Elect Director W.C. Nolan, Jr. Mgmt For For 7 Elect Director N.E. Schmale Mgmt For For 8 Elect Director D.J.H. Smith Mgmt For For 9 Elect Director C.G. Theus Mgmt For For 10 Elect Director D.M. Wood Mgmt For For 11 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 12 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 13 Ratify Auditors Mgmt For For PG&E Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan PCG 11-May-11 USA 69331C108 Annual 14-Mar-11 4,490 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director David R. Andrews Mgmt For For 2 Elect Director Lewis Chew Mgmt For For 3 Elect Director C. Lee Cox Mgmt For For 4 Elect Director Peter A. Darbee Mgmt For For 5 Elect Director Maryellen C. Herringer Mgmt For For 6 Elect Director Roger H. Kimmel Mgmt For For 7 Elect Director Richard A. Meserve Mgmt For For 8 Elect Director Forrest E. Miller Mgmt For For 9 Elect Director Rosendo G. Parra Mgmt For For 10 Elect Director Barbara L. Rambo Mgmt For For 11 Elect Director Barry Lawson Williams Mgmt For For 12 Ratify Auditors Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC LARGE CAP VALUE ACCT III - PMC 13 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 14 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 15 Require Independent Board Chairman SH Against Against 16 Formulate EEO Policy That Does Not Include Sexual Orientation SH Against Against Philip Morris International Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan PM 11-May-11 USA 718172109 Annual 15-Mar-11 4,025 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director Harold Brown Mgmt For For 2 Elect Director Mathis Cabiallavetta Mgmt For For 3 Elect Director Louis C. Camilleri Mgmt For For 4 Elect Director J. Dudley Fishburn Mgmt For For 5 Elect Director Jennifer Li Mgmt For For 6 Elect Director Graham Mackay Mgmt For For 7 Elect Director Sergio Marchionne Mgmt For Against 8 Elect Director Lucio A. Noto Mgmt For For 9 Elect Director Carlos Slim Helu Mgmt For For 10 Elect Director Stephen M. Wolf Mgmt For For 11 Ratify Auditors Mgmt For For 12 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 13 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 14 Report on Effect of Marketing Practices on the Poor SH Against Against 15 Require Independent Board Chairman SH Against Against Progress Energy, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan PGN 11-May-11 USA 743263105 Annual 04-Mar-11 3,336 0 Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC LARGE CAP VALUE ACCT III - PMC Vote Proponent Mgmt Rec Instruction 1 Elect Director John D. Baker, II Mgmt For For 2 Elect Director James E. Bostic, Jr. Mgmt For For 3 Elect Director Harris E. DeLoach, Jr. Mgmt For For 4 Elect Director James B. Hyler, Jr. Mgmt For For 5 Elect Director William D. Johnson Mgmt For For 6 Elect Director Robert W. Jones Mgmt For For 7 Elect Director W. Steven Jones Mgmt For For 8 Elect Director Melquiades R. Martinez Mgmt For For 9 Elect Director E. Marie McKee Mgmt For For 10 Elect Director John H. Mullin, III Mgmt For For 11 Elect Director Charles W. Pryor, Jr. Mgmt For For 12 Elect Director Carlos A. Saladrigas Mgmt For For 13 Elect Director Theresa M. Stone Mgmt For For 14 Elect Director Alfred C. Tollison, Jr. Mgmt For For 15 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 16 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 17 Ratify Auditors Mgmt For For Service Corporation International Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan SCI 11-May-11 USA 817565104 Annual 14-Mar-11 4,183 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Thomas L. Ryan Mgmt For For 1.2 Elect Director Malcolm Gillis Mgmt For For 1.3 Elect Director Clifton H. Morris, Jr. Mgmt For For 1.4 Elect Director W. Blair Waltrip Mgmt For For 2 Ratify Auditors Mgmt For For 3 Amend Omnibus Stock Plan Mgmt For Against 4 Amend Director Compensation Plan Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC LARGE CAP VALUE ACCT III - PMC 5 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 6 Advisory Vote on Say on Pay Frequency Mgmt None One Year Symetra Financial Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan SYA 11-May-11 USA 87151Q106 Annual 18-Mar-11 366 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Peter S. Burgess Mgmt For For 1.2 Elect Director Robert R. Lusardi Mgmt For For 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year 5 Amend Omnibus Stock Plan Mgmt For For Vectren Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan VVC 11-May-11 USA 92240G101 Annual 09-Mar-11 1,358 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Carl L. Chapman Mgmt For For 1.2 Elect Director James H. DeGraffenreidt, Jr. Mgmt For For 1.3 Elect Director Niel C. Ellerbrook Mgmt For For 1.4 Elect Director John D. Engelbrecht Mgmt For For 1.5 Elect Director Anton H. George Mgmt For For 1.6 Elect Director Martin C. Jischke Mgmt For For 1.7 Elect Director Robert G. Jones Mgmt For For 1.8 Elect Director William G. Mays Mgmt For For 1.9 Elect Director J. Timothy McGinley Mgmt For For 1.10 Elect Director R. Daniel Sadlier Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC LARGE CAP VALUE ACCT III - PMC 1.11 Elect Director Michael L. Smith Mgmt For For 1.12 Elect Director Jean L. Wojtowicz Mgmt For For 2 Amend Omnibus Stock Plan Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year 5 Ratify Auditors Mgmt For For Assurant, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan AIZ 12-May-11 USA 04621X108 Annual 17-Mar-11 1,872 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director Elaine D. Rosen Mgmt For For 2 Elect Director Howard L. Carver Mgmt For For 3 Elect Director Juan N. Cento Mgmt For For 4 Elect Director Lawrence V. Jackson Mgmt For For 5 Elect Director David B. Kelso Mgmt For For 6 Elect Director Charles J. Koch Mgmt For For 7 Elect Director H. Carroll Mackin Mgmt For For 8 Elect Director Robert B. Pollock Mgmt For For 9 Elect Director John A.C. Swainson Mgmt For For 10 Ratify Auditors Mgmt For For 11 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 12 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year Corporate Office Properties Trust Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan OFC 12-May-11 USA 22002T108 Annual 15-Mar-11 956 0 Vote Proponent Mgmt Rec Instruction Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC LARGE CAP VALUE ACCT III - PMC 1.1 Elect Director Jay H. Shidler Mgmt For For 1.2 Elect Director Clay W. Hamlin, III Mgmt For For 1.3 Elect Director Thomas F. Brady Mgmt For For 1.4 Elect Director Robert L. Denton Mgmt For For 1.5 Elect Director Randall M. Griffin Mgmt For For 1.6 Elect Director Elizabeth A. Hight Mgmt For For 1.7 Elect Director David M. Jacobstein Mgmt For For 1.8 Elect Director Steven D. Kesler Mgmt For For 1.9 Elect Director Richard Szafranski Mgmt For For 1.10 Elect Director Kenneth D. Wethe Mgmt For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 3 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 4 Ratify Auditors Mgmt For For Corrections Corporation of America Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan CXW 12-May-11 USA 22025Y407 Annual 14-Mar-11 1,563 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director John D. Ferguson Mgmt For For 1.2 Elect Director Damon T. Hininger Mgmt For For 1.3 Elect Director Donna M. Alvarado Mgmt For For 1.4 Elect Director William F. Andrews Mgmt For For 1.5 Elect Director John D. Correnti Mgmt For For 1.6 Elect Director Dennis W. DeConcini Mgmt For For 1.7 Elect Director John R. Horne Mgmt For For 1.8 Elect Director C. Michael Jacobi Mgmt For For 1.9 Elect Director Thurgood Marshall, Jr. Mgmt For For 1.10 Elect Director Charles L. Overby Mgmt For For 1.11 Elect Director John R. Prann, Jr. Mgmt For For 1.12 Elect Director Joseph V. Russell Mgmt For For 1.13 Elect Director Henri L. Wedell Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC LARGE CAP VALUE ACCT III - PMC 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 5 Amend Omnibus Stock Plan Mgmt For For Dominion Resources, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan D 12-May-11 USA 25746U109 Annual 04-Mar-11 6,773 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director William P. Barr Mgmt For For 2 Elect Director Peter W. Brown Mgmt For For 3 Elect Director George A. Davidson, Jr. Mgmt For For 4 Elect Director Helen E. Dragas Mgmt For For 5 Elect Director Thomas F. Farrell II Mgmt For For 6 Elect Director John W. Harris Mgmt For Against 7 Elect Director Robert S. Jepson, Jr. Mgmt For For 8 Elect Director Mark J. Kington Mgmt For For 9 Elect Director Margaret A. McKenna Mgmt For For 10 Elect Director Frank S. Royal Mgmt For For 11 Elect Director Robert H. Spilman, Jr. Mgmt For For 12 Elect Director David A. Wollard Mgmt For For 13 Ratify Auditors Mgmt For For 14 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 15 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 16 Report on Coal Use from Mountaintop Removal Mining SH Against Against 17 Adopt Renewable Energy Production Goal SH Against Against 18 Report on Financial Risks of Coal Reliance SH Against Against 19 Invest in Renewable Energy and Stop Construction of Nuclear SH Against Against Reactor 20 Require Independent Board Chairman SH Against For 21 Provide Right to Act by Written Consent SH Against For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC LARGE CAP VALUE ACCT III - PMC 22 Submit SERP to Shareholder Vote SH Against For Host Hotels & Resorts, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan HST 12-May-11 USA 44107P104 Annual 16-Mar-11 7,441 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director Robert M. Baylis Mgmt For For 2 Elect Director Willard W. Brittain Mgmt For For 3 Elect Director Terence C. Golden Mgmt For For 4 Elect Director Ann M. Korologos Mgmt For For 5 Elect Director Richard E. Marriott Mgmt For For 6 Elect Director John B. Morse, Jr. Mgmt For For 7 Elect Director Gordon H. Smith Mgmt For For 8 Elect Director W. Edward Walter Mgmt For For 9 Ratify Auditors Mgmt For For 10 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 11 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year Kohl's Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan KSS 12-May-11 USA 500255104 Annual 09-Mar-11 1,337 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director Peter Boneparth Mgmt For For 2 Elect Director Steven A. Burd Mgmt For For 3 Elect Director John F. Herma Mgmt For For 4 Elect Director Dale E. Jones Mgmt For For 5 Elect Director William S. Kellogg Mgmt For For 6 Elect Director Kevin Mansell Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC LARGE CAP VALUE ACCT III - PMC 7 Elect Director Frank V. Sica Mgmt For For 8 Elect Director Peter M. Sommerhauser Mgmt For For 9 Elect Director Stephanie A. Streeter Mgmt For For 10 Elect Director Nina G. Vaca Mgmt For For 11 Elect Director Stephen E. Watson Mgmt For For 12 Ratify Auditors Mgmt For For 13 Reduce Supermajority Vote Requirement Relating to Director Mgmt For For Elections 14 Reduce Supermajority Vote Requirement Mgmt For For 15 Amend Executive Incentive Bonus Plan Mgmt For For 16 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 17 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 18 Provide Right to Act by Written Consent SH Against Against 19 Adopt Policy on Succession Planning SH Against For Lear Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan LEA 12-May-11 USA 521865204 Annual 25-Mar-11 1,162 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director Thomas P. Capo Mgmt For For 2 Elect Director Curtis J. Clawson Mgmt For For 3 Elect Director Jonathon F. Foster Mgmt For For 4 Elect Director Conrad L. Mallett, Jr. Mgmt For For 5 Elect Director Robert E. Rossiter Mgmt For For 6 Elect Director Donald L. Runkle Mgmt For For 7 Elect Director Gregory C. Smith Mgmt For For 8 Elect Director Henry D.G. Wallace Mgmt For For 9 Ratify Auditors Mgmt For For 10 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 11 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC LARGE CAP VALUE ACCT III - PMC Leggett & Platt, Incorporated Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan LEG 12-May-11 USA 524660107 Annual 07-Mar-11 1,008 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director Robert E. Brunner Mgmt For For 2 Elect Director Ralph W. Clark Mgmt For For 3 Elect Director R. Ted Enloe, III Mgmt For For 4 Elect Director Richard T. Fisher Mgmt For For 5 Elect Director Matthew C. Flanigan Mgmt For For 6 Elect Director Karl G. Glassman Mgmt For For 7 Elect Director Ray A. Griffith Mgmt For For 8 Elect Director David S. Haffner Mgmt For For 9 Elect Director Joseph W. McClanathan Mgmt For For 10 Elect Director Judy C. Odom Mgmt For For 11 ElectElect Director Maurice E. Purnell, Jr. Mgmt For For 12 Elect Director Phoebe A. Wood Mgmt For For 13 Ratify Auditors Mgmt For For 14 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 15 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year 16 Amend EEO Policy to Prohibit Discrimination based on Sexual SH Against For Orientation and Gender Identity Norfolk Southern Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan NSC 12-May-11 USA 655844108 Annual 04-Mar-11 4,207 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director Gerald L. Baliles Mgmt For For 2 Elect Director Erskine B. Bowles Mgmt For For 3 Elect Director Karen N. Horn Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC LARGE CAP VALUE ACCT III - PMC 4 Elect Director J. Paul Reason Mgmt For For 5 Ratify Auditors Mgmt For For 6 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 7 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year Nucor Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan NUE 12-May-11 USA 670346105 Annual 14-Mar-11 1,803 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Peter C. Browning Mgmt For For 1.2 Elect Director Victoria F. Haynes Mgmt For For 1.3 Elect Director Christopher J. Kearney Mgmt For For 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year 5 Require a Majority Vote for the Election of Directors SH Against For 6 Require Independent Board Chairman SH Against For Republic Services, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan RSG 12-May-11 USA 760759100 Annual 15-Mar-11 3,792 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director James W. Crownover Mgmt For For 2 Elect Director John W. Croghan Mgmt For For 3 Elect Director William J. Flynn Mgmt For For 4 Elect Director Michael Larson Mgmt For For 5 Elect Director Nolan Lehmann Mgmt For For 6 Elect Director W. Lee Nutter Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC LARGE CAP VALUE ACCT III - PMC 7 Elect Director Ramon A. Rodriguez Mgmt For For 8 Elect Director Donald W. Slager Mgmt For For 9 Elect Director Allan C. Sorensen Mgmt For For 10 Elect Director John M. Trani Mgmt For For 11 Elect Director Michael W. Wickham Mgmt For For 12 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For Against 13 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year 14 Amend Omnibus Stock Plan Mgmt For For 15 Ratify Auditors Mgmt For For 16 Adopt a Policy in which the Company will not Make or Promise to Make Any Death Benefit Payments to Senior Executives SH Against For The Dow Chemical Company Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan DOW 12-May-11 USA 260543103 Annual 14-Mar-11 12,835 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director Arnold A. Allemang Mgmt For For 2 Elect Director Jacqueline K. Barton Mgmt For For 3 Elect Director James A. Bell Mgmt For For 4 Elect Director Jeff M. Fettig Mgmt For For 5 Elect Director Barbara H. Franklin Mgmt For For 6 Elect Director Jennifer M. Granholm Mgmt For For 7 Elect Director John B. Hess Mgmt For For 8 Elect Director Andrew N. Liveris Mgmt For For 9 Elect Director Paul Polman Mgmt For For 10 Elect Director Dennis H. Reilley Mgmt For For 11 Elect Director James M. Ringler Mgmt For For 12 Elect Director Ruth G. Shaw Mgmt For For 13 Elect Director Paul G. Stern Mgmt For For 14 Ratify Auditors Mgmt For For 15 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC LARGE CAP VALUE ACCT III - PMC 16 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year 17 Provide Right to Act by Written Consent SH Against For The Washington Post Company Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan WPO 12-May-11 USA 939640108 Annual 07-Mar-11 94 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Christopher C. Davis Mgmt For For 1.2 Elect Director John L. Dotson Jr. Mgmt For For 1.3 Elect Director Anne M. Mulcahy Mgmt For For UDR, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan UDR 12-May-11 USA 902653104 Annual 14-Mar-11 2,844 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Katherine A. Cattanach Mgmt For For 1.2 Elect Director Eric J. Foss Mgmt For For 1.3 Elect Director Robert P. Freeman Mgmt For For 1.4 Elect Director Jon A. Grove Mgmt For For 1.5 Elect Director James D. Klingbeil Mgmt For For 1.6 Elect Director Lynne B. Sagalyn Mgmt For For 1.7 Elect Director Mark J. Sandler Mgmt For For 1.8 Elect Director Thomas W. Toomey Mgmt For For 1.9 Elect Director Thomas C. Wajnert Mgmt For For 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC LARGE CAP VALUE ACCT III - PMC Ventas, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan VTR 12-May-11 USA 92276F100 Annual 16-Mar-11 1,912 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Debra A. Cafaro Mgmt For For 1.2 Elect Director Douglas Crocker II Mgmt For For 1.3 Elect Director Ronald G. Geary Mgmt For For 1.4 Elect Director Jay M. Gellert Mgmt For For 1.5 Elect Director Matthew J. Lustig Mgmt For For 1.6 Elect Director Robert D. Reed Mgmt For For 1.7 Elect Director Sheli Z. Rosenberg Mgmt For For 1.8 Elect Director Glenn J. Rufrano Mgmt For For 1.9 Elect Director James D. Shelton Mgmt For For 1.10 Elect Director Thomas C. Theobald Mgmt For For 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year Wyndham Worldwide Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan WYN 12-May-11 USA 98310W108 Annual 17-Mar-11 3,013 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director James E. Buckman Mgmt For For 1.2 Elect Director George Herrera Mgmt For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 3 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 4 Ratify Auditors Mgmt For For 5 Declassify the Board of Directors SH Against For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC LARGE CAP VALUE ACCT III - PMC Mattel, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan MAT 13-May-11 USA 577081102 Annual 18-Mar-11 2,565 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director Michael J. Dolan Mgmt For For 2 Elect Director Robert A. Eckert Mgmt For For 3 Elect Director Frances D. Fergusson Mgmt For For 4 Elect Director Tully M. Friedman Mgmt For For 5 Elect Director Dominic Ng Mgmt For For 6 Elect Director Vasant M. Prabhu Mgmt For For 7 Elect Director Andrea L. Rich Mgmt For For 8 Elect Director Dean A. Scarborough Mgmt For For 9 Elect Director Christopher A. Sinclair Mgmt For For 10 Elect Director G. Craig Sullivan Mgmt For For 11 Elect Director Kathy Brittain White Mgmt For For 12 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 13 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 14 Provide Right to Call Special Meeting Mgmt For Against 15 Ratify Auditors Mgmt For For Sempra Energy Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan SRE 13-May-11 USA 816851109 Annual 16-Mar-11 2,458 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director Alan L. Boeckmann Mgmt For For 2 Elect Director James G. Brocksmith Jr. Mgmt For For 3 Elect Director Donald E. Felsinger Mgmt For For 4 Elect Director Wilford D. Godbold Jr. Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC LARGE CAP VALUE ACCT III - PMC 5 Elect Director William D. Jones Mgmt For For 6 Elect Director William G. Ouchi Mgmt For For 7 Elect Director Carlos Ruiz Mgmt For For 8 Elect Director William C. Rusnack Mgmt For For 9 Elect Director William P. Rutledge Mgmt For For 10 Elect Director Lynn Schenk Mgmt For For 11 Elect Director Neal E. Schmale Mgmt For For 12 Elect Director Luis M. Téllez Mgmt For For 13 Ratify Auditors Mgmt For For 14 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 15 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 16 Provide Right to Act by Written Consent SH Against Against 17 Submit SERP to Shareholder Vote SH Against For 18 Include Sustainability as a Performance Measure for Senior SH Against Against Executive Compensation Waste Management, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan WM 13-May-11 USA 94106L109 Annual 16-Mar-11 5,493 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director Pastora San Juan Cafferty Mgmt For For 2 Elect Director Frank M. Clark, Jr. Mgmt For For 3 Elect Director Patrick W. Gross Mgmt For For 4 Elect Director John C. Pope Mgmt For For 5 Elect Director W. Robert Reum Mgmt For For 6 Elect Director Steven G. Rothmeier Mgmt For For 7 Elect Director David P. Steiner Mgmt For For 8 Elect Director Thomas H. Weidemeyer Mgmt For For 9 Ratify Auditors Mgmt For For 10 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 11 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC LARGE CAP VALUE ACCT III - PMC 12 Provide Right to Call Special Meeting Mgmt For For Consolidated Edison, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan ED 16-May-11 USA 209115104 Annual 28-Mar-11 3,205 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director K. Burke Mgmt For For 2 Elect Director V.A. Calarco Mgmt For For 3 Elect Director G. Campbell, Jr. Mgmt For For 4 Elect Director G.J. Davis Mgmt For For 5 Elect Director M.j. Del Giudice Mgmt For For 6 Elect Director E.V. Futter Mgmt For For 7 Elect Director J.F. Hennessy III Mgmt For For 8 Elect Director S. Hernandez Mgmt For For 9 Elect Director J.F. Killian Mgmt For For 10 Elect Director E.R. McGrath Mgmt For For 11 Elect Director M.W. Ranger Mgmt For For 12 Elect Director L.F. Sutherland Mgmt For For 13 Ratify Auditors Mgmt For For 14 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 15 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 16 Increase Disclosure of Executive Compensation SH Against Against Senior Housing Properties Trust Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan SNH 16-May-11 USA 81721M109 Annual 18-Feb-11 2,109 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Trustee Frederick N. Zeytoonjian Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC LARGE CAP VALUE ACCT III - PMC 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 3 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year 4 Ratify Auditors Mgmt For For StanCorp Financial Group, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan SFG 16-May-11 USA 852891100 Annual 09-Mar-11 817 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director Frederick W. Buckman Mgmt For For 2 Elect Director J. Greg Ness Mgmt For For 3 Elect Director Mary F. Sammons Mgmt For For 4 Elect Director Ronald E. Timpe Mgmt For For 5 Ratify Auditors Mgmt For For 6 Renew Shareholder Rights Plan (Poison Pill) Mgmt For For 7 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 8 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year Anadarko Petroleum Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan APC 17-May-11 USA 032511107 Annual 22-Mar-11 5,569 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director John R. Butler, Jr. Mgmt For For 2 Elect Director Kevin P. Chilton Mgmt For For 3 Elect Director Luke R. Corbett Mgmt For Against 4 Elect Director H. Paulett Eberhart Mgmt For For 5 Elect Director Preston M. Geren, III Mgmt For For 6 Elect Director John R. Gordon Mgmt For For 7 Elect Director James T. Hackett Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC LARGE CAP VALUE ACCT III - PMC 8 Ratify Auditors Mgmt For For 9 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 10 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year 11 Amend EEO Policy to Prohibit Discrimination based on GenderIdentity SH Against For 12 Require Independent Board Chairman SH Against For 13 Pro-rata Vesting of Equity Plans SH Against For 14 Report on Political Contributions SH Against For Boston Properties, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan BXP 17-May-11 USA 101121101 Annual 23-Mar-11 1,579 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director Lawrence S. Bacow Mgmt For For 2 Elect Director Zoe Baird Mgmt For For 3 Elect Director Alan J. Patricof Mgmt For For 4 Elect Director Martin Turchin Mgmt For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 6 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 7 Ratify Auditors Mgmt For For 8 Prepare Sustainability Report SH Against For Community Health Systems, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan CYH 17-May-11 USA 203668108 Annual 25-Mar-11 501 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director W. Larry Cash Mgmt For For 2 Elect Director James S. Ely III Mgmt For Against Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC LARGE CAP VALUE ACCT III - PMC 3 Elect Director John A. Fry Mgmt For Against 4 Elect Director William Norris Jennings Mgmt For For 5 Elect Director H. Mitchell Watson, Jr. Mgmt For For 6 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 7 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 8 Amend Omnibus Stock Plan Mgmt For For 9 Ratify Auditors Mgmt For For Discovery Communications, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan DISCA 17-May-11 USA 25470F104 Annual 21-Mar-11 1,281 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Robert R. Bennett Mgmt For Withhold 1.2 Elect Director John C. Malone Mgmt For Withhold 1.3 Elect Director David M. Zaslav Mgmt For Withhold 2 Approve Qualified Employee Stock Purchase Plan Mgmt For For 3 Ratify Auditors Mgmt For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For Against 5 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year El Paso Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan EP 17-May-11 USA 28336L109 Annual 22-Mar-11 6,594 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director Juan Carlos Braniff Mgmt For For 2 Elect Director David W. Crane Mgmt For For 3 Elect Director Douglas L. Foshee Mgmt For For 4 Elect Director Robert W. Goldman Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC LARGE CAP VALUE ACCT III - PMC 5 Elect Director Anthony W. Hall, Jr. Mgmt For For 6 Elect Director Thomas R. Hix Mgmt For For 7 Elect Director Ferrell P. McClean Mgmt For For 8 Elect Director Timothy J. Probert Mgmt For For 9 Elect Director Steven J. Shapiro Mgmt For For 10 Elect Director J. Michael Talbert Mgmt For For 11 Elect Director Robert F. Vagt Mgmt For For 12 Elect Director John L. Whitmire Mgmt For For 13 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 14 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 15 Ratify Auditors Mgmt For For Essex Property Trust, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan ESS 17-May-11 USA 297178105 Annual 28-Feb-11 310 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director David W. Brady Mgmt For For 1.2 Elect Director Byron A. Scordelis Mgmt For For 1.3 Elect Director Janice L. Sears Mgmt For For 1.4 Elect Director Claude J. Zinngrabe, Jr Mgmt For For 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year FirstEnergy Corp. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan FE 17-May-11 USA 337932107 Annual 28-Mar-11 4,739 0 Vote Proponent Mgmt Rec Instruction Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC LARGE CAP VALUE ACCT III - PMC 1.1 Elect Director Paul T. Addison Mgmt For Withhold 1.2 Elect Director Anthony J. Alexander Mgmt For Withhold 1.3 Elect Director Michael J. Anderson Mgmt For Withhold 1.4 Elect Director Carol A. Cartwright Mgmt For Withhold 1.5 Elect Director William T. Cottle Mgmt For Withhold 1.6 Elect Director Robert B. Heisler, Jr. Mgmt For Withhold 1.7 Elect DirectorJulia L. Johnson Mgmt For For 1.8 Elect DirectorTed J. Kleisner Mgmt For For 1.9 Elect Director Ernest J. Novak, Jr. Mgmt For Withhold 1.10 Elect Director Catherine A. Rein Mgmt For Withhold 1.11 Elect Director George M. Smart Mgmt For Withhold 1.12 Elect Director Wes M. Taylor Mgmt For Withhold 1.13 Elect Director Jesse T. Williams, Sr. Mgmt For Withhold 2 Ratify Auditors Mgmt For For 3 Provide Right to Call Special Meeting Mgmt For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 5 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 6 Report on Coal Combustion Waste Hazard and Risk Mitigation Efforts SH Against For 7 Provide Right to Act by Written Consent SH Against For 8 Require a Majority Vote for the Election of Directors SH Against For 9 Report on Financial Risks of Coal Reliance SH Against For JPMorgan Chase & Co. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan JPM 17-May-11 USA 46625h100 Annual 18-Mar-11 39,763 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director Crandall C. Bowles Mgmt For For 2 Elect Director Stephen B. Burke Mgmt For For 3 Elect Director David M. Cote Mgmt For For 4 Elect Director James S. Crown Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC LARGE CAP VALUE ACCT III - PMC 5 Elect Director James Dimon Mgmt For For 6 Elect Director Ellen V. Futter Mgmt For For 7 Elect Director William H. Gray, III Mgmt For For 8 Elect Director Laban P. Jackson, Jr. Mgmt For For 9 Elect Director David C. Novak Mgmt For For 10 Elect Director Lee R. Raymond Mgmt For For 11 Elect Director William C. Weldon Mgmt For For 12 Ratify Auditors Mgmt For For 13 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For Against 14 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 15 Amend Omnibus Stock Plan Mgmt For Against 16 Affirm Political Non-Partisanship SH Against Against 17 Provide Right to Act by Written Consent SH Against For 18 Report on Loan Modifications SH Against Against 19 Report on Political Contributions SH Against For 20 Institute Procedures to Prevent Investments in Companies thatContributeto Genocide or Crimes Against Humanity SH Against Against 21 Require Independent Board Chairman SH Against Against Oil States International, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan OIS 17-May-11 USA 678026105 Annual 31-Mar-11 826 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Christopher T. Seaver Mgmt For For 1.2 Elect Director Douglas E. Swanson Mgmt For Withhold 1.3 Elect Director Cindy B. Taylor Mgmt For For 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC LARGE CAP VALUE ACCT III - PMC Pioneer Natural Resources Company Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan PXD 17-May-11 USA 723787107 Annual 21-Mar-11 1,158 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Edison C. Buchanan Mgmt For Withhold 1.2 Elect Director R. Hartwell Gardner Mgmt For Withhold 1.3 Elect Director Jim A. Watson Mgmt For Withhold 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 5 Require a Majority Vote for the Election of Directors SH Against For 6 Declassify the Board of Directors SH Against For Quest Diagnostics Incorporated Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan DGX 17-May-11 USA 74834L100 Annual 18-Mar-11 309 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director William F. Buehler Mgmt For For 2 Elect Director Daniel C. Stanzione Mgmt For For 3 Ratify Auditors Mgmt For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 5 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year The Allstate Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan ALL 17-May-11 USA 020002101 Annual 18-Mar-11 7,169 0 Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC LARGE CAP VALUE ACCT III - PMC Vote Proponent Mgmt Rec Instruction 1 Elect Director F. Duane Ackerman Mgmt For Against 2 Elect Director Robert D. Beyer Mgmt For Against 3 Elect Director W. James Farrell Mgmt For Against 4 Elect Director Jack M. Greenberg Mgmt For Against 5 Elect Director Ronald T. Lemay Mgmt For Against 6 Elect Director Andrea Redmond Mgmt For Against 7 Elect Director H. John Riley, Jr. Mgmt For Against 8 Elect Director Joshua I. Smith Mgmt For Against 9 Elect Director Judith A. Sprieser Mgmt For Against 10 Elect Director Mary Alice Taylor Mgmt For Against 11 Elect Director Thomas J. Wilson Mgmt For Against 12 Ratify Auditors Mgmt For For 13 Provide Right to Call Special Meeting Mgmt For For 14 Adopt the Jurisdiction of Incorporation as the Exclusive Forumfor Certain Disputes Mgmt For Against 15 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For Against 16 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year 17 Provide Right to Act by Written Consent SH Against For 18 Report on Political Contributions SH Against For The Gap, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan GPS 17-May-11 USA 364760108 Annual 21-Mar-11 931 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Adrian D.P. Bellamy Mgmt For For 1.2 Elect Director Domenico De Sole Mgmt For For 1.3 Elect Director Robert J. Fisher Mgmt For For 1.4 Elect Director William S. Fisher Mgmt For For 1.5 Elect Director Bob L. Martin Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC LARGE CAP VALUE ACCT III - PMC 1.6 Elect Director Jorge P. Montoya Mgmt For For 1.7 Elect Director Glenn K. Murphy Mgmt For For 1.8 Elect Director Mayo A. Shattuck III Mgmt For For 1.9 Elect Director Katherine Tsang Mgmt For For 1.10 Elect Director Kneeland C. Youngblood Mgmt For For 2 Ratify Auditors Mgmt For For 3 Amend Omnibus Stock Plan Mgmt For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 5 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year W. R. Berkley Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan WRB 17-May-11 USA 084423102 Annual 22-Mar-11 2,014 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Rodney A. Hawes, Jr. Mgmt For For 1.2 Elect Director Jack H. Nusbaum Mgmt For For 1.3 Elect Director Mark L. Shapiro Mgmt For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 3 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year 4 Ratify Auditors Mgmt For For WellPoint, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan WLP 17-May-11 USA 94973V107 Annual 17-Mar-11 3,990 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Angela F. Braly Mgmt For For 1.2 Elect Director Warren Y. Jobe Mgmt For For 1.3 Elect Director William G. Mays Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC LARGE CAP VALUE ACCT III - PMC 1.4 Elect Director William J. Ryan Mgmt For For 2 Ratify Auditors Mgmt For For 3a Reduce Supermajority Vote Requirement Relating to Vote Mgmt For For Requirement 3b Reduce Supermajority Vote Requirement Relating to Removal of Mgmt For For Directors 3c Opt Out of State's Control Share Acquisition Law Mgmt For For 3d Amend Articles of Incorporation to Remove Certain Obsolete Mgmt For For Provisions 3e Amend Articles of Incorporation to Remove Other Obsolete Mgmt For For Provisions and Make Conforming Changes 4 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 5 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 6 Feasibility Study for Converting to Nonprofit Status SH Against Against 7 Reincorporate in Another State [from Indiana to Delaware] SH Against For 8 Require Independent Board Chairman SH Against For ACE Limited Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan ACE 18-May-11 Switzerland H0023R105 Annual 30-Mar-11 3,827 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Evan G. Greenberg as Director Mgmt For For 1.2 Elect Leo F. Mullin as Director Mgmt For For 1.3 Elect Olivier Steimer as Director Mgmt For For 1.4 Elect Michael P. Connors as Director Mgmt For For 1.5 Elect Eugene B. Shanks, Jr as Director Mgmt For For 1.6 Elect John A. Krol as Director Mgmt For For 2.1 Approve Annual Report Mgmt For For 2.2 Accept Statutory Financial Statements Mgmt For For 2.3 Accept Consolidated Financial Statements Mgmt For For 3 Approve Allocation of Income and Dividends Mgmt For For 4 Approve Discharge of Board and Senior Management Mgmt For For 5.1 Ratify PricewaterhouseCoopers AG as Auditors Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC LARGE CAP VALUE ACCT III - PMC 5.2 Ratify Ratify PricewaterhouseCoopers LLC as Independent Mgmt For For Registered Public Accounting Firm as Auditors 5.3 Ratify BDO AG as Special Auditors Mgmt For For 6 Approve Dividend Distribution from Legal Reserves Mgmt For For 7 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For Against 8 Advisory Vote on Say on Pay Frequency Mgmt None One Year Atmel Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan ATML 18-May-11 USA 049513104 Annual 28-Mar-11 805 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director Steven Laub Mgmt For For 2 Elect Director Tsung-Ching Wu Mgmt For For 3 Elect Director David Sugishita Mgmt For For 4 Elect Director Papken Der Torossian Mgmt For For 5 Elect Director Jack L. Saltich Mgmt For For 6 Elect Director Charles Carinalli Mgmt For For 7 Elect Director Edward Ross Mgmt For For 8 Amend Omnibus Stock Plan Mgmt For For 9 Ratify Auditors Mgmt For For 10 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 11 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year CenturyLink, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan CTL 18-May-11 USA 156700106 Annual 21-Mar-11 2,998 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Virginia Boulet Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC LARGE CAP VALUE ACCT III - PMC 1.2 Elect Director Peter C. Brown Mgmt For For 1.3 Elect Director Richard A. Gephardt Mgmt For For 1.4 Elect Director Gregory J. McCray Mgmt For For 1.5 Elect Director Michael J. Roberts Mgmt For For 2 Ratify Auditors Mgmt For For 3 Approve Omnibus Stock Plan Mgmt For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 5 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 6 Report on Political Contributions SH Against For 7 Declassify the Board of Directors SH Against For Corn Products International, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan CPO 18-May-11 USA 219023108 Annual 21-Mar-11 1,241 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Richard J. Almeida Mgmt For For 1.2 Elect Director Gregory B. Kenny Mgmt For For 1.3 Elect Director James M. Ringler Mgmt For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 3 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 4 Ratify Auditors Mgmt For For Denbury Resources Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan DNR 18-May-11 USA 247916208 Annual 31-Mar-11 4,615 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Wieland F. Wettstein Mgmt For For 1.2 Elect Director Michael L. Beatty Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC LARGE CAP VALUE ACCT III - PMC Elect Director Michael B. Decker Mgmt For For Elect Director Ronald G. Greene Mgmt For For Elect Director David I. Heather Mgmt For For Elect Director Gregory L. McMichael Mgmt For For Elect Director Gareth Roberts Mgmt For For Elect Director Phil Rykhoek Mgmt For For Elect Director Randy Stein Mgmt For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 3 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 4 Amend Nonqualified Employee Stock Purchase Plan Mgmt For For 5 Ratify Auditors Mgmt For For Everest Re Group, Ltd. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan RE 18-May-11 Bermuda G3223R108 Annual 25-Mar-11 0 Vote Proponent Mgmt Rec Instruction Elect Director William F. Galtney, Jr. Mgmt For For Elect Director John P. Phelan Mgmt For For Elect Director Roger M. Singer Mgmt For For 2 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Mgmt For For Board to Fix Their Remuneration 3 Declassify the Board of Directors Mgmt For For 4 Amend Executive Incentive Bonus Plan Mgmt For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 6 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year Fidelity National Information Services, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan FIS 18-May-11 USA 31620M106 Annual 23-Mar-11 0 Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC LARGE CAP VALUE ACCT III - PMC Vote Proponent Mgmt Rec Instruction 1 Elect Director David K. Hunt Mgmt For For 2 Elect Director Richard N. Massey Mgmt For For 3 Ratify Auditors Mgmt For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 5 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 6 Approve Executive Incentive Bonus Plan Mgmt For For Foot Locker, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan FL 18-May-11 USA 344849104 Annual 21-Mar-11 2,488 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Nicholas DiPaolo Mgmt For For 1.2 Elect Director Matthew M. McKenna Mgmt For For 1.3 Elect Director Allen Questrom Mgmt For For 1.4 Elect Director Cheryl Nido Turpin Mgmt For For 1.5 Elect Director Guillermo Marmol Mgmt For For 2 Ratify Auditors Mgmt For For 3 Amend Executive Incentive Bonus Plan Mgmt For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 5 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year Health Net, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan HNT 18-May-11 USA 42222G108 Annual 28-Mar-11 1,731 0 Vote Proponent Mgmt Rec Instruction Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC LARGE CAP VALUE ACCT III - PMC 1.1 Elect Director Mary Anne Citrino Mgmt For For 1.2 Elect Director Theodore F. Craver, Jr. Mgmt For For 1.3 Elect Director Vicki B. Escarra Mgmt For For 1.4 Elect Director Gale S. Fitzgerald Mgmt For For 1.5 Elect Director Parick Foley Mgmt For For 1.6 Elect Director Jay M. Gellert Mgmt For For 1.7 Elect Director Roger F. Greaves Mgmt For For 1.8 Elect Director Bruce G. Willison Mgmt For For 1.9 Elect Director Frederick C. Yeager Mgmt For For 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 5 Reduce Supermajority Vote Requirement Mgmt For For Morgan Stanley Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan MS 18-May-11 USA 617446448 Annual 21-Mar-11 13,754 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director Roy J. Bostock Mgmt For For 2 Elect Director Erskine B. Bowles Mgmt For For 3 Elect Director Howard J. Davies Mgmt For For 4 Elect Director James P. Gorman Mgmt For For 5 Elect Director James H. Hance Jr. Mgmt For For 6 Elect Director C. Robert Kidder Mgmt For For 7 Elect Director John J. Mack Mgmt For For 8 Elect Director Donald T. Nicolaisen Mgmt For For 9 Elect Director Hutham S. Olayan Mgmt For For 10 Elect Director James. W. Owens Mgmt For For 11 Elect Director O. Griffith Sexton Mgmt For For 12 Elect Director Masaaki Tanaka Mgmt For For 13 Elect Director Laura D. Tyson Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC LARGE CAP VALUE ACCT III - PMC 14 Ratify Auditors Mgmt For For 15 Amend Omnibus Stock Plan Mgmt For Against 16 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For Against 17 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year Northrop Grumman Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan NOC 18-May-11 USA 666807102 Annual 22-Mar-11 3,426 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director Wesley G. Bush Mgmt For For 2 Elect Director Lewis W. Coleman Mgmt For For 3 Elect Director Victor H. Fazio Mgmt For For 4 Elect Director Donald E. Felsinger Mgmt For For 5 Elect Director Stephen E. Frank Mgmt For For 6 Elect Director Bruce S. Gordon Mgmt For For 7 Elect Director Madeleine Kleiner Mgmt For For 8 Elect Director Karl J. Krapek Mgmt For For 9 Elect Director Richard B. Myers Mgmt For For 10 Elect Director Aulana L. Peters Mgmt For For 11 Elect Director Kevin W. Sharer Mgmt For For 12 Ratify Auditors Mgmt For For 13 Approve Omnibus Stock Plan Mgmt For For 14 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 15 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 16 Provide for Cumulative Voting SH Against For 17 Report on Political Contributions SH Against For 18 Provide Right to Act by Written Consent SH Against For Pinnacle West Capital Corporation Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC LARGE CAP VALUE ACCT III - PMC Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan PNW 18-May-11 USA 723484101 Annual 21-Mar-11 1,807 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Edward N. Basha, Jr. Mgmt For For 1.2 Elect Director Donald E. Brandt Mgmt For For 1.3 Elect Director Susan Clark-Johnson Mgmt For For 1.4 Elect Director Denis A. Cortese Mgmt For For 1.5 Elect Director Michael L. Gallagher Mgmt For For 1.6 Elect Director Pamela Grant Mgmt For For 1.7 Elect Director R.A. Herberger, Jr Mgmt For For 1.8 Elect Director Dale E. Klein Mgmt For For 1.9 Elect Director Humberto S. Lopez Mgmt For For 1.10 Elect Director Kathryn L. Munro Mgmt For For 1.11 Elect Director Bruce J. Nordstrom Mgmt For For 1.12 Elect Director W. Douglas Parker Mgmt For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 3 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year 4 Ratify Auditors Mgmt For For PPL Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan PPL 18-May-11 USA 69351T106 Annual 28-Feb-11 4,822 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Frederick M. Bernthal Mgmt For For 1.2 Elect Director John W. Conway Mgmt For Withhold 1.3 Elect Director Steven G. Elliott Mgmt For For 1.4 Elect Director Louise K. Goeser Mgmt For For 1.5 Elect Director Stuart E. Graham Mgmt For For 1.6 Elect Director Stuart Heydt Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC LARGE CAP VALUE ACCT III - PMC 1.7 Elect Director James H. Miller Mgmt For For 1.8 Elect Director Craig A. Rogerson Mgmt For For 1.9 Elect Director Natica von Althann Mgmt For For 1.10 Elect Director Keith W. Williamson Mgmt For For 2 Approve Executive Incentive Bonus Plan Mgmt For For 3 Ratify Auditors Mgmt For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For Against 5 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 6 Require a Majority Vote for the Election of Directors SH Against For 7 Amend Articles/Bylaws/Charter Call Special Meetings SH Against For Reinsurance Group of America, Incorporated Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan RGA 18-May-11 USA 759351604 Annual 15-Mar-11 1,224 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director John F. Danahy Mgmt For For 1.2 Elect Director Arnoud W.A. Boot Mgmt For For 1.3 Elect Director J. Cliff Eason Mgmt For For 2 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Amend Omnibus Stock Plan Mgmt For For 5 Ratify Auditors Mgmt For For Reliance Steel & Aluminum Co. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan RS 18-May-11 USA 759509102 Annual 01-Apr-11 1,048 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director John G. Figueroa Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC LARGE CAP VALUE ACCT III - PMC 1.2 Elect Director Thomas W. Gimbel Mgmt For For 1.3 Elect Director Douglas M. Hayes Mgmt For For 1.4 Elect Director Franklin R. Johnson Mgmt For For 1.5 Elect Director Leslie A. Waite Mgmt For For 2 Declassify the Board of Directors Mgmt For For 3 Approve Non-Employee Director Omnibus Stock Plan Mgmt For Against 4 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 5 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 6 Ratify Auditors Mgmt For For 7 Other Business Mgmt For Against RenaissanceRe Holdings Ltd. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan RNR 18-May-11 Bermuda G7496G103 Annual 22-Mar-11 870 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director David C. Bushnell Mgmt For For 1.2 Elect Director James L. Gibbons Mgmt For For 1.3 Elect Director Jean D. Hamilton Mgmt For For 1.4 Elect Director Anthony M. Santomero Mgmt For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 3 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 4 Approve Ernst & Young Ltd. as Auditors and Authorize Board to Mgmt For For Fix Their Remuneration Sealed Air Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan SEE 18-May-11 USA 81211K100 Annual 21-Mar-11 2,643 0 Vote Proponent Mgmt Rec Instruction Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC LARGE CAP VALUE ACCT III - PMC 1 Elect Director Hank Brown Mgmt For For 2 Elect Director Michael Chu Mgmt For For 3 Elect Director Lawrence R. Codey Mgmt For For 4 Elect Director Patrick Duff Mgmt For For 5 Elect Director T. J. Dermot Dunphy Mgmt For For 6 Elect Director William V. Hickey Mgmt For For 7 Elect Director Jacqueline B. Kosecoff Mgmt For For 8 Elect Director Kenneth P. Manning Mgmt For For 9 Elect Director William J. Marino Mgmt For For 10 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 11 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 12 Amend Omnibus Stock Plan Mgmt For For 13 Amend Outside Director Stock Awards in Lieu of Cash Mgmt For For 14 Ratify Auditors Mgmt For For Southwest Airlines Co. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan LUV 18-May-11 USA 844741108 Annual 22-Mar-11 7,462 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director David W. Biegler Mgmt For For 2 Elect Director Douglas H. Brooks Mgmt For For 3 Elect Director William H. Cunningham Mgmt For For 4 Elect Director John G. Denison Mgmt For For 5 Elect Director Gary C. Kelly Mgmt For For 6 Elect Director Nancy B. Loeffler Mgmt For For 7 Elect Director John T. Montford Mgmt For For 8 Elect Director Thomas M. Nealon Mgmt For For 9 Elect Director Daniel D. Villanueva Mgmt For For 10 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 11 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC LARGE CAP VALUE ACCT III - PMC 12 Ratify Auditors Mgmt For For 13 Reduce Supermajority Vote Requirement SH Against For State Street Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan STT 18-May-11 USA 857477103 Annual 15-Mar-11 5,008 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director K. Burnes Mgmt For For 2 Elect Director P. Coym Mgmt For For 3 Elect Director P. De Saint-Aignan Mgmt For For 4 Elect Director A. Fawcett Mgmt For For 5 Elect Director D. Gruber Mgmt For For 6 Elect Director L. Hill Mgmt For For 7 Elect Director J. Hooley Mgmt For For 8 Elect Director R. Kaplan Mgmt For For 9 Elect Director C. LaMantia Mgmt For For 10 Elect Director R. Sergel Mgmt For For 11 Elect Director R. Skates Mgmt For For 12 Elect Director G. Summe Mgmt For For 13 Elect Director R. Weissman Mgmt For For 14 Advisory Vote to Ratify Named Executive Officers' Compensation For For 15 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 16 Approve Executive Incentive Bonus Plan Mgmt For For 17 Ratify Auditors Mgmt For For 18 Report on Political Contributions SH Against For The Hartford Financial Services Group, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan HIG 18-May-11 USA 416515104 Annual 21-Mar-11 4,986 0 Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC LARGE CAP VALUE ACCT III - PMC Vote Proponent Mgmt Rec Instruction 1 Elect Director Robert B. Allardice, III Mgmt For For 2 Elect Director Trevor Fetter Mgmt For For 3 Elect Director Paul G. Kirk, Jr. Mgmt For For 4 Elect Director Liam E. McGee Mgmt For For 5 Elect Director Kathryn A. Mikells Mgmt For For 6 Elect Director Michael G. Morris Mgmt For For 7 Elect Director Thomas A. Renyi Mgmt For For 8 Elect Director Charles B. Strauss Mgmt For For 9 Elect Director H. Patrick Swygert Mgmt For For 10 Ratify Auditors Mgmt For For 11 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 12 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year TRW Automotive Holdings Corp. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan TRW 18-May-11 USA 87264S106 Annual 21-Mar-11 372 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Francois J. Castaing Mgmt For For 1.2 Elect Director Michael R. Gambrell Mgmt For For 1.3 Elect Director Paul H. O'neill Mgmt For For 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year Xcel Energy Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan XEL 18-May-11 USA 98389B100 Annual 22-Mar-11 5,223 0 Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC LARGE CAP VALUE ACCT III - PMC Vote Proponent Mgmt Rec Instruction 1 Elect Director Fredric W. Corrigan Mgmt For For 2 Elect Director Richard K. Davis Mgmt For For 3 Elect Director Benjamin G.S. Fowke, III Mgmt For For 4 Elect Director Richard C. Kelly Mgmt For For 5 Elect Director Albert F. Moreno Mgmt For For 6 Elect Director Christopher J. Policinski Mgmt For For 7 Elect Director A. Patricia Sampson Mgmt For For 8 Elect Director James J. Sheppard Mgmt For For 9 Elect Director David A. Westerlund Mgmt For For 10 Elect Director Kim Williams Mgmt For For 11 Elect Director Timothy V. Wolf Mgmt For For 12 Amend Non-Employee Director Restricted Stock Plan Mgmt For For 13 Eliminate Cumulative Voting Mgmt For Against 14 Amend Articles of Incorporation Mgmt For For 15 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 16 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 17 Ratify Auditors Mgmt For For Alpha Natural Resources, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan ANR 19-May-11 USA 02076X102 Annual 29-Mar-11 1,747 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Michael J. Quillen Mgmt For For 1.2 Elect Director William J. Crowley, Jr. Mgmt For For 1.3 Elect Director Kevin S. Crutchfield Mgmt For For 1.4 Elect Director E. Linn Draper, Jr. Mgmt For For 1.5 Elect Director Glenn A. Eisenberg Mgmt For For 1.6 Elect Director P. Michael Giftos Mgmt For For 1.7 Elect Director Joel Richards, III Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC LARGE CAP VALUE ACCT III - PMC 1.8 Elect Director James F. Roberts Mgmt For For 1.9 Elect Director Ted G. Wood Mgmt For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 3 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year 4 Ratify Auditors Mgmt For For 5 Report on Efforts to Reduce Pollution From Products and Operations SH Against For Altria Group, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan MO 19-May-11 USA 02209S103 Annual 28-Mar-11 8,732 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director Elizabeth E. Bailey Mgmt For For 2 Elect Director Gerald L. Baliles Mgmt For For 3 Elect Director John T. Casteen III Mgmt For For 4 Elect Director Dinyar S. Devitre Mgmt For For 5 Elect Director Thomas F. Farrell II Mgmt For For 6 Elect Director Thomas W. Jones Mgmt For For 7 Elect Director George Munoz Mgmt For For 8 Elect Director Nabil Y. Sakkab Mgmt For For 9 Elect Director Michael E. Szymanczyk Mgmt For For 10 Ratify Auditors Mgmt For For 11 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 12 Advisory Vote on Say on Pay Frequency Mgmt None One Year 13 Cease Production of Flavored Tobacco Products SH Against Against Dr Pepper Snapple Group, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan DPS 19-May-11 USA 26138E109 Annual 21-Mar-11 2,624 0 Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC LARGE CAP VALUE ACCT III - PMC Vote Proponent Mgmt Rec Instruction 1 Elect Director Joyce M. Roche Mgmt For For 2 Elect Director Wayne R. Sanders Mgmt For For 3 Elect Director Jack L. Stahl Mgmt For For 4 Elect Director Larry D. Young Mgmt For For 5 Ratify Auditors Mgmt For For 6 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For Against 7 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year Intel Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan INTC 19-May-11 USA 458140100 Annual 21-Mar-11 19,520 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director Charlene Barshefsky Mgmt For For 2 Elect Director Susan L. Decker Mgmt For For 3 Elect Director John J. Donahoe Mgmt For For 4 Elect Director Reed E. Hundt Mgmt For For 5 Elect Director Paul S. Otellini Mgmt For For 6 Elect Director James D. Plummer Mgmt For For 7 Elect Director David S. Pottruck Mgmt For For 8 Elect Director Jane E. Shaw Mgmt For For 9 Elect Director Frank D. Yeary Mgmt For For 10 Elect Director David B. Yoffie Mgmt For For 11 Ratify Auditors Mgmt For For 12 Amend Omnibus Stock Plan Mgmt For For 13 Amend Qualified Employee Stock Purchase Plan Mgmt For For 14 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 15 Advisory Vote on Say on Pay Frequency Mgmt None One Year Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC LARGE CAP VALUE ACCT III - PMC KBR, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan KBR 19-May-11 USA 48242W106 Annual 21-Mar-11 2,533 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director John R. Huff Mgmt For For 1.2 Elect Director Lester L. Lyles Mgmt For For 1.3 Elect Director Richard J. Slater Mgmt For For 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 5 Amend EEO Policy to Prohibit Discrimination based on Sexual SH Against For Orientation and Gender Identity KeyCorp Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan KEY 19-May-11 USA 493267108 Annual 22-Mar-11 9,919 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Edward P. Campbell Mgmt For For 1.2 Elect Director Joseph A. Carrabba Mgmt For For 1.3 Elect Director Carol A. Cartwright Mgmt For For 1.4 Elect Director Alexander M. Cutler Mgmt For For 1.5 Elect Director H. James Dallas Mgmt For For 1.6 Elect Director Elizabeth R. Gile Mgmt For For 1.7 Elect Director Ruth Ann M. Gillis Mgmt For For 1.8 Elect Director Kristen L. Manos Mgmt For For 1.9 Elect Director Beth E. Mooney Mgmt For For 1.10 Elect Director Bill R. Sanford Mgmt For For 1.11 Elect Director Barbara R. Snyder Mgmt For For 1.12 Elect Director Edward W. Stack Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC LARGE CAP VALUE ACCT III - PMC 1.13 Elect Director Thomas C. Stevens Mgmt For For 2 Approve Executive Incentive Bonus Plan Mgmt For For 3 Amend Code of Regulations Removing All Shareholder Voting Mgmt For For Requirements Greater than the Statutory Norm 4 Ratify Auditors Mgmt For For 5 Advisory Vote to Ratify Named Executive Officer's Compensation Mgmt For For 6 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year Lorillard, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan LO 19-May-11 USA 544147101 Annual 29-Mar-11 2,103 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Dianne Neal Blixt Mgmt For For 1.2 Elect Director David E. R. Dangoor Mgmt For For 1.3 Elect Director Murray S. Kessler Mgmt For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 3 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 4 Ratify Auditors Mgmt For For 5 Require a Majority Vote for the Election of Directors SH None For 6 Report on Political Contributions SH Against For Marsh & McLennan Companies, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan MMC 19-May-11 USA 571748102 Annual 21-Mar-11 703 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director Zachary W. Carter Mgmt For For 2 Elect Director Brian Duperreault Mgmt For For 3 Elect Director Oscar Fanjul Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC LARGE CAP VALUE ACCT III - PMC 4 Elect Director H. Edward Hanway Mgmt For For 5 Elect Director Lang of Monkton Mgmt For For 6 Elect Director Steven A. Mills Mgmt For For 7 Elect Director Bruce P. Nolop Mgmt For For 8 Elect Director Marc D. Oken Mgmt For For 9 Elect Director Morton O. Schapiro Mgmt For For 10 Elect Director Adele Simmons Mgmt For For 11 Elect Director Lloyd M. Yates Mgmt For For 12 Ratify Auditors Mgmt For For 13 Approve Omnibus Stock Plan Mgmt For For 14 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 15 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 16 Provide Right to Act by Written Consent SH Against For National Oilwell Varco, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan NOV 19-May-11 USA 637071101 Annual 28-Mar-11 4,887 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director Robert E. Beauchamp Mgmt For For 2 Elect Director Jeffery A. Smisek Mgmt For For 3 Ratify Auditors Mgmt For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 5 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 6 Declassify the Board of Directors Mgmt For For 7 Increase Authorized Common Stock Mgmt For For 8 Report on Political Contributions SH Against For OGE Energy Corp. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan OGE 19-May-11 USA 670837103 Annual 21-Mar-11 1,599 0 Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC LARGE CAP VALUE ACCT III - PMC Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Kirk Humphreys Mgmt For For 1.2 Elect Director Linda Petree Lambert Mgmt For For 1.3 Elect Director Leroy C. Richie Mgmt For For 2 Increase Authorized Common Stock Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 5 Ratify Auditors Mgmt For For PartnerRe Ltd. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan PRE 19-May-11 Bermuda G6852T105 Annual 22-Mar-11 1,310 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Judith Hanratty as Director Mgmt For For 1.2 Elect Costas Miranthis as Director Mgmt For For 1.3 Elect Remy Sautter as Director Mgmt For For 1.4 Elect Jurgen Zech as Director Mgmt For For 2 Approve Deloitte & Touche Ltd as Auditors and Authorize Board Mgmt For For to Fix Their Remuneration 3 Amend Omnibus Stock Plan Mgmt For For 4 Amend Nonqualified Employee Stock Purchase Plan Mgmt For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 6 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year R. R. Donnelley & Sons Company Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan RRD 19-May-11 USA 257867101 Annual 01-Apr-11 3,158 0 Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC LARGE CAP VALUE ACCT III - PMC Vote Proponent Mgmt Rec Instruction 1 Elect Director Thomas J. Quinlan, III Mgmt For For 2 Elect Director Stephen M. Wolf Mgmt For For 3 Elect Director Lee A. Chaden Mgmt For For 4 Elect Director Judith H. Hamilton Mgmt For For 5 Elect Director Susan M. Ivey Mgmt For For 6 Elect Director Thomas S. Johnson Mgmt For For 7 Elect Director John C. Pope Mgmt For For 8 Elect Director Michael T. Riordan Mgmt For For 9 Elect Director Oliver R. Sockwell Mgmt For For 10 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 11 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 12 Ratify Auditors Mgmt For For 13 Report on Sustainable Paper Purchasing SH Against For 14 Report on Political Contributions SH Against For 15 Provide Right to Act by Written Consent SH Against For 16 Other Business Mgmt For Against Rayonier Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan RYN 19-May-11 USA 754907103 Annual 21-Mar-11 944 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director Paul G. Boynton Mgmt For For 2 Elect Director Mark E. Gaumond Mgmt For For 3 Elect Director David W. Oskin Mgmt For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 5 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 6 Ratify Auditors Mgmt For For 7 Declassify the Board of Directors SH Against For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC LARGE CAP VALUE ACCT III - PMC Regions Financial Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan RF 19-May-11 USA 7591EP100 Annual 21-Mar-11 11,883 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director Samuel W. Bartholomew, Jr. Mgmt For For 2 Elect Director George W. Bryan Mgmt For For 3 Elect Director Carolyn H. Byrd Mgmt For For 4 Elect Director David J. Cooper, Sr. Mgmt For For 5 Elect Director Earnest W. Deavenport, Jr. Mgmt For For 6 Elect Director Don DeFosset Mgmt For For 7 Elect Director Eric C. Fast Mgmt For For 8 Elect Director O.B. Grayson Hall, Jr. Mgmt For For 9 Elect Director Charles D. McCrary Mgmt For For 10 Elect Director James R. Malone Mgmt For For 11 Elect Director Susan W. Matlock Mgmt For For 12 Elect Director John E. Maupin, Jr. Mgmt For For 13 Elect Director John R. Roberts Mgmt For For 14 Elect Director Lee J. Styslinger III Mgmt For For 15 Advisory Vote on Executive Compensation Mgmt For For 16 Ratify Auditors Mgmt For For 17 Report on Political Contributions SH Against For Safeway Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan SWY 19-May-11 USA 786514208 Annual 21-Mar-11 5,226 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director Steven A. Burd Mgmt For For 2 Elect Director Janet E. Grove Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC LARGE CAP VALUE ACCT III - PMC 3 Elect Director Mohan Gyani Mgmt For For 4 Elect Director Paul Hazen Mgmt For For 5 Elect Director Frank C. Herringer Mgmt For For 6 Elect Director Kenneth W. Oder Mgmt For For 7 Elect Director T. Gary Rogers Mgmt For For 8 Elect Director Arun Sarin Mgmt For For 9 Elect Director Michael S. Shannon Mgmt For For 10 Elect Director William Y. Tauscher Mgmt For For 11 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For Against 12 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 13 Approve Omnibus Stock Plan Mgmt For For 14 Amend Executive Incentive Bonus Plan Mgmt For For 15 Ratify Auditors Mgmt For For 16 Provide for Cumulative Voting SH Against For Simon Property Group, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan SPG 19-May-11 USA 828806109 Annual 21-Mar-11 994 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director Melvyn E. Bergstein Mgmt For For 2 Elect Director Linda Walker Bynoe Mgmt For For 3 Elect Director Larry C. Glasscock Mgmt For For 4 Elect Director Karen N. Horn Mgmt For For 5 Elect Director Allan Hubbard Mgmt For For 6 Elect Director Reuben S. Leibowitz Mgmt For For 7 Elect Director Daniel C. Smith Mgmt For For 8 Elect Director J. Albert Smith, Jr. Mgmt For For 9 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 10 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 11 Ratify Auditors Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC LARGE CAP VALUE ACCT III - PMC Steel Dynamics, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan STLD 19-May-11 USA 858119100 Annual 21-Mar-11 3,607 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Keith E. Busse Mgmt For For 1.2 Elect Director Mark D. Millett Mgmt For For 1.3 Elect Director Richard . Teets, Jr. Mgmt For For 1.4 Elect Director John C. Bates Mgmt For For 1.5 Elect Director Frank D. Byrne Mgmt For For 1.6 Elect Director Paul B. Edgerley Mgmt For For 1.7 Elect Director Richard J. Freeland Mgmt For For 1.8 Elect Director Jurgen Kolb Mgmt For For 1.9 Elect Director James C. Marcuccilli Mgmt For For 1.10 Elect Director Joseph D. Ruffolo Mgmt For For 1.11 Elect Director Gabriel L. Shaheen Mgmt For For 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 5 Other Business Mgmt For Against The Williams Companies, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan WMB 19-May-11 USA 969457100 Annual 28-Mar-11 3,973 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director Alan S. Armstrong Mgmt For For 2 Elect Director Joseph R. Cleveland Mgmt For For 3 Elect Director Juanita H. Hinshaw Mgmt For For 4 Elect Director Frank T. MacInnis Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC LARGE CAP VALUE ACCT III - PMC 5 Elect Director Janice D. Stoney Mgmt For For 6 Elect Director Laura A. Sugg Mgmt For For 7 Ratify Auditors Mgmt For For 8 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 9 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year Time Warner Cable Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan TWC 19-May-11 USA 88732J207 Annual 24-Mar-11 3,967 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director Carole Black Mgmt For For 2 Elect Director Glenn A. Britt Mgmt For For 3 Elect Director Thomas H. Castro Mgmt For For 4 Elect Director David C. Chang Mgmt For For 5 Elect Director James E. Copeland, Jr. Mgmt For For 6 Elect Director Peter R. Haje Mgmt For For 7 Elect Director Donna A. James Mgmt For For 8 Elect Director Don Logan Mgmt For For 9 Elect Director N.J. Nicholas, Jr. Mgmt For For 10 Elect Director Wayne H. Pace Mgmt For For 11 Elect Director Edward D. Shirley Mgmt For For 12 Elect Director John E. Sununu Mgmt For For 13 Ratify Auditors Mgmt For For 14 Approve Omnibus Stock Plan Mgmt For For 15 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 16 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year Westar Energy, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan WR 19-May-11 USA 95709T100 Annual 21-Mar-11 1,795 0 Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC LARGE CAP VALUE ACCT III - PMC Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Mollie H. Carter Mgmt For For 1.2 Elect Director Jerry B. Farley Mgmt For For 1.3 Elect Director Arthur B. Krause Mgmt For For 1.4 Elect Director William B. Moore Mgmt For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 3 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 4 Amend Omnibus Stock Plan Mgmt For For 5 Increase Authorized Common Stock Mgmt For For 6 Ratify Auditors Mgmt For For Aetna Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan AET 20-May-11 USA 00817Y108 Annual 18-Mar-11 4,845 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director Mark T. Bertolini Mgmt For For 2 Elect Director Frank M. Clark Mgmt For For 3 Elect Director Betsy Z. Cohen Mgmt For For 4 Elect Director Molly J. Coye Mgmt For For 5 Elect Director Roger N. Farah Mgmt For For 6 Elect Director Barbara Hackman Franklin Mgmt For For 7 Elect Director Jeffrey E. Garten Mgmt For For 8 Elect Director Gerald Greenwald Mgmt For For 9 Elect Director Ellen M. Hancock Mgmt For For 10 Elect Director Richard J. Harrington Mgmt For For 11 Elect Director Edward J. Ludwig Mgmt For For 12 Elect Director Joseph P. Newhouse Mgmt For For 13 Ratify Auditors Mgmt For For 14 Amend Omnibus Stock Plan Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC LARGE CAP VALUE ACCT III - PMC 15 Approve Qualified Employee Stock Purchase Plan Mgmt For For 16 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 17 Advisory Vote on Say on Pay Frequency Mgmt None One Year 18 Provide for Cumulative Voting SH Against For 19 Require Independent Board Chairman SH Against For Amgen Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan AMGN 20-May-11 USA 031162100 Annual 21-Mar-11 11,477 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director David Baltimore Mgmt For For 2 Elect Director Frank J. Biondi, Jr. Mgmt For For 3 Elect Director Francois De Carbonnel Mgmt For For 4 Elect Director Vance D. Coffman Mgmt For For 5 Elect Director Rebecca M. Henderson Mgmt For For 6 Elect Director Frank C. Herringer Mgmt For For 7 Elect Director Gilbert S. Omenn Mgmt For For 8 Elect Director Judith C. Pelham Mgmt For For 9 Elect Director J. Paul Reason Mgmt For For 10 Elect Director Leonard D. Schaeffer Mgmt For For 11 Elect Director Kevin W. Sharer Mgmt For For 12 Elect Director Ronald D. Sugar Mgmt For For 13 Ratify Auditors Mgmt For For 14 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For Against 15 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 16 Provide Right to Act by Written Consent SH Against For Aon Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan AON 20-May-11 USA 037389103 Annual 30-Mar-11 3,303 0 Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC LARGE CAP VALUE ACCT III - PMC Vote Proponent Mgmt Rec Instruction 1 Elect Director Lester B. Knight Mgmt For For 2 Elect Director Gregory C. Case Mgmt For For 3 Elect Director Fulvio Conti Mgmt For For 4 Elect Director Cheryl A. Francis Mgmt For For 5 Elect Director Judson C. Green Mgmt For For 6 Elect Director Edgar D. Jannotta Mgmt For For 7 Elect Director Jan Kalff Mgmt For For 8 Elect Director J. Michael Losh Mgmt For For 9 Elect Director R. Eden Martin Mgmt For For 10 Elect Director Andrew J. McKenna Mgmt For For 11 Elect Director Robert S. Morrison Mgmt For For 12 Elect Director Richard B. Myers Mgmt For For 13 Elect Director Richard C. Notebaert Mgmt For For 14 Elect Director John W. Rogers, Jr. Mgmt For For 15 Elect Director Gloria Santona Mgmt For For 16 Elect Director Carolyn Y. Woo Mgmt For For 17 Ratify Auditors Mgmt For For 18 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 19 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 20 Approve Omnibus Stock Plan Mgmt For Against 21 Approve Qualified Employee Stock Purchase Plan Mgmt For For CMS Energy Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan CMS 20-May-11 USA 125896100 Annual 25-Mar-11 3,781 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Merribel S. Ayres Mgmt For For 1.2 Elect Director Jon E. Barfield Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC LARGE CAP VALUE ACCT III - PMC 1.3 Elect Director Stephen E. Ewing Mgmt For For 1.4 Elect Director Richard M. Gabrys Mgmt For For 1.5 Elect Director David W. Joos Mgmt For For 1.6 Elect Director Philip R. Lochner, Jr Mgmt For For 1.7 Elect Director Michael T. Monahan Mgmt For For 1.8 Elect Director John G. Russell Mgmt For For 1.9 Elect Director Kenneth L. Way Mgmt For For 1.10 Elect Director John B. Yasinsky Mgmt For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 3 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 4 Ratify Auditors Mgmt For For 5 Report on Financial Risks of Coal Reliance SH Against Against Macy's, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan M 20-May-11 USA 55616P104 Annual 25-Mar-11 4,257 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Stephen F. Bollenbach Mgmt For For 1.2 Elect Director Deirdre P. Connelly Mgmt For For 1.3 Elect Director Meyer Feldberg Mgmt For For 1.4 Elect Director Sara Levinson Mgmt For For 1.5 Elect Director Terry J. Lundgren Mgmt For For 1.6 Elect Director Joseph Neubauer Mgmt For For 1.7 Elect Director Joseph A. Pichler Mgmt For For 1.8 Elect Director Joyce M. Roché Mgmt For For 1.9 Elect Director Craig E. Weatherup Mgmt For For 1.10 Elect Director Marna C. Whittington Mgmt For For 2 Ratify Auditors Mgmt For For 3 Adopt Majority Voting for Uncontested Election of Directors Mgmt For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC LARGE CAP VALUE ACCT III - PMC 5 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year NextEra Energy, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan NEE 20-May-11 USA 65339F101 Annual 22-Mar-11 4,686 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Sherry S. Barrat Mgmt For For 1.2 Elect Director Robert M. Beall, II Mgmt For For 1.3 Elect Director J. Hyatt Brown Mgmt For For 1.4 Elect Director James L. Camaren Mgmt For For 1.5 Elect Director Kenneth B. Dunn Mgmt For For 1.6 Elect Director J. Brian Ferguson Mgmt For For 1.7 Elect Director Lewis Hay, III Mgmt For For 1.8 Elect Director Toni Jennings Mgmt For For 1.9 Elect Director Oliver D. Kingsley, Jr. Mgmt For For 1.10 Elect Director Rudy E. Schupp Mgmt For For 1.11 Elect Director William H. Swanson Mgmt For For 1.12 Elect Director Michael H. Thaman Mgmt For For 1.13 Elect Director Hansel E. Tookes, II Mgmt For For 2 Ratify Auditors Mgmt For For 3 Approve Omnibus Stock Plan Mgmt For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 5 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year Pepco Holdings, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan POM 20-May-11 USA 713291102 Annual 21-Mar-11 3,624 0 Vote Proponent Mgmt Rec Instruction Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC LARGE CAP VALUE ACCT III - PMC 1.1 Elect Director Jack B. Dunn, IV Mgmt For For 1.2 Elect Director Terence C. Golden Mgmt For For 1.3 Elect Director Patrick T. Harker Mgmt For For 1.4 Elect Director Frank O. Heintz Mgmt For For 1.5 Elect Director Barbara J. Krumsiek Mgmt For For 1.6 Elect Director George F. MacCormack Mgmt For For 1.7 Elect Director Lawrence C. Nussdorf Mgmt For For 1.8 Elect Director Patricia A. Oelrich Mgmt For For 1.9 Elect Director Joseph M. Rigby Mgmt For For 1.10 Elect Director Frank K. Ross Mgmt For For 1.11 Elect Director Pauline A. Schneider Mgmt For For 1.12 Elect Director Lester P. Silverman Mgmt For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 3 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 4 Ratify Auditors Mgmt For For Superior Energy Services, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan SPN 20-May-11 USA 868157108 Annual 31-Mar-11 1,235 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Harold J. Bouillion Mgmt For For 1.2 Elect Director Enoch L. Dawkins Mgmt For For 1.3 Elect Director David D. Dunlap Mgmt For For 1.4 Elect Director James M. Funk Mgmt For For 1.5 Elect Director Terence E. Hall Mgmt For For 1.6 Elect Director Ernest E. Howard, III Mgmt For For 1.7 Elect Director Justin L. Sullivan Mgmt For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For Against 3 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 4 Ratify Auditors Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC LARGE CAP VALUE ACCT III - PMC 5 Approve Omnibus Stock Plan Mgmt For For Time Warner Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan TWX 20-May-11 USA 887317303 Annual 25-Mar-11 10,234 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director James L. Barksdale Mgmt For For 2 Elect Director William P. Barr Mgmt For For 3 Elect Director Jeffrey L. Bewkes Mgmt For For 4 Elect Director Stephen F. Bollenbach Mgmt For For 5 Elect Director Frank J. Caufield Mgmt For For 6 Elect Director Robert C. Clark Mgmt For For 7 Elect Director Mathias Dopfner Mgmt For For 8 Elect Director Jessica P. Einhorn Mgmt For For 9 Elect Director Fred Hassan Mgmt For For 10 Elect Director Michael A. Miles Mgmt For For 11 Elect Director Kenneth J. Novack Mgmt For For 12 Elect Director Paul D. Wachter Mgmt For For 13 Elect Director Deborah C. Wright Mgmt For For 14 Ratify Auditors Mgmt For For 15 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 16 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year 17 Reduce Supermajority Vote Requirement Mgmt For For 18 Provide Right to Act by Written Consent SH Against For Waste Connections, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan WCN 20-May-11 USA 941053100 Annual 22-Mar-11 406 0 Vote Proponent Mgmt Rec Instruction Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC LARGE CAP VALUE ACCT III - PMC 1 Elect Director Robert H. Davis Mgmt For For 2 Increase Authorized Common Stock Mgmt For For 3 Ratify Auditors Mgmt For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 5 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year UnitedHealth Group Incorporated Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan UNH 23-May-11 USA 91324P102 Annual 24-Mar-11 13,619 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director William C. Ballard, Jr. Mgmt For For 2 Elect Director Richard T. Burke Mgmt For For 3 Elect Director Robert J. Darretta Mgmt For For 4 Elect Director Stephen J. Hemsley Mgmt For For 5 Elect Director Michele J. Hooper Mgmt For For 6 Elect Director Rodger A. Lawson Mgmt For For 7 Elect Director Douglas W. Leatherdale Mgmt For For 8 Elect Director Glenn M. Renwick Mgmt For For 9 Elect Director Kenneth I. Shine Mgmt For For 10 Elect Director Gail R. Wilensky Mgmt For For 11 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 12 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 13 Approve Omnibus Stock Plan Mgmt For For 14 Amend Qualified Employee Stock Purchase Plan Mgmt For For 15 Ratify Auditors Mgmt For For Cablevision Systems Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan CVC 24-May-11 USA 12686C109 Annual 31-Mar-11 2,665 0 Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC LARGE CAP VALUE ACCT III - PMC Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Zachary W. Carter Mgmt For Withhold 1.2 Elect Director Thomas V. Reifenheiser Mgmt For Withhold 1.3 Elect Director John R. Ryan Mgmt For Withhold 1.4 Elect Director Vincent Tese Mgmt For Withhold 1.5 Elect Director Leonard Tow Mgmt For Withhold 2 Ratify Auditors Mgmt For For 3 Approve Executive Incentive Bonus Plan Mgmt For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 5 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year East West Bancorp, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan EWBC 24-May-11 USA 27579R104 Annual 31-Mar-11 2,549 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Iris S. Chan Mgmt For For 1.2 Elect Director Rudolph I. Estrada Mgmt For For 1.3 Elect Director Julia S. Gouw Mgmt For For 1.4 Elect Director Paul H. Irving Mgmt For For 1.5 Elect Director Andrew S. Kane Mgmt For For 1.6 Elect Director John Lee Mgmt For For 1.7 Elect Director Herman Y. Li Mgmt For For 1.8 Elect Director Jack C. Liu Mgmt For For 1.9 Elect Director Dominic Ng Mgmt For For 1.10 Elect Director Keith W. Renken Mgmt For For 2 Ratify Auditors Mgmt For For 3 Amend Omnibus Stock Plan Mgmt For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC LARGE CAP VALUE ACCT III - PMC 5 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year Kinetic Concepts, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan KCI 24-May-11 USA 49460W208 Annual 31-Mar-11 949 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director James R. Leininger Mgmt For For 1.2 Elect Director Woodrin Grossman Mgmt For For 1.3 Elect Director Carl F. Kohrt Mgmt For For 1.4 Elect Director David J. Simpson Mgmt For For 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 5 Other Business Mgmt For Against Kraft Foods Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan KFT 24-May-11 USA 50075N104 Annual 16-Mar-11 16,030 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director Ajaypal S. Banga Mgmt For For 2 Elect Director Myra M. Hart Mgmt For For 3 Elect Director Peter B. Henry Mgmt For For 4 Elect Director Lois D. Juliber Mgmt For For 5 Elect Director Mark D. Ketchum Mgmt For For 6 Elect Director Richard A. Lerner Mgmt For For 7 Elect Director Mackey J. McDonald Mgmt For For 8 Elect Director John C. Pope Mgmt For For 9 Elect Director Fredric G. Reynolds Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC LARGE CAP VALUE ACCT III - PMC 10 Elect Director Irene B. Rosenfeld Mgmt For For 11 Elect Director J.F. Van Boxmeer Mgmt For For 12 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 13 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 14 Amend Non-Employee Director Omnibus Stock Plan Mgmt For For 15 Ratify Auditors Mgmt For For Mack-Cali Realty Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan CLI 24-May-11 USA 554489104 Annual 05-Apr-11 1,321 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director William L. Mack Mgmt For For 1.2 Elect Director Nathan Gantcher Mgmt For For 1.3 Elect Director David S. Mack Mgmt For For 1.4 Elect Director Alan G. Philibosian Mgmt For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 3 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 4 Ratify Auditors Mgmt For For Merck & Co., Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan MRK 24-May-11 USA 58933Y105 Annual 25-Mar-11 31,149 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director Leslie A. Brun Mgmt For For 2 Elect Director Thomas R. Cech Mgmt For For 3 Elect Director Richard T. Clark Mgmt For For 4 Elect Director Kenneth C. Frazier Mgmt For For 5 Elect Director Thomas H. Glocer Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC LARGE CAP VALUE ACCT III - PMC 6 Elect Director Steven F. Goldstone Mgmt For For 7 Elect Director William B. Harrison. Jr. Mgmt For For 8 Elect Director Harry R. Jacobson Mgmt For For 9 Elect Director William N. Kelley Mgmt For For 10 Elect Director C. Robert Kidder Mgmt For For 11 Elect Director Rochelle B. Lazarus Mgmt For For 12 Elect Director Carlos E. Represas Mgmt For For 13 Elect Director Patricia F. Russo Mgmt For For 14 Elect Director Thomas E. Shenk Mgmt For For 15 Elect Director Anne M. Tatlock Mgmt For For 16 Elect Director Craig B. Thompson Mgmt For For 17 Elect Director Wendell P. Weeks Mgmt For For 18 Elect Director Peter C. Wendell Mgmt For For 19 Ratify Auditors Mgmt For For 20 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 21 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year Omnicom Group Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan OMC 24-May-11 USA 681919106 Annual 08-Apr-11 196 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director John D. Wren Mgmt For For 2 Elect Director Bruce Crawford Mgmt For For 3 Elect Director Alan R. Batkin Mgmt For For 4 Elect Director Robert Charles Clark Mgmt For For 5 Elect Director Leonard S. Coleman, Jr. Mgmt For For 6 Elect Director Errol M. Cook Mgmt For For 7 Elect Director Susan S. Denison Mgmt For For 8 Elect Director Michael A. Henning Mgmt For For 9 Elect Director John R. Murphy Mgmt For For 10 Elect Director John R. Purcell Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC LARGE CAP VALUE ACCT III - PMC 11 Elect Director Linda Johnson Rice Mgmt For For 12 Elect Director Gary L. Roubos Mgmt For For 13 Ratify Auditors Mgmt For For 14 Provide Right to Act by Written Consent Mgmt For For 15 Reduce Supermajority Vote Requirement Mgmt For For 16 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 17 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year Alexandria Real Estate Equities, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan ARE 25-May-11 USA 015271109 Annual 31-Mar-11 917 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Joel S. Marcus Mgmt For For 1.2 Elect Director Richard B. Jennings Mgmt For For 1.3 Elect Director John L. Atkins, III Mgmt For For 1.4 Elect Director Richard H. Klein Mgmt For For 1.5 Elect Director James H. Richardson Mgmt For For 1.6 Elect Director Martin A. Simonetti Mgmt For For 1.7 Elect Director Alan G. Walton Mgmt For For 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For Against 4 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year AOL Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan AOL 25-May-11 USA 00184X105 Annual 30-Mar-11 1,813 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director Tim Armstrong Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC LARGE CAP VALUE ACCT III - PMC 2 Elect Director Richard Dalzell Mgmt For For 3 Elect Director Karen Dykstra Mgmt For For 4 Elect Director Alberto Ibargüen Mgmt For For 5 Elect Director Susan Lyne Mgmt For For 6 Elect Director Patricia Mitchell Mgmt For For 7 Elect Director Fredric Reynolds Mgmt For For 8 Elect Director James Stengel Mgmt For For 9 Ratify Auditors Mgmt For For 10 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 11 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year BlackRock, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan BLK 25-May-11 USA 09247X101 Annual 07-Apr-11 158 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Murry S. Gerber Mgmt For For 1.2 Elect Director James Grosfeld Mgmt For For 1.3 Elect Director Deryck Maughan Mgmt For For 1.4 Elect Director Thomas K. Montag Mgmt For For 1.5 Elect Director Linda Gosden Robinson Mgmt For Withhold 1.6 Elect Director John S. Varley Mgmt For Withhold 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 3 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 4 Ratify Auditors Mgmt For For Chevron Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan CVX 25-May-11 USA 166764100 Annual 01-Apr-11 21,880 0 Vote Proponent Mgmt Rec Instruction Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC LARGE CAP VALUE ACCT III - PMC 1 Elect Director L.F. Deily Mgmt For For 2 Elect Director R.E. Denham Mgmt For For 3 Elect Director R.J. Eaton Mgmt For For 4 Elect Director C. Hagel Mgmt For For 5 Elect Director E. Hernandez Mgmt For For 6 Elect Director G.L. Kirkland Mgmt For For 7 Elect Director D.B. Rice Mgmt For For 8 Elect Director K.W. Sharer Mgmt For For 9 Elect Director C.R. Shoemate Mgmt For For 10 Elect Director J.G. Stumpf Mgmt For For 11 Elect Director R.D. Sugar Mgmt For For 12 Elect Director C. Ware Mgmt For For 13 Elect Director J.S. Watson Mgmt For For 14 Ratify Auditors Mgmt For For 15 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 16 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 17 Request Director Nominee with Environmental Qualifications SH Against For 18 Amend Bylaws to Establish a Board Committee on Human Rights SH Against Against 19 Include Sustainability as a Performance Measure for Senior SH Against Against Executive Compensation 20 Adopt Guidelines for Country Selection SH Against For 21 Report on Financial Risks of Climate Change SH Against Against 22 Report on Environmental Impacts of Natural Gas Fracturing SH Against For 23 Report on Offshore Oil Wells and Spill Mitigation Measures SH Against Against Exxon Mobil Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan XOM 25-May-11 USA 30231G102 Annual 06-Apr-11 4,772 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director M.J. Boskin Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC LARGE CAP VALUE ACCT III - PMC 1.2 Elect Director P. Brabeck-Letmathe Mgmt For For 1.3 Elect Director L.R. Faulkner Mgmt For For 1.4 Elect Director J.S. Fishman Mgmt For For 1.5 Elect Director K.C. Frazier Mgmt For For 1.6 Elect Director W.W. George Mgmt For For 1.7 Elect Director M.C. Nelson Mgmt For For 1.8 Elect Director S.J. Palmisano Mgmt For For 1.9 Elect Director S.S. Reinemund Mgmt For For 1.10 Elect Director R.W. Tillerson Mgmt For For 1.11 Elect Director E.E. Whitacre, Jr. Mgmt For For 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For Against 4 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year 5 Require Independent Board Chairman SH Against For 6 Report on Political Contributions SH Against For 7 Amend EEO Policy to Prohibit Discrimination based on Sexual SH Against Against Orientation and Gender Identity 8 Adopt Policy on Human Right to Water SH Against Against 9 Report on Environmental Impact of Oil Sands Operations in Canada SH Against For 10 Report on Environmental Impacts of Natural Gas Fracturing SH Against For 11 Report on Energy Technologies Development SH Against Against 12 Adopt Quantitative GHG Goals for Products and Operations SH Against For Federal-Mogul Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan FDML 25-May-11 USA 313549404 Annual 29-Mar-11 228 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Carl C. Icahn Mgmt For Withhold 1.2 Elect Director Jose Maria Alapont Mgmt For Withhold 1.3 Elect Director George Feldenkreis Mgmt For Withhold 1.4 Elect Director Vincent J. Intrieri Mgmt For Withhold Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC LARGE CAP VALUE ACCT III - PMC 1.5 Elect Director J. Michael Laisure Mgmt For For 1.6 Elect Director Samuel J. Merksamer Mgmt For Withhold 1.7 Elect Director Daniel A. Ninivaggi Mgmt For Withhold 1.8 Elect Director David S. Schechter Mgmt For Withhold 1.9 Elect Director Neil S. Subin Mgmt For Withhold 1.10 Elect Director James H. Vandenberghe Mgmt For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 3 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year Fidelity National Financial, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan FNF 25-May-11 USA 31620R105 Annual 30-Mar-11 3,824 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director William P. Foley, II Mgmt For For 1.2 Elect Director Douglas K. Ammerman Mgmt For For 1.3 Elect Director Thomas M. Hagerty Mgmt For For 1.4 Elect Director Peter O. Shea, Jr. Mgmt For For 2 Amend Omnibus Stock Plan Mgmt For For 3 Approve Executive Incentive Bonus Plan Mgmt For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 5 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 6 Ratify Auditors Mgmt For For Fiserv, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan FISV 25-May-11 USA 337738108 Annual 25-Mar-11 840 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Donald F. Dillon Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC LARGE CAP VALUE ACCT III - PMC 1.2 Elect Director Denis J. O'Leary Mgmt For For 1.3 Elect Director Glenn M. Renwick Mgmt For For 1.4 Elect Director Carl W. Stern Mgmt For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 3 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 4 Ratify Auditors Mgmt For For Intrepid Potash, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan IPI 25-May-11 USA 46121Y102 Annual 01-Apr-11 768 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Robert P. Jornayvaz III Mgmt For For 1.2 Elect Director Hugh E. Harvey, Jr. Mgmt For For 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year Molson Coors Brewing Company Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan TAP 25-May-11 USA 60871R209 Annual 28-Mar-11 2,206 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Directors John E. Cleghorn Mgmt For For 1.2 Elect Directors Charles M. Herington Mgmt For For 1.3 Elect Directors David P. O'Brien Mgmt For For ONEOK, Inc. Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC LARGE CAP VALUE ACCT III - PMC Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan OKE 25-May-11 USA 682680103 Annual 28-Mar-11 1,771 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director James C. Day Mgmt For For 2 Elect Director Julie H. Edwards Mgmt For For 3 Elect Director William L. Ford Mgmt For For 4 Elect Director John W. Gibson Mgmt For For 5 Elect Director Bert H. Mackie Mgmt For For 6 Elect Director Jim W. Mogg Mgmt For For 7 Elect Director Pattye L. Moore Mgmt For For 8 Elect Director Gary D. Parker Mgmt For For 9 Elect Director Eduardo A. Rodriguez Mgmt For For 10 Elect Director Gerald B. Smith Mgmt For For 11 Elect Director David J. Tippeconnic Mgmt For For 12 Ratify Auditors Mgmt For For 13 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 14 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year SM Energy Co. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan SM 25-May-11 USA 78454L100 Annual 28-Mar-11 336 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director Barbara M. Baumann Mgmt For For 2 Elect Director Anthony J. Best Mgmt For For 3 Elect Director Larry W. Bickle Mgmt For For 4 Elect Director Stephen R. Brand Mgmt For For 5 Elect Director William J. Gardiner Mgmt For For 6 Elect Director Julio M. Quintana Mgmt For For 7 Elect Director John M. Seidl Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC LARGE CAP VALUE ACCT III - PMC 8 Elect Director William D. Sullivan Mgmt For For 9 Ratify Auditors Mgmt For For 10 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 11 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year The Southern Company Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan SO 25-May-11 USA 842587107 Annual 28-Mar-11 9,317 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director J. P. Baranco Mgmt For For 1.2 Elect Director J. A. Boscia Mgmt For For 1.3 Elect Director H. A. Clark, III Mgmt For For 1.4 Elect Director T. A. Fanning Mgmt For For 1.5 Elect Director H.W. Habermeyer, Jr. Mgmt For For 1.6 Elect Director V.M Hagen Mgmt For For 1.7 Elect Director W. A. Hood, Jr. Mgmt For For 1.8 Elect Director D. M. James Mgmt For For 1.9 Elect Director D. E. Klein Mgmt For For 1.10 Elect Director J. N. Purcell Mgmt For For 1.11 Elect Director W. G. Smith, Jr. Mgmt For For 1.12 Elect Director S. R. Specker Mgmt For For 1.13 Elect Director L.D. Thompson Mgmt For For 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 5 Approve Omnibus Stock Plan Mgmt For For 6 Report on Coal Combustion Waste Hazard and Risk Mitigation SH Against For Efforts Thermo Fisher Scientific Inc. Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC LARGE CAP VALUE ACCT III - PMC Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan TMO 25-May-11 USA 883556102 Annual 28-Mar-11 4,918 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director Thomas J. Lynch Mgmt For For 2 Elect Director William G. Parrett Mgmt For For 3 Elect Director Michael E. Porter Mgmt For For 4 Elect Director Scott M. Sperling Mgmt For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 6 Advisory Vote on Say on Pay Frequency Mgmt Two Years One Year 7 Ratify Auditors Mgmt For For 8 Declassify the Board of Directors SH Against For Unum Group Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan UNM 25-May-11 USA 91529Y106 Annual 28-Mar-11 4,079 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director Jon S. Fossel Mgmt For For 2 Elect Director Gloria C. Larson Mgmt For For 3 Elect Director William J. Ryan Mgmt For For 4 Elect Director Thomas R. Watjen Mgmt For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 6 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 7 Approve Nonqualified Employee Stock Purchase Plan Mgmt For For 8 Ratify Auditors Mgmt For For Weatherford International Ltd. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan WFT 25-May-11 Switzerland H27013103 Annual 04-May-11 5,047 0 Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC LARGE CAP VALUE ACCT III - PMC Vote Proponent Mgmt Rec Instruction 1 Accept Financial Statements and Statutory Reports Mgmt For For 2 Approve Discharge of Board and Senior Management Mgmt For For 3.1 Reelect Bernard Duroc-Danner as Director Mgmt For For 3.2 Reelect Samuel Bodman, III as Director Mgmt For For 3.3 Reelect Nicholas Brady as Director Mgmt For For 3.4 Reelect David Butters as Director Mgmt For For 3.5 Reelect William Macaulay as Director Mgmt For For 3.6 Reelect Robert Millard as Director Mgmt For For 3.7 Reelect Robert Moses, Jr. as Director Mgmt For For 3.8 Reelect Guilliermo Ortiz as Director Mgmt For For 3.9 Reelect Emyr Parry as Director Mgmt For For 3.10 Reelect Robert Rayne as Director Mgmt For For 4 Ratify Auditors Mgmt For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For Against 6 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year Douglas Emmett, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan DEI 26-May-11 USA 25960P109 Annual 01-Apr-11 2,106 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Dan A. Emmett Mgmt For For 1.2 Elect Director Jordan L. Kaplan Mgmt For For 1.3 Elect Director Kenneth M. Panzer Mgmt For For 1.4 Elect Director Leslie E. Bider Mgmt For For 1.5 Elect Director Ghebre Selassie Mehreteab Mgmt For For 1.6 Elect Director Thomas E. O'Hern Mgmt For For 1.7 Elect Director Andrea Rich Mgmt For For 1.8 Elect Director William Wilson III Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC LARGE CAP VALUE ACCT III - PMC 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For Against 3 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year 4 Ratify Auditors Mgmt For For HCC Insurance Holdings, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan HCC 26-May-11 USA 404132102 Annual 06-Apr-11 1,869 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Judy C. Bozeman Mgmt For For 1.2 Elect Director Frank J. Bramanti Mgmt For For 1.3 Elect Director Walter M. Duer Mgmt For For 1.4 Elect Director James C. Flagg Mgmt For For 1.5 Elect Director Thomas M. Hamilton Mgmt For For 1.6 Elect Director Leslie S. Heisz Mgmt For For 1.7 Elect Director Deborah H. Midanek Mgmt For For 1.8 Elect Director John N. Molbeck Jr. Mgmt For For 1.9 Elect Director James E. Oesterreicher Mgmt For For 1.10 Elect Director Robert A. Rosholt Mgmt For For 1.11 Elect Director Christopher JB Williams Mgmt For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 3 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 4 Ratify Auditors Mgmt For For Invesco Ltd. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan IVZ 26-May-11 Bermuda G491BT108 Annual 28-Mar-11 3,998 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Rex D. Adams Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC LARGE CAP VALUE ACCT III - PMC 1.2 Elect Director John Banham Mgmt For For 1.3 Elect Director Denis Kessler Mgmt For Against 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For Against 3 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 4 Approve Omnibus Stock Plan Mgmt For For 5 Ratify Ernst & Young LLP as Auditors Mgmt For For Lamar Advertising Company Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan LAMR 26-May-11 USA 512815101 Annual 01-Apr-11 783 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director John Maxwell Hamilton Mgmt For For 1.2 Elect Director John E. Koerner, III Mgmt For For 1.3 Elect Director Stephen P. Mumblow Mgmt For For 1.4 Elect Director Thomas V. Reifenheiser Mgmt For For 1.5 Elect Director Anna Reilly Mgmt For For 1.6 Elect Director Kevin P. Reilly, Jr. Mgmt For For 1.7 Elect Director Wendell Reilly Mgmt For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 3 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year 4 Ratify Auditors Mgmt For For Lincoln National Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan LNC 26-May-11 USA 534187109 Annual 21-Mar-11 4,032 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director Dennis R. Glass Mgmt For For 2 Elect Director Gary C. Kelly Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC LARGE CAP VALUE ACCT III - PMC 3 Elect Director Michael F. Mee Mgmt For For 4 Ratify Auditors Mgmt For For 5 Amend Articles of Incorporation Allowing Shareholders to Amendthe Bylaws Mgmt For For 6 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 7 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year Raytheon Company Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan RTN 26-May-11 USA 755111507 Annual 01-Apr-11 4,334 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director Vernon E. Clark Mgmt For For 2 Elect Director John M. Deutch Mgmt For For 3 Elect Director Stephen J. Hadley Mgmt For For 4 Elect Director Frederic M. Poses Mgmt For For 5 Elect Director Michael C. Ruettgers Mgmt For For 6 Elect Director Ronald L. Skates Mgmt For For 7 Elect Director William R. Spivey Mgmt For For 8 Elect Director Linda G. Stuntz Mgmt For Against 9 Elect Director William H. Swanson Mgmt For For 10 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 11 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 12 Ratify Auditors Mgmt For For 13 Provide Right to Act by Written Consent SH Against For 14 Stock Retention/Holding Period SH Against For 15 Report on Lobbying Contributions and Expenses SH Against For 16 Submit SERP to Shareholder Vote SH Against For The Macerich Company Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC LARGE CAP VALUE ACCT III - PMC Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan MAC 26-May-11 USA 554382101 Annual 15-Mar-11 2,160 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director Douglas D. Abbey Mgmt For For 2 Elect Director Dana K. Anderson Mgmt For For 3 Elect Director Arthur M. Coppola Mgmt For For 4 Elect Director Edward C. Coppola Mgmt For For 5 Elect Director James S. Cownie Mgmt For For 6 Elect Director Fred S. Hubbell Mgmt For For 7 Elect Director Diana M. Laing Mgmt For For 8 Elect Director Stanley A. Moore Mgmt For For 9 Elect Director Mason G. Ross Mgmt For For 10 Elect Director William P. Sexton Mgmt For For 11 Ratify Auditors Mgmt For For 12 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 13 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year The NASDAQ OMX Group, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan NDAQ 26-May-11 USA 631103108 Annual 08-Apr-11 429 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director Urban Backstrom Mgmt For For 2 Elect Director H. Furlong Baldwin Mgmt For For 3 Elect Director Michael Casey Mgmt For For 4 Elect Director Borje Ekholm Mgmt For Against 5 Elect Director Lon Gorman Mgmt For For 6 Elect Director Robert Greifeld Mgmt For For 7 Elect Director Glenn H. Hutchins Mgmt For For 8 Elect Director Birgitta Kantola Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC LARGE CAP VALUE ACCT III - PMC 9 Elect Director Essa Kazim Mgmt For For 10 Elect Director John D. Markese Mgmt For For 11 Elect Director Hans Munk Nielsen Mgmt For For 12 Elect Director Thomas F. O Neill Mgmt For For 13 Elect Director James S. Riepe Mgmt For For 14 Elect Director Michael R. Splinter Mgmt For For 15 Elect Director Lars Wedenborn Mgmt For For 16 Elect Director Deborah L. Wince-Smith Mgmt For For 17 Ratify Auditors Mgmt For For 18 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 19 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year The Travelers Companies, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan TRV 26-May-11 USA 89417E109 Annual 28-Mar-11 5,093 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director Alan L. Beller Mgmt For For 2 Elect Director John H. Dasburg Mgmt For For 3 Elect Director Janet M. Dolan Mgmt For For 4 Elect Director Kenneth M. Duberstein Mgmt For For 5 Elect Director Jay S. Fishman Mgmt For For 6 Elect Director Lawrence G. Graev Mgmt For For 7 Elect Director Patricia L. Higgins Mgmt For For 8 Elect Director Thomas R. Hodgson Mgmt For For 9 Elect Director Cleve L. Killingsworth, Jr. Mgmt For For 10 Elect Director Donald J. Shepard Mgmt For For 11 Elect Director Laurie J. Thomsen Mgmt For For 12 Ratify Auditors Mgmt For For 13 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 14 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC LARGE CAP VALUE ACCT III - PMC Transatlantic Holdings, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan TRH 26-May-11 USA 893521104 Annual 28-Mar-11 1,076 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Stephen P. Bradley Mgmt For For 1.2 Elect Director Ian H. Chippendale Mgmt For For 1.3 Elect Director John G. Foos Mgmt For For 1.4 Elect Director John L. McCarthy Mgmt For For 1.5 Elect Director Robert F. Orlich Mgmt For For 1.6 Elect Director Richard S. Press Mgmt For For 1.7 Elect Director Thomas R. Tizzio Mgmt For For 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year URS Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan URS 26-May-11 USA 903236107 Annual 04-Apr-11 1,386 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director Mickey P. Foret Mgmt For For 2 Elect Director William H. Frist Mgmt For For 3 Elect Director Lydia H. Kennard Mgmt For For 4 Elect Director Donald R. Knauss Mgmt For For 5 Elect Director Martin M. Koffel Mgmt For For 6 Elect Director Joseph W. Ralston Mgmt For For 7 Elect Director John D. Roach Mgmt For For 8 Elect Director Sabrina L. Simmons Mgmt For For 9 Elect Director Douglas W. Stotlar Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC LARGE CAP VALUE ACCT III - PMC 10 Elect Director William P. Sullivan Mgmt For For 11 Ratify Auditors Mgmt For For 12 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 13 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year Vornado Realty Trust Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan VNO 26-May-11 USA 929042109 Annual 30-Mar-11 1,674 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Anthony W. Deering Mgmt For Withhold 1.2 Elect Director Michael Lynne Mgmt For Withhold 1.3 Elect Director Ronald G. Targan Mgmt For Withhold 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For Against 4 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 5 Require a Majority Vote for the Election of Directors SH Against For 6 Require Independent Board Chairman SH Against For 7 Declassify the Board of Directors SH Against For Xerox Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan XRX 26-May-11 USA 984121103 Annual 28-Mar-11 15,110 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director Glenn A. Britt Mgmt For For 2 Elect Director Ursula M. Burns Mgmt For For 3 Elect Director Richard J. Harrington Mgmt For For 4 Elect Director William Curt Hunter Mgmt For For 5 Elect Director Robert J. Keegan Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC LARGE CAP VALUE ACCT III - PMC 6 Elect Director Robert A. McDonald Mgmt For For 7 Elect Director N.J. Nicholas, Jr. Mgmt For For 8 Elect Director Charles Prince Mgmt For For 9 Elect Director Ann N. Reese Mgmt For For 10 Elect Director Mary Agnes Wilderotter Mgmt For For 11 Ratify Auditors Mgmt For For 12 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 13 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year Bunge Limited Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan BG 27-May-11 Bermuda G16962105 Annual 31-Mar-11 1,439 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Ernest G. Bachrach Mgmt For For 1.2 Elect Director Enrique H. Boilini Mgmt For For 2 Approve Deloitte & Touche LLP as Auditors and Authorize Board Mgmt For For to Fix Their Remuneration 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year Lowe's Companies, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan LOW 27-May-11 USA 548661107 Annual 25-Mar-11 3,844 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Raul Alvarez Mgmt For For 1.2 Elect Director David W. Bernauer Mgmt For For 1.3 Elect Director Leonard L. Berry Mgmt For For 1.4 Elect Director Peter C. Browning Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC LARGE CAP VALUE ACCT III - PMC 1.5 Elect Director Dawn E. Hudson Mgmt For For 1.6 Elect Director Robert L. Johnson Mgmt For For 1.7 Elect Director Marshall O. Larsen Mgmt For For 1.8 Elect Director Richard K. Lochridge Mgmt For For 1.9 Elect Director Robert A. Niblock Mgmt For For 1.10 Elect Director Stephen F. Page Mgmt For For 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 5 Approve Executive Incentive Bonus Plan Mgmt For For 6 Submit Severance Agreement (Change-in-Control) to Shareholder Vote SH Against For 7 Include Sustainability as a Performance Measure for SeniorExecutive Compensation SH Against Against 8 Report on Political Contributions SH Against For Brandywine Realty Trust Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan BDN 01-Jun-11 USA 105368203 Annual 04-Apr-11 2,142 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Walter D'Alessio Mgmt For For 1.2 Elect Director Anthony A. Nichols, Sr. Mgmt For For 1.3 Elect Director Gerard H. Sweeney Mgmt For For 1.4 Elect Director D. Pike Aloian Mgmt For For 1.5 Elect Director Wyche Fowler Mgmt For For 1.6 Elect Director Michael J. Joyce Mgmt For For 1.7 Elect Director Charles P. Pizzi Mgmt For For 1.8 Elect Director James C. Diggs Mgmt For For 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC LARGE CAP VALUE ACCT III - PMC FTI Consulting, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan FCN 01-Jun-11 USA 302941109 Annual 21-Mar-11 151 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Mark H. Berey Mgmt For For 1.2 Elect Director Jack B. Dunn, IV Mgmt For For 1.3 Elect Director Gerard E. Holthaus Mgmt For For 2 Declassify the Board of Directors Mgmt For For 3 Approve Executive Incentive Bonus Plan Mgmt For For 4 Ratify Auditors Mgmt For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 6 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year Tech Data Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan TECD 01-Jun-11 USA 878237106 Annual 23-Mar-11 836 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director Robert M. Dutkowsky Mgmt For For 2 Elect Director Jeffery P. Howells Mgmt For For 3 Elect Director Savio W. Tung Mgmt For For 4 Elect Director David M. Upton Mgmt For For 5 Ratify Auditors Mgmt For For 6 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 7 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year Vishay Intertechnology, Inc. Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC LARGE CAP VALUE ACCT III - PMC Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan VSH 01-Jun-11 USA 928298108 Annual 04-Apr-11 2,883 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Eliyahu Hurvitz Mgmt For For 1.2 Elect Director Abraham Ludomirski Mgmt For For 1.3 Elect Director Wayne M. Rogers Mgmt For For 1.4 Elect Director Ronald Ruzic Mgmt For For 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year Activision Blizzard, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan ATVI 02-Jun-11 USA 00507V109 Annual 05-Apr-11 6,300 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director Philippe G.H. Capron Mgmt For Against 2 Elect Director Robert J. Corti Mgmt For For 3 Elect Director Frederic R. Crepin Mgmt For Against 4 Elect Director Lucian Grainge Mgmt For Against 5 Elect Director Brian G. Kelly Mgmt For Against 6 Elect Director Robert A. Kotick Mgmt For Against 7 Elect Director Jean-Bernard Levy Mgmt For Against 8 Elect Director Robert J. Morgado Mgmt For For 9 Elect Director Stephane Roussel Mgmt For Against 10 Elect Director Richard Sarnoff Mgmt For For 11 Elect Director Regis Turrini Mgmt For Against 12 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 13 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC LARGE CAP VALUE ACCT III - PMC Biogen Idec Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan BIIB 02-Jun-11 USA 09062X103 Annual 04-Apr-11 2,433 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director Caroline D. Dorsa Mgmt For For 2 Elect Director Stelios Papadopoulos Mgmt For For 3 Elect Director George A. Scangos Mgmt For For 4 Elect Director Lynn Schenk Mgmt For For 5 Elect Director Alexander J. Denner Mgmt For For 6 Elect Director Nancy L. Leaming Mgmt For For 7 Elect Director Richard C. Mulligan Mgmt For For 8 Elect Director Robert W. Pangia Mgmt For For 9 Elect Director Brian S. Posner Mgmt For For 10 Elect Director Eric K. Rowinsky Mgmt For For 11 Elect Director Stephen A. Sherwin Mgmt For For 12 Elect Director William D. Young Mgmt For For 13 Ratify Auditors Mgmt For For 14 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 15 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 16 Declassify the Board of Directors Mgmt For For Ingersoll-Rand plc Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan IR 02-Jun-11 Ireland G47791101 Annual 06-Apr-11 3,237 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director Ann C. Berzin Mgmt For For 2 Elect Director John Bruton Mgmt For For 3 Elect Director Jared L. Cohon Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC LARGE CAP VALUE ACCT III - PMC 4 Elect Director Gary D. Forsee Mgmt For For 5 Elect Director Peter C. Godsoe Mgmt For For 6 Elect Director Edward E. Hagenlocker Mgmt For For 7 Elect Director Constance J. Horner Mgmt For For 8 Elect Director Michael W. Lamach Mgmt For For 9 Elect Director Theodore E. Martin Mgmt For For 10 Elect Director Richard J. Swift Mgmt For For 11 Elect Director Tony L. White Mgmt For For 12 Approve Executive Incentive Scheme Mgmt For For 13 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 14 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 15 Authorize Market Purchase Mgmt For For 16 Ratify Auditors Mgmt For For New York Community Bancorp, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan NYB 02-Jun-11 USA 649445103 Annual 07-Apr-11 1,030 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Dominick Ciampa Mgmt For For 1.2 Elect Director W.c. Frederick Mgmt For For 1.3 Elect Director Max L. Kupferberg Mgmt For For 1.4 Elect Director Spiros J. Voutsinas Mgmt For For 1.5 Elect Director Robert Wann Mgmt For For 2 Ratify Auditors Mgmt For For 3 Amend Executive Incentive Bonus Plan Mgmt For For 4 Amend Omnibus Stock Plan Mgmt For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For Against 6 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC LARGE CAP VALUE ACCT III - PMC Taubman Centers, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan TCO 02-Jun-11 USA 876664103 Annual 04-Apr-11 885 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Robert S. Taubman Mgmt For For 1.2 Elect Director Lisa A. Payne Mgmt For For 1.3 Elect Director William U. Parfet Mgmt For For 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year Garmin Ltd. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan GRMN 03-Jun-11 Switzerland H2906T109 Annual 08-Apr-11 371 0 Vote Proponent Mgmt Rec Instruction 1 Accept Consolidated Financial Statements and Statutory Reports Mgmt For For 2 Approve Discharge of Board and Senior Management Mgmt For For 3.1 Elect Director Donald H. Eller Mgmt For For 3.2 Elect Director Clifton A. Pemble Mgmt For For 4 Ratify Auditors Mgmt For For 5 Approve Dividends Mgmt For For 6 Approve Non-Employee Director Omnibus Stock Plan Mgmt For For 7 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 8 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year Wal-Mart Stores, Inc. Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC LARGE CAP VALUE ACCT III - PMC Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan WMT 03-Jun-11 USA 931142103 Annual 06-Apr-11 9,979 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director Aida M. Alvarez Mgmt For For 2 Elect Director James W. Breyer Mgmt For For 3 Elect Director M. Michele Burns Mgmt For For 4 Elect Director James I. Cash, Jr. Mgmt For For 5 Elect Director Roger C. Corbett Mgmt For For 6 Elect Director Douglas N. Daft Mgmt For For 7 Elect Director Michael T. Duke Mgmt For For 8 Elect Director Gregory B. Penner Mgmt For For 9 Elect Director Steven S Reinemund Mgmt For For 10 Elect Director H. Lee Scott, Jr. Mgmt For For 11 Elect Director Arne M. Sorenson Mgmt For For 12 Elect Director Jim C. Walton Mgmt For For 13 Elect Director S. Robson Walton Mgmt For For 14 Elect Director Christopher J. Williams Mgmt For For 15 Elect Director Linda S. Wolf Mgmt For For 16 Ratify Auditors Mgmt For For 17 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 18 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 19 Amend EEO Policy to Prohibit Discrimination based on GenderIdentity SH Against For 20 Report on Political Contributions SH Against For 21 Amend Articles/Bylaws/Charter Call Special Meetings SH Against For 22 Require Suppliers to Produce Sustainability Reports SH Against Against 23 Report on Climate Change Business Risks SH Against Against Nabors Industries Ltd. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan NBR 07-Jun-11 Bermuda G6359F103 Annual 08-Apr-11 620 0 Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC LARGE CAP VALUE ACCT III - PMC Vote Proponent Mgmt Rec Instruction 1.1 Elect Anthony G. Petrello as Director Mgmt For Withhold 1.2 Elect Myron M. Sheinfeld as Director Mgmt For Withhold 2 Approve Pricewaterhouse Coopers LLP as Auditors and AuthorizeBoard to Fix Their Remuneration Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For Against 4 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year 5 Require a Majority Vote for the Election of Directors SH Against For 6 Declassify the Board of Directors SH Against For SL Green Realty Corp. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan SLG 15-Jun-11 USA 78440X101 Annual 31-Mar-11 1,280 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Marc Holliday Mgmt For For 1.2 Elect Director John S. Levy Mgmt For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 3 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year 4 Ratify Auditors Mgmt For For Equity Residential Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan EQR 16-Jun-11 USA 29476L107 Annual 31-Mar-11 3,017 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director John W. Alexander Mgmt For For 1.2 Elect Director Charles L. Atwood Mgmt For For 1.3 Elect Director Linda Walker Bynoe Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC LARGE CAP VALUE ACCT III - PMC 1.4 Elect Director Bradley A. Keywell Mgmt For For 1.5 Elect Director John E. Neal Mgmt For For 1.6 Elect Director David J. Neithercut Mgmt For For 1.7 Elect Director Mark S. Shapiro Mgmt For For 1.8 Elect Director Gerald A. Spector Mgmt For For 1.9 Elect Director B. Joseph White Mgmt For For 1.10 Elect Director Samuel Zell Mgmt For For 2 Ratify Auditors Mgmt For For 3 Approve Omnibus Stock Plan Mgmt For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 5 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year 6 Provide for Cumulative Voting SH Against For 7 Include Sustainability as a Performance Measure for Senior SH Against Against Executive Compensation Annaly Capital Management Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan NLY 23-Jun-11 USA 035710409 Annual 30-Mar-11 8,981 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director Michael A. J. Farrell Mgmt For For 2 Elect Director Jonathan D. Green Mgmt For Against 3 Elect Director John A. Lambiase Mgmt For For 4 Increase Authorized Capital Stock Mgmt For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 6 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year 7 Ratify Auditors Mgmt For For FUND: Principal Variable Contracts Funds, Inc. - LargeCap Value Account III SUB-ADVISOR: Westwood Management Corp. Vote Summary Principal Variable Contracts Funds Inc. 01-Jul-2010 To 30-Jun-2011 NIKE, INC. Security 654106103 Meeting Type Annual Ticker Symbol NKE Meeting Date 20-Sep-2010 ISIN US6541061031 Agenda 933315548 - Management City Holding Recon Date 26-Jul-2010 Country United States Vote Deadline Date 17-Sep-2010 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 JILL K. CONWAY For For 2 ALAN B. GRAF, JR. For For 3 JOHN C. LECHLEITER For For 4 PHYLLIS M. WISE For For 02 TO RE-APPROVE AND AMEND THE NIKE, INC. EXECUTIVE Management For For PERFORMANCE SHARING PLAN. 03 TO RE-APPROVE AND AMEND THE NIKE, INC. 1990 STOCK Management For For INCENTIVE PLAN. 04 TO RATIFY THE APPOINTMENT OF Management For For PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Account Number Custodian Ballot Shares Unavailable Vote Date Date Confirmed Shares 000394878 93I 16642 0 19-Aug-2010 19-Aug-2010 FEDEX CORPORATION Security 31428X106 Meeting Type Annual Ticker Symbol FDX Meeting Date 27-Sep-2010 ISIN US31428X1063 Agenda 933319419 - Management City Holding Recon Date 02-Aug-2010 Country United States Vote Deadline Date 24-Sep-2010 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: JAMES L. BARKSDALE Management For For 1B ELECTION OF DIRECTOR: JOHN A. EDWARDSON Management For For 1C ELECTION OF DIRECTOR: J.R. HYDE, III Management For For 1D ELECTION OF DIRECTOR: SHIRLEY A. JACKSON Management Against Against 1E ELECTION OF DIRECTOR: STEVEN R. LORANGER Management Against Against 1F ELECTION OF DIRECTOR: GARY W. LOVEMAN Management For For 1G ELECTION OF DIRECTOR: SUSAN C. SCHWAB Management For For 1H ELECTION OF DIRECTOR: FREDERICK W. SMITH Management For For 1I ELECTION OF DIRECTOR: JOSHUA I. SMITH Management For For 1J ELECTION OF DIRECTOR: DAVID P. STEINER Management For For 1K ELECTION OF DIRECTOR: PAUL S. WALSH Management For For 02 ADOPTION OF 2 Management For For 03 RATIFICATION OF INDEPENDENT REGISTERED PUBLIC Management For For ACCOUNTING FIRM. 04 STOCKHOLDER PROPOSAL REGARDING INDEPENDENT Shareholder For Against BOARD CHAIRMAN. 05 STOCKHOLDER PROPOSAL REGARDING SHAREHOLDER Shareholder For Against ACTION BY WRITTEN CONSENT. 06 STOCKHOLDER PROPOSAL REGARDING CEO SUCCESSION Shareholder Against For PLANNING. Account Number Custodian Ballot Shares Unavailable Vote Date Date Confirmed Shares 000394878 93I 14480 0 10-Sep-2010 11-Sep-2010 ORACLE CORPORATION Security 68389X105 Meeting Type Annual Ticker Symbol ORCL Meeting Date 06-Oct-2010 ISIN US68389X1054 Agenda 933328189 - Management City Holding Recon Date 09-Aug-2010 Country United States Vote Deadline Date 05-Oct-2010 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 JEFFREY S. BERG Withheld Against 2 H. RAYMOND BINGHAM Withheld Against 3 MICHAEL J. BOSKIN For For 4 SAFRA A. CATZ For For 5 BRUCE R. CHIZEN For For 6 GEORGE H. CONRADES For For 7 LAWRENCE J. ELLISON For For 8 HECTOR GARCIA-MOLINA For For 9 JEFFREY O. HENLEY For For 10 MARK V. HURD For For 11 DONALD L. LUCAS For For 12 NAOMI O. SELIGMAN For For 02 APPROVE THE ORACLE CORPORATION EXECUTIVE BONUSPLAN Management For For 03 APPROVE THE ORACLE CORPORATION AMENDED AND Management Against Against RESTATED 2000 LONG-TERM EQUITY INCENTIVE PLAN, INCLUDING AN AMENDMENT TO INCREASE THE AGGREGATE NUMBER OF SHARES AUTHORIZED FOR ISSUANCE UNDER THE PLAN BY 419,020,418 SHARES. 04 RATIFY THE SELECTION OF ERNST & YOUNG LLP AS OUR Management For For INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING MAY 31, 2011. 05 ACT ON A STOCKHOLDER PROPOSAL TO AMEND THE Shareholder Against For CORPORATE BYLAWS TO ESTABLISH A BOARD COMMITTEE ON SUSTAINABILITY. 06 ACT ON A STOCKHOLDER PROPOSAL REGARDING Shareholder For Against MAJORITY VOTING IN DIRECTOR ELECTIONS. 07 ACT ON A STOCKHOLDER PROPOSAL REGARDING EQUITY Shareholder Against For RETENTION. Account Number Custodian Ballot Shares Unavailable Vote Date Date Confirmed Shares 000394878 93I 40543 0 21-Sep-2010 21-Sep-2010 SYSCO CORPORATION Security 871829107 Meeting Type Annual Ticker Symbol SYY Meeting Date 12-Nov-2010 ISIN US8718291078 Agenda 933330398 - Management City Holding Recon Date 14-Sep-2010 Country United States Vote Deadline Date 11-Nov-2010 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: JOHN M. CASSADAY Management Against Against 1B ELECTION OF DIRECTOR: MANUEL A. FERNANDEZ Management Against Against 1C ELECTION OF DIRECTOR: HANS-JOACHIM KOERBER Management For For 1D ELECTION OF DIRECTOR: JACKIE M. WARD Management Against Against 02 TO APPROVE AN AMENDMENT TO THE SYSCO Management For For CORPORATION 1974 EMPLOYEES' STOCK PURCHASE PLAN TO RESERVE 5,000, CORPORATION COMMON STOCK FOR ISSUANCE UNDER THE PLAN. 03 TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS Management For For SYSCO'S INDEPENDENT ACCOUNTANTS FOR FISCAL 2011. Account Number Custodian Ballot Shares Unavailable Vote Date Date Confirmed Shares 000394878 93I 31869 0 14-Oct-2010 15-Oct-2010 MICROSOFT CORPORATION Security 594918104 Meeting Type Annual Ticker Symbol MSFT Meeting Date 16-Nov-2010 ISIN US5949181045 Agenda 933331011 - Management City Holding Recon Date 03-Sep-2010 Country United States Vote Deadline Date 15-Nov-2010 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 ELECTION OF DIRECTOR: STEVEN A. BALLMER Management For For 02 ELECTION OF DIRECTOR: DINA DUBLON Management For For 03 ELECTION OF DIRECTOR: WILLIAM H. GATES III Management For For 04 ELECTION OF DIRECTOR: RAYMOND V. GILMARTIN Management For For 05 ELECTION OF DIRECTOR: REED HASTINGS Management For For 06 ELECTION OF DIRECTOR: MARIA M. KLAWE Management For For 07 ELECTION OF DIRECTOR: DAVID F. MARQUARDT Management For For 08 ELECTION OF DIRECTOR: CHARLES H. NOSKI Management For For 09 ELECTION OF DIRECTOR: HELMUT PANKE Management For For 10 RATIFICATION OF THE SELECTION OF DELOITTE & TOUCHE Management For For LLP AS THE COMPANY'S INDEPENDENT AUDITOR 11 SHAREHOLDER PROPOSAL - ESTABLISHMENT OF BOARD Shareholder Against For COMMITTEE ON ENVIRONMENTAL SUSTAINABILITY Account Number Custodian Ballot Shares Unavailable Vote Date Date Confirmed Shares 000394878 93I 77483 0 26-Oct-2010 27-Oct-2010 CISCO SYSTEMS, INC. Security 17275R102 Meeting Type Annual Ticker Symbol CSCO Meeting Date 18-Nov-2010 ISIN US17275R1023 Agenda 933332265 - Management City Holding Recon Date 20-Sep-2010 Country United States Vote Deadline Date 17-Nov-2010 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: CAROL A. BARTZ Management For For 1B ELECTION OF DIRECTOR: M. MICHELE BURNS Management For For 1C ELECTION OF DIRECTOR: MICHAEL D. CAPELLAS Management For For 1D ELECTION OF DIRECTOR: LARRY R. CARTER Management For For 1E ELECTION OF DIRECTOR: JOHN T. CHAMBERS Management For For 1F ELECTION OF DIRECTOR: BRIAN L. HALLA Management For For 1G ELECTION OF DIRECTOR: DR. JOHN L. HENNESSY Management Against Against 1H ELECTION OF DIRECTOR: RICHARD M. KOVACEVICH Management For For 1I ELECTION OF DIRECTOR: RODERICK C. MCGEARY Management For For 1J ELECTION OF DIRECTOR: MICHAEL K. POWELL Management For For 1K ELECTION OF DIRECTOR: ARUN SARIN Management For For 1L ELECTION OF DIRECTOR: STEVEN M. WEST Management For For 1M ELECTION OF DIRECTOR: JERRY YANG Management For For 02 TO APPROVE A NON-BINDING ADVISORY RESOLUTION Management Against Against REGARDING EXECUTIVE COMPENSATION. 03 TO RATIFY THE APPOINTMENT OF Management For For PRICEWATERHOUSECOOPERS LLP AS CISCO'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING JULY 30, 2011. 04 PROPOSAL SUBMITTED BY A SHAREHOLDER TO AMEND Shareholder Against For CISCO'S BYLAWS TO ESTABLISH A BOARD COMMITTEE ON ENVIRONMENTAL SUSTAINABILITY. 05 PROPOSAL SUBMITTED BY SHAREHOLDERS REQUESTING Shareholder Against For THE BOARD TO PUBLISH A REPORT TO SHAREHOLDERS, WITHIN SIX MONTHS, PROVIDING A SUMMARIZED LISTING AND ASSESSMENT OF CONCRETE STEPS CISCO COULD REASONABLY TAKE TO REDUCE THE LIKELIHOOD THAT ITS BUSINESS PRACTICES MIGHT ENABLE OR ENCOURAGE THE VIOLATION OF HUMAN RIGHTS, AS SET FORTH IN THE ACCOMPANYING PROXY STATEMENT. 06 PROPOSAL SUBMITTED BY A SHAREHOLDER REQUESTING Shareholder Against For THAT CISCO ADOPT AND IMPLEMENT A POLICY RESTRICTING CERTAIN SALES IN CHINA, ADOPT A RELATED OVERSIGHT AND COMPLIANCE SYSTEM WITH RESPECT TO HUMAN RIGHTS IMPACTS AND PROVIDE PUBLIC DISCLOSURE OF CISCO'S SALES TO CHINA AND CERTAIN OTHER GOVERNMENTS, AS SET FORTH IN THE ACCOMPANYING PROXY STATEMENT. Account Number Custodian Ballot Shares Unavailable Vote Date Date Confirmed Shares 000394878 93I 90089 0 29-Oct-2010 30-Oct-2010 MOTOROLA SOLUTIONS, INC. Security 620076109 Meeting Type Special Ticker Symbol MOT Meeting Date 29-Nov-2010 ISIN US6200761095 Agenda 933338736 - Management City Holding Recon Date 08-Oct-2010 Country United States Vote Deadline Date 26-Nov-2010 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 AUTHORIZATION FOR THE BOARD OF DIRECTORS TO Management For For EFFECT, IN ITS DISCRETION PRIOR TO DECEMBER 31, 2011, A REVERSE STOCK SPLIT OF THE OUTSTANDING AND TREASURY COMMON STOCK OF MOTOROLA, AT A REVERSE STOCK SPLIT RATIO OF AT LEAST 1-FOR-3 AND OF UP TO 1-FOR-7, AS DETERMINED BY THE BOARD OF DIRECTORS. 02 APPROVAL OF A CORRESPONDING AMENDMENT TO Management For For MOTOROLA'S RESTATED CERTIFICATE OF INCORPORATION TO EFFECT THE REVERSE STOCK SPLIT AND TO REDUCE PROPORTIONATELY THE TOTAL NUMBER OF SHARES OF COMMON STOCK THAT MOTOROLA IS AUTHORIZED TO ISSUE, SUBJECT TO THE BOARD OF DIRECTORS' AUTHORITY TO ABANDON SUCH AMENDMENT. Account Number Custodian Ballot Shares Unavailable Vote Date Date Confirmed Shares 000394878 93I 122700 0 01-Nov-2010 02-Nov-2010 DEERE & COMPANY Security 244199105 Meeting Type Annual Ticker Symbol DE Meeting Date 23-Feb-2011 ISIN US2441991054 Agenda 933366343 - Management City Holding Recon Date 31-Dec-2010 Country United States Vote Deadline Date 22-Feb-2011 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: CHARLES O. HOLLIDAY, JR. Management For For 1B ELECTION OF DIRECTOR: DIPAK C. JAIN Management For For 1C ELECTION OF DIRECTOR: JOACHIM MILBERG Management For For 1D ELECTION OF DIRECTOR: RICHARD B. MYERS Management For For 02 NON-BINDING ADVISORY VOTE ON EXECUTIVE Management For For COMPENSATION ("SAY-ON-PAY") 03 NON-BINDING ADVISORY VOTE ON THE FREQUENCY OF Management 1 Year For SAY-ON-PAY VOTES 04 RATIFICATION OF THE APPOINTMENT OF DELOITTE & Management For For TOUCHE LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL 2011 Account Number Custodian Ballot Shares Unavailable Vote Date Date Confirmed Shares 000394878 93I 9558 0 02-Feb-2011 02-Feb-2011 FRANKLIN RESOURCES, INC. Security 354613101 Meeting Type Annual Ticker Symbol BEN Meeting Date 15-Mar-2011 ISIN US3546131018 Agenda 933367371 - Management City Holding Recon Date 18-Jan-2011 Country United States Vote Deadline Date 14-Mar-2011 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: SAMUEL H. ARMACOST Management For For 1B ELECTION OF DIRECTOR: CHARLES CROCKER Management For For 1C ELECTION OF DIRECTOR: JOSEPH R. HARDIMAN Management For For 1D ELECTION OF DIRECTOR: CHARLES B. JOHNSON Management For For 1E ELECTION OF DIRECTOR: GREGORY E. JOHNSON Management For For 1F ELECTION OF DIRECTOR: RUPERT H. JOHNSON, JR. Management For For 1G ELECTION OF DIRECTOR: MARK C. PIGOTT Management For For 1H ELECTION OF DIRECTOR: CHUTTA RATNATHICAM Management For For 1I ELECTION OF DIRECTOR: PETER M. SACERDOTE Management For For 1J ELECTION OF DIRECTOR: LAURA STEIN Management For For 1K ELECTION OF DIRECTOR: ANNE M. TATLOCK Management Against Against 1L ELECTION OF DIRECTOR: GEOFFREY Y. YANG Management For For 02 TO RATIFY THE APPOINTMENT OF Management For For PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING SEPTEMBER 30, 2011. 03 TO APPROVE AN AMENDMENT AND RESTATEMENT OF THE Management For For FRANKLIN RESOURCES, INC. 2 INCENTIVE PLAN TO INCREASE THE NUMBER OF AUTHORIZED SHARES OF COMMON STOCK AVAILABLE FOR ISSUANCE BY 10,000,000 SHARES. 04 TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION Management For For OF THE COMPANY'S EXECUTIVE OFFICERS. 05 ADVISORY VOTE ON THE FREQUENCY OF ADVISORY Management 1 Year Against VOTES ON THE COMPENSATION OF THE COMPANY'S EXECUTIVE OFFICERS. Account Number Custodian Ballot Shares Unavailable Vote Date Date Confirmed Shares 000394878 93I 12700 0 11-Mar-2011 11-Mar-2011 COVIDIEN PLC Security G2554F105 Meeting Type Annual Ticker Symbol COV Meeting Date 15-Mar-2011 ISIN IE00B3QN1M21 Agenda 933367701 - Management City Holding Recon Date 12-Jan-2011 Country United States Vote Deadline Date 11-Mar-2011 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: CRAIG ARNOLD Management For For 1B ELECTION OF DIRECTOR: ROBERT H. BRUST Management For For 1C ELECTION OF DIRECTOR: JOHN M. CONNORS, JR. Management For For 1D ELECTION OF DIRECTOR: CHRISTOPHER J. COUGHLIN Management For For 1E ELECTION OF DIRECTOR: TIMOTHY M. DONAHUE Management For For 1F ELECTION OF DIRECTOR: KATHY J. HERBERT Management For For 1G ELECTION OF DIRECTOR: RANDALL J. HOGAN, III Management For For 1H ELECTION OF DIRECTOR: RICHARD J. MEELIA Management For For 1I ELECTION OF DIRECTOR: DENNIS H. REILLEY Management For For 1J ELECTION OF DIRECTOR: TADATAKA YAMADA Management For For 1K ELECTION OF DIRECTOR: JOSEPH A. ZACCAGNINO Management For For 02 APPOINT THE INDEPENDENT AUDITORS AND AUTHORIZE Management For For THE AUDIT COMMITTEE TO SET THE AUDITORS' REMUNERATION . 03 EFFECT A ONE-FOR-ONE HUNDRED REVERSE SPLIT Management For For FOLLOWED BY A ONE HUNDRED-FOR-ONE FORWARD SPLIT OF THE COMPANY'S ORDINARY SHARES. 04 AN ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION. Management For For 05 AN ADVISORY VOTE ON THE FREQUENCY OF EXECUTIVE Management 1 Year Against COMPENSATION VOTES. Account Number Custodian Ballot Shares Unavailable Vote Date Date Confirmed Shares 000394878 93I 30072 0 19-Feb-2011 19-Feb-2011 THE WALT DISNEY COMPANY Security 254687106 Meeting Type Annual Ticker Symbol DIS Meeting Date 23-Mar-2011 ISIN US2546871060 Agenda 933369440 - Management City Holding Recon Date 24-Jan-2011 Country United States Vote Deadline Date 22-Mar-2011 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: SUSAN E. ARNOLD Management Against Against 1B ELECTION OF DIRECTOR: JOHN E. BRYSON Management For For 1C ELECTION OF DIRECTOR: JOHN S. CHEN Management Against Against 1D ELECTION OF DIRECTOR: JUDITH L. ESTRIN Management For For 1E ELECTION OF DIRECTOR: ROBERT A. IGER Management For For 1F ELECTION OF DIRECTOR: STEVEN P. JOBS Management Against Against 1G ELECTION OF DIRECTOR: FRED H. LANGHAMMER Management Against Against 1H ELECTION OF DIRECTOR: AYLWIN B. LEWIS Management Against Against 1I ELECTION OF DIRECTOR: MONICA C. LOZANO Management For For 1J ELECTION OF DIRECTOR: ROBERT W. MATSCHULLAT Management For For 1K ELECTION OF DIRECTOR: JOHN E. PEPPER, JR. Management Against Against 1L ELECTION OF DIRECTOR: SHERYL K. SANDBERG Management For For 1M ELECTION OF DIRECTOR: ORIN C. SMITH Management Against Against 02 TO RATIFY THE APPOINTMENT OF Management For For PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S REGISTERED PUBLIC ACCOUNTANTS FOR 2011. 03 TO APPROVE THE 2 Management Against Against 04 TO APPROVE THE ADVISORY RESOLUTION ON EXECUTIVE Management Against Against COMPENSATION. 05 TO APPROVE HOLDING AN ADVISORY VOTE ON EXECUTIVE Management 1 Year For COMPENSATION EVERY ONE, TWO OR THREE YEARS, AS INDICATED. 06 TO APPROVE THE SHAREHOLDER PROPOSAL RELATING TO Shareholder Against For PERFORMANCE TESTS FOR RESTRICTED STOCK UNITS. Account Number Custodian Ballot Shares Unavailable Vote Date Date Confirmed Shares 000394878 93I 33420 0 02-Mar-2011 02-Mar-2011 HONEYWELL INTERNATIONAL INC. Security 438516106 Meeting Type Annual Ticker Symbol HON Meeting Date 25-Apr-2011 ISIN US4385161066 Agenda 933380115 - Management City Holding Recon Date 25-Feb-2011 Country United States Vote Deadline Date 21-Apr-2011 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: GORDON M. BETHUNE Management For For 1B ELECTION OF DIRECTOR: KEVIN BURKE Management For For 1C ELECTION OF DIRECTOR: JAIME CHICO PARDO Management For For 1D ELECTION OF DIRECTOR: DAVID M. COTE Management For For 1E ELECTION OF DIRECTOR: D. SCOTT DAVIS Management For For 1F ELECTION OF DIRECTOR: LINNET F. DEILY Management For For 1G ELECTION OF DIRECTOR: JUDD GREGG Management For For 1H ELECTION OF DIRECTOR: CLIVE R. HOLLICK Management For For 1I ELECTION OF DIRECTOR: GEORGE PAZ Management For For 1J ELECTION OF DIRECTOR: BRADLEY T. SHEARES Management For For 02 APPROVAL OF INDEPENDENT ACCOUNTANTS. Management For For 03 ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management For For 04 ADVISORY VOTE ON THE FREQUENCY OF THE ADVISORY Management 1 Year For VOTE ON EXECUTIVE COMPENSATION. 05 2 Management For For INTERNATIONAL INC. AND ITS AFFILIATES. 06 HONEYWELL INTERNATIONAL INC. INCENTIVE Management For For COMPENSATION PLAN FOR EXECUTIVE EMPLOYEES, AMENDED AND RESTATED EFFECTIVE AS OF JANUARY 1,2011. 07 SHAREHOLDER ACTION BY WRITTEN CONSENT. Shareholder For Against 08 SPECIAL SHAREOWNER MEETINGS. Shareholder Against For Account Number Custodian Ballot Shares Unavailable Vote Date Date Confirmed Shares 000394878 93I 24618 0 12-Apr-2011 12-Apr-2011 INTERNATIONAL BUSINESS MACHINES CORP. Security 459200101 Meeting Type Annual Ticker Symbol IBM Meeting Date 26-Apr-2011 ISIN US4592001014 Agenda 933380381 - Management City Holding Recon Date 25-Feb-2011 Country United States Vote Deadline Date 25-Apr-2011 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: A.J.P. BELDA Management Against Against 1B ELECTION OF DIRECTOR: W.R. BRODY Management For For 1C ELECTION OF DIRECTOR: K.I. CHENAULT Management For For 1D ELECTION OF DIRECTOR: M.L. ESKEW Management Against Against 1E ELECTION OF DIRECTOR: S.A. JACKSON Management For For 1F ELECTION OF DIRECTOR: A.N. LIVERIS Management Against Against 1G ELECTION OF DIRECTOR: W.J. MCNERNEY, JR. Management For For 1H ELECTION OF DIRECTOR: J.W. OWENS Management For For 1I ELECTION OF DIRECTOR: S.J. PALMISANO Management For For 1J ELECTION OF DIRECTOR: J.E. SPERO Management For For 1K ELECTION OF DIRECTOR: S. TAUREL Management For For 1L ELECTION OF DIRECTOR: L.H. ZAMBRANO Management Against Against 02 RATIFICATION OF APPOINTMENT OF INDEPENDENT Management For For REGISTERED PUBLIC ACCOUNTING FIRM () 03 ADVISORY VOTE ON EXECUTIVE COMPENSATION () Management For For 04 ADVISORY VOTE REGARDING FREQUENCY OF ADVISORY Management 1 Year Against VOTE ON EXECUTIVE COMPENSATION () 05 STOCKHOLDER PROPOSAL ON CUMULATIVE VOTING () Shareholder Against For 06 STOCKHOLDER PROPOSAL TO REVIEW POLITICAL Shareholder Against For CONTRIBUTIONS POLICY (PAGES 74-75) 07 STOCKHOLDER PROPOSAL ON LOBBYING (PAGES 75-76) Shareholder Against For Account Number Custodian Ballot Shares Unavailable Vote Date Date Confirmed Shares 000394878 93I 9305 0 29-Mar-2011 29-Mar-2011 AMERICAN ELECTRIC POWER COMPANY, INC. Security 025537101 Meeting Type Annual Ticker Symbol AEP Meeting Date 26-Apr-2011 ISIN US0255371017 Agenda 933383779 - Management City Holding Recon Date 28-Feb-2011 Country United States Vote Deadline Date 25-Apr-2011 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: DAVID J. ANDERSON Management For For 1B ELECTION OF DIRECTOR: JAMES F. CORDES Management For For 1C ELECTION OF DIRECTOR: RALPH D. CROSBY, JR. Management For For 1D ELECTION OF DIRECTOR: LINDA A. GOODSPEED Management For For 1E ELECTION OF DIRECTOR: THOMAS E. HOAGLIN Management For For 1F ELECTION OF DIRECTOR: LESTER A. HUDSON, JR. Management For For 1G ELECTION OF DIRECTOR: MICHAEL G. MORRIS Management For For 1H ELECTION OF DIRECTOR: RICHARD C. NOTEBAERT Management For For 1I ELECTION OF DIRECTOR: LIONEL L. NOWELL III Management For For 1J ELECTION OF DIRECTOR: RICHARD L. SANDOR Management For For 1K ELECTION OF DIRECTOR: KATHRYN D. SULLIVAN Management For For 1L ELECTION OF DIRECTOR: SARA MARTINEZ TUCKER Management For For 1M ELECTION OF DIRECTOR: JOHN F. TURNER Management For For 2 RATIFICATION OF THE APPOINTMENT OF DELOITTE & Management For For TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2011. 3 ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management For For 4 ADVISORY VOTE ON THE FREQUENCY OF HOLDING AN Management 1 Year For ADVISORY VOTE ON EXECUTIVE COMPENSATION. Account Number Custodian Ballot Shares Unavailable Vote Date Date Confirmed Shares 000394878 93I 37900 0 30-Mar-2011 30-Mar-2011 METLIFE, INC. Security 59156R108 Meeting Type Annual Ticker Symbol MET Meeting Date 26-Apr-2011 ISIN US59156R1086 Agenda 933398883 - Management City Holding Recon Date 01-Mar-2011 Country United States Vote Deadline Date 25-Apr-2011 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 STEVEN A. KANDARIAN* For For 2 SYLVIA MATHEWS BURWELL# For For 3 EDUARDO CASTRO-WRIGHT# For For 4 CHERYL W. GRISE# For For 5 LULU C. WANG# For For 02 PROPOSAL TO AMEND THE CERTIFICATE OF Management For For INCORPORATION TO DECLASSIFY THE BOARD OF DIRECTORS 03 RATIFICATION OF THE APPOINTMENT OF DELOITTE & Management For For TOUCHE LLP AS INDEPENDENT AUDITOR FOR 2011 04 ADVISORY VOTE TO APPROVE THE COMPENSATION PAID Management For For TO THE COMPANY'S NAMED EXECUTIVE OFFICERS 05 ADVISORY VOTE ON THE FREQUENCY OF FUTURE Management 1 Year For ADVISORY VOTES TO APPROVE THE COMPENSATION PAID TO THE COMPANY'S NAMED EXECUTIVE OFFICERS Account Number Custodian Ballot Shares Unavailable Vote Date Date Confirmed Shares 000394878 93I 28812 0 01-Apr-2011 01-Apr-2011 AMERIPRISE FINANCIAL, INC. Security 03076C106 Meeting Type Annual Ticker Symbol AMP Meeting Date 27-Apr-2011 ISIN US03076C1062 Agenda 933382688 - Management City Holding Recon Date 28-Feb-2011 Country United States Vote Deadline Date 26-Apr-2011 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: SIRI S. MARSHALL Management For For 1B ELECTION OF DIRECTOR: W. WALKER LEWIS Management For For 1C ELECTION OF DIRECTOR: WILLIAM H. TURNER Management For For 02 A NONBINDING ADVISORY VOTE TO APPROVE THE Management For For COMPENSATION OF THE NAMED EXECUTIVE OFFICERS. 03 A NONBINDING ADVISORY VOTE ON THE FREQUENCY OF Management 1 Year For SHAREHOLDER APPROVAL OF THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS. 04 TO RATIFY THE AUDIT COMMITTEE'S SELECTION OF Management For For PRICEWATERHOUSECOOPERS LLP, THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR 2011. Account Number Custodian Ballot Shares Unavailable Vote Date Date Confirmed Shares 000394878 93I 23437 0 31-Mar-2011 31-Mar-2011 E. I. DU PONT DE NEMOURS AND COMPANY Security 263534109 Meeting Type Annual Ticker Symbol DD Meeting Date 27-Apr-2011 ISIN US2635341090 Agenda 933385521 - Management City Holding Recon Date 02-Mar-2011 Country United States Vote Deadline Date 26-Apr-2011 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: RICHARD H. BROWN Management For For 1B ELECTION OF DIRECTOR: ROBERT A. BROWN Management For For 1C ELECTION OF DIRECTOR: BERTRAND P. COLLOMB Management For For 1D ELECTION OF DIRECTOR: CURTIS J. CRAWFORD Management For For 1E ELECTION OF DIRECTOR: ALEXANDER M. CUTLER Management For For 1F ELECTION OF DIRECTOR: ELEUTHERE I. DU PONT Management For For 1G ELECTION OF DIRECTOR: MARILLYN A. HEWSON Management For For 1H ELECTION OF DIRECTOR: LOIS D. JULIBER Management For For 1I ELECTION OF DIRECTOR: ELLEN J. KULLMAN Management For For 1J ELECTION OF DIRECTOR: WILLIAM K. REILLY Management For For 02 ON RATIFICATION OF INDEPENDENT REGISTERED PUBLIC Management For For ACCOUNTING FIRM 03 ON AMENDED EQUITY AND INCENTIVE PLAN Management For For 04 TO APPROVE, BY ADVISORY VOTE, EXECUTIVE COMPENSATION Management For For 05 TO RECOMMEND, BY ADVISORY VOTE, THE FREQUENCY Management 1 Year For OF EXECUTIVE COMPENSATION VOTES 06 ON SPECIAL SHAREOWNER MEETINGS Shareholder Against For 07 ON GENETICALLY ENGINEERED SEED Shareholder Against For 08 ON EXECUTIVE COMPENSATION REPORT Shareholder Against For Account Number Custodian Ballot Shares Unavailable Vote Date Date Confirmed Shares 000394878 93I 26600 0 01-Apr-2011 01-Apr-2011 CORNING INCORPORATED Security 219350105 Meeting Type Annual Ticker Symbol GLW Meeting Date 28-Apr-2011 ISIN US2193501051 Agenda 933380191 - Management City Holding Recon Date 24-Feb-2011 Country United States Vote Deadline Date 27-Apr-2011 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: JOHN SEELY BROWN Management Against Against 1B ELECTION OF DIRECTOR: JOHN A. CANNING, JR. Management For For 1C ELECTION OF DIRECTOR: GORDON GUND Management Against Against 1D ELECTION OF DIRECTOR: KURT M. LANDGRAF Management For For 1E ELECTION OF DIRECTOR: H. ONNO RUDING Management For For 1F ELECTION OF DIRECTOR: GLENN F. TILTON Management For For 02 APPROVAL, BY NON-BINDING VOTE, ON EXECUTIVE COMPENSATION. Management For For 03 APPROVAL, BY NON-BINDING, ON THE FREQUENCY OF Management 1 Year For FUTURE EXECUTIVE COMPENSATION VOTES. 04 RATIFY THE APPOINTMENT OF Management For For PRICEWATERHOUSECOOPERS LLP AS CORNING'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2011. 05 SHAREHOLDER PROPOSAL CONCERNING SPECIAL MEETINGS. Shareholder For Against Account Number Custodian Ballot Shares Unavailable Vote Date Date Confirmed Shares 000394878 93I 35683 0 01-Apr-2011 01-Apr-2011 JOHNSON & JOHNSON Security 478160104 Meeting Type Annual Ticker Symbol JNJ Meeting Date 28-Apr-2011 ISIN US4781601046 Agenda 933382854 - Management City Holding Recon Date 01-Mar-2011 Country United States Vote Deadline Date 27-Apr-2011 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: MARY SUE COLEMAN Management Against Against 1B ELECTION OF DIRECTOR: JAMES G. CULLEN Management For For 1C ELECTION OF DIRECTOR: IAN E.L. DAVIS Management For For 1D ELECTION OF DIRECTOR: MICHAEL M.E. JOHNS Management Against Against 1E ELECTION OF DIRECTOR: SUSAN L. LINDQUIST Management For For 1F ELECTION OF DIRECTOR: ANNE M. MULCAHY Management Against Against 1G ELECTION OF DIRECTOR: LEO F. MULLIN Management For For 1H ELECTION OF DIRECTOR: WILLIAM D. PEREZ Management Against Against 1I ELECTION OF DIRECTOR: CHARLES PRINCE Management Against Against 1J ELECTION OF DIRECTOR: DAVID SATCHER Management For For 1K ELECTION OF DIRECTOR: WILLIAM C. WELDON Management For For 02 RATIFICATION OF APPOINTMENT OF Management For For PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2011 03 ADVISORY VOTE ON NAMED EXECUTIVE OFFICER Management For For COMPENSATION 04 ADVISORY VOTE ON FREQUENCY OF ADVISORY VOTE ON Management 1 Year For NAMED EXECUTIVE OFFICER COMPENSATION 05 SHAREHOLDER PROPOSAL ON PHARMACEUTICAL PRICE Shareholder Against For RESTRAINT 06 SHAREHOLDER PROPOSAL ON AMENDMENT TO Shareholder Against For COMPANY'S EQUAL EMPLOYMENT OPPORTUNITY POLICY 07 SHAREHOLDER PROPOSAL ON ADOPTING NON-ANIMAL Shareholder Against For METHODS FOR TRAINING Account Number Custodian Ballot Shares Unavailable Vote Date Date Confirmed Shares 000394878 93I 34259 0 06-Apr-2011 06-Apr-2011 PFIZER INC. Security 717081103 Meeting Type Annual Ticker Symbol PFE Meeting Date 28-Apr-2011 ISIN US7170811035 Agenda 933392196 - Management City Holding Recon Date 01-Mar-2011 Country United States Vote Deadline Date 27-Apr-2011 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: DENNIS A. AUSIELLO Management For For 1B ELECTION OF DIRECTOR: MICHAEL S. BROWN Management For For 1C ELECTION OF DIRECTOR: M. ANTHONY BURNS Management For For 1D ELECTION OF DIRECTOR: W. DON CORNWELL Management For For 1E ELECTION OF DIRECTOR: FRANCES D. FERGUSSON Management For For 1F ELECTION OF DIRECTOR: WILLIAM H. GRAY III Management For For 1G ELECTION OF DIRECTOR: CONSTANCE J. HORNER Management For For 1H ELECTION OF DIRECTOR: JAMES M. KILTS Management For For 1I ELECTION OF DIRECTOR: GEORGE A. LORCH Management For For 1J ELECTION OF DIRECTOR: JOHN P. MASCOTTE Management For For 1K ELECTION OF DIRECTOR: SUZANNE NORA JOHNSON Management For For 1L ELECTION OF DIRECTOR: IAN C. READ Management For For 1M ELECTION OF DIRECTOR: STEPHEN W. SANGER Management For For 02 PROPOSAL TO RATIFY THE SELECTION OF KPMG LLP AS Management For For INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2011. 03 ADVISORY VOTE ON EXECUTIVE COMPENSATION Management Against Against 04 ADVISORY VOTE ON THE FREQUENCY OF FUTURE Management 1 Year Against ADVISORY VOTES ON EXECUTIVE COMPENSATION. 05 SHAREHOLDER PROPOSAL REGARDING PUBLICATION OF Shareholder Against For POLITICAL CONTRIBUTIONS 06 SHAREHOLDER PROPOSAL REGARDING PUBLIC POLICY Shareholder Against For INITIATIVES. 07 SHAREHOLDER PROPOSAL REGARDING PHARMACEUTICAL Shareholder Against For PRICE RESTRAINTS. 08 SHAREHOLDER PROPOSAL REGARDING ACTION BY Shareholder For Against WRITTEN CONSENT. 09 SHAREHOLDER PROPOSAL REGARDING SPECIAL Shareholder Against For SHAREHOLDER MEETINGS. 10 SHAREHOLDER PROPOSAL REGARDING ANIMAL Shareholder Against For RESEARCH Account Number Custodian Ballot Shares Unavailable Vote Date Date Confirmed Shares 000394878 93I 110723 0 12-Apr-2011 12-Apr-2011 AT&T INC. Security 00206R102 Meeting Type Annual Ticker Symbol T Meeting Date 29-Apr-2011 ISIN US00206R1023 Agenda 933378437 - Management City Holding Recon Date 01-Mar-2011 Country United States Vote Deadline Date 28-Apr-2011 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: RANDALL L. STEPHENSON Management For For 1B ELECTION OF DIRECTOR: GILBERT F. AMELIO Management For For 1C ELECTION OF DIRECTOR: REUBEN V. ANDERSON Management For For 1D ELECTION OF DIRECTOR: JAMES H. BLANCHARD Management For For 1E ELECTION OF DIRECTOR: JAIME CHICO PARDO Management For For 1F ELECTION OF DIRECTOR: JAMES P. KELLY Management For For 1G ELECTION OF DIRECTOR: JON C. MADONNA Management For For 1H ELECTION OF DIRECTOR: LYNN M. MARTIN Management For For 1I ELECTION OF DIRECTOR: JOHN B. MCCOY Management For For 1J ELECTION OF DIRECTOR: JOYCE M. ROCHE Management For For 1K ELECTION OF DIRECTOR: MATTHEW K. ROSE Management For For 1L ELECTION OF DIRECTOR: LAURA D'ANDREA TYSON Management For For 02 RATIFICATION OF APPOINTMENT OF INDEPENDENT AUDITORS. Management For For 03 APPROVE 2 Management For For 04 ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management For For 05 ADVISORY VOTE ON FREQUENCY OF VOTE ON EXECUTIVE Management 1 Year Against COMPENSATION. 06 POLITICAL CONTRIBUTIONS. Shareholder Against For 07 SPECIAL STOCKHOLDER MEETINGS. Shareholder Against For 08 WRITTEN CONSENT. Shareholder For Against Account Number Custodian Ballot Shares Unavailable Vote Date Date Confirmed Shares 000394878 93I 69965 0 02-Apr-2011 02-Apr-2011 ABBOTT LABORATORIES Security 002824100 Meeting Type Annual Ticker Symbol ABT Meeting Date 29-Apr-2011 ISIN US0028241000 Agenda 933386319 - Management City Holding Recon Date 02-Mar-2011 Country United States Vote Deadline Date 28-Apr-2011 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 R.J. ALPERN For For 2 R.S. AUSTIN For For 3 W.J. FARRELL For For 4 H.L. FULLER For For 5 E.M. LIDDY For For 6 P.N. NOVAKOVIC For For 7 W.A. OSBORN For For 8 S.C. SCOTT III For For 9 G.F. TILTON For For 10 M.D. WHITE For For 02 RATIFICATION OF DELOITTE & TOUCHE LLP AS AUDITORS. Management For For 03 SAY ON PAY - AN ADVISORY VOTE ON THE APPROVAL OF Management Against Against EXECUTIVE COMPENSATION. 04 SAY WHEN ON PAY - AN ADVISORY VOTE ON THE Management 1 Year For APPROVAL OF THE FREQUENCY OF SHAREHOLDER VOTES ON EXECUTIVE COMPENSATION. 05 SHAREHOLDER PROPOSAL - PHARMACEUTICAL PRICING. Shareholder Against For Account Number Custodian Ballot Shares Unavailable Vote Date Date Confirmed Shares 000394878 93I 29900 0 05-Apr-2011 05-Apr-2011 AFLAC INCORPORATED Security 001055102 Meeting Type Annual Ticker Symbol AFL Meeting Date 02-May-2011 ISIN US0010551028 Agenda 933383616 - Management City Holding Recon Date 23-Feb-2011 Country United States Vote Deadline Date 29-Apr-2011 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: DANIEL P. AMOS Management For For 1B ELECTION OF DIRECTOR: JOHN SHELBY AMOS II Management Against Against 1C ELECTION OF DIRECTOR: PAUL S. AMOS II Management For For 1D ELECTION OF DIRECTOR: MICHAEL H. ARMACOST Management For For 1E ELECTION OF DIRECTOR: KRISS CLONINGER III Management Against Against 1F ELECTION OF DIRECTOR: ELIZABETH J. HUDSON Management For For 1G ELECTION OF DIRECTOR: DOUGLAS W. JOHNSON Management For For 1H ELECTION OF DIRECTOR: ROBERT B. JOHNSON Management For For 1I ELECTION OF DIRECTOR: CHARLES B. KNAPP Management For For 1J ELECTION OF DIRECTOR: E. STEPHEN PURDOM, M.D. Management For For 1K ELECTION OF DIRECTOR: BARBARA K. RIMER, DRPH Management For For 1L ELECTION OF DIRECTOR: MARVIN R. SCHUSTER Management For For 1M ELECTION OF DIRECTOR: DAVID GARY THOMPSON Management For For 1N ELECTION OF DIRECTOR: ROBERT L. WRIGHT Management For For 1O ELECTION OF DIRECTOR: TAKURO YOSHIDA Management For For 02 TO CONSIDER THE FOLLOWING NON-BINDING ADVISORY Management For For PROPOSAL: RESOLVED, THAT THE SHAREHOLDERS APPROVE THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS, AS DESCRIBED IN THE COMPENSATION DISCUSSION AND ANALYSIS, EXECUTIVE COMPENSATION TABLES AND ACCOMPANYING NARRATIVE DISCLOSURE IN THE PROXY STATEMENT. 03 NON-BINDING, ADVISORY VOTE ON THE FREQUENCY OF Management 1 Year For FUTURE ADVISORY VOTES ON EXECUTIVE COMPENSATION. 04 RATIFICATION OF APPOINTMENT OF KPMG LLP AS Management For For INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE COMPANY FOR THE YEAR ENDING DECEMBER 31, 2011. Account Number Custodian Ballot Shares Unavailable Vote Date Date Confirmed Shares 000394878 93I 24800 0 06-Apr-2011 06-Apr-2011 THE BOEING COMPANY Security 097023105 Meeting Type Annual Ticker Symbol BA Meeting Date 02-May-2011 ISIN US0970231058 Agenda 933387397 - Management City Holding Recon Date 03-Mar-2011 Country United States Vote Deadline Date 29-Apr-2011 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: JOHN E. BRYSON Management For For 1B ELECTION OF DIRECTOR: DAVID L. CALHOUN Management For For 1C ELECTION OF DIRECTOR: ARTHUR D. COLLINS, JR. Management For For 1D ELECTION OF DIRECTOR: LINDA Z. COOK Management For For 1E ELECTION OF DIRECTOR: KENNETH M. DUBERSTEIN Management For For 1F ELECTION OF DIRECTOR: EDMUND P. GIAMBASTIANI, JR. Management For For 1G ELECTION OF DIRECTOR: EDWARD M. LIDDY Management For For 1H ELECTION OF DIRECTOR: JOHN F. MCDONNELL Management For For 1I ELECTION OF DIRECTOR: W. JAMES MCNERNEY, JR. Management For For 1J ELECTION OF DIRECTOR: SUSAN C. SCHWAB Management For For 1K ELECTION OF DIRECTOR: RONALD A. WILLIAMS Management For For 1L ELECTION OF DIRECTOR: MIKE S. ZAFIROVSKI Management For For 02 ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management For For 03 RECOMMEND THE FREQUENCY OF ADVISORY VOTES ON Management 1 Year Against EXECUTIVE COMPENSATION. 04 RATIFICATION OF THE APPOINTMENT OF DELOITTE & Management For For TOUCHE LLP AS INDEPENDENT AUDITOR FOR 2011. 05 INDEPENDENT MONITORING OF THE HUMAN RIGHTS CODE. Shareholder Against For 06 REPORT ON POLITICAL ACTIVITY. Shareholder Against For 07 ACTION BY WRITTEN CONSENT. Shareholder For Against 08 CHANGE OWNERSHIP THRESHOLD TO CALL SPECIAL Shareholder For Against MEETINGS. 09 INDEPENDENT CHAIRMAN. Shareholder For Against Account Number Custodian Ballot Shares Unavailable Vote Date Date Confirmed Shares 000394878 93I 19800 0 06-Apr-2011 06-Apr-2011 BRISTOL-MYERS SQUIBB COMPANY Security 110122108 Meeting Type Annual Ticker Symbol BMY Meeting Date 03-May-2011 ISIN US1101221083 Agenda 933386701 - Management City Holding Recon Date 10-Mar-2011 Country United States Vote Deadline Date 02-May-2011 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: L. ANDREOTTI Management For For 1B ELECTION OF DIRECTOR: L.B. CAMPBELL Management For For 1C ELECTION OF DIRECTOR: J.M. CORNELIUS Management For For 1D ELECTION OF DIRECTOR: L.J. FREEH Management Against Against 1E ELECTION OF DIRECTOR: L.H. GLIMCHER, M.D. Management For For 1F ELECTION OF DIRECTOR: M. GROBSTEIN Management For For 1G ELECTION OF DIRECTOR: L. JOHANSSON Management For For 1H ELECTION OF DIRECTOR: A.J. LACY Management For For 1I ELECTION OF DIRECTOR: V.L. SATO, PH.D. Management For For 1J ELECTION OF DIRECTOR: E. SIGAL, M.D., PH.D. Management For For 1K ELECTION OF DIRECTOR: T.D. WEST, JR. Management For For 1L ELECTION OF DIRECTOR: R.S. WILLIAMS, M.D. Management For For 02 RATIFICATION OF THE APPOINTMENT OF INDEPENDENT Management For For REGISTERED PUBLIC ACCOUNTING FIRM 03 ADVISORY VOTE ON THE COMPENSATION OF OUR NAMED Management For For EXECUTIVE OFFICERS 04 ADVISORY VOTE ON THE FREQUENCY OF THE ADVISORY Management 1 Year Against VOTE ON THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS 05 EXECUTIVE COMPENSATION DISCLOSURE Shareholder Against For 06 SHAREHOLDER ACTION BY WRITTEN CONSENT Shareholder For Against 07 PHARMACEUTICAL PRICE RESTRAINT Shareholder Against For Account Number Custodian Ballot Shares Unavailable Vote Date Date Confirmed Shares 000394878 93I 27959 0 08-Apr-2011 08-Apr-2011 WELLS FARGO & COMPANY Security 949746101 Meeting Type Annual Ticker Symbol WFC Meeting Date 03-May-2011 ISIN US9497461015 Agenda 933389151 - Management City Holding Recon Date 04-Mar-2011 Country United States Vote Deadline Date 02-May-2011 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: JOHN D. BAKER II Management Against Against 1B ELECTION OF DIRECTOR: JOHN S. CHEN Management For For 1C ELECTION OF DIRECTOR: LLOYD H. DEAN Management For For 1D ELECTION OF DIRECTOR: SUSAN E. ENGEL Management For For 1E ELECTION OF DIRECTOR: ENRIQUE HERNANDEZ, JR. Management For For 1F ELECTION OF DIRECTOR: DONALD M. JAMES Management Against Against 1G ELECTION OF DIRECTOR: MACKEY J. MCDONALD Management Against Against 1H ELECTION OF DIRECTOR: CYNTHIA H. MILLIGAN Management Against Against 1I ELECTION OF DIRECTOR: NICHOLAS G. MOORE Management For For 1J ELECTION OF DIRECTOR: PHILIP J. QUIGLEY Management Against Against 1K ELECTION OF DIRECTOR: JUDITH M. RUNSTAD Management For For 1L ELECTION OF DIRECTOR: STEPHEN W. SANGER Management For For 1M ELECTION OF DIRECTOR: JOHN G. STUMPF Management For For 1N ELECTION OF DIRECTOR: SUSAN G. SWENSON Management For For 02 PROPOSAL TO APPROVE AN ADVISORY RESOLUTION TO Management For For APPROVE THE NAMED EXECUTIVES' COMPENSATION. 03 ADVISORY PROPOSAL ON THE FREQUENCY OF FUTURE Management 1 Year For ADVISORY VOTES REGARDING NAMED EXECUTIVES' COMPENSATION. 04 PROPOSAL TO RATIFY THE APPOINTMENT OF KPMG LLP AS Management For For INDEPENDENT AUDITORS FOR 2011. 05 STOCKHOLDER PROPOSAL REGARDING AN AMENDMENT Shareholder For Against TO THE COMPANY'S BY-LAWS TO ALLOW HOLDERS OF 10% OF THE COMPANY'S COMMON STOCK TO CALL SPECIAL MEETINGS OF STOCKHOLDERS. 06 STOCKHOLDER PROPOSAL TO PROVIDE FOR CUMULATIVE Shareholder For Against VOTING IN CONTESTED DIRECTOR ELECTIONS. 07 STOCKHOLDER PROPOSAL REGARDING THE ADOPTION OF Shareholder Against For A POLICY TO REQUIRE AN INDEPENDENT CHAIRMAN. 08 STOCKHOLDER PROPOSAL REGARDING AN ADVISORY Shareholder Against For VOTE ON DIRECTOR COMPENSATION. 09 STOCKHOLDER PROPOSAL REGARDING AN INVESTIGATION Shareholder Against For AND REPORT ON INTERNAL CONTROLS FOR MORTGAGE SERVICING OPERATIONS. Account Number Custodian Ballot Shares Unavailable Vote Date Date Confirmed Shares 000394878 93I 61945 0 13-Apr-2011 14-Apr-2011 GENERAL DYNAMICS CORPORATION Security 369550108 Meeting Type Annual Ticker Symbol GD Meeting Date 04-May-2011 ISIN US3695501086 Agenda 933387854 - Management City Holding Recon Date 07-Mar-2011 Country United States Vote Deadline Date 03-May-2011 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: MARY T. BARRA Management For For 1B ELECTION OF DIRECTOR: NICHOLAS D. CHABRAJA Management For For 1C ELECTION OF DIRECTOR: JAMES S. CROWN Management Against Against 1D ELECTION OF DIRECTOR: WILLIAM P. FRICKS Management For For 1E ELECTION OF DIRECTOR: JAY L. JOHNSON Management For For 1F ELECTION OF DIRECTOR: GEORGE A. JOULWAN Management For For 1G ELECTION OF DIRECTOR: PAUL G. KAMINSKI Management For For 1H ELECTION OF DIRECTOR: JOHN M. KEANE Management For For 1I ELECTION OF DIRECTOR: LESTER L. LYLES Management For For 1J ELECTION OF DIRECTOR: WILLIAM A. OSBORN Management For For 1K ELECTION OF DIRECTOR: ROBERT WALMSLEY Management For For 02 SELECTION OF INDEPENDENT AUDITORS. Management For For 03 ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management Against Against 04 ADVISORY VOTE ON FREQUENCY OF FUTURE EXECUTIVE Management 1 Year Against COMPENSATION ADVISORY VOTES. 05 SHAREHOLDER PROPOSAL WITH REGARD TO A HUMAN Shareholder Against For RIGHTS POLICY. 06 SHAREHOLDER PROPOSAL WITH REGARD TO SPECIAL Shareholder Against For SHAREHOLDER MEETINGS. Account Number Custodian Ballot Shares Unavailable Vote Date Date Confirmed Shares 000394878 93I 8900 0 12-Apr-2011 12-Apr-2011 UNION PACIFIC CORPORATION Security 907818108 Meeting Type Annual Ticker Symbol UNP Meeting Date 05-May-2011 ISIN US9078181081 Agenda 933408189 - Management City Holding Recon Date 28-Feb-2011 Country United States Vote Deadline Date 04-May-2011 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: A.H. CARD, JR. Management For For 1B ELECTION OF DIRECTOR: E.B. DAVIS, JR. Management For For 1C ELECTION OF DIRECTOR: T.J. DONOHUE Management For For 1D ELECTION OF DIRECTOR: A.W. DUNHAM Management For For 1E ELECTION OF DIRECTOR: J.R. HOPE Management For For 1F ELECTION OF DIRECTOR: C.C. KRULAK Management For For 1G ELECTION OF DIRECTOR: M.R. MCCARTHY Management For For 1H ELECTION OF DIRECTOR: M.W. MCCONNELL Management For For 1I ELECTION OF DIRECTOR: T.F. MCLARTY III Management For For 1J ELECTION OF DIRECTOR: S.R. ROGEL Management For For 1K ELECTION OF DIRECTOR: J.H. VILLARREAL Management Against Against 1L ELECTION OF DIRECTOR: J.R. YOUNG Management For For 02 RATIFICATION OF THE APPOINTMENT OF DELOITTE & Management For For TOUCHE AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. 03 AN ADVISORY VOTE ON EXECUTIVE COMPENSATION ("SAY Management For For ON PAY"). 04 AN ADVISORY VOTE ON THE FREQUENCY OF FUTURE Management 1 Year For ADVISORY VOTES ON EXECUTIVE COMPENSATION ("SAY ON FREQUENCY"). 5A COMPANY PROPOSAL TO AMEND THE COMPANY'S Management For For ARTICLES OF INCORPORATION TO REDUCE SHAREHOLDER VOTING REQUIREMENTS RELATED TO: ACTIONS ADVERSELY AFFECTING PREFERRED STOCK. 5B COMPANY PROPOSAL TO AMEND THE COMPANY'S Management For For ARTICLES OF INCORPORATION TO REDUCE SHAREHOLDER VOTING REQUIREMENTS RELATED TO: REMOVAL OF DIRECTORS. 5C COMPANY PROPOSAL TO AMEND THE COMPANY'S Management For For ARTICLES OF INCORPORATION TO REDUCE SHAREHOLDER VOTING REQUIREMENTS RELATED TO: CHANGING THE AUTHORIZED AMOUNT OF CAPITAL STOCK. 06 SHAREHOLDER PROPOSAL REGARDING AN INDEPENDENT Shareholder For Against DIRECTOR TO SERVE AS CHAIRMAN OF THE BOARD IF PROPERLY PRESENTED AT THE ANNUAL MEETING. Account Number Custodian Ballot Shares Unavailable Vote Date Date Confirmed Shares 000394878 93I 14726 0 14-Apr-2011 14-Apr-2011 APACHE CORPORATION Security 037411105 Meeting Type Annual Ticker Symbol APA Meeting Date 05-May-2011 ISIN US0374111054 Agenda 933423395 - Management City Holding Recon Date 07-Mar-2011 Country United States Vote Deadline Date 04-May-2011 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 ELECTION OF DIRECTOR: G. STEVEN FARRIS Management For For 02 ELECTION OF DIRECTOR: RANDOLPH M. FERLIC Management For For 03 ELECTION OF DIRECTOR: A.D. FRAZIER, JR. Management For For 04 ELECTION OF DIRECTOR: JOHN A. KOCUR Management For For 05 RATIFICATION OF ERNST & YOUNG AS APACHE'S Management For For INDEPENDENT AUDITORS 06 ADVISORY VOTE ON COMPENSATION OF APACHE'S NAMED Management For For EXECUTIVE OFFICERS 07 TO RECOMMEND THE FREQUENCY OF ADVISORY VOTE ON Management 1 Year For COMPENSATION OF APACHE'S NAMED EXECUTIVE OFFICERS 08 APPROVAL OF AMENDMENT TO APACHE'S RESTATED Management For For CERTIFICATE OF INCORPORATION TO AUTHORIZE ADDITIONAL COMMON STOCK 09 APPROVAL OF AMENDMENT TO APACHE'S RESTATED Management Against Against CERTIFICATE OF INCORPORATION TO AUTHORIZE ADDITIONAL PREFERRED STOCK 10 APPROVAL OF APACHE'S 2 Management Against Against COMPENSATION PLAN Account Number Custodian Ballot Shares Unavailable Vote Date Date Confirmed Shares 000394878 93I 10685 0 16-Apr-2011 16-Apr-2011 OCCIDENTAL PETROLEUM CORPORATION Security 674599105 Meeting Type Annual Ticker Symbol OXY Meeting Date 06-May-2011 ISIN US6745991058 Agenda 933401060 - Management City Holding Recon Date 15-Mar-2011 Country United States Vote Deadline Date 05-May-2011 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: SPENCER ABRAHAM Management For For 1B ELECTION OF DIRECTOR: HOWARD I. ATKINS Management For For 1C ELECTION OF DIRECTOR: STEPHEN I. CHAZEN Management For For 1D ELECTION OF DIRECTOR: EDWARD P. DJEREJIAN Management For For 1E ELECTION OF DIRECTOR: JOHN E. FEICK Management For For 1F ELECTION OF DIRECTOR: MARGARET M. FORAN Management For For 1G ELECTION OF DIRECTOR: CARLOS M. GUTIERREZ Management For For 1H ELECTION OF DIRECTOR: RAY R. IRANI Management For For 1I ELECTION OF DIRECTOR: AVEDICK B. POLADIAN Management For For 1J ELECTION OF DIRECTOR: RODOLFO SEGOVIA Management For For 1K ELECTION OF DIRECTOR: AZIZ D. SYRIANI Management For For 1L ELECTION OF DIRECTOR: ROSEMARY TOMICH Management For For 1M ELECTION OF DIRECTOR: WALTER L. WEISMAN Management For For 02 RATIFICATION OF SELECTION OF KPMG AS INDEPENDENT Management For For AUDITORS. 03 ADVISORY VOTE APPROVING EXECUTIVE COMPENSATION. Management For For 04 ADVISORY VOTE ON FREQUENCY OF ADVISORY VOTE ON Management 1 Year Against EXECUTIVE COMPENSATION. 05 REPORT ON POLITICAL EXPENDITURES AND SPENDING Shareholder Against For PROCESSES. 06 REQUIRED NOMINATION OF DIRECTOR WITH Shareholder Against For ENVIRONMENTAL EXPERTISE. Account Number Custodian Ballot Shares Unavailable Vote Date Date Confirmed Shares 000394878 93I 14994 0 20-Apr-2011 20-Apr-2011 EQT CORPORATION Security 26884L109 Meeting Type Annual Ticker Symbol EQT Meeting Date 10-May-2011 ISIN US26884L1098 Agenda 933389466 - Management City Holding Recon Date 09-Mar-2011 Country United States Vote Deadline Date 09-May-2011 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1 DIRECTOR Management 1 STEPHEN A. THORINGTON For For 2 DAVID L. PORGES For For 3 JAMES E. ROHR Withheld Against 4 DAVID S. SHAPIRA For For 2 RATIFY APPOINTMENT OF ERNST & YOUNG LLP AS Management For For INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS 3 APPROVAL OF THE 2-TERM Management For For INCENTIVE PLAN 4 APPROVAL OF THE EXECUTIVE COMPENSATION OF THE Management For For COMPANY 5 RECOMMENDATION ON THE FREQUENCY WITH WHICH THE Management 1 Year For COMPANY SHOULD HOLD AN ADVISORY VOTE ON EXECUTIVE COMPENSATION 6 APPROVAL OF AN AMENDMENT TO THE RESTATED Management For For ARTICLES OF INCORPORATION OF THE COMPANY TO ADOPT A MAJORITY VOTING STANDARD FOR UNCONTESTED DIRECTOR ELECTIONS 7 APPROVAL OF AN AMENDMENT TO THE RESTATED Management For For ARTICLES OF INCORPORATION OF THE COMPANY RELATED TO VACANCIES IN THE BOARD OF DIRECTORS 8 APPROVAL OF AN AMENDMENT TO THE RESTATED Management For For ARTICLES OF INCORPORATION OF THE COMPANY TO ELIMINATE SHAREHOLDER PRE-EMPTIVE RIGHTS Account Number Custodian Ballot Shares Unavailable Vote Date Date Confirmed Shares 000394878 93I 28500 0 17-Apr-2011 18-Apr-2011 ITT CORPORATION Security 450911102 Meeting Type Annual Ticker Symbol ITT Meeting Date 10-May-2011 ISIN US4509111021 Agenda 933396586 - Management City Holding Recon Date 16-Mar-2011 Country United States Vote Deadline Date 09-May-2011 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 STEVEN R. LORANGER For For 2 CURTIS J. CRAWFORD For For 3 CHRISTINA A. GOLD Withheld Against 4 RALPH F. HAKE Withheld Against 5 JOHN J. HAMRE For For 6 PAUL J. KERN For For 7 FRANK T. MACINNIS Withheld Against 8 SURYA N. MOHAPATRA Withheld Against 9 LINDA S. SANFORD Withheld Against 10 MARKOS I. TAMBAKERAS For For 02 RATIFICATION OF THE APPOINTMENT OF DELOITTE & Management Against Against TOUCHE LLP AS ITT'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2011. 03 APPROVAL OF THE ITT CORPORATION 2011 OMNIBUS Management For For INCENTIVE PLAN. 04 APPROVAL OF A PROPOSAL TO AMEND THE COMPANY'S Management For For RESTATED ARTICLES OF INCORPORATION TO ALLOW SHAREHOLDERS TO CALL SPECIAL MEETINGS. 05 TO APPROVE, IN A NON-BINDING VOTE, THE Management For For COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. 06 TO DETERMINE, IN A NON-BINDING VOTE, WHETHER A Management 1 Year For SHAREHOLDER VOTE TO APPROVE THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS SHOULD OCCUR EVERY ONE, TWO OR THREE YEARS. 07 TO VOTE ON A SHAREHOLDER PROPOSAL REQUESTING Shareholder Against For THAT THE COMPANY AMEND, WHERE APPLICABLE, ITT'S POLICIES RELATED TO HUMAN RIGHTS. Account Number Custodian Ballot Shares Unavailable Vote Date Date Confirmed Shares 000394878 93I 24465 0 15-Apr-2011 15-Apr-2011 PHILIP MORRIS INTERNATIONAL INC. Security 718172109 Meeting Type Annual Ticker Symbol PM Meeting Date 11-May-2011 ISIN US7181721090 Agenda 933393744 - Management City Holding Recon Date 15-Mar-2011 Country United States Vote Deadline Date 10-May-2011 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: HAROLD BROWN Management For For 1B ELECTION OF DIRECTOR: MATHIS CABIALLAVETTA Management For For 1C ELECTION OF DIRECTOR: LOUIS C. CAMILLERI Management For For 1D ELECTION OF DIRECTOR: J. DUDLEY FISHBURN Management For For 1E ELECTION OF DIRECTOR: JENNIFER LI Management For For 1F ELECTION OF DIRECTOR: GRAHAM MACKAY Management For For 1G ELECTION OF DIRECTOR: SERGIO MARCHIONNE Management Against Against 1H ELECTION OF DIRECTOR: LUCIO A. NOTO Management For For 1I ELECTION OF DIRECTOR: CARLOS SLIM HELU Management For For 1J ELECTION OF DIRECTOR: STEPHEN M. WOLF Management For For 02 RATIFICATION OF THE SELECTION OF INDEPENDENT Management For For AUDITORS 03 ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION Management For For 04 ADVISORY VOTE ON THE FREQUENCY OF FUTURE Management 1 Year For ADVISORY VOTES ON EXECUTIVE COMPENSATION 05 STOCKHOLDER PROPOSAL 1 - FOOD INSECURITY AND Shareholder Against For TOBACCO USE 06 STOCKHOLDER PROPOSAL 2 - INDEPENDENT BOARD Shareholder For Against CHAIR Account Number Custodian Ballot Shares Unavailable Vote Date Date Confirmed Shares 000394878 93I 22504 0 20-Apr-2011 20-Apr-2011 COMCAST CORPORATION Security 20030N101 Meeting Type Annual Ticker Symbol CMCSA Meeting Date 11-May-2011 ISIN US20030N1019 Agenda 933396334 - Management City Holding Recon Date 08-Mar-2011 Country United States Vote Deadline Date 10-May-2011 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 S. DECKER ANSTROM For For 2 KENNETH J. BACON Withheld Against 3 SHELDON M. BONOVITZ For For 4 EDWARD D. BREEN For For 5 JOSEPH J. COLLINS For For 6 J. MICHAEL COOK For For 7 GERALD L. HASSELL For For 8 JEFFREY A. HONICKMAN For For 9 EDUARDO G. MESTRE For For 10 BRIAN L. ROBERTS For For 11 RALPH J. ROBERTS For For 12 DR. JUDITH RODIN Withheld Against 02 RATIFICATION OF THE APPOINTMENT OF OUR Management For For INDEPENDENT AUDITORS 03 APPROVAL OF THE COMCAST-NBCUNIVERSAL 2011 Management For For EMPLOYEE STOCK PURCHASE PLAN 04 APPROVAL OF THE COMCAST CORPORATION 2002 Management For For RESTRICTED STOCK PLAN, AS AMENDED AND RESTATED 05 APPROVAL OF THE COMCAST CORPORATION 2003 STOCK Management For For OPTION PLAN, AS AMENDED AND RESTATED 06 APPROVAL, ON AN ADVISORY BASIS, OF OUR EXECUTIVE Management Against Against COMPENSATION 07 ADVISORY VOTE ON THE FREQUENCY OF THE VOTE ON Management 1 Year Against EXECUTIVE COMPENSATION 08 TO PROVIDE FOR CUMULATIVE VOTING IN THE ELECTION Shareholder For Against OF DIRECTORS 09 TO REQUIRE THAT THE CHAIRMAN OF THE BOARD NOT BE Shareholder For Against A CURRENT OR FORMER EXECUTIVE OFFICER Account Number Custodian Ballot Shares Unavailable Vote Date Date Confirmed Shares 000394878 93I 61506 0 20-Apr-2011 20-Apr-2011 CVS CAREMARK CORPORATION Security 126650100 Meeting Type Annual Ticker Symbol CVS Meeting Date 11-May-2011 ISIN US1266501006 Agenda 933397110 - Management City Holding Recon Date 15-Mar-2011 Country United States Vote Deadline Date 10-May-2011 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: EDWIN M. BANKS Management For For 1B ELECTION OF DIRECTOR: C. DAVID BROWN II Management For For 1C ELECTION OF DIRECTOR: DAVID W. DORMAN Management For For 1D ELECTION OF DIRECTOR: ANNE M. FINUCANE Management For For 1E ELECTION OF DIRECTOR: KRISTEN GIBNEY WILLIAMS Management For For 1F ELECTION OF DIRECTOR: MARIAN L. HEARD Management For For 1G ELECTION OF DIRECTOR: LARRY J. MERLO Management For For 1H ELECTION OF DIRECTOR: JEAN-PIERRE MILLON Management For For 1I ELECTION OF DIRECTOR: TERRENCE MURRAY Management For For 1J ELECTION OF DIRECTOR: C.A. LANCE PICCOLO Management For For 1K ELECTION OF DIRECTOR: RICHARD J. SWIFT Management For For 1L ELECTION OF DIRECTOR: TONY L. WHITE Management For For 02 PROPOSAL TO RATIFY THE APPOINTMENT OF ERNST & Management For For YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE 2011 FISCAL YEAR. 03 PROPOSAL TO APPROVE THE COMPANY'S EXECUTIVE Management For For COMPENSATION AS DISCLOSED IN THE PROXY STATEMENT. 04 FREQUENCY OF FUTURE EXECUTIVE COMPENSATION Management 1 Year For VOTES. 05 STOCKHOLDER PROPOSAL REGARDING POLITICAL Shareholder For Against CONTRIBUTIONS AND EXPENDITURES. 06 STOCKHOLDER PROPOSAL REGARDING STOCKHOLDER Shareholder For Against ACTION BY WRITTEN CONSENT. Account Number Custodian Ballot Shares Unavailable Vote Date Date Confirmed Shares 000394878 93I 40242 0 19-Apr-2011 19-Apr-2011 BANK OF AMERICA CORPORATION Security 060505104 Meeting Type Annual Ticker Symbol BAC Meeting Date 11-May-2011 ISIN US0605051046 Agenda 933398491 - Management City Holding Recon Date 16-Mar-2011 Country United States Vote Deadline Date 10-May-2011 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: MUKESH D. AMBANI Management For For 1B ELECTION OF DIRECTOR: SUSAN S. BIES Management For For 1C ELECTION OF DIRECTOR: FRANK P. BRAMBLE, SR. Management For For 1D ELECTION OF DIRECTOR: VIRGIS W. COLBERT Management Against Against 1E ELECTION OF DIRECTOR: CHARLES K. GIFFORD Management For For 1F ELECTION OF DIRECTOR: CHARLES O. HOLLIDAY, JR. Management For For 1G ELECTION OF DIRECTOR: D. PAUL JONES, JR. Management For For 1H ELECTION OF DIRECTOR: MONICA C. LOZANO Management For For 1I ELECTION OF DIRECTOR: THOMAS J. MAY Management For For 1J ELECTION OF DIRECTOR: BRIAN T. MOYNIHAN Management For For 1K ELECTION OF DIRECTOR: DONALD E. POWELL Management For For 1L ELECTION OF DIRECTOR: CHARLES O. ROSSOTTI Management Against Against 1M ELECTION OF DIRECTOR: ROBERT W. SCULLY Management For For 02 AN ADVISORY (NON-BINDING) "SAY ON PAY" VOTE TO Management For For APPROVE EXECUTIVE COMPENSATION. 03 AN ADVISORY (NON-BINDING) VOTE ON THE FREQUENCY Management 1 Year For OF FUTURE ADVISORY "SAY ON PAY" VOTES. 04 RATIFICATION OF THE REGISTERED INDEPENDENT PUBLIC Management Against Against ACCOUNTING FIRM FOR 2011. 05 STOCKHOLDER PROPOSAL - DISCLOSURE OF Shareholder Against For GOVERNMENT EMPLOYMENT. 06 STOCKHOLDER PROPOSAL - STOCKHOLDER ACTION BY Shareholder For Against WRITTEN CONSENT. 07 STOCKHOLDER PROPOSAL - MORTGAGE SERVICING Shareholder For Against OPERATIONS. 08 STOCKHOLDER PROPOSAL - GRASSROOTS LOBBYING. Shareholder For Against 09 STOCKHOLDER PROPOSAL - OTC DERIVATIVES TRADING. Shareholder Against For 10 STOCKHOLDER PROPOSAL - CUMULATIVE VOTING IN Shareholder For Against CONTESTED ELECTIONS. 11 STOCKHOLDER PROPOSAL - RECOUPMENT OF INCENTIVE Shareholder Against For COMPENSATION. 12 STOCKHOLDER PROPOSAL - PROHIBITION OF CERTAIN Shareholder For Against RELOCATION BENEFITS. Account Number Custodian Ballot Shares Unavailable Vote Date Date Confirmed Shares 000394878 93I 92206 0 29-Apr-2011 29-Apr-2011 THE DOW CHEMICAL COMPANY Security 260543103 Meeting Type Annual Ticker Symbol DOW Meeting Date 12-May-2011 ISIN US2605431038 Agenda 933392057 - Management City Holding Recon Date 14-Mar-2011 Country United States Vote Deadline Date 11-May-2011 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: ARNOLD A. ALLEMANG Management For For 1B ELECTION OF DIRECTOR: JACQUELINE K. BARTON Management For For 1C ELECTION OF DIRECTOR: JAMES A. BELL Management For For 1D ELECTION OF DIRECTOR: JEFF M. FETTIG Management For For 1E ELECTION OF DIRECTOR: BARBARA H. FRANKLIN Management For For 1F ELECTION OF DIRECTOR: JENNIFER M. GRANHOLM Management For For 1G ELECTION OF DIRECTOR: JOHN B. HESS Management For For 1H ELECTION OF DIRECTOR: ANDREW N. LIVERIS Management For For 1I ELECTION OF DIRECTOR: PAUL POLMAN Management For For 1J ELECTION OF DIRECTOR: DENNIS H. REILLEY Management Against Against 1K ELECTION OF DIRECTOR: JAMES M. RINGLER Management For For 1L ELECTION OF DIRECTOR: RUTH G. SHAW Management Against Against 1M ELECTION OF DIRECTOR: PAUL G. STERN Management Against Against 02 RATIFICATION OF THE APPOINTMENT OF THE Management For For INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. 03 ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management Against Against 04 FREQUENCY OF FUTURE ADVISORY VOTES ON EXECUTIVE Management 1 Year Against COMPENSATION. 05 STOCKHOLDER PROPOSAL ON SHAREHOLDER ACTION BY Shareholder For Against WRITTEN CONSENT. Account Number Custodian Ballot Shares Unavailable Vote Date Date Confirmed Shares 000394878 93I 37800 0 21-Apr-2011 21-Apr-2011 DOMINION RESOURCES, INC. Security 25746U109 Meeting Type Annual Ticker Symbol D Meeting Date 12-May-2011 ISIN US25746U1097 Agenda 933400892 - Management City Holding Recon Date 04-Mar-2011 Country United States Vote Deadline Date 11-May-2011 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: WILLIAM P. BARR Management For For 1B ELECTION OF DIRECTOR: PETER W. BROWN Management Against Against 1C ELECTION OF DIRECTOR: GEORGE A. DAVIDSON, JR. Management For For 1D ELECTION OF DIRECTOR: HELEN E. DRAGAS Management For For 1E ELECTION OF DIRECTOR: THOMAS F. FARRELL II Management For For 1F ELECTION OF DIRECTOR: JOHN W. HARRIS Management Against Against 1G ELECTION OF DIRECTOR: ROBERT S. JEPSON, JR. Management For For 1H ELECTION OF DIRECTOR: MARK J. KINGTON Management For For 1I ELECTION OF DIRECTOR: MARGARET A. MCKENNA Management For For 1J ELECTION OF DIRECTOR: FRANK S. ROYAL Management Against Against 1K ELECTION OF DIRECTOR: ROBERT H. SPILMAN, JR. Management For For 1L ELECTION OF DIRECTOR: DAVID A. WOLLARD Management For For 02 RATIFICATION OF APPOINTMENT OF THE INDEPENDENT Management For For AUDITORS FOR 2011 03 ADVISORY VOTE ON EXECUTIVE COMPENSATION ("SAY ON Management For For PAY") 04 ADVISORY VOTE ON THE FREQUENCY OF THE SAY ON PAY Management 1 Year For VOTE 05 REPORT RELATED TO USE OF MOUNTAINTOP REMOVAL Shareholder Against For COAL MINING 06 20% RENEWABLE ELECTRICITY ENERGY GENERATION BY Shareholder Against For 2024 07 REPORT ON FINANCIAL RISKS OF CONTINUED RELIANCE Shareholder Against For ON COAL 08 NEW NUCLEAR CONSTRUCTION Shareholder Against For 09 POLICY FOR INDEPENDENT CHAIRMAN OF THE BOARD Shareholder For Against 10 SHAREHOLDER ACTION BY WRITTEN CONSENT Shareholder For Against 11 EXECUTIVE SUPPLEMENTAL RETIREMENT BENEFITS Shareholder Against For Account Number Custodian Ballot Shares Unavailable Vote Date Date Confirmed Shares 000394878 93I 31800 0 20-Apr-2011 20-Apr-2011 SEMPRA ENERGY Security 816851109 Meeting Type Annual Ticker Symbol SRE Meeting Date 13-May-2011 ISIN US8168511090 Agenda 933398566 - Management City Holding Recon Date 16-Mar-2011 Country United States Vote Deadline Date 12-May-2011 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: ALAN L. BOECKMANN Management For For 1B ELECTION OF DIRECTOR: JAMES G. BROCKSMITH JR. Management For For 1C ELECTION OF DIRECTOR: DONALD E. FELSINGER Management For For 1D ELECTION OF DIRECTOR: WILFORD D. GODBOLD JR. Management For For 1E ELECTION OF DIRECTOR: WILLIAM D. JONES Management For For 1F ELECTION OF DIRECTOR: WILLIAM G. OUCHI Management For For 1G ELECTION OF DIRECTOR: CARLOS RUIZ Management For For 1H ELECTION OF DIRECTOR: WILLIAM C. RUSNACK Management Against Against 1I ELECTION OF DIRECTOR: WILLIAM P. RUTLEDGE Management For For 1J ELECTION OF DIRECTOR: LYNN SCHENK Management For For 1K ELECTION OF DIRECTOR: NEAL E. SCHMALE Management For For 1L ELECTION OF DIRECTOR: LUIS M. TELLEZ Management For For 02 RATIFICATION OF INDEPENDENT REGISTERED PUBLIC Management For For ACCOUNTING FIRM. 03 ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management Against Against 04 ADVISORY VOTE ON THE FREQUENCY OF ADVISORY Management 1 Year For VOTES ON EXECUTIVE COMPENSATION. 05 SHAREHOLDER PROPOSAL TO ALLOW SHAREHOLDER Shareholder For Against ACTION BY WRITTEN CONSENT. 06 SHAREHOLDER PROPOSAL REGARDING RETIREMENT Shareholder Against For BENEFITS. 07 SHAREHOLDER PROPOSAL REGARDING SUSTAINABILITY. Shareholder Against For Account Number Custodian Ballot Shares Unavailable Vote Date Date Confirmed Shares 000394878 93I 25900 0 22-Apr-2011 22-Apr-2011 THE ALLSTATE CORPORATION Security 020002101 Meeting Type Annual Ticker Symbol ALL Meeting Date 17-May-2011 ISIN US0200021014 Agenda 933400551 - Management City Holding Recon Date 18-Mar-2011 Country United States Vote Deadline Date 16-May-2011 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: F. DUANE ACKERMAN Management Against Against 1B ELECTION OF DIRECTOR: ROBERT D. BEYER Management For For 1C ELECTION OF DIRECTOR: W. JAMES FARRELL Management Against Against 1D ELECTION OF DIRECTOR: JACK M. GREENBERG Management For For 1E ELECTION OF DIRECTOR: RONALD T. LEMAY Management For For 1F ELECTION OF DIRECTOR: ANDREA REDMOND Management Against Against 1G ELECTION OF DIRECTOR: H. JOHN RILEY, JR. Management Against Against 1H ELECTION OF DIRECTOR: JOSHUA I. SMITH Management Against Against 1I ELECTION OF DIRECTOR: JUDITH A. SPRIESER Management Against Against 1J ELECTION OF DIRECTOR: MARY ALICE TAYLOR Management Against Against 1K ELECTION OF DIRECTOR: THOMAS J. WILSON Management For For 02 RATIFICATION OF THE APPOINTMENT OF DELOITTE & Management For For TOUCHE LLP AS ALLSTATE'S INDEPENDENT REGISTERED PUBLIC ACCOUNTANT FOR 2011. 03 APPROVE THE PROPOSED AMENDMENT TO THE Management For For CERTIFICATE OF INCORPORATION GRANTING TO HOLDERS OF NOT LESS THAN 20% OF THE CORPORATION'S SHARES THE RIGHT TO CALL A SPECIAL MEETING OF STOCKHOLDERS. 04 APPROVE THE PROPOSED AMENDMENT TO THE Management Against Against CERTIFICATE OF INCORPORATION DESIGNATING A FORUM FOR CERTAIN LEGAL ACTIONS. 05 ADVISORY VOTE ON THE EXECUTIVE COMPENSATION OF Management Against Against THE NAMED EXECUTIVE OFFICERS. 06 ADVISORY VOTE ON THE FREQUENCY OF FUTURE Management 1 Year Against ADVISORY VOTES ON EXECUTIVE COMPENSATION. 07 STOCKHOLDER PROPOSAL SEEKING THE RIGHT FOR Shareholder For Against STOCKHOLDERS TO ACT BY WRITTEN CONSENT. 08 STOCKHOLDER PROPOSAL SEEKING A REPORT ON Shareholder For Against POLITICAL CONTRIBUTIONS AND PAYMENTS TO TRADE ASSOCIATIONS AND OTHER TAX EXEMPT ORGANIZATIONS. Account Number Custodian Ballot Shares Unavailable Vote Date Date Confirmed Shares 000394878 93I 22000 0 25-Apr-2011 26-Apr-2011 ANADARKO PETROLEUM CORPORATION Security 032511107 Meeting Type Annual Ticker Symbol APC Meeting Date 17-May-2011 ISIN US0325111070 Agenda 933403622 - Management City Holding Recon Date 22-Mar-2011 Country United States Vote Deadline Date 16-May-2011 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: JOHN R. BUTLER, JR. Management Against Against 1B ELECTION OF DIRECTOR: KEVIN P. CHILTON Management For For 1C ELECTION OF DIRECTOR: LUKE R. CORBETT Management For For 1D ELECTION OF DIRECTOR: H. PAULETT EBERHART Management For For 1E ELECTION OF DIRECTOR: PRESTON M. GEREN III Management For For 1F ELECTION OF DIRECTOR: JOHN R. GORDON Management For For 1G ELECTION OF DIRECTOR: JAMES T. HACKETT Management For For 02 RATIFICATION OF APPOINTMENT OF KPMG LLP AS Management For For INDEPENDENT AUDITOR. 03 ADVISORY VOTE ON NAMED EXECUTIVE OFFICER Management Against Against COMPENSATION. 04 ADVISORY VOTE ON THE FREQUENCY OF FUTURE Management 1 Year Against ADVISORY VOTES ON NAMED EXECUTIVE OFFICER COMPENSATION. 05 STOCKHOLDER PROPOSAL- GENDER IDENTITY NON- Shareholder Against For DISCRIMINATION POLICY. 06 STOCKHOLDER PROPOSAL- ADOPTION OF POLICY OF Shareholder For Against INDEPENDENT DIRECTOR CHAIRMAN. 07 STOCKHOLDER PROPOSAL- ADOPTION OF POLICY ON Shareholder For Against ACCELERATED VESTING OF EQUITY AWARDS. 08 STOCKHOLDER PROPOSAL- REPORT ON POLITICAL Shareholder For Against CONTRIBUTIONS. Account Number Custodian Ballot Shares Unavailable Vote Date Date Confirmed Shares 000394878 93I 17509 0 23-Apr-2011 23-Apr-2011 JPMORGAN CHASE & CO. Security 46625H100 Meeting Type Annual Ticker Symbol JPM Meeting Date 17-May-2011 ISIN US46625H1005 Agenda 933404028 - Management City Holding Recon Date 18-Mar-2011 Country United States Vote Deadline Date 16-May-2011 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: CRANDALL C. BOWLES Management For For 1B ELECTION OF DIRECTOR: STEPHEN B. BURKE Management For For 1C ELECTION OF DIRECTOR: DAVID M. COTE Management For For 1D ELECTION OF DIRECTOR: JAMES S. CROWN Management For For 1E ELECTION OF DIRECTOR: JAMES DIMON Management For For 1F ELECTION OF DIRECTOR: ELLEN V. FUTTER Management Against Against 1G ELECTION OF DIRECTOR: WILLIAM H. GRAY, III Management For For 1H ELECTION OF DIRECTOR: LABAN P. JACKSON, JR. Management For For 1I ELECTION OF DIRECTOR: DAVID C. NOVAK Management Against Against 1J ELECTION OF DIRECTOR: LEE R. RAYMOND Management For For 1K ELECTION OF DIRECTOR: WILLIAM C. WELDON Management For For 02 APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC Management For For ACCOUNTING FIRM 03 ADVISORY VOTE ON EXECUTIVE COMPENSATION Management For For 04 ADVISORY VOTE ON FREQUENCY OF ADVISORY VOTE ON Management 1 Year For EXECUTIVE COMPENSATION 05 APPROVAL OF AMENDMENT TO LONG-TERM INCENTIVE Management For For PLAN 06 POLITICAL NON-PARTISANSHIP Shareholder Against For 07 SHAREHOLDER ACTION BY WRITTEN CONSENT Shareholder For Against 08 MORTGAGE LOAN SERVICING Shareholder Against For 09 POLITICAL CONTRIBUTIONS Shareholder For Against 10 GENOCIDE-FREE INVESTING Shareholder Against For 11 INDEPENDENT LEAD DIRECTOR Shareholder Against For Account Number Custodian Ballot Shares Unavailable Vote Date Date Confirmed Shares 000394878 93I 44901 0 29-Apr-2011 29-Apr-2011 GAP INC. Security 364760108 Meeting Type Annual Ticker Symbol GPS Meeting Date 17-May-2011 ISIN US3647601083 Agenda 933405424 - Management City Holding Recon Date 21-Mar-2011 Country United States Vote Deadline Date 16-May-2011 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 ADRIAN D.P. BELLAMY For For 2 DOMENICO DE SOLE For For 3 ROBERT J. FISHER For For 4 WILLIAM S. FISHER For For 5 BOB L. MARTIN For For 6 JORGE P. MONTOYA For For 7 GLENN K. MURPHY For For 8 MAYO A. SHATTUCK III For For 9 KATHERINE TSANG For For 10 KNEELAND C. YOUNGBLOOD For For 02 RATIFICATION OF THE SELECTION OF DELOITTE & TOUCHE Management For For LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING JANUARY 28, 2012. 03 APPROVAL OF THE AMENDMENT AND RESTATEMENT OF Management For For THE GAP, INC. 2006 LONG-TERM INCENTIVE PLAN. 04 APPROVAL, ON AN ADVISORY BASIS, OF THE OVERALL Management For For COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. 05 APPROVAL, ON AN ADVISORY BASIS, OF THE FREQUENCY Management 1 Year For FOR AN ADVISORY VOTE ON THE OVERALL COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. Account Number Custodian Ballot Shares Unavailable Vote Date Date Confirmed Shares 000394878 93I 70349 0 23-Apr-2011 23-Apr-2011 ACE LIMITED Security H0023R105 Meeting Type Annual Ticker Symbol ACE Meeting Date 18-May-2011 ISIN CH0044328745 Agenda 933420147 - Management City Holding Recon Date 30-Mar-2011 Country Bermuda Vote Deadline Date 16-May-2011 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A ELECTION OF EVAN G. GREENBERG Management For For 1B ELECTION OF LEO F. MULLIN Management For For 1C ELECTION OF OLIVIER STEIMER Management For For 1D ELECTION OF MICHAEL P. CONNORS Management For For 1E ELECTION OF EUGENE B. SHANKS, JR. Management For For 1F ELECTION OF JOHN A. KROL Management For For 2A APPROVAL OF THE ANNUAL REPORT Management For For 2B APPROVAL OF THE STATUTORY FINANCIAL STATEMENTS Management For For OF ACE LIMITED 2C APPROVAL OF THE CONSOLIDATED FINANCIAL STATEMENTS Management For For 03 ALLOCATION OF DISPOSABLE PROFIT Management For For 04 DISCHARGE OF THE BOARD OF DIRECTORS Management For For 5A ELECTION OF PRICEWATERHOUSECOOPERS AG (ZURICH) Management For For AS OUR STATUTORY AUDITOR UNTIL OUR NEXT ANNUAL ORDINARY GENERAL MEETING 5B RATIFICATION OF APPOINTMENT OF INDEPENDENT Management For For REGISTERED PUBLIC ACCOUNTING FIRM PRICEWATERHOUSECOOPERS LLP (UNITED STATES) FOR PURPOSES OF UNITED STATES SECURITIES LAW REPORTING FOR THE YEAR ENDING DECEMBER 31, 2011 5C ELECTION OF BDO AG (ZURICH) AS SPECIAL AUDITING Management For For FIRM UNTIL OUR NEXT ANNUAL ORDINARY GENERAL MEETING 06 APPROVAL OF DIVIDENDS FROM LEGAL RESERVES Management For For 07 ADVISORY VOTE ON EXECUTIVE COMPENSATION Management For For 08 ADVISORY VOTE ON FREQUENCY OF EXECUTIVE Management 1 Year COMPENSATION ADVISORY VOTE Account Number Custodian Ballot Shares Unavailable Vote Date Date Confirmed Shares 000394878 93I 20796 0 26-Apr-2011 26-Apr-2011 INTEL CORPORATION Security 458140100 Meeting Type Annual Ticker Symbol INTC Meeting Date 19-May-2011 ISIN US4581401001 Agenda 933403812 - Management City Holding Recon Date 21-Mar-2011 Country United States Vote Deadline Date 18-May-2011 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: CHARLENE BARSHEFSKY Management Against Against 1B ELECTION OF DIRECTOR: SUSAN L. DECKER Management For For 1C ELECTION OF DIRECTOR: JOHN J. DONAHOE Management For For 1D ELECTION OF DIRECTOR: REED E. HUNDT Management For For 1E ELECTION OF DIRECTOR: PAUL S. OTELLINI Management For For 1F ELECTION OF DIRECTOR: JAMES D. PLUMMER Management For For 1G ELECTION OF DIRECTOR: DAVID S. POTTRUCK Management For For 1H ELECTION OF DIRECTOR: JANE E. SHAW Management For For 1I ELECTION OF DIRECTOR: FRANK D. YEARY Management For For 1J ELECTION OF DIRECTOR: DAVID B. YOFFIE Management Against Against 02 RATIFICATION OF SELECTION OF ERNST & YOUNG LLP AS Management For For OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR CURRENT YEAR 03 AMENDMENT AND EXTENSION OF THE 2006 EQUITY Management For For INCENTIVE PLAN 04 AMENDMENT AND EXTENSION OF THE 2006 STOCK Management For For PURCHASE PLAN 05 ADVISORY VOTE ON EXECUTIVE COMPENSATION Management For For 06 ADVISORY VOTE ON THE FREQUENCY OF HOLDING Management 1 Year FUTURE ADVISORY VOTES ON EXECUTIVE COMPENSATION Account Number Custodian Ballot Shares Unavailable Vote Date Date Confirmed Shares 000394878 93I 31230 0 30-Apr-2011 30-Apr-2011 MERCK & CO., INC. Security 58933Y105 Meeting Type Annual Ticker Symbol MRK Meeting Date 24-May-2011 ISIN US58933Y1055 Agenda 933416744 - Management City Holding Recon Date 25-Mar-2011 Country United States Vote Deadline Date 23-May-2011 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: LESLIE A. BRUN Management For For 1B ELECTION OF DIRECTOR: THOMAS R. CECH Management For For 1C ELECTION OF DIRECTOR: RICHARD T. CLARK Management For For 1D ELECTION OF DIRECTOR: KENNETH C. FRAZIER Management For For 1E ELECTION OF DIRECTOR: THOMAS H. GLOCER Management For For 1F ELECTION OF DIRECTOR: STEVEN F. GOLDSTONE Management For For 1G ELECTION OF DIRECTOR: WILLIAM B. HARRISON. JR. Management For For 1H ELECTION OF DIRECTOR: HARRY R. JACOBSON Management For For 1I ELECTION OF DIRECTOR: WILLIAM N. KELLEY Management For For 1J ELECTION OF DIRECTOR: C. ROBERT KIDDER Management For For 1K ELECTION OF DIRECTOR: ROCHELLE B. LAZARUS Management For For 1L ELECTION OF DIRECTOR: CARLOS E. REPRESAS Management For For 1M ELECTION OF DIRECTOR: PATRICIA F. RUSSO Management For For 1N ELECTION OF DIRECTOR: THOMAS E. SHENK Management For For 1O ELECTION OF DIRECTOR: ANNE M. TATLOCK Management For For 1P ELECTION OF DIRECTOR: CRAIG B. THOMPSON Management For For 1Q ELECTION OF DIRECTOR: WENDELL P. WEEKS Management For For 1R ELECTION OF DIRECTOR: PETER C. WENDELL Management For For 02 RATIFICATION OF THE APPOINTMENT OF THE COMPANY'S Management For For INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2011. 03 ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management For For 04 ADVISORY VOTE ON THE FREQUENCY OF FUTURE VOTES Management 1 Year Against ON EXECUTIVE COMPENSATION. Account Number Custodian Ballot Shares Unavailable Vote Date Date Confirmed Shares 000394878 93I 18257 0 03-May-2011 03-May-2011 EXXON MOBIL CORPORATION Security 30231G102 Meeting Type Annual Ticker Symbol XOM Meeting Date 25-May-2011 ISIN US30231G1022 Agenda 933416908 - Management City Holding Recon Date 06-Apr-2011 Country United States Vote Deadline Date 24-May-2011 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 M.J. BOSKIN For For 2 P. BRABECK-LETMATHE For For 3 L.R. FAULKNER For For 4 J.S. FISHMAN For For 5 K.C. FRAZIER For For 6 W.W. GEORGE For For 7 M.C. NELSON For For 8 S.J. PALMISANO For For 9 S.S REINEMUND For For 10 R.W. TILLERSON For For 11 E.E. WHITACRE, JR. For For 02 RATIFICATION OF INDEPENDENT AUDITORS () Management For For 03 ADVISORY VOTE ON EXECUTIVE COMPENSATION () Management Against Against 04 FREQUENCY OF ADVISORY VOTE ON EXECUTIVE Management 1 Year Against COMPENSATION () 05 INDEPENDENT CHAIRMAN () Shareholder For Against 06 REPORT ON POLITICAL CONTRIBUTIONS () Shareholder Against For 07 AMENDMENT OF EEO POLICY () Shareholder For Against 08 POLICY ON WATER () Shareholder Against For 09 REPORT ON CANADIAN OIL SANDS () Shareholder Against For 10 REPORT ON NATURAL GAS PRODUCTION () Shareholder Against For 11 REPORT ON ENERGY TECHNOLOGY () Shareholder Against For 12 GREENHOUSE GAS EMISSIONS GOALS () Shareholder Against For Account Number Custodian Ballot Shares Unavailable Vote Date Date Confirmed Shares 000394878 93I 10971 0 13-May-2011 13-May-2011 CHEVRON CORPORATION Security 166764100 Meeting Type Annual Ticker Symbol CVX Meeting Date 25-May-2011 ISIN US1667641005 Agenda 933419687 - Management City Holding Recon Date 01-Apr-2011 Country United States Vote Deadline Date 24-May-2011 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: L.F. DEILY Management For For 1B ELECTION OF DIRECTOR: R.E. DENHAM Management For For 1C ELECTION OF DIRECTOR: R.J. EATON Management For For 1D ELECTION OF DIRECTOR: C. HAGEL Management For For 1E ELECTION OF DIRECTOR: E. HERNANDEZ Management For For 1F ELECTION OF DIRECTOR: G.L. KIRKLAND Management For For 1G ELECTION OF DIRECTOR: D.B. RICE Management For For 1H ELECTION OF DIRECTOR: K.W. SHARER Management For For 1I ELECTION OF DIRECTOR: C.R. SHOEMATE Management For For 1J ELECTION OF DIRECTOR: J.G. STUMPF Management For For 1K ELECTION OF DIRECTOR: R.D. SUGAR Management For For 1L ELECTION OF DIRECTOR: C. WARE Management Against Against 1M ELECTION OF DIRECTOR: J.S. WATSON Management For For 02 RATIFICATION OF INDEPENDENT REGISTERED PUBLIC Management For For ACCOUNTING FIRM. 03 ADVISORY VOTE ON NAMED EXECUTIVE OFFICER Management For For COMPENSATION. 04 ADVISORY VOTE ON THE FREQUENCY OF FUTURE Management 1 Year For ADVISORY VOTES ON NAMED EXECUTIVE OFFICER COMPENSATION. 05 INDEPENDENT DIRECTOR WITH ENVIRONMENTAL Shareholder Against For EXPERTISE. 06 HUMAN RIGHTS COMMITTEE. Shareholder Against For 07 SUSTAINABILITY METRIC FOR EXECUTIVE COMPENSATION. Shareholder Against For 08 GUIDELINES FOR COUNTRY SELECTION. Shareholder Against For 09 FINANCIAL RISKS FROM CLIMATE CHANGE. Shareholder Against For 10 HYDRAULIC FRACTURING. Shareholder For Against 11 OFFSHORE OIL WELLS. Shareholder Against For Account Number Custodian Ballot Shares Unavailable Vote Date Date Confirmed Shares 000394878 93I 8555 0 08-May-2011 08-May-2011 XEROX CORPORATION Security 984121103 Meeting Type Annual Ticker Symbol XRX Meeting Date 26-May-2011 ISIN US9841211033 Agenda 933414548 - Management City Holding Recon Date 28-Mar-2011 Country United States Vote Deadline Date 25-May-2011 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: GLENN A. BRITT Management For For 1B ELECTION OF DIRECTOR: URSULA M. BURNS Management For For 1C ELECTION OF DIRECTOR: RICHARD J. HARRINGTON Management For For 1D ELECTION OF DIRECTOR: WILLIAM CURT HUNTER Management For For 1E ELECTION OF DIRECTOR: ROBERT J. KEEGAN Management For For 1F ELECTION OF DIRECTOR: ROBERT A. MCDONALD Management For For 1G ELECTION OF DIRECTOR: N.J. NICHOLAS, JR. Management Against Against 1H ELECTION OF DIRECTOR: CHARLES PRINCE Management Against Against 1I ELECTION OF DIRECTOR: ANN N. REESE Management Against Against 1J ELECTION OF DIRECTOR: MARY AGNES WILDEROTTER Management For For 02 RATIFICATION OF THE SELECTION OF Management For For PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2011. 03 APPROVAL, ON AN ADVISORY BASIS, OF THE 2010 Management Against Against COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. 04 SELECTION, ON AN ADVISORY BASIS, OF THE FREQUENCY Management 1 Year For OF A SHAREHOLDER VOTE TO APPROVE THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Account Number Custodian Ballot Shares Unavailable Vote Date Date Confirmed Shares 000394878 93I 57700 0 06-May-2011 06-May-2011 THE TRAVELERS COMPANIES, INC. Security 89417E109 Meeting Type Annual Ticker Symbol TRV Meeting Date 26-May-2011 ISIN US89417E1091 Agenda 933414714 - Management City Holding Recon Date 28-Mar-2011 Country United States Vote Deadline Date 25-May-2011 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: ALAN L. BELLER Management For For 1B ELECTION OF DIRECTOR: JOHN H. DASBURG Management For For 1C ELECTION OF DIRECTOR: JANET M. DOLAN Management For For 1D ELECTION OF DIRECTOR: KENNETH M. DUBERSTEIN Management For For 1E ELECTION OF DIRECTOR: JAY S. FISHMAN Management For For 1F ELECTION OF DIRECTOR: LAWRENCE G. GRAEV Management For For 1G ELECTION OF DIRECTOR: PATRICIA L. HIGGINS Management For For 1H ELECTION OF DIRECTOR: THOMAS R. HODGSON Management For For 1I ELECTION OF DIRECTOR: CLEVE L. KILLINGSWORTH, JR. Management For For 1J ELECTION OF DIRECTOR: DONALD J. SHEPARD Management For For 1K ELECTION OF DIRECTOR:LAURIE J. THOMSEN Management For For 02 RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS Management For For TRAVELERS' INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2011. 03 NON-BINDING VOTE ON EXECUTIVE COMPENSATION. Management Against Against 04 NON-BINDING VOTE ON THE FREQUENCY OF FUTURE Management 1 Year Against VOTES ON EXECUTIVE COMPENSATION. Account Number Custodian Ballot Shares Unavailable Vote Date Date Confirmed Shares 000394878 93I 10802 0 05-May-2011 05-May-2011 RAYTHEON COMPANY Security 755111507 Meeting Type Annual Ticker Symbol RTN Meeting Date 26-May-2011 ISIN US7551115071 Agenda 933437940 - Management City Holding Recon Date 01-Apr-2011 Country United States Vote Deadline Date 25-May-2011 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: VERNON E. CLARK Management For For 1B ELECTION OF DIRECTOR: JOHN M. DEUTCH Management Against Against 1C ELECTION OF DIRECTOR: STEPHEN J. HADLEY Management For For 1D ELECTION OF DIRECTOR: FREDERIC M. POSES Management For For 1E ELECTION OF DIRECTOR: MICHAEL C. RUETTGERS Management For For 1F ELECTION OF DIRECTOR: RONALD L. SKATES Management Against Against 1G ELECTION OF DIRECTOR: WILLIAM R. SPIVEY Management For For 1H ELECTION OF DIRECTOR: LINDA G. STUNTZ Management Against Against 1I ELECTION OF DIRECTOR: WILLIAM H. SWANSON Management For For 02 ADVISORY VOTE ON EXECUTIVE COMPENSATION Management For For 03 ADVISORY VOTE ON FREQUENCY OF FUTURE ADVISORY Management 1 Year For VOTES ON EXECUTIVE COMPENSATION 04 RATIFICATION OF INDEPENDENT AUDITORS Management For For 05 SHAREHOLDER PROPOSAL REGARDING SHAREHOLDER Shareholder For Against ACTION BY WRITTEN CONSENT 06 SHAREHOLDER PROPOSAL REGARDING EXECUTIVE STOCK Shareholder Against For RETENTION 07 SHAREHOLDER PROPOSAL REGARDING LOBBYING EXPENSES Shareholder Against For 08 SHAREHOLDER PROPOSAL REGARDING SUPPLEMENTAL Shareholder Against For EXECUTIVE RETIREMENT PLANS Account Number Custodian Ballot Shares Unavailable Vote Date Date Confirmed Shares 000394878 93I 8953 0 06-May-2011 06-May-2011 WAL-MART STORES, INC. Security 931142103 Meeting Type Annual Ticker Symbol WMT Meeting Date 03-Jun-2011 ISIN US9311421039 Agenda 933425236 - Management City Holding Recon Date 06-Apr-2011 Country United States Vote Deadline Date 02-Jun-2011 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: AIDA M. ALVAREZ Management For For 1B ELECTION OF DIRECTOR: JAMES W. BREYER Management For For 1C ELECTION OF DIRECTOR: M. MICHELE BURNS Management For For 1D ELECTION OF DIRECTOR: JAMES I. CASH, JR. Management For For 1E ELECTION OF DIRECTOR: ROGER C. CORBETT Management For For 1F ELECTION OF DIRECTOR: DOUGLAS N. DAFT Management For For 1G ELECTION OF DIRECTOR: MICHAEL T. DUKE Management For For 1H ELECTION OF DIRECTOR: GREGORY B. PENNER Management For For 1I ELECTION OF DIRECTOR: STEVEN S REINEMUND Management For For 1J ELECTION OF DIRECTOR: H. LEE SCOTT, JR. Management For For 1K ELECTION OF DIRECTOR: ARNE M. SORENSON Management For For 1L ELECTION OF DIRECTOR: JIM C. WALTON Management For For 1M ELECTION OF DIRECTOR: S. ROBSON WALTON Management For For 1N ELECTION OF DIRECTOR: CHRISTOPHER J. WILLIAMS Management For For 1O ELECTION OF DIRECTOR: LINDA S. WOLF Management For For 02 RATIFICATION OF ERNST & YOUNG LLP AS INDEPENDENT Management For For ACCOUNTANTS 03 ADVISORY VOTE ON EXECUTIVE COMPENSATION Management For For 04 ADVISORY VOTE ON THE FREQUENCY OF FUTURE Management 1 Year For ADVISORY VOTES ON EXECUTIVE COMPENSATION 05 GENDER IDENTITY NON-DISCRIMINATION POLICY Shareholder Against For 06 POLITICAL CONTRIBUTIONS REPORT Shareholder For Against 07 SPECIAL SHAREOWNER MEETINGS Shareholder For Against 08 REQUIRE SUPPLIER(S) TO PUBLISH AN ANNUAL Shareholder Against For SUSTAINABILITY REPORT 09 CLIMATE CHANGE RISK DISCLOSURE Shareholder Against For Account Number Custodian Ballot Shares Unavailable Vote Date Date Confirmed Shares 000394878 93I 17600 0 18-May-2011 18-May-2011 GENERAL MOTORS COMPANY Security 37045V100 Meeting Type Annual Ticker Symbol GM Meeting Date 07-Jun-2011 ISIN US37045V1008 Agenda 933434437 - Management City Holding Recon Date 08-Apr-2011 Country United States Vote Deadline Date 06-Jun-2011 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: DANIEL F. AKERSON Management For For 1B ELECTION OF DIRECTOR: DAVID BONDERMAN Management For For 1C ELECTION OF DIRECTOR: ERROLL B. DAVIS, JR. Management For For 1D ELECTION OF DIRECTOR: STEPHEN J. GIRSKY Management For For 1E ELECTION OF DIRECTOR: E. NEVILLE ISDELL Management For For 1F ELECTION OF DIRECTOR: ROBERT D. KREBS Management For For 1G ELECTION OF DIRECTOR: PHILIP A. LASKAWY Management Against Against 1H ELECTION OF DIRECTOR: KATHRYN V. MARINELLO Management For For 1I ELECTION OF DIRECTOR: PATRICIA F. RUSSO Management For For 1J ELECTION OF DIRECTOR: CAROL M. STEPHENSON Management For For 1K ELECTION OF DIRECTOR: CYNTHIA A. TELLES Management Against Against 02 RATIFICATION OF THE SELECTION OF DELOITTE & TOUCHE Management For For LLP AS GM'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR 2011. 03 ADVISORY VOTE TO APPROVE EXECUTIVE Management For For COMPENSATION. Account Number Custodian Ballot Shares Unavailable Vote Date Date Confirmed Shares 000394878 93I 29100 0 26-May-2011 26-May-2011 FUND: Principal Variable Contracts Funds, Inc.  MidCap Blend Account SUB-ADVISOR: Principal Global Investors Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Global Investors Institution Account(s): PVC Funds, Inc - MidCap Blend Ascent Media Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan ASCMA 09-Jul-10 USA 043632108 Annual 20-May-10 23,082 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Philip J. Holthouse Mgmt For For 1.2 Elect Director Brian C. Mulligan Mgmt For For 2 Ratify Auditors Mgmt For For 3 Eliminate Shareholder Rights Plan (Poison Pill) SH Against For Alliant Techsystems Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan ATK 03-Aug-10 USA 018804104 Annual 07-Jun-10 42,846 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Roxanne J. Decyk Mgmt For For 1.2 Elect Director Mark W. DeYoung Mgmt For For 1.3 Elect Director Martin C. Faga Mgmt For Withhold 1.4 Elect Director Ronald R. Fogleman Mgmt For For 1.5 Elect Director April H. Foley Mgmt For For 1.6 Elect Director Tig H. Krekel Mgmt For Withhold 1.7 Elect Director Douglas L. Maine Mgmt For Withhold 1.8 Elect Director Roman Martinez IV Mgmt For For 1.9 Elect Director Mark H. Ronald Mgmt For For 1.10 Elect Director William G. Van Dyke Mgmt For Withhold 2 Ratify Auditors Mgmt For For Microchip Technology Incorporated Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Global Investors Institution Account(s): PVC Funds, Inc - MidCap Blend Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan MCHP 20-Aug-10 USA 595017104 Annual 21-Jun-10 124,449 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Steve Sanghi Mgmt For For 1.2 Elect Director Albert J. Hugo-Martinez Mgmt For For 1.3 Elect Director L.B. Day Mgmt For For 1.4 Elect Director Matthew W. Chapman Mgmt For For 1.5 Elect Director Wade F. Meyercord Mgmt For For 2 Ratify Auditors Mgmt For For Allegheny Energy, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan AYE 14-Sep-10 USA 017361106 Special 16-Jul-10 130,629 0 Vote Proponent Mgmt Rec Instruction 1 Approve Merger Agreement Mgmt For For 2 Adjourn Meeting Mgmt For For Aon Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan AON 20-Sep-10 USA 037389103 Special 16-Aug-10 136,642 0 Vote Proponent Mgmt Rec Instruction 1 Issue Shares in Connection with Acquisition Mgmt For For 2 Adjourn Meeting Mgmt For For RHJ International SA Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Global Investors Institution Account(s): PVC Funds, Inc - MidCap Blend Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan N/A 21-Sep-10 Belgium B70883101 Annual 0 0 Vote Proponent Mgmt Rec Instruction Annual Meeting Mgmt 1 Receive Directors' Report on Consolidated and Unconsolidated Mgmt Financial Statements (Non-Voting) 2 Receive Auditors' Report on Consolidated and Unconsolidated Mgmt Financial Statements (Non-Voting) 3 Receive Consolidated Financial Statements (Non-Voting) Mgmt 4 Approve Financial Statements, Allocation of Income, and Mgmt For Do Not Vote Omission of Dividends 5 Approve Discharge of Directors Mgmt For Do Not Vote 6 Approve Discharge of Auditors Mgmt For Do Not Vote 7 Ratify KPMG as Auditors and Approve Auditors' Remuneration Mgmt For Do Not Vote RHJ International SA Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan N/A 21-Sep-10 Belgium B70883101 Special 0 0 Vote Proponent Mgmt Rec Instruction Special Meeting Mgmt 1 Change Fiscal Year End and Amend Articles 27 and 36 Mgmt For Do Not Vote Accordingly 2 Authorize Implementation of Approved Resolutions and Filing of Mgmt For Do Not Vote Required Documents/Formalities at Trade Registry Valeant Pharmaceuticals International Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan VRX 27-Sep-10 USA 91911X104 Special 18-Aug-10 169,897 0 Vote Proponent Mgmt Rec Instruction 1 Approve Merger Agreement Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Global Investors Institution Account(s): PVC Funds, Inc - MidCap Blend 2 Adjourn Meeting Mgmt For For Cintas Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan CTAS 26-Oct-10 USA 172908105 Annual 27-Aug-10 371,364 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director Gerald S. Adolph Mgmt For For 2 Elect Director Richard T. Farmer Mgmt For For 3 Elect Director Scott D. Farmer Mgmt For For 4 Elect Director James J. Johnson Mgmt For For 5 Elect Director Robert J. Kohlhepp Mgmt For For 6 Elect Director David C. Phillips Mgmt For For 7 Elect Director Joseph Scaminace Mgmt For For 8 Elect Director Ronald W. Tysoe Mgmt For For 9 Ratify Auditors Mgmt For For Brookfield Infrastructure Partners L.P. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan BIP 02-Nov-10 Bermuda G16252101 Special 17-Sep-10 31,798 0 Vote Proponent Mgmt Rec Instruction 1 Issue Shares in Connection with Acquisition Mgmt For For 2 Transact Other Business (Non-Voting) Mgmt SYSCO Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan SYY 12-Nov-10 USA 871829107 Annual 14-Sep-10 235,512 0 Vote Proponent Mgmt Rec Instruction Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Global Investors Institution Account(s): PVC Funds, Inc - MidCap Blend 1 Elect Director John M. Cassaday Mgmt For For 2 Elect Director Manuel A. Fernandez Mgmt For For 3 Elect Director Hans-joachim Koerber Mgmt For For 4 Elect Director Jackie M. Ward Mgmt For For 5 Amend Qualified Employee Stock Purchase Plan Mgmt For For 6 Ratify Auditors Mgmt For For Microsoft Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan MSFT 16-Nov-10 USA 594918104 Annual 03-Sep-10 201,122 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director Steven A. Ballmer Mgmt For For 2 Elect Director Dina Dublon Mgmt For For 3 Elect Director William H. Gates III Mgmt For For 4 Elect Director Raymond V. Gilmartin Mgmt For For 5 Elect Director Reed Hastings Mgmt For For 6 Elect Director Maria M. Klawe Mgmt For For 7 Elect Director David F. Marquardt Mgmt For For 8 Elect Director Charles H. Noski Mgmt For For 9 Elect Director Helmut Panke Mgmt For For 10 Ratify Auditors Mgmt For For 11 Amend Bylaws to Establish a Board Committee on Environmental SH Against Against Sustainability Broadridge Financial Solutions, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan BR 17-Nov-10 USA 11133T103 Annual 20-Sep-10 153,008 0 Vote Proponent Mgmt Rec Instruction Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Global Investors Institution Account(s): PVC Funds, Inc - MidCap Blend 1 Elect Director Leslie A. Brun Mgmt For For 2 Elect Director Richard J. Daly Mgmt For For 3 Elect Director Robert N. Duelks Mgmt For For 4 Elect Director Richard J. Haviland Mgmt For For 5 Elect Director Sandra S. Jaffee Mgmt For For 6 Elect Director Alexandra Lebenthal Mgmt For For 7 Elect Director Stuart R. Levine Mgmt For For 8 Elect Director Thomas J. Perna Mgmt For For 9 Elect Director Alan J. Weber Mgmt For For 10 Elect Director Arthur F. Weinbach Mgmt For For 11 Ratify Auditors Mgmt For For 12 Amend Omnibus Stock Plan Mgmt For For Royal Gold, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan RGLD 17-Nov-10 USA 780287108 Annual 23-Sep-10 97,248 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director William Hayes Mgmt For For 2 Elect Director James W. Stuckert Mgmt For For 3 Amend Omnibus Stock Plan Mgmt For For 4 Ratify Auditors Mgmt For For The Clorox Company Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan CLX 17-Nov-10 USA 189054109 Annual 20-Sep-10 144,100 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director Daniel Boggan, Jr. Mgmt For For 2 Elect Director Richard H. Carmona Mgmt For For 3 Elect Director Tully M. Friedman Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Global Investors Institution Account(s): PVC Funds, Inc - MidCap Blend 4 Elect Director George J. Harad Mgmt For For 5 Elect Director Donald R. Knauss Mgmt For For 6 Elect Director Robert W. Matschullat Mgmt For For 7 Elect Director Gary G. Michael Mgmt For For 8 Elect Director Edward A. Mueller Mgmt For For 9 Elect Director Jan L. Murley Mgmt For For 10 Elect Director Pamela Thomas-Graham Mgmt For For 11 Elect Director Carolyn M. Ticknor Mgmt For For 12 Ratify Auditors Mgmt For For 13 Amend Omnibus Stock Plan Mgmt For For 14 Amend Executive Incentive Bonus Plan Mgmt For For 15 Require Independent Board Chairman SH Against Against Copart, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan CPRT 02-Dec-10 USA 217204106 Annual 04-Oct-10 125,924 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Willis J. Johnson Mgmt For For 1.2 Elect Director A. Jayson Adair Mgmt For For 1.3 Elect Director Matt Blunt Mgmt For For 1.4 Elect Director Steven D. Cohan Mgmt For For 1.5 Elect Director Daniel J. Englander Mgmt For For 1.6 Elect Director James E. Meeks Mgmt For For 1.7 Elect Director Thomas W. Smith Mgmt For For 2 Ratify Auditors Mgmt For For AutoZone, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan AZO 15-Dec-10 USA 053332102 Annual 18-Oct-10 27,610 0 Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Global Investors Institution Account(s): PVC Funds, Inc - MidCap Blend Vote Proponent Mgmt Rec Instruction 1.1 Elect Director William C. Crowley Mgmt For For 1.2 Elect Director Sue E. Gove Mgmt For For 1.3 Elect Director Earl G. Graves, Jr. Mgmt For For 1.4 Elect Director Robert R. Grusky Mgmt For For 1.5 Elect Director . R. Hyde, III Mgmt For For 1.6 Elect Director W. Andrew McKenna Mgmt For For 1.7 Elect Director George R. Mrkonic, Jr. Mgmt For For 1.8 Elect Director Luis P. Nieto Mgmt For For 1.9 Elect Director William C. Rhodes, III Mgmt For For 1.10 Elect Director Theodore W. Ullyot Mgmt For For 2 Approve Omnibus Stock Plan Mgmt For For 3 Ratify Auditors Mgmt For For Intuit Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan INTU 19-Jan-11 USA 461202103 Annual 22-Nov-10 152,439 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director David H. Batchelder Mgmt For For 2 Elect Director Christopher W. Brody Mgmt For For 3 Elect Director William V. Campbell Mgmt For For 4 Elect Director Scott D. Cook Mgmt For For 5 Elect Director Diane B. Greene Mgmt For For 6 Elect Director Michael R. Hallman Mgmt For For 7 Elect Director Edward A. Kangas Mgmt For For 8 Elect Director Suzanne Nora Johnson Mgmt For For 9 Elect Director Dennis D. Powell Mgmt For For 10 Elect Director Brad D. Smith Mgmt For For 11 Ratify Auditors Mgmt For For 12 Amend Omnibus Stock Plan Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Global Investors Institution Account(s): PVC Funds, Inc - MidCap Blend 13 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For Becton, Dickinson and Company Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan BDX 01-Feb-11 USA 075887109 Annual 10-Dec-10 67,795 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Basil L. Anderson Mgmt For For 1.2 Elect Director Henry P. Becton, Jr. Mgmt For For 1.3 Elect Director Edward F. Degraan Mgmt For For 1.4 Elect Director C.M. Fraser-Liggett Mgmt For For 1.5 Elect Director Christopher Jones Mgmt For For 1.6 Elect Director Marshall O. Larsen Mgmt For For 1.7 Elect Director Edward J. Ludwig Mgmt For For 1.8 Elect Director Adel A.F. Mahmoud Mgmt For For 1.9 Elect Director Gary A. Mecklenburg Mgmt For For 1.10 Elect Director Cathy E. Minehan Mgmt For Withhold 1.11 Elect Director James F. Orr Mgmt For For 1.12 Elect Director Willard J. Overlock, Jr Mgmt For For 1.13 Elect Director Bertram L. Scott Mgmt For For 1.14 Elect Director Alfred Sommer Mgmt For For 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt None One Year 5 Amend Articles/Bylaws/Charter Call Special Meetings SH Against For 6 Provide for Cumulative Voting SH Against For Ascent Media Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan ASCMA 24-Feb-11 USA 043632108 Special 24-Jan-11 60,939 0 Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Global Investors Institution Account(s): PVC Funds, Inc - MidCap Blend Vote Proponent Mgmt Rec Instruction 1 Approve Sale of Company Assets Mgmt For For International Game Technology Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan IGT 01-Mar-11 USA 459902102 Annual 03-Jan-11 296,129 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Paget L. Alves Mgmt For For 1.2 Elect Director Janice Chaffin Mgmt For For 1.3 Elect Director Greg Creed Mgmt For For 1.4 Elect Director Patti S. Hart Mgmt For For 1.5 Elect Director Robert J. Miller Mgmt For For 1.6 Elect Director David E. Roberson Mgmt For For 1.7 Elect Director Vincent L. Sadusky Mgmt For For 1.8 Elect Director Philip G. Satre Mgmt For For 2 Amend Omnibus Stock Plan Mgmt For For 3 Amend Qualified Employee Stock Purchase Plan Mgmt For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 5 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 6 Ratify Auditors Mgmt For For Tyco International, Ltd. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan TYC 09-Mar-11 Switzerland H89128104 Annual 10-Jan-11 128,823 0 Vote Proponent Mgmt Rec Instruction 1 Accept Financial Statements and Statutory Reports for Fiscal Mgmt For For 2009/2010 Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Global Investors Institution Account(s): PVC Funds, Inc - MidCap Blend 2 Approve Discharge of Board and Senior Management Mgmt For For 3.1 Elect Edward D. Breen as Director Mgmt For For 3.2 Elect Michael Daniels as Director Mgmt For For 3.3 Reelect Timothy Donahue as Director Mgmt For For 3.4 Reelect Brian Duperreault as Director Mgmt For For 3.5 Reelect Bruce Gordon as Director Mgmt For For 3.6 Reelect Rajiv L. Gupta as Director Mgmt For For 3.7 Reelect John Krol as Director Mgmt For For 3.8 Reelect Brendan O'Neill as Director Mgmt For For 3.9 Reelect Dinesh Paliwal as Director Mgmt For For 3.10 Reelect William Stavropoulos as Director Mgmt For For 3.11 Reelect Sandra Wijnberg as Director Mgmt For For 3.12 Reelect R. David Yost as Director Mgmt For For 4a Ratify Deloitte AG as Auditors Mgmt For For 4b Appoint Deloitte & Touche LLP as Independent Registered Public Mgmt For For Accounting Firm for Fiscal 2010/2011 4c Ratify PricewaterhouseCoopers AG as Special Auditors Mgmt For For 5a Approve Carrying Forward of Net Loss Mgmt For For 5b Approve Ordinary Cash Dividend Mgmt For For 6 Amend Articles to Renew Authorized Share Capital Mgmt For For 7 Approve CHF 188,190,276.70 Reduction in Share Capital Mgmt For For 8a Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For Against 8b Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year National Fuel Gas Company Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan NFG 10-Mar-11 USA 636180101 Annual 10-Jan-11 69,225 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Robert T. Brady Mgmt For Withhold 1.2 Elect Director Rolland E. Kidder Mgmt For For 1.3 Elect Director Frederic V. Salerno Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Global Investors Institution Account(s): PVC Funds, Inc - MidCap Blend 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year Covidien Public Limited Company Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan COV 15-Mar-11 Ireland G2554F105 Annual 12-Jan-11 104,432 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director Craig Arnold Mgmt For For 2 Elect Director Robert H. Brust Mgmt For For 3 Elect Director John M. Connors, Jr. Mgmt For For 4 Elect Director Christopher J. Coughlin Mgmt For For 5 Elect Director Timothy M. Donahue Mgmt For For 6 Elect Director Kathy J. Herbert Mgmt For For 7 Elect Director Randall J. Hogan III Mgmt For For 8 Elect Director Richard J. Meelia Mgmt For For 9 Elect Director Dennis H. Reilley Mgmt For For 10 Elect Director Tadataka Yamada Mgmt For For 11 Elect Director Joseph A. Zaccagnino Mgmt For For 12 Approve Deloitte & Touche LLP as Auditors and Authorize Board Mgmt For For to Fix Their Remuneration 13 Approve Reverse Stock Split Immediately Followed by a Forward Mgmt For For Stock Split 14 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 15 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year Fastenal Company Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan FAST 19-Apr-11 USA 311900104 Annual 22-Feb-11 29,436 0 Vote Proponent Mgmt Rec Instruction Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Global Investors Institution Account(s): PVC Funds, Inc - MidCap Blend 1.1 Elect Director Robert A. Kierlin Mgmt For Withhold 1.2 Elect Director Stephen M. Slaggie Mgmt For Withhold 1.3 Elect Director Michael M. Gostomski Mgmt For Withhold 1.4 Elect Director Willard D. Oberton Mgmt For Withhold 1.5 Elect Director Michael J. Dolan Mgmt For For 1.6 Elect Director Reyne K. Wisecup Mgmt For Withhold 1.7 Elect Director Hugh L. Miller Mgmt For For 1.8 Elect Director Michael J. Ancius Mgmt For For 1.9 Elect Director Scott A. Satterlee Mgmt For For 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year M&T Bank Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan MTB 19-Apr-11 USA 55261F104 Annual 28-Feb-11 57,191 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Brent D. Baird Mgmt For For 1.2 Elect Director Robert J. Bennett Mgmt For For 1.3 Elect Director C. Angela Bontempo Mgmt For For 1.4 Elect Director Robert T. Brady Mgmt For Withhold 1.5 Elect Director Michael D. Buckley Mgmt For For 1.6 Elect Director T. Jefferson Cunningham, III Mgmt For For 1.7 Elect Director Mark J. Czarnecki Mgmt For For 1.8 Elect Director Gary N. Geisel Mgmt For For 1.9 Elect Director Patrick W.E. Hodgson Mgmt For For 1.10 Elect Director Richard G. King Mgmt For For 1.11 Elect Director Jorge G. Pereira Mgmt For For 1.12 Elect Director Michael P. Pinto Mgmt For For 1.13 Elect Director Melinda R. Rich Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Global Investors Institution Account(s): PVC Funds, Inc - MidCap Blend 1.14 Elect Director Robert E. Sadler, Jr. Mgmt For For 1.15 Elect Director Herbert L. Washington Mgmt For For 1.16 Elect Director Robert G. Wilmers Mgmt For For 2 Advisory Vote on Executive Compensation Mgmt For For 3 Ratify Auditors Mgmt For For Newmont Mining Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan NEM 19-Apr-11 USA 651639106 Annual 18-Feb-11 189,376 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Glen A. Barton Mgmt For For 1.2 Elect Director Vincent A. Calarco Mgmt For For 1.3 Elect Director Joseph A. Carrabba Mgmt For For 1.4 Elect Director Noreen Doyle Mgmt For For 1.5 Elect Director Veronica M. Hagen Mgmt For For 1.6 Elect Director Michael S. Hamson Mgmt For For 1.7 Elect Director Richard T. O'Brien Mgmt For For 1.8 Elect Director John B. Prescott Mgmt For For 1.9 Elect Director Donald C. Roth Mgmt For For 1.10 Elect Director Simon Thompson Mgmt For For 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 5 Other Business Mgmt For Against Spectra Energy Corp Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan SE 19-Apr-11 USA 847560109 Annual 18-Feb-11 57,567 0 Vote Proponent Mgmt Rec Instruction Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Global Investors Institution Account(s): PVC Funds, Inc - MidCap Blend 1.1 Elect Director William T. Esrey Mgmt For For 1.2 Elect Director Gregory L. Ebel Mgmt For For 1.3 Elect Director Austin A. Adams Mgmt For For 1.4 Elect Director Paul M. Anderson Mgmt For For 1.5 Elect Director Pamela L. Carter Mgmt For For 1.6 Elect Director F. Anthony Comper Mgmt For For 1.7 Elect Director Peter B. Hamilton Mgmt For For 1.8 Elect Director Dennis R. Hendrix Mgmt For For 1.9 Elect Director Michael Mcshane Mgmt For For 1.10 Elect Director Joseph H. Netherland Mgmt For For 1.11 Elect Director Michael E.J. Phelps Mgmt For For 2 Ratify Auditors Mgmt For For 3 Amend Omnibus Stock Plan Mgmt For For 4 Amend Executive Incentive Bonus Plan Mgmt For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 6 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year 7 Require a Majority Vote for the Election of Directors SH Against For C. R. Bard, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan BCR 20-Apr-11 USA 067383109 Annual 28-Feb-11 27,851 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director John C. Kelly Mgmt For For 1.2 Elect Director Gail K. Naughton Mgmt For For 1.3 Elect Director John H. Weiland Mgmt For For 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 5 Prepare Sustainability Report SH Against For 6 Declassify the Board of Directors SH Against For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Global Investors Institution Account(s): PVC Funds, Inc - MidCap Blend Fairfax Financial Holdings Limited Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan FFH 20-Apr-11 Canada 303901102 Annual 04-Mar-11 8,100 0 Vote Proponent Mgmt Rec Instruction Meeting for Subordinate Voting and Multiple Voting Shareholders Mgmt 1.1 Elect Director Anthony F. Griffiths Mgmt For For 1.2 Elect Director Robert J. Gunn Mgmt For For 1.3 Elect Director Alan D. Horn Mgmt For For 1.4 Elect Director Timothy R. Price Mgmt For For 1.5 Elect Director Brandon W. Sweitzer Mgmt For For 1.6 Elect Director V. Prem Watsa Mgmt For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Mgmt For For The AES Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan AES 21-Apr-11 USA 00130H105 Annual 25-Feb-11 258,581 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Samuel W. Bodman, III Mgmt For For 1.2 Elect Director Paul Hanrahan Mgmt For For 1.3 Elect Director Kristina M. Johnson Mgmt For For 1.4 Elect Director Tarun Khanna Mgmt For For 1.5 Elect Director John A. Koskinen Mgmt For For 1.6 Elect Director Philip Lader Mgmt For For 1.7 Elect Director Sandra O. Moose Mgmt For For 1.8 Elect Director John B. Morse, Jr. Mgmt For For 1.9 Elect Director Philip A. Odeen Mgmt For For 1.10 Elect Director Charles O. Rossotti Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Global Investors Institution Account(s): PVC Funds, Inc - MidCap Blend 1.11 Elect Director Sven Sandstrom Mgmt For For 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year Mead Johnson Nutrition Company Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan MJN 26-Apr-11 USA 582839106 Annual 11-Mar-11 85,580 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Stephen W. Golsby Mgmt For For 1.2 Elect Director Steven M. Altschuler Mgmt For For 1.3 Elect Director Howard B. Bernick Mgmt For For 1.4 Elect Director Kimberly A. Casiano Mgmt For For 1.5 Elect Director Anna C. Catalano Mgmt For For 1.6 Elect Director Celeste A. Clark Mgmt For For 1.7 Elect Director James M. Cornelius Mgmt For For 1.8 Elect Director Peter G. Ratcliffe Mgmt For For 1.9 Elect Director Elliott Sigal Mgmt For For 1.10 Elect Director Robert S. Singer Mgmt For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 3 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 4 Ratify Auditors Mgmt For For Ameriprise Financial, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan AMP 27-Apr-11 USA 03076C106 Annual 28-Feb-11 84,243 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director Siri S. Marshall Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Global Investors Institution Account(s): PVC Funds, Inc - MidCap Blend 2 Elect Director W. Walker Lewis Mgmt For For 3 Elect Director William H. Turner Mgmt For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 5 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 6 Ratify Auditors Mgmt For For Brown & Brown, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan BRO 27-Apr-11 USA 115236101 Annual 18-Feb-11 247,129 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director J. Hyatt Brown Mgmt For For 1.2 Elect Director Samuel P. Bell, III Mgmt For For 1.3 Elect Director Hugh M. Brown Mgmt For For 1.4 Elect Director J. Powell Brown Mgmt For For 1.5 Elect Director Bradley Currey, Jr. Mgmt For For 1.6 Elect Director Theodore J. Hoepner Mgmt For For 1.7 Elect Director Toni Jennings Mgmt For For 1.8 Elect Director Timothy R.M. Main Mgmt For For 1.9 Elect Director Wendell S. Reilly Mgmt For For 1.10 Elect Director John R. Riedman Mgmt For For 1.11 Elect Director Chilton D. Varner Mgmt For For 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year General Growth Properties, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan GGP 27-Apr-11 USA 370023103 Annual 28-Feb-11 490,108 0 Vote Proponent Mgmt Rec Instruction Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Global Investors Institution Account(s): PVC Funds, Inc - MidCap Blend 1.1 Elect Director Richard B. Clark Mgmt For For 1.2 Elect Director Mary Lou Fiala Mgmt For For 1.3 Elect Director Bruce J. Flatt Mgmt For For 1.4 Elect Director John K. Haley Mgmt For For 1.5 Elect Director Cyrus Madon Mgmt For For 1.6 Elect Director Sandeep Mathrani Mgmt For For 1.7 Elect Director David J. Neithercut Mgmt For For 1.8 Elect Director Sheli Z. Rosenberg Mgmt For For 1.9 Elect Director John G. Schreiber Mgmt For For 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year Alleghany Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan Y 29-Apr-11 USA 017175100 Annual 07-Mar-11 5,434 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director Rex D. Adams Mgmt For For 2 Elect Director Weston M. Hicks Mgmt For For 3 Elect Director Jefferson W. Kirby Mgmt For For 4 Ratify Auditors Mgmt For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 6 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year Kellogg Company Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan K 29-Apr-11 USA 487836108 Annual 01-Mar-11 89,229 0 Vote Proponent Mgmt Rec Instruction Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Global Investors Institution Account(s): PVC Funds, Inc - MidCap Blend 1.1 Elect Director John Bryant Mgmt For For 1.2 Elect Director Rogelio Rebolledo Mgmt For For 1.3 Elect Director Sterling Speirn Mgmt For For 1.4 Elect Director John Zabriskie Mgmt For For 2 Approve Executive Incentive Bonus Plan Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 5 Ratify Auditors Mgmt For For 6 Reduce Supermajority Vote Requirement SH Against For 7 Require a Majority Vote for the Election of Directors SH Against For The Progressive Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan PGR 29-Apr-11 USA 743315103 Annual 28-Feb-11 213,183 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director Stuart B. Burgdoerfer Mgmt For For 2 Elect Director Charles A. Davis Mgmt For For 3 Permit Board to Amend Bylaws Without Shareholder Consent Mgmt For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 5 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 6 Ratify Auditors Mgmt For For DISH Network Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan DISH 02-May-11 USA 25470M109 Annual 07-Mar-11 536,404 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director James Defranco Mgmt For Withhold Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Global Investors Institution Account(s): PVC Funds, Inc - MidCap Blend 1.2 Elect Director Cantey Ergen Mgmt For Withhold 1.3 Elect Director Charles W. Ergen Mgmt For Withhold 1.4 Elect Director Steven R. Goodbarn Mgmt For For 1.5 Elect Director Gary S. Howard Mgmt For For 1.6 Elect Director David K. Moskowitz Mgmt For Withhold 1.7 Elect Director Tom A. Ortolf Mgmt For For 1.8 Elect Director Carl E. Vogel Mgmt For Withhold 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year 5 Adopt a Recapitalization Plan SH Against For 6 Other Business Mgmt For Against EchoStar Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan SATS 03-May-11 USA 278768106 Annual 07-Mar-11 169,046 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Joseph P. Clayton Mgmt For Withhold 1.2 Elect Director R. Stanton Dodge Mgmt For For 1.3 Elect Director Michael T. Dugan Mgmt For For 1.4 Elect Director Charles W. Ergen Mgmt For For 1.5 Elect Director David K. Moskowitz Mgmt For Withhold 1.6 Elect Director Tom A. Ortolf Mgmt For Withhold 1.7 Elect Director C. Michael Schroeder Mgmt For Withhold 2 Ratify Auditors Mgmt For Against 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year 5 Other Business Mgmt For Against Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Global Investors Institution Account(s): PVC Funds, Inc - MidCap Blend EOG Resources, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan EOG 03-May-11 USA 26875P101 Annual 09-Mar-11 127,053 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director George A. Alcorn Mgmt For For 2 Elect Director Charles R. Crisp Mgmt For For 3 Elect Director James C. Day Mgmt For For 4 Elect Director Mark G. Papa Mgmt For For 5 Elect Director H. Leighton Steward Mgmt For For 6 Elect Director Donald F. Textor Mgmt For For 7 Elect Director Frank G. Wisner Mgmt For For 8 Ratify Auditors Mgmt For For 9 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For Against 10 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 11 Pro-Rata Vesting on Equity Plans SH Against For 12 Report on Political Contributions SH Against For O'Reilly Automotive, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan ORLY 03-May-11 USA 67103H107 Annual 28-Feb-11 315,600 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director David E. O?Reilly Mgmt For For 2 Elect Director Jay D. Burchfield Mgmt For For 3 Elect Director Paul R. Lederer Mgmt For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 5 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year 6 Ratify Auditors Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Global Investors Institution Account(s): PVC Funds, Inc - MidCap Blend The Dun & Bradstreet Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan DNB 03-May-11 USA 26483E100 Annual 07-Mar-11 90,897 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director Naomi O. Seligman Mgmt For For 2 Elect Director Michael J. Winkler Mgmt For For 3 Ratify Auditors Mgmt For For 4 Amend Executive Incentive Bonus Plan Mgmt For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 6 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 7 Reduce Supermajority Vote Requirement Mgmt For For 8 Declassify the Board of Directors Mgmt For For Covanta Holding Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan CVA 05-May-11 USA 22282E102 Annual 11-Mar-11 610,788 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director David M. Barse Mgmt For For 1.2 Elect Director Ronald J. Broglio Mgmt For For 1.3 Elect Director Peter C.B. Bynoe Mgmt For Withhold 1.4 Elect Director Linda J. Fisher Mgmt For For 1.5 Elect Director Joseph M. Holsten Mgmt For For 1.6 Elect Director Anthony J. Orlando Mgmt For For 1.7 Elect Director William C. Pate Mgmt For For 1.8 Elect Director Robert S. Silberman Mgmt For For 1.9 Elect Director Jean Smith Mgmt For For 1.10 Elect Director Samuel Zell Mgmt For For 2 Ratify Auditors Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Global Investors Institution Account(s): PVC Funds, Inc - MidCap Blend 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For Against 4 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year Heartland Express, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan HTLD 05-May-11 USA 422347104 Annual 08-Mar-11 29,247 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Russell A. Gerdin Mgmt For Withhold 1.2 Elect Director Michael J. Gerdin Mgmt For For 1.3 Elect Director Richard O. Jacobson Mgmt For For 1.4 Elect Director Benjamin J. Allen Mgmt For For 1.5 Elect Director Lawrence D. Crouse Mgmt For For 1.6 Elect Director James G. Pratt Mgmt For For 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year Lincare Holdings Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan LNCR 09-May-11 USA 532791100 Annual 14-Mar-11 176,636 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director J.P. Byrnes Mgmt For For 1.2 Elect Director S.H. Altman Mgmt For For 1.3 Elect Director C.B. Black Mgmt For For 1.4 Elect Director A.P. Bryant Mgmt For For 1.5 Elect Director F.D. Byrne Mgmt For For 1.6 Elect Director W.F. Miller, III Mgmt For For 1.7 Elect Director E.M. Zane Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Global Investors Institution Account(s): PVC Funds, Inc - MidCap Blend 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year Markel Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan MKL 09-May-11 USA 570535104 Annual 03-Mar-11 30,526 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director J. Alfred Broaddus, Jr. Mgmt For For 1.2 Elect Director Douglas C. Eby Mgmt For For 1.3 Elect Director Stewart M. Kasen Mgmt For For 1.4 Elect Director Alan I. Kirshner Mgmt For For 1.5 Elect Director Lemuel E. Lewis Mgmt For For 1.6 Elect Director Darrell D. Martin Mgmt For For 1.7 Elect Director Anthony F. Markel Mgmt For For 1.8 Elect Director Steven A. Markel Mgmt For For 1.9 Elect Director Jay M. Weinberg Mgmt For For 1.10 Elect Director Debora J. Wilson Mgmt For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 3 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year 4 Ratify Auditors Mgmt For For CIT Group Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan CIT 10-May-11 USA 125581801 Annual 14-Mar-11 159,892 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director John A. Thain Mgmt For For 2 Elect Director Michael J. Embler Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Global Investors Institution Account(s): PVC Funds, Inc - MidCap Blend 3 Elect Director William M. Freeman Mgmt For For 4 Elect Director David M. Moffett Mgmt For For 5 Elect Director R. Brad Oates Mgmt For For 6 Elect Director Marianne Miller Parrs Mgmt For For 7 Elect Director Gerald Rosenfeld Mgmt For For 8 Elect Director John R. Ryan Mgmt For For 9 Elect Director Seymour Sternberg Mgmt For For 10 Elect Director Peter J. Tobin Mgmt For For 11 Elect Director Laura S. Unger Mgmt For For 12 Ratify Auditors Mgmt For For 13 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For Against 14 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 15 Approve Qualified Employee Stock Purchase Plan Mgmt For For EQT Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan EQT 10-May-11 USA 26884L109 Annual 09-Mar-11 177,225 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Stephen A. Thorington Mgmt For For 1.2 Elect Director David L. Porges Mgmt For For 1.3 Elect Director James E. Rohr Mgmt For For 1.4 Elect Director David S. Shapira Mgmt For For 2 Ratify Auditors Mgmt For For 3 Approve Executive Incentive Bonus Plan Mgmt For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 5 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 6 Adopt Majority Voting for Uncontested Election of Directors Mgmt For For 7 Authorize Board to Fill Vacancies Mgmt For For 8 Eliminate Preemptive Rights Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Global Investors Institution Account(s): PVC Funds, Inc - MidCap Blend Loews Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan L 10-May-11 USA 540424108 Annual 14-Mar-11 369,184 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director Ann E. Berman Mgmt For For 2 Elect Director Joseph L. Bower Mgmt For For 3 Elect Director Charles M. Diker Mgmt For For 4 Elect Director Jacob A. Frenkel Mgmt For For 5 Elect Director Paul J. Fribourg Mgmt For For 6 Elect Director Walter L. Harris Mgmt For Against 7 Elect Director Philip A. Laskawy Mgmt For For 8 Elect Director Ken Miller Mgmt For For 9 Elect Director Gloria R. Scott Mgmt For For 10 Elect Director Andrew H. Tisch Mgmt For For 11 Elect Director James S. Tisch Mgmt For For 12 Elect Director Jonathan M. Tisch Mgmt For For 13 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 14 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 15 Ratify Auditors Mgmt For For 16 Provide for Cumulative Voting SH Against For Questar Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan STR 10-May-11 USA 748356102 Annual 02-Mar-11 201,073 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director Teresa Beck Mgmt For For 2 Elect Director R.D. Cash Mgmt For For 3 Elect Director Laurence M. Downes Mgmt For For 4 Elect Director Ronald W. Jibson Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Global Investors Institution Account(s): PVC Funds, Inc - MidCap Blend 5 Elect Director Gary G. Michael Mgmt For For 6 Elect Director Bruce A. Williamson Mgmt For For 7 Ratify Auditors Mgmt For For 8 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 9 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year Brookfield Asset Management Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan BAM.A 11-May-11 Canada 112585104 Annual/Special 15-Mar-11 366,533 0 Vote Proponent Mgmt Rec Instruction Meeting for Class A Limited Voting Shareholders / Elect Eight Mgmt Directors by Cumulative Voting 1.1 Elect Director Marcel R. Coutu Mgmt For For 1.2 Elect Director Maureen Kempston Darkes Mgmt For For 1.3 Elect Director Lance Liebman Mgmt For For 1.4 Elect Director G. Wallace F. McCain Mgmt For For 1.5 Elect Director Frank J. McKenna Mgmt For For 1.6 Elect Director Jack M. Mintz Mgmt For For 1.7 Elect Director Youssef A. Nasr Mgmt For For 1.8 Elect Director James A. Pattison Mgmt For For 2 Approve Deloitte & Touche LLP as Auditors and Authorize Board Mgmt For For to Fix Their Remuneration 3 Amend Escrow Stock Plan Mgmt For For Calpine Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan CPN 11-May-11 USA 131347304 Annual 14-Mar-11 272,982 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Frank Cassidy Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Global Investors Institution Account(s): PVC Funds, Inc - MidCap Blend 1.2 Elect Director Jack A. Fusco Mgmt For For 1.3 Elect Director Robert C. Hinckley Mgmt For For 1.4 Elect Director David C. Merritt Mgmt For For 1.5 Elect Director W. Benjamin Moreland Mgmt For For 1.6 Elect Director Robert A. Mosbacher, Jr Mgmt For For 1.7 Elect Director William E. Oberndorf Mgmt For For 1.8 Elect Director Denise M. O'Leary Mgmt For For 1.9 Elect Director J. Stuart Ryan Mgmt For For 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year Laboratory Corporation of America Holdings Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan LH 11-May-11 USA 50540R409 Annual 14-Mar-11 145,342 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director David P. King Mgmt For For 2 Elect Director Kerrii B. Anderson Mgmt For For 3 Elect Director Jean-luc Belingard Mgmt For For 4 Elect Director N. Anthony Coles, Jr. Mgmt For For 5 Elect Director Wendy E. Lane Mgmt For For 6 Elect Director Thomas P. Mac Mahon Mgmt For For 7 Elect Director Robert E. Mittelstaedt, Jr. Mgmt For For 8 Elect Director Arthur H. Rubenstein Mgmt For For 9 Elect Director M. Keith Weikel Mgmt For For 10 Elect Director R. Sanders Williams Mgmt For For 11 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 12 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 13 Ratify Auditors Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Global Investors Institution Account(s): PVC Funds, Inc - MidCap Blend Mohawk Industries, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan MHK 11-May-11 USA 608190104 Annual 18-Mar-11 51,655 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Karen A. Smith Bogart Mgmt For For 1.2 Elect Director John F. Fiedler Mgmt For For 1.3 Elect Director Richard C. Ill Mgmt For For 1.4 Elect Director Jeffrey S. Lorberbaum Mgmt For For 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For Against 4 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year Gentex Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan GNTX 12-May-11 USA 371901109 Annual 18-Mar-11 289,833 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Arlyn Lanting Mgmt For For 1.2 Elect Director Mark Newton Mgmt For For 1.3 Elect Director Richard Schaum Mgmt For For 2 Prepare Sustainability Report SH Against For 3 Declassify the Board of Directors SH Against For 4 Require a Majority Vote for the Election of Directors SH None For 5 Ratify Auditors Mgmt For For 6 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 7 Advisory Vote on Say on Pay Frequency Mgmt Two Years One Year Onex Corporation Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Global Investors Institution Account(s): PVC Funds, Inc - MidCap Blend Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan OCX 12-May-11 Canada 68272K103 Annual 18-Mar-11 257,271 0 Vote Proponent Mgmt Rec Instruction 1 Ratify PricewaterhouseCoopers LLP as Auditors Mgmt For For 2 Authorize Board to Fix Remuneration of Auditors Mgmt For For 3 Holders of Subordinate Voting Shares: Elect William A. Mgmt For Withhold Etherington, Peter C. Godsoe, Serge Gouin and Arni C. Thorsteinson as Directors St. Jude Medical, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan STJ 12-May-11 USA 790849103 Annual 15-Mar-11 88,204 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director Richard R. Devenuti Mgmt For For 2 Elect Director Thomas H. Garrett, III Mgmt For For 3 Elect Director Wendy L. Yarno Mgmt For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 5 Advisory Vote on Say on Pay Frequency Mgmt None One Year 6 Amend Omnibus Stock Plan Mgmt For For 7 Declassify the Board of Directors SH None For 8 Ratify Auditors Mgmt For For Leucadia National Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan LUK 16-May-11 USA 527288104 Annual 21-Mar-11 276,567 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Ian M. Cumming Mgmt For For 1.2 Elect Director Paul M. Dougan Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Global Investors Institution Account(s): PVC Funds, Inc - MidCap Blend 1.3 Elect Director Alan J. Hirschfel Mgmt For For 1.4 Elect Director James E. Jordan Mgmt For For 1.5 Elect Director Jeffrey C. Keil Mgmt For For 1.6 Elect Director Jesse Clyde Nichols, III Mgmt For For 1.7 Elect Director Michael Sorkin Mgmt For For 1.8 Elect Director Joseph S. Steinberg Mgmt For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 3 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 4 Approve Senior Executive Warrant Plan Mgmt For For 5 Ratify Auditors Mgmt For For Valeant Pharmaceuticals International Inc Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan VRX 16-May-11 Canada 91911K102 Annual 04-Apr-11 229,392 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Robert A. Ingram as Director Mgmt For For 1.2 Elect Theo Melas-Kyriazi as Director Mgmt For For 1.3 Elect G. Mason Morfit as Director Mgmt For For 1.4 Elect Laurence E. Paul as Director Mgmt For For 1.5 Elect J. Michael Pearson as Director Mgmt For For 1.6 Elect Robert N. Power as Director Mgmt For For 1.7 Elect Norma A. Provencio as Director Mgmt For For 1.8 Elect Lloyd M. Segal as Director Mgmt For For 1.9 Elect Katharine Stevenson as Director Mgmt For For 1.10 Elect Michael R. Van Every as Director Mgmt For For 2 Advisory Vote on Executive Compensation Approach Mgmt For For 3 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 4 Approve Omnibus Stock Plan Mgmt For For 5 Amend Omnibus Stock Plan Mgmt For For 6 Ratify PricewaterhouseCoopers LLP as Auditors Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Global Investors Institution Account(s): PVC Funds, Inc - MidCap Blend Discovery Communications, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan DISCA 17-May-11 USA 25470F104 Annual 21-Mar-11 12,393 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Robert R. Bennett Mgmt For Withhold 1.2 Elect Director John C. Malone Mgmt For Withhold 1.3 Elect Director David M. Zaslav Mgmt For Withhold 2 Approve Qualified Employee Stock Purchase Plan Mgmt For For 3 Ratify Auditors Mgmt For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For Against 5 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year First American Financial Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan FAF 17-May-11 USA 31847R102 Annual 25-Mar-11 103,530 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director James L. Doti Mgmt For For 1.2 Elect Director Michael D. McKee Mgmt For For 1.3 Elect Director Thomas V. McKernan Mgmt For For 1.4 Elect Director Virginia M. Ueberroth Mgmt For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 3 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 4 Ratify Auditors Mgmt For For FirstEnergy Corp. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan FE 17-May-11 USA 337932107 Annual 28-Mar-11 107,595 0 Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Global Investors Institution Account(s): PVC Funds, Inc - MidCap Blend Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Paul T. Addison Mgmt For Withhold 1.2 Elect Director Anthony J. Alexander Mgmt For Withhold 1.3 Elect Director Michael J. Anderson Mgmt For Withhold 1.4 Elect Director Carol A. Cartwright Mgmt For Withhold 1.5 Elect Director William T. Cottle Mgmt For Withhold 1.6 Elect Director Robert B. Heisler, Jr. Mgmt For Withhold 1.7 Elect DirectorJulia L. Johnson Mgmt For For 1.8 Elect DirectorTed J. Kleisner Mgmt For For 1.9 Elect Director Ernest J. Novak, Jr. Mgmt For Withhold 1.10 Elect Director Catherine A. Rein Mgmt For Withhold 1.11 Elect Director George M. Smart Mgmt For Withhold 1.12 Elect Director Wes M. Taylor Mgmt For Withhold 1.13 Elect Director Jesse T. Williams, Sr. Mgmt For Withhold 2 Ratify Auditors Mgmt For For 3 Provide Right to Call Special Meeting Mgmt For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 5 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 6 Report on Coal Combustion Waste Hazard and Risk MitigationEfforts SH Against For 7 Provide Right to Act by Written Consent SH Against For 8 Require a Majority Vote for the Election of Directors SH Against For 9 Report on Financial Risks of Coal Reliance SH Against For Quest Diagnostics Incorporated Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan DGX 17-May-11 USA 74834L100 Annual 18-Mar-11 82,468 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director William F. Buehler Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Global Investors Institution Account(s): PVC Funds, Inc - MidCap Blend 2 Elect Director Daniel C. Stanzione Mgmt For For 3 Ratify Auditors Mgmt For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 5 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year American Tower Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan AMT 18-May-11 USA 029912201 Annual 22-Mar-11 93,750 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director Raymond P. Dolan Mgmt For For 2 Elect Director Ronald M. Dykes Mgmt For For 3 Elect Director Carolyn F. Katz Mgmt For For 4 Elect Director Gustavo Lara Cantu Mgmt For For 5 Elect Director Joann A. Reed Mgmt For For 6 Elect Director Pamela D.A. Reeve Mgmt For For 7 Elect Director David E. Sharbutt Mgmt For For 8 Elect Director James D. Taiclet, Jr. Mgmt For For 9 Elect Director Samme L. Thompson Mgmt For For 10 Ratify Auditors Mgmt For For 11 Reduce Supermajority Vote Requirement Mgmt For For 12 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 13 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year Cimarex Energy Co. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan XEC 18-May-11 USA 171798101 Annual 22-Mar-11 49,887 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director David A. Hentschel Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Global Investors Institution Account(s): PVC Funds, Inc - MidCap Blend 2 Elect Director F.H. Merelli Mgmt For For 3 Elect Director L. Paul Teague Mgmt For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 5 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year 6 Approve Omnibus Stock Plan Mgmt For For 7 Ratify Auditors Mgmt For For Denbury Resources Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan DNR 18-May-11 USA 247916208 Annual 31-Mar-11 234,209 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Wieland F. Wettstein Mgmt For For 1.2 Elect Director Michael L. Beatty Mgmt For For 1.3 Elect Director Michael B. Decker Mgmt For For 1.4 Elect Director Ronald G. Greene Mgmt For For 1.5 Elect Director David I. Heather Mgmt For For 1.6 Elect Director Gregory L. McMichael Mgmt For For 1.7 Elect Director Gareth Roberts Mgmt For For 1.8 Elect Director Phil Rykhoek Mgmt For For 1.9 Elect Director Randy Stein Mgmt For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 3 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 4 Amend Nonqualified Employee Stock Purchase Plan Mgmt For For 5 Ratify Auditors Mgmt For For Everest Re Group, Ltd. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan RE 18-May-11 Bermuda G3223R108 Annual 25-Mar-11 65,184 0 Vote Proponent Mgmt Rec Instruction Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Global Investors Institution Account(s): PVC Funds, Inc - MidCap Blend 1.1 Elect Director William F. Galtney, Jr. Mgmt For For 1.2 Elect Director John P. Phelan Mgmt For For 1.3 Elect Director Roger M. Singer Mgmt For For 2 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Mgmt For For Board to Fix Their Remuneration 3 Declassify the Board of Directors Mgmt For For 4 Amend Executive Incentive Bonus Plan Mgmt For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 6 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year Fidelity National Information Services, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan FIS 18-May-11 USA 31620M106 Annual 23-Mar-11 225,278 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director David K. Hunt Mgmt For For 2 Elect Director Richard N. Massey Mgmt For For 3 Ratify Auditors Mgmt For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 5 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 6 Approve Executive Incentive Bonus Plan Mgmt For For Franco-Nevada Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan FNV 18-May-11 Canada 351858105 Annual/Special 31-Mar-11 343,821 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Pierre Lassonde Mgmt For For 1.2 Elect Director David Harquail Mgmt For For 1.3 Elect Director Derek W. Evans Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Global Investors Institution Account(s): PVC Funds, Inc - MidCap Blend 1.4 Elect Director Graham Farquharson Mgmt For For 1.5 Elect Director Louis Gignac Mgmt For For 1.6 Elect Director Randall Oliphant Mgmt For For 1.7 Elect Director David R. Peterson Mgmt For For 2 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Mgmt For For Board to Fix Their Remuneration 3 Advisory Vote on Executive Compensation Approach Mgmt For For CoreLogic, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan CLGX 19-May-11 USA 21871D103 Annual 21-Mar-11 92,858 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director J. David Chatham Mgmt For For 2 Elect Director Anand K. Nallathambi Mgmt For For 3 Elect Director Thomas C. O'Brien Mgmt For For 4 Elect Director D. Van Skilling Mgmt For For 5 Elect Director David F. Walker Mgmt For For 6 Elect Director Mary Lee Widener Mgmt For For 7 Approve Omnibus Stock Plan Mgmt For For 8 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 9 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 10 Ratify Auditors Mgmt For For Coventry Health Care, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan CVH 19-May-11 USA 222862104 Annual 21-Mar-11 169,369 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director Joel Ackerman Mgmt For For 2 Elect Director Lawrence N. Kugelman Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Global Investors Institution Account(s): PVC Funds, Inc - MidCap Blend 3 Elect Director Michael A. Stocker Mgmt For For 4 Ratify Auditors Mgmt For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 6 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 7 Report on Political Contributions SH Against For LPL Investment Holdings, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan LPLA 19-May-11 USA 50213H100 Annual 30-Mar-11 12,505 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Mark S. Casady Mgmt For For 1.2 Elect Director James S. Putnam Mgmt For For 1.3 Elect Director Richard W. Boyce Mgmt For Withhold 1.4 Elect Director John J. Brennan Mgmt For For 1.5 Elect Director Erik D. Ragatz Mgmt For For 1.6 Elect Director James S. Riepe Mgmt For For 1.7 Elect Director Richard P. Schifter Mgmt For Withhold 1.8 Elect Director Jeffrey E. Stiefler Mgmt For For 1.9 Elect Director Allen R. Thorpe Mgmt For For 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year Marsh & McLennan Companies, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan MMC 19-May-11 USA 571748102 Annual 21-Mar-11 157,610 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director Zachary W. Carter Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Global Investors Institution Account(s): PVC Funds, Inc - MidCap Blend 2 Elect Director Brian Duperreault Mgmt For For 3 Elect Director Oscar Fanjul Mgmt For For 4 Elect Director H. Edward Hanway Mgmt For For 5 Elect Director Lang of Monkton Mgmt For For 6 Elect Director Steven A. Mills Mgmt For For 7 Elect Director Bruce P. Nolop Mgmt For For 8 Elect Director Marc D. Oken Mgmt For For 9 Elect Director Morton O. Schapiro Mgmt For For 10 Elect Director Adele Simmons Mgmt For For 11 Elect Director Lloyd M. Yates Mgmt For For 12 Ratify Auditors Mgmt For For 13 Approve Omnibus Stock Plan Mgmt For For 14 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 15 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 16 Provide Right to Act by Written Consent SH Against For Telephone and Data Systems, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan TDS 19-May-11 USA 879433100 Annual 30-Mar-11 4,914 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Clarence A. Davis Mgmt For For 1.2 Elect Director Christopher D. O'Leary Mgmt For For 1.3 Elect Director Gary L. Sugarman Mgmt For For 1.4 Elect Director Herbert S. Wander Mgmt For For 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 5 Require Equal Rights for All Shares SH Against For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Global Investors Institution Account(s): PVC Funds, Inc - MidCap Blend Telephone and Data Systems, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan TDS 19-May-11 USA 879433100 Annual 30-Mar-11 177,297 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Clarence A. Davis Mgmt For For 1.2 Elect Director Christopher D. O'Leary Mgmt For For 1.3 Elect Director Gary L. Sugarman Mgmt For For 1.4 Elect Director Herbert S. Wander Mgmt For For The Williams Companies, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan WMB 19-May-11 USA 969457100 Annual 28-Mar-11 377,256 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director Alan S. Armstrong Mgmt For For 2 Elect Director Joseph R. Cleveland Mgmt For For 3 Elect Director Juanita H. Hinshaw Mgmt For For 4 Elect Director Frank T. MacInnis Mgmt For For 5 Elect Director Janice D. Stoney Mgmt For For 6 Elect Director Laura A. Sugg Mgmt For For 7 Ratify Auditors Mgmt For For 8 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 9 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year YUM! Brands, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan YUM 19-May-11 USA 988498101 Annual 21-Mar-11 97,086 0 Vote Proponent Mgmt Rec Instruction Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Global Investors Institution Account(s): PVC Funds, Inc - MidCap Blend 1 Elect Director David W. Dorman Mgmt For For 2 Elect Director Massimo Ferragamo Mgmt For For 3 Elect Director J. David Grissom Mgmt For For 4 Elect Director Bonnie G. Hill Mgmt For For 5 Elect Director Robert Holland, Jr. Mgmt For For 6 Elect Director Kenneth G. Langone Mgmt For For 7 Elect Director Jonathan S. Linen Mgmt For For 8 Elect Director Thomas C. Nelson Mgmt For For 9 Elect Director David C. Novak Mgmt For For 10 Elect Director Thomas M. Ryan Mgmt For For 11 Elect Director Jing-Shyh S. Su Mgmt For For 12 Elect Director Robert D. Walter Mgmt For For 13 Ratify Auditors Mgmt For For 14 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 15 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 16 Provide Right to Call Special Meeting Mgmt For For Aon Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan AON 20-May-11 USA 037389103 Annual 30-Mar-11 141,409 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director Lester B. Knight Mgmt For For 2 Elect Director Gregory C. Case Mgmt For For 3 Elect Director Fulvio Conti Mgmt For For 4 Elect Director Cheryl A. Francis Mgmt For For 5 Elect Director Judson C. Green Mgmt For For 6 Elect Director Edgar D. Jannotta Mgmt For For 7 Elect Director Jan Kalff Mgmt For For 8 Elect Director J. Michael Losh Mgmt For For 9 Elect Director R. Eden Martin Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Global Investors Institution Account(s): PVC Funds, Inc - MidCap Blend 10 Elect Director Andrew J. McKenna Mgmt For For 11 Elect Director Robert S. Morrison Mgmt For For 12 Elect Director Richard B. Myers Mgmt For For 13 Elect Director Richard C. Notebaert Mgmt For For 14 Elect Director John W. Rogers, Jr. Mgmt For For 15 Elect Director Gloria Santona Mgmt For For 16 Elect Director Carolyn Y. Woo Mgmt For For 17 Ratify Auditors Mgmt For For 18 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 19 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 20 Approve Omnibus Stock Plan Mgmt For Against 21 Approve Qualified Employee Stock Purchase Plan Mgmt For For The Western Union Company Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan WU 20-May-11 USA 959802109 Annual 22-Mar-11 263,751 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director Hikmet Ersek Mgmt For For 2 Elect Director Jack M. Greenberg Mgmt For For 3 Elect Director Linda Fayne Levinson Mgmt For For 4 Ratify Auditors Mgmt For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 6 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 7 Declassify the Board of Directors SH Against For Liberty Media Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan LINTA 23-May-11 USA 53071M104 Special 11-Apr-11 328,671 0 Vote Proponent Mgmt Rec Instruction Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Global Investors Institution Account(s): PVC Funds, Inc - MidCap Blend 1 Approve Restructuring Plan of Liberty Capital Tracking Stock Mgmt For For 2 Approve Restructuring Plan of Liberty Starz Tracking Stock Mgmt For For BlackRock, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan BLK 25-May-11 USA 09247X101 Annual 07-Apr-11 37,163 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Murry S. Gerber Mgmt For For 1.2 Elect Director James Grosfeld Mgmt For For 1.3 Elect Director Deryck Maughan Mgmt For For 1.4 Elect Director Thomas K. Montag Mgmt For For 1.5 Elect Director Linda Gosden Robinson Mgmt For Withhold 1.6 Elect Director John S. Varley Mgmt For Withhold 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 3 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 4 Ratify Auditors Mgmt For For DENTSPLY International Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan XRAY 25-May-11 USA 249030107 Annual 28-Mar-11 165,498 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Michael C. Alfano Mgmt For For 1.2 Elect Director Eric K. Brandt Mgmt For For 1.3 Elect Director William F. Hecht Mgmt For For 1.4 Elect Director Francis J. Lunger Mgmt For For 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Global Investors Institution Account(s): PVC Funds, Inc - MidCap Blend 4 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year Fidelity National Financial, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan FNF 25-May-11 USA 31620R105 Annual 30-Mar-11 43,048 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director William P. Foley, II Mgmt For For 1.2 Elect Director Douglas K. Ammerman Mgmt For For 1.3 Elect Director Thomas M. Hagerty Mgmt For For 1.4 Elect Director Peter O. Shea, Jr. Mgmt For For 2 Amend Omnibus Stock Plan Mgmt For For 3 Approve Executive Incentive Bonus Plan Mgmt For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 5 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 6 Ratify Auditors Mgmt For For Molson Coors Brewing Company Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan TAP 25-May-11 USA 60871R209 Annual 28-Mar-11 124,260 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Directors John E. Cleghorn Mgmt For For 1.2 Elect Directors Charles M. Herington Mgmt For For 1.3 Elect Directors David P. O'Brien Mgmt For For Weatherford International Ltd. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan WFT 25-May-11 Switzerland H27013103 Annual 04-May-11 73,720 0 Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Global Investors Institution Account(s): PVC Funds, Inc - MidCap Blend Vote Proponent Mgmt Rec Instruction 1 Accept Financial Statements and Statutory Reports Mgmt For For 2 Approve Discharge of Board and Senior Management Mgmt For For 3.1 Reelect Bernard Duroc-Danner as Director Mgmt For For 3.2 Reelect Samuel Bodman, III as Director Mgmt For For 3.3 Reelect Nicholas Brady as Director Mgmt For For 3.4 Reelect David Butters as Director Mgmt For For 3.5 Reelect William Macaulay as Director Mgmt For For 3.6 Reelect Robert Millard as Director Mgmt For For 3.7 Reelect Robert Moses, Jr. as Director Mgmt For For 3.8 Reelect Guilliermo Ortiz as Director Mgmt For For 3.9 Reelect Emyr Parry as Director Mgmt For For 3.10 Reelect Robert Rayne as Director Mgmt For For 4 Ratify Auditors Mgmt For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For Against 6 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year Lamar Advertising Company Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan LAMR 26-May-11 USA 512815101 Annual 01-Apr-11 38,584 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director John Maxwell Hamilton Mgmt For For 1.2 Elect Director John E. Koerner, III Mgmt For For 1.3 Elect Director Stephen P. Mumblow Mgmt For For 1.4 Elect Director Thomas V. Reifenheiser Mgmt For For 1.5 Elect Director Anna Reilly Mgmt For For 1.6 Elect Director Kevin P. Reilly, Jr. Mgmt For For 1.7 Elect Director Wendell Reilly Mgmt For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Global Investors Institution Account(s): PVC Funds, Inc - MidCap Blend 3 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year 4 Ratify Auditors Mgmt For For White Mountains Insurance Group, Ltd. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan WTM 26-May-11 Bermuda G9618E107 Annual 28-Mar-11 14,137 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Raymond Barrette as Director Mgmt For For 1.2 Elect Yves Brouillette as Director Mgmt For For 1.3 Elect John D. Gillespie as Director Mgmt For For 2.1 Elect Brian E. Kensil as Director for Sirius International Insurance Mgmt For For Corporation 2.2 Elect Eivor A. Pettersson as Director for Sirius International Mgmt For For Insurance Corporation 2.3 Elect Goran Thorstensson as Director for Sirius International Mgmt For For Insurance Corporation 2.4 Elect Allan L. Waters as Director for Sirius International Mgmt For For Insurance Corporation 3.1 Elect Christine H. Repasy as Director for Scandinavian Mgmt For For Reinsurance Company Ltd. 3.2 Elect Warren J. Trace as Director for Scandinavian Reinsurance Mgmt For For Company Ltd. 3.3 Elect Allan L. Waters as Director for Scandinavian Reinsurance Mgmt For For Company Ltd. 4.1 Elect Jeffrey W. Davis as Director for White Mountains Re Mgmt For For Bermuda Ltd. 4.2 Elect Brian E. Kensil as Director for White Mountains Re Bermuda Mgmt For For Ltd. 4.3 Elect Christine H. Repasy as Director for White Mountains Re Mgmt For For Bermuda Ltd. 4.4 Elect Warren J. Trace as Director for White Mountains Re Mgmt For For Bermuda Ltd. 4.5 Elect Allan L. Waters as Director for White Mountains Re Mgmt For For Bermuda Ltd. 5.1 Elect Raymond Barrette as Director for White Mountains Life Mgmt For For Reinsurance (Bermuda) Ltd. 5.2 Elect David T. Foy as Director for White Mountains Life Mgmt For For Reinsurance (Bermuda) Ltd. 5.3 Elect Jennifer L. Pitts as Director for White Mountains Life Mgmt For For Reinsurance (Bermuda) Ltd. Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Global Investors Institution Account(s): PVC Funds, Inc - MidCap Blend 5.4 Elect Warren J. Trace as Director for White Mountains Life Mgmt For For Reinsurance (Bermuda) Ltd. 6.1 Elect Christine H. Repasy as Director for White Shoals Re Ltd. Mgmt For For 6.2 Elect Warren J. Trace as Director for White Shoals Re Ltd. Mgmt For For 6.3 Elect Allan L. Waters as Director for White Shoals Re Ltd. Mgmt For For 7.1 Elect Raymond Barrette as Director for Any New Non-U.S. Mgmt For For Operating Subsidiary 7.2 Elect David T. Foy as Director for Any New Non-U.S. OperatingSubsidiary Mgmt For For 7.3 Elect Jennifer L. Pitts as Director for Any New Non-U.S. Mgmt For For Operating Subsidiary 7.4 Elect Warren J. Trace as Director for Any New Non-U.S. Mgmt For For Operating Subsidiary 8 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 9 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 10 Ratify PricewaterhouseCoopers LLP as Auditors Mgmt For For MasterCard Incorporated Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan MA 07-Jun-11 USA 57636Q104 Annual 13-Apr-11 29,800 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director Marc Olivié Mgmt For For 2 Elect Director Rima Qureshi Mgmt For For 3 Elect Director Mark Schwartz Mgmt For For 4 Elect Director Jackson P. Tai Mgmt For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 6 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 7 Ratify Auditors Mgmt For For Nabors Industries Ltd. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan NBR 07-Jun-11 Bermuda G6359F103 Annual 08-Apr-11 124,930 0 Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Global Investors Institution Account(s): PVC Funds, Inc - MidCap Blend Vote Proponent Mgmt Rec Instruction 1.1 Elect Anthony G. Petrello as Director Mgmt For Withhold 1.2 Elect Myron M. Sheinfeld as Director Mgmt For Withhold 2 Approve Pricewaterhouse Coopers LLP as Auditors and Authorize Mgmt For For Board to Fix Their Remuneration 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For Against 4 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year 5 Require a Majority Vote for the Election of Directors SH Against For 6 Declassify the Board of Directors SH Against For CME Group Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan CME 08-Jun-11 USA 12572Q105 Annual 11-Apr-11 11,710 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Craig S. Donohue Mgmt For For 1.2 Elect Director Timothy S. Bitsberger Mgmt For For 1.3 Elect Director Jackie M. Clegg Mgmt For For 1.4 Elect Director James A. Donaldson Mgmt For For 1.5 Elect Director J. Dennis Hastert Mgmt For For 1.6 Elect Director William P. Miller II Mgmt For For 1.7 Elect Director Terry L. Savage Mgmt For For 1.8 Elect Director Christopher Stewart Mgmt For For 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For Against 4 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year Forest City Enterprises, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan FCE.A 10-Jun-11 USA 345550107 Annual 19-Apr-11 244,919 0 Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Global Investors Institution Account(s): PVC Funds, Inc - MidCap Blend Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Arthur F. Anton Mgmt For For 1.2 Elect Director Michael P. Esposito, Jr. Mgmt For For 1.3 Elect Director Deborah L. Harmon Mgmt For For 1.4 Elect Director Stan Ross Mgmt For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 3 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 4 Ratify Auditors Mgmt For For Iron Mountain Incorporated Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan IRM 10-Jun-11 USA 462846106 Annual 12-Apr-11 617,107 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Clarke H. Bailey Mgmt For For 1.2 Elect Director Kent P. Dauten Mgmt For For 1.3 Elect Director Paul F. Deninger Mgmt For For 1.4 Elect Director Per-Kristian Halvorsen Mgmt For For 1.5 Elect Director Michael W. Lamach Mgmt For For 1.6 Elect Director Allan Z. Loren Mgmt For For 1.7 Elect Director Arthur D. Little Mgmt For For 1.8 Elect Director C. Richard Reese Mgmt For For 1.9 Elect Director Vincent J. Ryan Mgmt For For 1.10 Elect Director Laurie A. Tucker Mgmt For For 1.11 Elect Director Alfred J. Verrecchia Mgmt For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 3 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 4 Ratify Auditors Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Global Investors Institution Account(s): PVC Funds, Inc - MidCap Blend The TJX Companies, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan TJX 14-Jun-11 USA 872540109 Annual 18-Apr-11 211,485 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director José B. Alvarez Mgmt For For 2 Elect Director Alan M. Bennett Mgmt For For 3 Elect Director Bernard Cammarata Mgmt For For 4 Elect Director David T. Ching Mgmt For For 5 Elect Director Michael F. Hines Mgmt For For 6 Elect Director Amy B. Lane Mgmt For For 7 Elect Director Carol Meyrowitz Mgmt For For 8 Elect Director John F. O'Brien Mgmt For For 9 Elect Director Willow B. Shire Mgmt For For 10 Ratify Auditors Mgmt For For 11 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 12 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year Live Nation Entertainment, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan LYV 15-Jun-11 USA 538034109 Annual 20-Apr-11 186,868 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Jonathan Dolgen Mgmt For For 1.2 Elect Director Robert Ted Enloe, III Mgmt For For 1.3 Elect Director Jeffrey T. Hinson Mgmt For For 1.4 Elect Director James S. Kahan Mgmt For For 2 Approve Issuance of Shares for a Private Placement Mgmt For Against 3 Amend Executive Incentive Bonus Plan Mgmt For For 4 Amend Omnibus Stock Plan Mgmt For Against Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Global Investors Institution Account(s): PVC Funds, Inc - MidCap Blend 5 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For Against 6 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year 7 Ratify Auditors Mgmt For For SAIC, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan SAI 17-Jun-11 USA 78390X101 Annual 18-Apr-11 500,898 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director France A. Cordova Mgmt For For 2 Elect Director Jere A. Drummond Mgmt For For 3 Elect Director Thomas F. First, III Mgmt For For 4 Elect Director John J. Hamre Mgmt For For 5 Elect Director Walter P. Havenstein Mgmt For For 6 Elect Director Miriam E. John Mgmt For For 7 Elect Director Anita K. Jones Mgmt For For 8 Elect Director John P. Jumper Mgmt For For 9 Elect Director Harry M.J. Kraemer, Jr. Mgmt For For 10 Elect Director Lawrence C. Nussdorf Mgmt For For 11 Elect Director Edward J. Sanderson, Jr. Mgmt For For 12 Elect Director Louis A. Simpson Mgmt For For 13 Elect Director A. Thomas Young Mgmt For For 14 Provide Right to Call Special Meeting Mgmt For For 15 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 16 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 17 Ratify Auditors Mgmt For For Liberty Global, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan LBTYA 21-Jun-11 USA 530555101 Annual 25-Apr-11 255,299 0 Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Global Investors Institution Account(s): PVC Funds, Inc - MidCap Blend Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Michael T. Fries Mgmt For For 1.2 Elect Director Paul A. Gould Mgmt For For 1.3 Elect Director John C. Malone Mgmt For For 1.4 Elect Director Larry E. Romrell Mgmt For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 3 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year 4 Ratify Auditors Mgmt For For RHJ International SA Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan RHJI 21-Jun-11 Belgium B70883101 Annual 0 0 Vote Proponent Mgmt Rec Instruction Annual Meeting Mgmt 1 Receive Directors' Report on Consolidated and Unconsolidated Mgmt Financial Statements 2 Receive Auditors' Report on Consolidated and Unconsolidated Mgmt Financial Statements 3 Receive Consolidated Financial Statements Mgmt 4 Approve Financial Statements, Allocation of Income, and Mgmt For Do Not Vote Omission of Dividends 5 Approve Discharge of Directors Mgmt For Do Not Vote 6 Approve Discharge of Auditors Mgmt For Do Not Vote 7a Reelect Timothy C. Collins as Director Mgmt For Do Not Vote 7b Reelect Leonhard Fischer as Director Mgmt For Do Not Vote 7c Reelect Ronald Daniel as Director Mgmt For Do Not Vote 7d Reelect Mathias Döpfner as Director Mgmt For Do Not Vote 7e Reelect Gerd Häusler as Director Mgmt For Do Not Vote 7f Reelect Jun Makihara as Director Mgmt For Do Not Vote 7g Elect Peter Foy as Director Mgmt For Do Not Vote 7h Elect Lucio A. Noto as Director Mgmt For Do Not Vote Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Global Investors Institution Account(s): PVC Funds, Inc - MidCap Blend 7i Elect Konstantin von Schweinitz as Director Mgmt For Do Not Vote 8 Approve Remuneration of Directors Mgmt For Do Not Vote 9 Indicate Ronald Daniel, Mathias Dopfner, Peter Foy, Jun Mgmt For Do Not Vote Makihara, and Konstantin von Schweinitz as Independent Board Member RHJ International SA Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan RHJI 21-Jun-11 Belgium B70883101 Special 0 0 Vote Proponent Mgmt Rec Instruction Special Meeting Mgmt 1 Authorize Board to Repurchase of Shares in the Event of a Mgmt For Do Not Vote Serious and Imminent Harm 2a Amend Articles Re: Shareholder Rights Act Mgmt For Do Not Vote 2b Amend Articles Re: Bearer Shares Mgmt For Do Not Vote 2c Amend Article 28 Re: Registration Requirements Mgmt For Do Not Vote 2d Amend Article 29 Re: Proxy Voting Mgmt For Do Not Vote 2e Amend Article 31 Re: Agenda and Deliberations Mgmt For Do Not Vote 2f Amend Article 33 Re: Postponement of Meetings Mgmt For Do Not Vote 3a Amend Article 6.1 Re: Routine Mgmt For Do Not Vote 3b Amend Articles 6.2 Re: Routine Mgmt For Do Not Vote 4 Authorize Implementation of Approved Resolutions and Filing of Mgmt For Do Not Vote Required Documents/Formalities at Trade Registry The Howard Hughes Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan HHC 22-Jun-11 USA 44267D107 Annual 25-Apr-11 17,217 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director William Ackman Mgmt For For 2 Elect Director David Arthur Mgmt For For 3 Elect Director Adam Flatto Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Global Investors Institution Account(s): PVC Funds, Inc - MidCap Blend 4 Elect Director Jeffrey Furber Mgmt For For 5 Elect Director Gary Krow Mgmt For For 6 Elect Director Allen Model Mgmt For For 7 Elect Director R. Scot Sellers Mgmt For For 8 Elect Director Steven Shepsman Mgmt For For 9 Elect Director David R. Weinreb Mgmt For For 10 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 11 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Principal Variable Contracts Funds, Inc. (Registrant) /s/ Nora Everett By Nora Everett President and Chief Executive Officer Date August 17, 2011
